Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 1 of 321




                  Exhibit A
         Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 2 of 321
                                                                                                USOO9451294B2


(12) United States Patent                                                  (10) Patent No.:                  US 9.451.294 B2
       Khader et al.                                                       (45) Date of Patent:                        *Sep. 20, 2016
(54) METHODS AND SYSTEMS FOR                                            (56)                     References Cited
       DISTRIBUTING INTERACTIVE CONTENT
                                                                                           U.S. PATENT DOCUMENTS
(71) Applicant: Ensequence, Inc., Portland, OR (US)                            3,919,479 A       11, 1975 Moon
                                                                               4,677,466 A        6, 1987 Lert
(72) Inventors: Aslam Khader, Beaverton, OR (US);                              4,739,398 A        4, 1988 Thomas
                Larry Alan Westerman, Portland, OR                             5,581,658   A     12/1996   O'Hagan
                (US); Mark-Andrew Ray Tait,                                    6,006,256   A     12/1999   Zdepski
                Beaverton, OR (US)                                             6,771,885   B1     8/2004   Agnihotri
                                                                               6,968,337   B2    11/2005   Wold
                                                                               7,222,155 B1       5/2007 Gebhardt et al.
(73) Assignee: Ensequence, Inc., Portland, OR (US)                             7.333,864 B1       2/2008 Herley
                                                                               7,363,278 B2      4/2008 Schmelzer
(*) Notice:         Subject to any disclaimer, the term of this                7,451,078 B2      11/2008 Bogdanov
                    patent is extended or adjusted under 35                    7.461,002 B2      12/2008 Crockett
                    U.S.C. 154(b) by 0 days.                                   7,500,007 B2       3/2009 Ikezoye
                                                                               7,509,267   B1    3/2009    Yarmolich
                    This patent is Subject to a terminal dis                   7,529,659   B2    5/2009    Wold
                    claimer.                                                   7,562,012   B1    T/2009    Wold
                                                                               7,565,327   B2    7/2009    Schmelzer
(21) Appl. No.: 14/880,131                                                                         (Continued)
                                                                                            OTHER PUBLICATIONS
(22) Filed:         Oct. 9, 2015
                                                                        USPTO Office action; U.S. Appl. No. 13/874.268; Notification Date
(65)                   Prior Publication Data                           Feb. 25, 2015; 28 pages.
       US 2016/0037191 A1            Feb. 4, 2016                                                  (Continued)
                                                                        Primary Examiner — Junior Mendoza
            Related U.S. Application Data                               (74) Attorney, Agent, or Firm — Kristine Elizabeth
                                                                        Matthews
(63) Continuation of application No. 13/874.268, filed on
     Apr. 30, 2013, now Pat. No. 9,161,074.                             (57)                      ABSTRACT
(51) Int. Cl.                                                           Aspects of the present invention relate to methods and
       H04N 7/10                  (2006.01)                             systems for controlling the distribution of Supplementary
       H04N 2L/234                (2011.01)                             content by generating a first control signal when known
       H04N 2L/2668               (2011.01)                             content is initially detected in a broadcast stream, and after
(52) U.S. Cl.                                                           generating the first control signal, generating a second
     CPC. H04N 21/23424 (2013.01); H04N 21/23418                        control signal when the detected content is no longer
                                                                        detected in the broadcast stream. The first and second
                     (2013.01); H04N 2 1/2668 (2013.01)                 control signals may be used to control the distribution of
(58) Field of Classification Search                                     Supplementary content.
       CPC ........................ H04N 21/2668; H04N 21/431
       See application file for complete search history.                              17 Claims, 13 Drawing Sheets


   Episode A:                                                                                         O2
            Intro | S2a     S3a      S4a      S5a    S6a          S7a          S8a   S9a

                                                                                                   604
   Episode B:                                                                                   A
            Intro   S2b        S3b    S4b      S5b         S6b             S7b       S8b

                                                                                                                                902
   AS broadcast:                                                                                                           As
            Intro | S2a :
          Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 3 of 321


                                                        US 9.451.294 B2
                                                                  Page 2

(56)                   References Cited                                    2012/0215329 A1       8/2012 Jiang
                                                                           2012fO24O151 A1       9/2012 Tapper
                U.S. PATENT DOCUMENTS                                      2012fO272263 A1       10, 2012 Sharma
                                                                           2013, OO14151 A1      1/2013 Tallapaneni
       7,590,259 B2     9/2009 Levy                                        2013/0198768 A1*      8, 2013 Kitazato ................. G06F 13.00
       7,602,978 B2    10/2009 Levy                                                                                                      725/19
       7,634,787 B1    12/2009 Gebhardt                                    2013/0205326 A1       8, 2013 Sinha et al.
       7,694,318 B2     4/2010 König                                       2014/O115644 A1       4/2014 Kim et al.
       7,707,088 B2     4/2010 Schmelzer                                   2014/0250450 A1*      9, 2014 Yu ..................... GO6F 17,30784
       7,738,704 B2     6/2010 Lienhart                                                                                                  725/19
       7,739,062 B2     6/2010 Wang                                        2014/0250479 A1*      9, 2014 Lee .......................... HO4N 7/08
       7,870,574 B2     1/2011 Kenyon                                                                                                   725/110
       7,877.438 B2     1/2011 Schrempp                                    2015.0020094 A1        1/2015 Moon .................. HO4N 21,478
       7,907,211 B2     3/2011 Oostveen                                                                                                  725/32
       7,930,714 B2     4/2011 König                                       2016,0037190 A1*      2, 2016 Khader ............ HO4N 21,23418
       7.970,167 B2     6/2011 Rhoads                                                                                                    725/32
       8,006,314 B2     8, 2011 Wold
       8,082,150 B2    12/2011 Wold                                                      OTHER PUBLICATIONS
       8,086,445 B2    12/2011 Wold
       8,352,259 B2    1/2013 Bogdanov                                 USPTO Office action; U.S. Appl. No. 14/880,124; Notification Date
       9,113,202 B1* 8/2015 Wiseman .................. HO4L 7/08       Feb. 16, 2016; 23 pages.
       9,161,074 B2 * 10/2015 Khader ...          HO4N 21, 2668        USPTO Notice of Allowance; U.S. Appl. No. 13/874.268; Notifi
 2007, O25071.6 A1* 10, 2007 Brunk ..................... G06F 21 10    cation Date Jun. 5, 2015; 9 pages.
                                                          713, 176     J. Haitsma and T. Kalker, “A Highly Robust Audio Fingerprinting
 2010/0153993  A1
 2010, O290666 A1
                        6/2010 Konig
                       11, 2010 Rhoads
                                                                       System.” Proc. Int. Conf. Music Information Retrieval, 2002, pp.
 2011/0041154 A1        2/2011   Olson
                                                                       107-115, Paris, France.
 2011/0247042 A1       10/2011 Mallinson                               Chun-Shien Lu, &"Audio
                                                                                       8      --
                                                                                              Fingerprinting
                                                                                                         s based on Analyzing Time
 2011/0247044 A1       10/2011 Jacoby                                  Frequency Localization of Signals , 5th Int. Workshop MMSP.
 2012/0020647 A1        1, 2012 Vogel                                  2002, pp. 174-177, IEEE, US Virgin Islands.
 2012fOO2967O A1        2/2012 Mont-Reynaud
 2012/0210339 A1        8/2012 Cheng                                   * cited by examiner
    Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 4 of 321


U.S. Patent       Sep. 20, 2016   Sheet 1 of 13        US 9.451.294 B2
Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 5 of 321
Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 6 of 321
    Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 7 of 321


U.S. Patent                                           Sep. 20, 2016          Sheet 4 of 13       US 9.451.294 B2




                                                             G67 A
                                                                      T
                                                                      OOOT
                                                                      TO
                                                                      O
                                                                      *




                                                           089




 A9°0?09   O·-uue
            ·TTOI*16OJ)
                   T
                          ·u·O*TOTTeÐJT?S
                                            [TOS*OTOTOT·
                                            OJ
                                            ·€)
                                                           OZ9

                                                                                             -
    Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 8 of 321


U.S. Patent       Sep. 20, 2016     Sheet S of 13             US 9.451.294 B2

    500 y
                          Initialize detection module           510

                                Sample stream,
                              generate fingerprint              520

                           Compare fingerprint with
                            reference fingerprints             530




                            <i> 540YesN- 544
                           Store unique identifier,
                         generate first control signal         550

                                Sample stream,
                              generate fingerprint              560

                           Compare fingerprint with
                            reference fingerprints              570


                                  Same match
                                    found?
                                                        580
                                    NO      584
                       Generate second control signal           590




                                  FIG. 5
Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 9 of 321
   Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 10 of 321


U.S. Patent       Sep. 20, 2016       Sheet 7 of 13    US 9.451.294 B2




                Initialize detection module
                                                702
               Clear match identifier, offset
                       and COUnter              704
                     Sample stream,
                   generate fingerprint
                 Compare fingerprint with
                  reference fingerprints

                        nambiguous
                      match found?




                Set match Offset, increment
                      match COunter
   Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 11 of 321


U.S. Patent       Sep. 20, 2016     Sheet 8 of 13           US 9.451.294 B2




                             y 700


          A>      Generate first control signal
                                                      744
                       Reset error COunter
                                                      746
          e              Sample stream,
                       generate fingerprint
                                                      748
                   Compare fingerprint with
                       reference fingerprints         750

                 752          Match             758
                            With  Stored
                             identifier?        NO
                                                      -C)
                            Yes YN-754

                               Valid                  D
                              Offset?           NO

                            YeS-N-762
                        Store match Offset
                                                      764




                          FIG. 7b
   Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 12 of 321


U.S. Patent          Sep. 20, 2016   Sheet 9 of 13       US 9.451.294 B2




           760
                    to Other
                    COntent?

                    Yes -N-780                                    E)
    D>                                                  772
                                                              O
                                          768
           82
       7                             t;
                                     NO e
                    YeS-N-786               Yes dy776


                 Generate Second
                  Control signal
                                          778




                              FIG. 7C
   Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 13 of 321


U.S. Patent       Sep. 20, 2016         Sheet 10 of 13        US 9.451.294 B2



                                  S

                  CN
                  O

                  ey
                                            CO
                         S.
                         CO

                         3
                         CO



                         S
                                            8
                                            CO
                         CO

                                            8
                                            CO
                                                         OO
                          (s
                         3                               CD
                                                          -
                          (s




                         Sg
                         CO
                                  w

                         (s           8 is
                   &     5            C
                                       5 S
                    CD |g             CVS   p
                    SOD 5             9 E
                                      O
                    O                 (f)
                                  CC
   Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 14 of 321


U.S. Patent       Sep. 20, 2016     Sheet 11 of 13     US 9.451.294 B2



                                  Z06
Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 15 of 321
   Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 16 of 321


U.S. Patent       Sep. 20, 2016   Sheet 13 of 13       US 9.451.294 B2



                                   ||
                                   Z0||




                                           §
                                           egs
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 17 of 321


                                                    US 9,451,294 B2
                              1.                                                                       2
         METHODS AND SYSTEMIS FOR                                      ated with the received media content; and in a broadcast
     DISTRIBUTING INTERACTIVE CONTENT                                  system, monitoring a broadcast stream; in the broadcast
                                                                       system, detecting either one of the at least one of the audio
           CROSS REFERENCE TO RELATED                                  content and the video content of the media content in the
                  APPLICATIONS                                         broadcast stream; in the broadcast system, upon initially
                                                                       detecting either one of the at least one of the audio content
  This application is a continuation application of U.S.               and the video content of the media content, selecting Supple
patent application Ser. No. 13/874.268, entitled “Methods              mentary content based on the detected media content, gen
and Systems for Distributing Interactive Content, filed on        10
                                                                       erating a first control signal, and using the first control signal
Apr. 30, 2013, invented by Aslam Khader, Larry Alan                    to control the distribution of the selected supplementary
Westerman and Mark-Andrew Ray Tait, said application,                  content; and in the broadcast system, after generating a first
U.S. patent application Ser. No. 13/874.268, is hereby                 control signal and upon failing to detect either one of the at
incorporated by reference herein, in its entirety.                     least one of the audio content and the video content of the
               FIELD OF THE INVENTION                             15   media content in the broadcast stream, generating a second
                                                                       control signal and using the second control signal to control
  Embodiments of the present invention relate generally to             the distribution of the selected supplementary content.
methods and systems for the distribution of interactive                  One aspect of the present invention teaches systems and
content in a broadcast stream and, in particular, to methods           methods for receiving media content comprising at least one
and systems for distributing interactive content using a               of an audio content and a video content, receiving Supple
content fingerprint.                                                   mentary content associated with the media content, and
                                                                       assigning a unique identifier to the enhanced media content
         BACKGROUND OF THE INVENTION                                   comprising the media content and the Supplementary con
                                                                       tent.
   An ability to provide viewer-selectable interactivity in       25      Another aspect of the present invention teaches methods
conjunction with audio-video content may be a desirable                and systems for detecting content by creating a first database
capability in a broadcast-television system. A required capa           and storing in the first database a plurality of reference
bility in a system intended for this purpose may be an ability         fingerprints generated from at least one of audio content and
to control interactivity during discontinuities in program             Video content of the received media content, unique identi
content, for example, commercial breaks, emergency broad          30   fiers for the media content, and associations between the
cast interruptions, and other program-content discontinui              unique identifiers and the plurality of generated fingerprints;
ties. Existing systems for providing viewer-selectable inter           and when monitoring a broadcast stream, generating finger
activity in conjunction with audio-video content may be                prints from at least one of an audio content and a video
problematic in many broadcast environments because of                  content in the broadcast stream, comparing the generated
existing systems reliance on specific signaling content in        35   fingerprints with the plurality reference fingerprints in the
the broadcast stream. No standardized method for conveying             first database, and determining whether, or not, a match
Such signals is provided across the multiple broadcast meth            between a generated fingerprint and a reference fingerprint
odologies, for example, cable, terrestrial, satellite, Internet        exists.
Protocol, and other broadcast methodologies, that may be                  In a still further aspect of the present invention, the step
used to distribute program content. Furthermore, signals that     40   of detecting content also includes finding a matching fin
are introduced into a broadcast stream at one point in a               gerprint in the first database and extracting the unique
distribution chain may be modified or removed at a later               identifier associated with the matching fingerprint from the
point in the processing of the broadcast stream prior to               first database.
reception by the viewer. Additionally, the insertion of com               A still further aspect of the present invention teaches
mercial content into program content may vary with respect        45   creating a second database and storing Supplementary con
to the timing, duration and identity of the commercial                 tent, unique identifiers, and associations between the unique
content during each unique broadcast of a particular piece of          identifiers and the Supplementary content in the second
program content and for each method of broadcast of the                database; and upon detecting media content, determining the
program content. Due to this variability, existing systems             unique identifier of the detected media content, and using the
may require control signals be inserted specifically for each     50   unique identifier to extract Supplementary content from the
presentation of the program content.                                   second database.
   Methods and systems that control the distribution of                  A still further aspect of the present invention teaches
interactive content in a broadcast-television environment by           using the first control signal to control the distribution of the
recognizing program content in the broadcast stream in the             selected Supplementary content by, upon generating the first
absence of specific control signals in the broadcast stream;      55   control signal, inserting the Supplementary content into the
inserting appropriate Supplementary content into the broad             broadcast stream.
cast stream when program content is recognized; and ceas                 A still further aspect of the present invention teaches
ing to insert Supplementary content in the broadcast stream            using the second control signal to control the distribution of
when program content is interrupted may be desirable.                  the selected Supplementary content by, upon generating the
                                                                  60   second control signal, ceasing to insert the Supplementary
            SUMMARY OF THE INVENTION                                   content into the broadcast stream.
                                                                          A still further aspect of the present invention teaches
   Embodiments of the present invention relate to systems              determining that a count of unambiguous matches for the
and methods for controlling the distribution of Supplemen              initially detected either one of the at least one of an audio
tary content, in a broadcast system, by receiving a media         65   content and a video content, when compared to a reference
content comprising at least one of an audio content and a              database, meets a first criterion in relation to a first pre
Video content and receiving Supplementary content associ               defined limit and based on the count of unambiguous
          Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 18 of 321


                                                     US 9,451,294 B2
                             3                                                                     4
matches meeting the first criterion selecting Supplementary            receiving Supplementary content associated with the media
content based on the detected media content.                           content, and assigning a unique identifier to the enhanced
  A still further aspect of the present invention teaches              media content.
determining an error count of match failures for the initially            Yet a further embodiment of the present invention pro
detected either one of the at least one of an audio content and        vides methods and systems for detecting content by creating
a video content, when compared to a reference database,                a first database and storing in the first database a plurality of
meets a second criterion in relation to a second predefined            reference fingerprints generated from at least one of audio
limit.                                                                 content and video content of received media content, unique
                                                                       identifiers for the media content, and associations between
         BRIEF DESCRIPTION OF THE DRAWINGS                        10   the unique identifiers and the generated plurality of refer
                                                                       ence fingerprints; and when monitoring a broadcast stream,
  The preferred and alternative embodiments of the present             generating fingerprints from at least one of the audio content
invention are described in detail below with reference to the          and video content in the broadcast stream, comparing the
following drawings.                                                    generated fingerprints with the plurality of reference finger
   FIG. 1 is a diagram of an exemplary system for distrib
                                                                  15   prints in the first database, and determining whether, or not,
uting program content (prior art):                                     a match between a generated fingerprint and a reference
                                                                       fingerprint exists.
   FIG. 2 is an exemplary Schematic representation of mul                 Yet a further embodiment of the present invention pro
tiple broadcasts of an episode of a television show (prior             vides methods and systems for detecting content that also
art):                                                                  includes the step of finding a matching reference fingerprint
   FIG. 3 depicts an exemplary system for practicing an                in the first database and extracting the unique identifier
aspect of embodiments of the present invention;                        associated with the matching reference fingerprint from the
   FIG. 4 depicts an alternative embodiment of an exemplary            first database.
system for practicing an aspect of embodiments of the                     Yet a further embodiment of the present invention pro
present invention;                                                25   vides methods and systems for detecting content that also
   FIG. 5 depicts a flowchart of an exemplary process for              includes the step of creating a second database and storing
monitoring a broadcast stream and generating control sig               Supplementary content, unique identifiers, and associations
nals according to embodiments of the present invention;                between the unique identifiers and the Supplementary con
   FIG. 6 is a schematic representation of the content of three        tent in the second database; and upon detecting media
exemplary episodes of a television show;                          30   content, determining the unique identifier of the detected
   FIGS. 7a, 7b, and 7c depict a flowchart of an exemplary             media content, and using the unique identifier to extract
process for monitoring a broadcast stream and generating               supplementary content from the second database.
control signals according to embodiments of the present                   Yet a further embodiment of the present invention pro
invention;                                                             vides methods and systems for controlling the distribution of
  FIG. 8 is a schematic representation of an exemplary            35   Supplementary content that also includes the step of using
broadcast of an episode of a television show:                          the first control signal to control the distribution of the
  FIG. 9 is a schematic representation of an exemplary                 selected Supplementary content by, upon generating the first
                                                                       control signal, inserting the Supplementary content into the
broadcast of one of two episodes of a television show:                 broadcast stream.
  FIG. 10 is a schematic representation of an exemplary           40     Yet a further embodiment of the present invention pro
broadcast of one of two episodes of a television show; and             vides methods and systems for controlling the distribution of
  FIG. 11 is a schematic representation of an exemplary                Supplementary content that also includes the step of using
broadcast of an episode of a television show.                          the second control signal to control the distribution of the
                                                                       selected Supplementary content by, upon generating the
             DETAILED DESCRIPTION OF THE                          45   second control signal, ceasing to insert the Supplementary
                      INVENTION                                        content from the broadcast stream.
                                                                         As used herein, the term “program' refers to a body of
   By way of overview, embodiments of the present inven                audio content and/or video content intended to be consumed
tion provide methods and systems for controlling the distri            by a viewer as a unified entity for entertainment, diversion,
bution of Supplementary content by receiving a content            50   information, education or other viewer-related purposes.
comprising at least one of an audio content and a video                Program content may be produced by a “programmer.” for
content and receiving Supplementary content associated                 example, an individual, a group, a commercial company, a
with the media content; monitoring a broadcast stream;                 non-profit organization, or other program-content-produc
detecting the at least one of the audio content and the video          tion entity. A 'series' is a set of programs that share common
content of the media content in the broadcast stream; upon        55   thematic, stylistic, and/or structure elements, and are
initially detecting the media content, selecting Supplemen             intended to be consumed as an artistic whole. Each of the set
tary content based on the detected media content, generating           of programs in a series is an “episode' of the series.
a first control signal, and using the first control signal to             As used herein, the phrase “secondary content” refers to
control the distribution of the selected supplementary con             non-program audio and/or video content, for example,
tent; and after generating a first control signal and upon        60   advertisements, news items, public service announcements,
failing to detect the media content in the broadcast stream,           station identification spots and other non-program content.
generating a second control signal and using the second                In a broadcast system, program content may be presented in
control signal to control the distribution of the selected             a discontinuous fashion with various elements of secondary
Supplementary content.                                                 content interleaved within the program content.
   A further embodiment of the present invention provides         65      As used herein, the phrase “supplementary content” refers
systems and methods for receiving media content compris                to at least one of audio, video, still images, text, executable
ing at least one of an audio content and a video content,              code, and other data intended for distribution and consump
           Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 19 of 321


                                                    US 9,451,294 B2
                             5                                                                       6
tion with primary content, for example, program content or               The term “computer is used herein to refer to any device
secondary content. Supplementary content may be associ                with processing capability Such that it can execute instruc
ated with program content or with secondary content.                  tions. Those skilled in the art will realize that such process
   As used herein, the phrase “media content” refers to               ing capabilities are incorporated into many different devices
program content or secondary content.                                 and therefore the term “computer includes PCs, servers,
   As used herein, the phrase “program stream” refers to a            mobile telephone, tablet computers, personal digital assis
sequence of analog or digital data comprising program and             tants and many other devices.
secondary content, and possibly including Supplementary                  The steps of the flowcharts described herein may be
COntent.                                                              performed by Software executing on hardware, by special
   As used herein, the phrase “broadcast stream” refers to an
                                                                 10   ized hardware systems, or by a combination of software and
aggregation of one or more program streams.                           specialized hardware. Certain steps of the flowcharts may be
   As used herein, the terms “broadcast' and “broadcasting            amenable to manual performance, but in general the flow
                                                                      charts represent processes or operations that require hard
refer to the process of aggregating program content, sec              ware systems for their realization.
ondary content, and possibly Supplementary content into at       15      The methods described herein may be performed by
least one program stream, aggregating one or more program             Software in machine readable form on a storage medium.
streams into a broadcast stream, and delivering the broadcast         The software can be suitable for execution on a parallel
stream to one or more entities. Elements of program, sec              processor or a serial processor Such that the method steps
ondary, and Supplementary content may be inserted,                    may be carried out in any suitable order, or simultaneously.
removed, modified, or replaced during the generation and                 The description acknowledges that software can be a
manipulation of a program stream. A “broadcaster is an                valuable, separately tradable commodity. The description is
entity that operates a broadcast system.                              intended to encompass Software, which runs on or controls
  As used herein, the terms “distribute” and “distribution'            dumb or standard hardware, to carry out the desired
refer to the process of delivering a broadcast stream to              functions. It is also intended to encompass Software which
viewers through a physical delivery network. The physical        25    describes or defines the configuration of hardware, such as
delivery network may utilize wired, wireless, or a combi              HDL (hardware description language) software, as is used
nation of wired and wireless means. A "distributor’ is an             for designing silicon chips, or for configuring universal
entity that operates a distribution system. Abroadcast stream         programmable chips, to carry out desired functions.
may be modified during distribution by inserting, removing,              The steps of the methods described herein may be carried
modifying or replacing elements of one or more program           30   out in any Suitable order, or simultaneously where appro
stream within the broadcast stream.                                   priate. Aspects of any of the examples described herein may
   As used herein, the terms “interactive” and “interactivity”        be combined with aspects of any of the other examples
refer to the capability in a viewing environment for a viewer         described to form further examples without losing the effect
to control the presentation of program, secondary, and/or             sought.
Supplementary content through direct or indirect manipula        35      Embodiments of the present invention will be best under
tion of an interface through a remote control, mouse, key             stood by reference to the drawings, wherein like parts are
board, touch panel, movement recognition camera, micro                designated by like numerals throughout. The figures listed
phone and other interface mechanisms.                                 above are expressly incorporated as part of this detailed
   As used herein, the term “fingerprint” refers to a value or        description.
set of values computed as a condensed mathematical repre         40      It will be readily understood that the components of the
sentation of the signal content for Some Subset of the video          present invention, as generally described and illustrated in
and/or audio content of a program.                                    the figures herein, could be arranged and designed in a wide
   The various aspects of the claimed Subject matter are now          variety of different configurations. Thus, the following more
described with reference to the annexed drawings. It should           detailed description of the embodiments of the methods,
be understood, however, that the drawings and detailed           45   systems and apparatus of the present invention is not
description relating thereto are not intended to limit the            intended to limit the scope of the invention, but it is merely
claimed subject matter to the particular form disclosed.              representative of the presently preferred embodiments of the
Rather, the intention is to cover all modifications, equiva           invention.
lents, and alternatives falling within the spirit and scope of          Elements of embodiments of the present invention may be
the claimed Subject matter.                                      50   embodied in hardware, firmware and/or a non-transitory
   Furthermore, the disclosed subject matter may be imple             computer program product comprising a computer-readable
mented as a system, method, apparatus, or article of manu             storage medium having instructions stored thereon/in which
facture using standard programming and/or engineering                 may be used to program a computing system. While exem
techniques to produce Software, firmware, hardware, or any            plary embodiments revealed herein may only describe one
combination thereof to control a computer or processor           55   of these forms, it is to be understood that one skilled in the
based device to implement aspects detailed herein. The term           art would be able to effectuate these elements in any of these
“article of manufacture' as used herein is intended to                forms while resting within the scope of the present inven
encompass a computer application accessible from any                  tion. Exemplary computer-readable storage media may
computer-readable device, carrier, or media. Additionally it          include, but are not limited to, flash memory devices, disk
should be appreciated that a carrier wave can be employed        60   storage media, for example, floppy disks, optical disks,
to carry computer-readable electronic data such as those              magneto-optical disks, Digital Versatile Discs (DVDs),
used in transmitting and receiving electronic mail or in              Compact Discs (CDs), micro-drives and other disk storage
accessing a network Such as the Internet or a local area              media, Read-Only Memory (ROMs), Programmable Read
network. Of course, those skilled in the art will recognize           Only Memory (PROMs), Erasable Programmable Read
many modifications may be made to this configuration             65   Only Memory (EPROMS), Electrically Erasable Program
without departing from the spirit and scope of the claimed            mable Read-Only Memory (EEPROMs), Random-Access
Subject matter.                                                       Memory (RAMS), Video Random-Access Memory
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 20 of 321


                                                     US 9,451,294 B2
                            7                                                                     8
(VRAMs), Dynamic Random-Access Memory (DRAMs),                         wireless telephony System to provide return path commu
and any type of media or device Suitable for storing instruc           nication to a household 180a.
tions and/or data.                                                        FIG. 2 demonstrates an example of an issue that embodi
   Although the charts and diagrams in the figures may show            ments of the current invention address. The original content
a specific order of execution, it is understood that the order         200 of a program episode may consist of a series of scenes,
of execution may differ from that which is depicted. For               here represented by content segments labeled S1 to S9. The
example, the order of execution of the blocks may be                   scenes may be of varying length, and the total duration of the
changed relative to the shown order. Also, as a further                program content is less than the broadcast interval within
example, two or more blocks shown in Succession in a figure            which the program content is conveyed. For example, if an
may be executed concurrently, or with partial concurrence.        10   episode is intended to be shown within a 30 minute time slot,
It is understood by those with ordinary skill in the art that a        the program content of the episode may be 22 minutes in
non-transitory computer program product comprising a                   length. The remaining eight minutes of the broadcast time
computer-readable storage medium having instructions                   slot is occupied by secondary content, for example, adver
stored thereon/in which may be used to program a comput                tisements, promotions, station identification, previews and
ing system, hardware and/or firmware may be created by one        15   other secondary content. The secondary content may be
of ordinary skill in the art to carry out the various logical          interleaved with segments of the program content.
functions described herein.                                               In this example, the first broadcast 202 of the program
   FIG. 1 depicts an exemplary view of the prior art for               content consists of the first two scenes S1, S2 of the program
distributing program content. Program content 100 may be               content, followed by an interstitial pod C1a that may com
created or acquired by one or more programmers (three                  prise advertisements, promotions, public service announce
shown) 110a, 110b, 110c. Supplementary content 102 may                 ments, news bulletins, station identification, and the like.
also be created or acquired by one or more programmers                 The content of interstitial pods may be the same for every
110a, 110b, 110c. Programmers 110a, 110b, 110c may                     distributor that distributes the program content, or may be
provide content 100 to one or more broadcasters (one                   different for each distributor. Following interstitial pod C1a,
shown) 120. A programmer 110a, 110b, 110c may provide             25   scenes S3 and S4 of the program content are broadcast,
program content to one or to more than one broadcaster (one            followed by a second interstitial pod C2a. Following inter
shown) 120. A broadcaster 120 may aggregate program                    stitial pod C2a, scenes S5 and S6 are broadcast, following by
content 100. A broadcaster 120 may also acquire or create              a third interstitial pod C3a. Following interstitial pod C3a,
Supplementary content 102 for association with program                 scenes S7 and S8 are broadcast, following by a fourth
content 100. A broadcaster 120 may also acquire or create         30   interstitial pod C4a. Following interstitial pod C4a, scene S9
secondary content 104 for broadcast with program content               is broadcast, completing the broadcast interval. For the first
100 and supplementary content 102. Abroadcaster 120 may                broadcast 202, the timing of the interstitials reflects the
create one or more program streams by aggregating and                  program scene boundaries. The duration of the interstitials
interleaving program content 100, Supplementary content                varies among the interstitials over the course of the broad
102, and secondary content 104. A broadcaster 120 may             35   cast interval.
deliver program streams to one or more distributors (four                Further in the example depicted in FIG. 2, the second
shown) 130, 132, 134, 136. Abroadcaster 120 may delivery               broadcast 204 of the program content consists of the first
any given program stream to one or to more than one                    scene S1, followed by an interstitial pod C1b, followed by
distributor (four shown) 130, 132, 134, 136.                           scenes S2, S3, and S4, followed by a second interstitial pod
   A distributor 130, 132, 134, 136 may receive program           40   C2b, and so forth, as illustrated, to the end of the broadcast
streams from one or from more than one broadcaster (one                interval. While the timing of the interstitials in the second
shown) 120. A distributor 130, 132, 134, 136 may aggregate             broadcast 204 reflects the program scene boundaries, the
multiple program streams for broadcast distribution to view            locations and durations of the interstitials differ between the
ers. A distributor 130 may also receive supplementary con              first broadcast and the second broadcast.
tent 102 and secondary content 104 from one or more               45      Still further in the example depicted in FIG. 2, the third
Sources, and may insert, replace, modify, or remove Supple             broadcast 206 of the program content consists of the first
mentary content 102 and secondary content 104 in a pro                 scene S1, followed by scene S2, followed by a portion of
gram stream prior to broadcast distribution.                           scene S3, denoted S3a, followed by a first interstitial pod
   A distributor 130, 132, 134, 136 may utilize one or more            C1c. The first interstitial pod C1c occurs during a scene, and
physical distribution methods and systems. In this example,       50   thus is not synchronized with the specific content structure
distributor 130 utilizes satellite system 140 to distribute            of the program. Following interstitial pod C1c, the remain
broadcast content to a viewer household 180a. Distributor              der of scene S3, denoted S3b, is broadcast, followed by
132 utilizes cable system 150 to distribute broadcast content          scene S4, followed by a portion of scene S5, denoted S5a,
to a viewer household 180b. Distributor 134 uses terrestrial           followed by a second interstitial C2c and the remainder of
broadcast antenna 160 to distribute broadcast content to a        55   scene S5, denoted S5b. This pattern is repeated, as illus
viewer household 180c. Distributor 136 uses wireless tele              trated, until the end of the broadcast interval. In this example
phone system 170 to distribute broadcast content to a viewer           third broadcast 204, the first four interstitials C1C, C2C, C3c,
household 180d. The illustrated distribution methods are               and C4c occur at regular intervals, irrespective of the scene
exemplary, and are not intended to limit the variety or range          structure of the original content, and a fifth interstitial C5c
of broadcast content-distribution methods. Any one house          60   occurs at the end of the broadcast interval to fill the duration
hold 180a, 180b, 180c. 180d may receive broadcast content              of the broadcast interval.
through one or through more than one distribution systems.               In FIG. 2 the patterning depicted in the various intersti
Distributors 130, 132, 134, 136 may also provide return path           tials, dot-fill for the first broadcast 202, back cross-hatch for
communication capabilities to households 180a, 180b, 180c.             the second broadcast 204, forward cross-hatch for the third
180d that may utilize the same or different communication         65   broadcast 206, is intended to emphasize the fact that the
path as does the broadcast content-distribution system. For            contents of a given interstitial, for example C1a, C1b, C1c.
example, a satellite distributor 130 may utilize a wired or            need not be the same from one broadcast interval to another.
           Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 21 of 321


                                                       US 9,451,294 B2
                            9                                                                           10
The particulars of the first interstitial C1a in the first                mentary-content receiver 340. The supplementary content
broadcast 202 of the program content may bear no relation                 may be stored in a supplementary-content database 350,
ship to the particulars of the first interstitial C1b in the              along with a unique identifier that may associate the Supple
second broadcast 204 or the first interstitial C1c in the third           mentary content with the principal content. In some embodi
broadcast 206 of the program content, whether in offset,                  ments of the present invention, the unique identifier used
duration, or content. The placement of interstitials may but              within the fingerprint database 330 to associate the one or
need not respect the scene boundaries in the program                      more reference fingerprints with the principal content from
COntent.                                                                  which they were generated may be the same as the unique
  Consideration of the elements of FIG. 2 highlights an                   identifier used within the Supplementary-content database
issue that arises in the broadcast of enhanced broadcast             10   350 to associate the supplementary content with the princi
content. Enhanced broadcast content comprises original                    pal content. In alternative embodiments, the identifiers may
program content, plus Supplementary content related to the                be distinct but associated with each other.
program content, but distinct from it. Enhanced broadcast                   A program-stream source 360 may create a broadcast
content may include interactive content intended to be                    stream 365 comprising audio content and video content of
displayed to and manipulated by the viewer. For a variety of         15   one or more program content and secondary content. A
reasons, including for example esthetics and contractual                  portion of broadcast stream 365 may be monitored by a
obligations, Supplementary content related to the program                 detector 370. The detector 370 may pass either or both of
content should not be visible or interactive to the viewer                audio content and video content from the broadcast stream
during interstitials in broadcast content. For example, con               to the fingerprint generator 320. The resulting fingerprints
sider an interactive program that displays trivia facts about             generated from the broadcast stream may be compared with
the program content as the content is broadcast. When an                  the one or more reference fingerprints from the fingerprint
interstitial occurs, the trivia facts should not be visible to the        database 330. When a match is found, the detector 370 may
viewer, because the display of the trivia facts may obscure               produce a first control signal that may be passed to a
advertising content. To properly manage the broadcast of                  controller 380, along with the unique identifier associated
enhanced broadcast content, a system is required that can            25   with the matched reference fingerprint. Upon receiving the
broadcast Supplementary content during the presentation of                first control signal, the controller 380 may use the unique
program content and interrupt the broadcast of Supplemen                  identifier to extract Supplementary content associated with
tary content during breaks or gaps in the broadcasting of the             the principal content from Supplementary-content database
program content. The three broadcast scenarios depicted in                350, and the controller 380 may activate a multiplexer 390
schematic form in FIG. 2 demonstrate some of the problems            30   to insert the extracted Supplementary content into the broad
that Such a system must overcome. The location, duration,                 cast stream 365, thereby producing an enhanced broadcast
and content of gaps in program content may vary from one                  stream 395. Once a match has been found, the detector 370
broadcast of a program to another. The location of the gaps               continues to monitor the broadcast stream 365, generating
may not be known at the time the program content is created.              fingerprints and comparing the generated fingerprints with
The location of gaps in a broadcast stream may but need not          35   the one or more reference fingerprints from the fingerprint
respect scene boundaries in program content In some mod                   database 330. When the detector 370 fails to find a match,
ern systems, broadcast content may be transiently stored and              the detector 370 may generate a second control signal that
manipulated, for example by removing or modifying por                     may be passed to the controller 380. Upon receiving the
tions of the broadcast content to allow the insertion of new              second control signal, the controller 380 may deactivate the
interstitial materials Subsequent to the creation of a broad         40   multiplexer 390 to no longer insert the extracted supple
cast stream; this manipulation may have the side effect of                mentary content into the enhanced broadcast stream 395.
modifying the duration and relative offsets of scenes within                 The system 300 depicted in FIG. 3 is intended to be
program content. In all Such cases, the precise content of a              exemplary, and one skilled in the art will recognize that
broadcast stream containing a particular episode of a series              many details and aspects of system 300 could be modified or
may not be known or predictable in advance. A system that,           45   altered without departing from the spirit and scope of the
during a broadcast, can dynamically determine the begin                   current invention. For example, in Some embodiments of the
ning and end of program content, and the presence and                     present invention, principal content and Supplementary con
duration of interstitial content, within a broadcast interval,            tent may come from the same source 305. In alternative
may be desirable. The system may then use these determi                   embodiments, principal content and Supplementary content
nations to control the distribution of Supplementary content.        50   may come from different sources (not shown). In some
   FIG. 3 depicts elements of an exemplary system 300 for                 embodiments of the present invention, principal content
practicing an aspect of the current invention. A content                  and/or supplementary content may be received in tangible
Source 305 may provide program and/or secondary content                   form. In alternative embodiments, principal and/or Supple
to a principal-content receiver 310. When the principal                   mentary content may be received in intangible and evanes
content is received at the principal-content receiver 310,           55   cent form. In some embodiments of the present invention,
either or both of the audio and the video content may be                  content may be transported via physical media, for example,
passed to a fingerprint generator 320, whereat one or more                tape, disk, memory card, and other physical transportation
reference fingerprints associated with the principal content              means. In alternative embodiments of the present invention,
may be generated according to a fingerprint-generation                    content may be provided as evanescent digital or analog
method known in the art. In alternative embodiments, a               60   signals transmitted via wired or wireless communication
content source 305 may provide the one or more reference                    CaS.
fingerprints directly to a principal-content receiver 310. The               In some embodiments of the present invention, the fin
resulting one or more reference fingerprints may be stored in             gerprint generator 320 may be realized as a single system
a fingerprint database 330. A unique identifier may associate             accessible to both the principal-content receiver 310 and the
the one or more reference fingerprints with the principal            65   detector 370. In alternative embodiments of the present
content from which they were generated. Content Source                    invention (not shown), the fingerprint generator 320 may be
305 also may provide supplementary content to a supple                    realized as two separate implementations of fingerprint
         Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 22 of 321


                                                    US 9,451,294 B2
                              11                                                                   12
generator instances operating at different locations. In some         a multiple fingerprint generators (one shown) 320; likewise
embodiments of the present invention, the process of gen              multiple detectors (one shown) 370 may communicate with
erating and storing reference fingerprints may occur at a             a single fingerprint generator 320. A detector 370 may
time and/or place distinct from the time and/or place of the          communicate with multiple fingerprint databases (one
operation of the detector 370. The reference fingerprint              shown) 330; likewise, multiple detectors (one shown) 370
database 330 for storing reference fingerprints may be                may communicate with a single fingerprint database 330. A
implemented as a flat file stored on a physical medium, as a          controller 380 may communicate with multiple supplemen
relational database implemented on a central server com               tary-content databases (one shown) 350; likewise, multiple
puter, as a virtual database implemented using cloud storage          controllers (one shown) 380 may communicate with a single
techniques, or by other equivalent methods well known in         10
                                                                      supplementary-content database 350. A detector 370 may
the art. Similarly, the supplementary-content database 350            monitor multiple program streams (one shown) 365; like
may be implemented as a flat file, as a relational database,          wise, multiple detectors (one shown) 370 may monitor a
as a virtual database, or by other data storage and retrieval         single program stream 365. A detector 370 may communi
means well known in the art. In some embodiments of the
present invention, the principal-content receiver 310 and        15   cate with a multiple controllers (one shown) 380; likewise,
supplementary-content receiver 340 may be realized as a               multiple detectors (one shown) 370 may communicate with
single module. In alternative embodiments, the principal              a single controller 380. A controller 380 may communicate
content receiver 310 and the supplementary-content receiver           with multiple multiplexers (one shown) 390; likewise mul
340 may be realized as separate modules. In some embodi               tiple controllers (one shown) 380 may communicate with a
ments of the present invention, the fingerprint database 330          single multiplexer 390. The insertion of supplementary
and the supplementary-content database 350 may be realized            content may be performed multiple times on a single pro
as separate databases. In alternative embodiments of the              gram stream, in parallel, in series, or as a combination of
present invention, the fingerprint database 330 and the               series and parallel operations. The foregoing list is not
supplementary-content database 350 may be realized as a               intended to be exhaustive of the possible alternative embodi
single database. The unique identifier associated with prin      25   ments of system 300, but is exemplary of a range of
cipal content and Supplementary content may be provided by            implementations that fall within the spirit and scope of the
content source 305, or may be generated by principal content          current invention.
receiver 310, by supplementary content receiver 340, or by               FIG. 3 illustrates the distribution of supplementary con
a separate unique identifier generator (not shown).                   tent, according to embodiments of the present invention, by
   In some embodiments of the present invention, the pro         30
                                                                      incorporating the Supplementary content into an enhanced
gram-stream source 360 may be a singular entity. In alter             broadcast stream. FIG. 4 depicts exemplary alternative
native embodiments, the program-stream source 360 may be              embodiments 400 of the current invention in which supple
multiple entities, each providing one or more content                 mentary-content broadcast stream 495 may be distributed
streams. The program stream 365 may be communicated via               through a communication channel that is distinct from the
a wired or wireless network, and the program stream 365          35
may be communicated in digital or analog representation.              communication channel through which the broadcast stream
The detector 370 and the controller 380 may be located in             365 may be distributed. In the alternative embodiments 400,
proximity to, or distant from, the program stream source              a content source 305 may provide principal content to a
360, and/or the multiplexer 390, and/or each other. Moni              principal-content receiver 310 for processing and storage as
toring of the program stream 365 may be performed by any         40   described above, and the content source 305 may provide
of the well-known monitoring means known in the art, for              Supplementary content to a Supplementary-content receiver
example, electronic sampling; reception of unicast, multi             340 for storage as described above. A detector 370 may
cast, or broadcast internet protocol traffic on a wired or            monitor a broadcast stream 365 produced from program
wireless digital network; antenna reception of wireless elec          streams provided by program stream source 360 as
tromagnetic signals; and other means known in the art.           45   described above. The detector 370 may pass control signals
Communication between the detector 370 and the controller             and unique identifiers to a controller 380 as described above.
380, and between the controller 380 and the multiplexer 390,          The controller 380 may receive supplementary content from
may be by any conventional wired or wireless means known              a supplementary-content database 350 as described above.
in the art.                                                           The controller 380 may provide supplementary content 495
   While FIG. 3 depicts only a single instance of each           50   retrieved from the supplementary-content database 350
element of system 300, this is not a limitation of the current        through a wired or wireless communication path indepen
invention. In alternative embodiments, other system topog             dent of the communication path used by broadcast stream
raphies may be utilized that fall within the spirit and scope         365. For example, in some alternative embodiments 400 a
of the current invention. For example, a principal-content            broadcast stream 365 may be communicated through a
receiver 310 may communicate with multiple fingerprint           55   terrestrial broadcast system, while Supplementary content
generators (one shown) 320; likewise, multiple principal              495 may be communicated through a wired Internet Protocol
content receivers (one shown) 310 may communicate with a              (IP) communication system.
single fingerprint generator 320. A principal-content receiver           In an alternative embodiment, supplementary content 495
310 may store fingerprints in multiple fingerprint databases          may be distributed by a web server that receives supple
(one shown) 330; likewise, multiple principal-content            60   mentary content 495 and first and second control signals
receivers (one shown) 310 may store fingerprints in a single          from controller 380 through any suitable communication
fingerprint database 330. A supplementary-content receiver            means, for example, a wired IP communication system. In
340 may store Supplementary content in multiple Supple                Some embodiments, the web server may manage the distri
mentary-content databases (one shown) 350; likewise, mul              bution of supplementary content 495 such that supplemen
tiple Supplementary-content receivers (one shown) 340 may        65   tary content 495 may be supplied in response to a query from
store Supplementary content in a single Supplementary                 a client device after the first control signal is generated and
content database 350. A detector 370 may communicate with             received by the web server, but supplementary content 495
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 23 of 321


                                                      US 9,451,294 B2
                             13                                                                       14
may no longer be supplied in response to a query from a                  art are typically designed to process content that may have
client device after the second control signal is generated and           been degraded or distorted from the original, for example,
received by the web server.                                              audio content captured in an ambient environment that
   FIG. 5 depicts a flowchart 500 of an exemplary process,               introduces noise, or audio content that has been temporally
according to embodiments of the present invention, to be                 compressed or expanded. This robustness in matching may
executed in a detector 370 of exemplary systems 300 and                  result in spurious matches between sampled content and
400. At a step 510, the detection module may be initialized.             reference content that is similar, but not identical. The finite
At a further step 520, samples may be extracted from a                   duration of fingerprint sampling windows also allows for
broadcast stream 365, and a fingerprint may be generated                 spurious matches in circumstances where fragments of the
from the samples, for example, by means of a fingerprint            10   content are repeated, such as a short musical theme that
generator 320. The samples may be taken, for example, from               repeats multiple times during a program. Robust identifica
a video stream, from an audio stream, or from both video                 tion of a program would preferentially utilize offset data
and audio streams. The fingerprints, for example, may be                 from matched reference fingerprints to improve the rate of
computed from and may represent a single field of video, a               true positive matches and reduce the rate of false positive
single frame of video, a series of sequential audio samples,        15   matches.
or other data taken from the broadcast stream. At a further                 Accordingly, FIGS. 7a, 7b, and 7c depict a flowchart 700
step 530, the generated fingerprint may be compared with a               of a preferred exemplary fingerprint matching process,
plurality of reference fingerprints, for example, those                  according to embodiments of the present invention, to be
extracted from a fingerprint database 330. At a further step             executed in a detector 370 of exemplary systems 300 and
540, a determination may be made whether the generated                   400. In FIG. 7a, an exemplary process 700 may commence
fingerprint matches a reference fingerprint. If no match is              at a step 702 at which a detection module may be initialized,
found 542, execution may return to a step 520. If a match is             erasing all memory of previous activity. At a further step
found 544, at a further step 550, a unique identifier associ             704, match identifier, offset, and counter storage locations
ated with the matched reference fingerprint may be stored,               may be cleared of their contents. At a further step 706, a
and a first control signal may be generated. The control            25   selected broadcast stream may be sampled and a fingerprint
signal may include the unique identifier. At a further step              may be generated, for example, by means of a fingerprint
560, samples may be extracted from a broadcast stream 365,               generator 320. The samples may be taken, for example, from
and a fingerprint may be generated from the samples. At a                a video stream, from an audio stream, or from both a video
further step 570, the generated fingerprint may be compared              and an audio stream. The fingerprint, for example, may be
with reference fingerprints. At a further step 580, a deter         30   computed from and may represent a single field of video, a
mination may be made whether the generated fingerprint                   single frame of video, a series of sequential audio samples,
matches a reference fingerprint. If a match is found 582,                or other data taken from the broadcast stream. At a further
execution may return to step 560. If no match is found 584,              step 708, the generated fingerprint may be compared with a
at a further step 590 a second control signal may be                     plurality of reference fingerprints, for example, those
generated, and execution may return to a step 510.                  35   extracted from a fingerprint database 330. At a further step
   Upon further development, the inventors of the current                710, a determination may be made whether the generated
invention recognized that the exemplary process depicted in              fingerprint unambiguously matches a single reference fin
FIG. 5 may be inadequate in certain respects. FIG. 6                     gerprint. If not 712, control returns to a step 704. If an
demonstrates a situation in which a more complex detection               unambiguous match is found 714, at a further step 716 a
process may be required. In some series, every episode of           40   determination may be made whether a previous unambigu
the series, or all episodes in the current season of the series,         ous match was made, for example, by checking for a value
may have the same introductory scene content. FIG. 6                     stored in a match-identifier storage location. If no previous
illustrates, in schematic form, the content of three episodes            match was made 718, at a further step 720 a determination
602, 604, 606 of a television series that share common                   may be made whether the offset corresponding to the unam
content. Episode A 602 comprises introductory scene Intro,          45   biguous match is valid. When performing continuous Sam
followed by scenes S2a, S3a, S4a, S5a, S6a, S7a, S8a, and                pling, a valid offset may be an offset within the initial portion
S9a. Episode B 604 comprises introductory scene Intro,                   of the program content, whereas an invalid offset may be an
followed by scenes S2b, S3b, S4b, S5b, S6b, S7b, and S8b.                offset late in the program content. The test of step 720 allows
Episode C 606 comprises introductory scene Intro, followed               the system to avoid a spurious match to content contained
by scenes S2c, S3c, S4c, S5c, S6c, S7c, S8c, S9c, and S10c.         50   within later portions of the program content. This situation
In this circumstance, if a fingerprint database contains the             might arise, for example, in a program episode in which a
reference fingerprints of Episode A 602, Episode B 604, and              later portion of the program episode contains preview con
Episode C 606, fingerprints generated during the monitoring              tent for the next Successive program episode in the series. If
of any of the three episodes will match the reference                    at step 720 a determination is made that the offset is not valid
fingerprints of all of the three episodes for the duration of the   55   722, control returns to step 706. If at step 720 a determina
introductory scene, Intro, which would prevent an unam                   tion is made that the offset is valid 724, at a further step 726,
biguous identification of the actual episode being played.               the identifier of the matching fingerprint may be remem
Inasmuch as the process depicted in FIG. 5 does not recog                bered by storing the identifier in the match-identifier storage
nize the potential for ambiguous fingerprint matches, a more             location. At a further step 728, the match offset storage
complex process may be required to handle this situation            60   location may be set with the offset of the matching reference
and other similar situations in which multiple episodes                  fingerprint, and the match counter storage location may be
comprise common content.                                                 incremented.
   A further deficiency of the exemplary process depicted in                If at a step 716, a previous match was found 730, at a
FIG. 5 may be that the process does not take account of the              further step 732 a determination may be made whether the
relative offsets of reference fingerprints that match with          65   offset of the new matching reference fingerprint is valid with
fingerprints generated from samples taken from the broad                 respect to the match offset stored in the match offset storage
cast stream. Fingerprint matching algorithms known in the                location. In the determination of step 732, the offset of the
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 24 of 321


                                                     US 9,451,294 B2
                             15                                                                       16
new match will be valid with respect to the previous match              low volume or silent intervals in the audio content. In some
offset, for example, if the new offset is greater than the              embodiments, for example, if fingerprints are generated
previous match, but the time difference between the new                 from video content and each fingerprint represents a single
offset and the previous offset does not exceed a maximum                frame of video, then the allowable difference between two
value. The allowable difference between offsets may be                  Successive fingerprints may be as great as three frames of
determined by the type and nature of the fingerprints. For              Video. In alternative embodiments, as another example, if
example, if fingerprints are generated from video content               fingerprints are generated from audio content and each
and each fingerprint represents a single frame of video, then,          fingerprint represents the values of a window of audio
in some embodiments of the present invention, the allowable             samples, then the allowable difference between two matches
difference between two successive fingerprints should be no        10   may be as long as the duration of the audio sampling
more than one frame of video. As another example, if                    window.
fingerprints are generated from audio content and each                     Ifat step 752 a determination is made that no match 758
fingerprint represents the values in a window of audio                  is found with a reference fingerprint whose identifier
samples, then, in some embodiments of the present inven                 matches the identifier stored in the match identifier storage
tion, the allowable difference between two matches should          15   location, control passes to a further step 760 depicted in FIG.
be no more than five times the step between two successive              7c. If at step 756 a determination is made that the offset of
reference fingerprint windows. Defining a maximum allow                 the new match is valid 762 with respect to the previous
able difference may compensate for the imprecise nature of              match offset, at a further step 764, the offset of the new
fingerprint matches, particularly for audio samples, and may            match is stored, and control passes to step 748. Ifat step 756
help make the process robust against sampling differences               a determination is made that the offset of the new match is
between reference and live samples.                                     not valid 766 with respect to the previous match offset,
   Ifat step 732 a determination is made that the offset of the         control passes to a further step 768 depicted in FIG. 7c.
newly matched reference fingerprint is not valid 734 with                  With reference to FIG. 7c, at a step 760 a determination
respect to the previous match, control passes to step 704 and           may be made if a match is found between the newly
the search process restarts. If at step 732 a determination is     25   generated fingerprint and a reference fingerprint from any
made that the offset of the newly matched reference finger              other program content. If no match is found 770, at a further
print is valid 736 with respect to the previous match, control          step 772 a determination may be made if the match has been
passes to step 728. Following step 728, at a further step 738,          lost. In some embodiments of the present invention, a match
a determination may be made whether the contents of the                 may be lost if a Sufficient period of Sampling passes with no
match counter storage location are equal to a predefined           30   match being made to any generated fingerprint. For
limit. A preferred value, in some embodiments of the present            example, in some embodiments, iffingerprints are generated
invention, for the predefined limit for accepting a program             from video content and each fingerprint represents a single
match is three consecutive matches. If at step 738 a deter              frame of video, then if four frames of video are fingerprinted
mination is made that the match count is less than the limit            without finding a matching reference fingerprint, then a
740, control may pass to step 706. If at step 738 a determi        35   determination may be made that a match is lost. As another
nation is made that the match count is equal to the limit 742,          example, if fingerprints are generated from audio content
then control passes to a step 744 depicted in FIG. 7b.                  and each fingerprint represents the values of a window of
   With reference to FIG. 7b, at a step 744 a first control             audio samples, then, in Some embodiments, if a period equal
signal may be generated. At a further step 746, an error                to the audio sample window passes without finding a match
counter storage location may be cleared. At a further step         40   ing reference fingerprint, a determination is made that a
748, the selected stream may be sampled and a fingerprint               match is lost. If at step 772 a determination is made that the
may be generated. At a further step 750, the generated                  match has not been lost 774, control passes to step 748. If at
fingerprint may be compared with a plurality of reference               step 772 a determination is made that the match has been lost
fingerprints. At a further step 752, a determination may be             776, control passes to a further step 778.
made if a match is found with a reference fingerprint whose        45      If at step 760 a match to a reference fingerprint is found
identifier matches the identifier stored in the match identifier        780 with an identifier that does not match the stored match
storage location. If a match is found 754, at a further step            identifier, at a further step 768, an error counter storage
756, a determination may be made whether the offset of the              location may be incremented. At a further step 782, a
matching reference fingerprint is valid relative to the previ           determination may be made whether the error count exceeds
ous offset stored in the match offset storage location. In the     50   a predefined limit. In some embodiments of the present
determination of step 756, the offset of the new match will             invention, a preferred value for the predefined limit for the
be valid with respect to the previous match offset, for                 error count may be three consecutive errors without a valid
example, in Some embodiments of the present invention, if               match. If the error count is less than the predefined limit 784,
the new offset is greater than the previous match but the time          control passes to step 748. If the error count exceeds the
difference between the new offset and the previous offset          55   predefined limit 786, at a further step 778 a second control
does not exceed a maximum value. In some embodiments of                 signal may be generated, and control passes to step 702
the present invention, the allowable difference between                 where the process may restart.
offsets may be determined by the type and nature of the                    By way of further explanation of embodiments of the
fingerprints. Prior to step 756 the match with a given                  current invention, consider the use of system 300 utilizing
reference program has been made with high confidence, so           60   the detection method depicted in flowchart 700 operating on
the allowable difference at step 756 is greater than the                the content depicted in FIG. 2. The original content 200
allowable difference at step 732. Defining a maximum                    depicted in FIG. 2 is received by principal content receiver
allowable difference at step 756 that is greater than the               310 and passed through fingerprint generator 320. The
maximum allowable difference at step 732 may compensate                 resulting plurality of reference fingerprints is stored in
for the imprecise nature of fingerprint matches, particularly      65   fingerprint database 330. Supplementary content is received
for audio samples, and avoid situations where matches may               and stored in supplementary-content database 350. Suppose
not be found, for example in dark transitions in Video or in            the broadcast content 365 being sampled by detector 370
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 25 of 321


                                                     US 9,451,294 B2
                              17                                                                        18
contains the first broadcast 202 content depicted in FIG. 2.            from sampled content at step 748 will continue to match at
At the beginning of scene S1, detector 370 will sample the              step 752 until the start of interstitial pod C1. After no match
content of scene S1 and generate fingerprints at step 706.              is found at step 772, a second control signal will be
After Some latency that depends on the fingerprint genera               generated at step 778, and the process will restart. Subse
tion algorithm, at steps 708 and 710 generated fingerprints             quently a first control signal will be generated after the start
will begin to match the reference fingerprints stored in                of Scene S3a, and a second control signal will be generated
fingerprint database 330. After a sufficient number of                  after the start of interstitial pod C2. Likewise, first control
matches at step 738, at step 744 a first control signal will be         signals will be generated after the starts of scenes S5a, S7a,
generated. As the broadcast continues, broadcast content                and S8a, and second control signals will be generated after
will be sampled and reference fingerprints will be generated       10   the ends of scenes S4a, S6a, S7a, and S9a.
at step 748, and at step 750, 752, and 756, the generated                 As described above, the contents of each of the three
fingerprints will continue to match reference fingerprints              episodes depicted in FIG. 6 contains the same introductory
with valid offsets throughout the broadcast of scenes S1 and            scene. A robust detection system must be capable of disam
S2. Subsequent to the beginning of interstitial pod C1a, at             biguating these episodes despite the presence of the common
step 752 generated fingerprints will not match reference           15   material. By way of illustration of this requirement, FIG. 9
fingerprints, since the content of C1 a does not appear in the          depicts another exemplary scenario for the broadcast and
original program content and fingerprint database 330 will              recognition of the content depicted in FIG. 6. Again, by way
not contain fingerprints that match those generated during              of further explanation of the current invention, consider the
C1a. Once a Sufficient period elapses with no matching                  use of system 300 utilizing the detection method depicted in
fingerprints, at step 772 a loss of match will be determined            flowchart 700 operating on the broadcast content as depicted
and at step 778 a second control signal will be generated. At           in FIG. 9. The original content of Episodes 1602 and 2 604
the end of interstitial pod C1a, and after a latency that               is received by principal-content receiver 310 and passed
depends on the fingerprint generation algorithm, at steps 708           through fingerprint generator 320. The resulting plurality of
and 710 generated fingerprints from scene S3 will again                 reference fingerprints is stored in fingerprint database 330.
begin to match the reference fingerprints stored in finger         25   Supplementary content is received by Supplementary-con
print database 330. After a sufficient number of matches at             tent receiver 340 and stored in supplementary-content data
step 738, at step 744 a first control signal will again be              base 350. Suppose the broadcast content 365 being sampled
generated. Matching will continue at steps 752 and 756 until            by detector 370 contains the as-broadcast content 902
interstitial pod C2a, at which point the match will be lost at          depicted in FIG. 9, where interstitial pods C1, C2, C3, and
step 772 and a second control signal will be generated at step     30   C4 are interspersed in the content of Episode A 602. At the
778. This pattern will continue throughout the illustrated              beginning of scene Intro, detector 370 will sample the
period of the first broadcast 202.                                      content of scene Intro and generate fingerprints at step 706
  Ifat a later time the broadcast content contains the second           that will match the reference fingerprints stored in the
broadcast 204 content depicted in FIG. 2, a similar pattern             reference fingerprint database 330 at step 708 for both scene
of first and second control signals will be generated,             35   Intro of Episode A and scene Intro for Episode B 604.
although the precise timing of the signals will vary accord             Accordingly, at step 710 a determination is made that an
ing to the placement and duration of the interstitial pods.             unambiguous match is not found 712, so control will pass to
Similarly, if at a later time the broadcast content contains the        step 704 without a match identifier being set. Only when
third broadcast 206 content depicted in FIG. 2, a similar               scene S2a begins to play will detector 370 generate finger
pattern of first and second control signals will be generated,     40   prints at step 706 that when compared with the reference
although in this case the first occurrence of the second                fingerprints at step 708 will produce an unambiguous match
control signal will occur during the middle of scene S3, and            714 with the reference fingerprints from the content of
the second occurrence of the first control signal will occur            Episode A 602. After a sufficient number of consecutive
following the end of interstitial pod C1c but during the                matches from the content of scene S2a at step 738, a first
middle of scene S3.                                                45   control signal will be generated at step 744. Therefore, in
   FIG. 8 depicts an exemplary scenario for the broadcast               this scenario 902 the first control signal will be delayed
and recognition of the content depicted in FIG. 6. Again, by            relative to the scenario 802 shown in FIG. 8, because
way of further explanation of embodiments of the current                unambiguous identification of the content is not possible
invention, consider the use of system 300 utilizing the                 during the introductory scene, which is common to both
detection method depicted in flowchart 700 operating on the        50   Episode A 602 and Episode B 604. After the initial match,
broadcast content as depicted in FIG.8. The original content            fingerprints generated from sampled content at step 748 will
of Episode A 602 is received by principal content receiver              continue to match at step 750 until the start of interstitial pod
310 and passed through fingerprint generator 320. The                   C1, at which point no match will be found at step 772 and
resulting reference fingerprints are stored in fingerprint              at step 778 a second control signal will be generated, and the
database 330. Supplementary content is received and stored         55   process will restart. Thereafter the generation of first and
in supplementary-content database 350. Suppose the broad                second control signals will proceed as described above with
cast content 365 being sampled by detector 370 contains the             respect to the scenario 802 depicted in FIG. 8.
as-broadcast content 802 depicted in FIG. 8, where intersti                Further considering the broadcast of the content depicted
tial pods C1, C2, C3, and C4 are interspersed in the content            in FIG. 6, FIG. 10 depicts a broadcast scenario that is
of Episode A. At the beginning of scene Intro, detector 370        60   problematic for proper detection and identification. In this
will sample the content of scene Intro and generate finger              scenario reference content comprises Episode B 604, while
prints at step 706 that when compared with the reference                broadcast content comprises Episode A 602. Consider the
fingerprints stored in fingerprint database 330 at step 708             use of system 300 utilizing the detection method depicted in
will unambiguously match the reference fingerprints for the             flowchart 700 operating on the broadcast content as depicted
Intro scene of Episode A at step 710. After a sufficient           65   in FIG. 10. The original content of Episode B 604 is received
number of consecutive matches at step 738, a first control              by principal content receiver 310 and passed through fin
signal will be generated at step 744. Fingerprints generated            gerprint generator 320. The resulting plurality of reference
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 26 of 321


                                                     US 9,451,294 B2
                               19                                                                     20
fingerprints is stored in fingerprint database 330. Supple              generate fingerprints at step 706 that will match the refer
mentary content is received and stored in Supplementary                 ence fingerprints stored in the reference fingerprint database
content database 350. Suppose the broadcast content 365                 330 at step 708 for both scene Intro of Episode B 604 and
being sampled by detector 370 contains the as-broadcast                 scene Intro for Dummy Episode 1100. Accordingly, at step
content 1002 depicted in FIG. 10, where interstitial pods C1,           710 a determination is made that an unambiguous match is
C2, C3, and C4 are interspersed in the content of Episode A             not found, so control will pass to step 704 without a match
602. At the beginning of scene Intro, detector 370 will                 identifier being set. This situation will persist through scene
sample the content of scene Intro and generate fingerprints             Intro, and no unambiguous match will be found. When scene
at step 706 that will match the reference fingerprints stored           S2a begins to play, detector 370 will generate fingerprints at
in the reference fingerprint database 330 at step 708 for          10   step 706 that when compared with the reference fingerprints
scene Intro for Episode B 604, even though the content of               at step 708 will produce no matches, so during the further
Episode A 602 is being broadcast. Accordingly, at step 710              playout of the as-broadcast content 1102 depicted in FIG. 11,
an erroneous but unambiguous match will be found, and                   no control signals will be generated. Thus, the presence of
after a Sufficient number of sequential matches within scene            the reference fingerprints for Dummy Episode 1100 in the
Intro at step 738, a first control signal will be generated at     15   fingerprint database 330 prevents the improper identification
step 744. This first control signal will identify the content as        of the content of the Intro scene, and the system 300
being Episode B 604, based on the matches generated by the              performs as desired.
common introductory material, but this identification is in                While preferred embodiments of the invention have been
error. Subsequently, fingerprints generated at step 748 and             illustrated and described, as noted above, many changes can
compared with reference fingerprints from fingerprint data              be made without departing from the spirit and scope of the
base 330 at step 750 will continue to match at steps 752 and            invention. Accordingly, the scope of the invention is not
756. Only when scene S2a is being sampled will fingerprints             limited by the disclosure of a preferred embodiment.
fail to match at step 772, and at step 778 a second control             Instead, the invention should be determined entirely by
signal will be generated. Subsequently fingerprints sampled             reference to the claims that follow.
from the remainder of the as-broadcast content 1002 will fail      25     What is claimed is:
to match with the reference fingerprints of Episode B 604,                 1. In a computer system, a method for controlling a
so no further first or second control signals will be generated         distribution of Supplementary content, the method compris
for the duration of the as-broadcast content 1002.                      ing:
   The inventors of the current invention recognized this                  receiving a media content comprising at least one of an
problem scenario and developed alternative embodiments of          30        audio content and a video content;
the present invention comprising a method to avoid this                   receiving a Supplementary content associated with the
improper content recognition. This method may be useful in                   media content;
any situation where a number of episodes of a program share               in a broadcast system:
common introductory material, but not all of the episodes                    monitoring a broadcast stream;
that may be broadcast have been provided as reference              35        when the monitoring initially detects either one of the
content to be stored in the fingerprint database. This method                     at least one of an audio content and a video content:
is depicted in schematic form in FIG. 11. In this method, a                       determining that a count of unambiguous matches
new dummy reference episode 1100 may be created com                                 for the initially detected either one of the at least
prising the initial common content from any of the episodes                          one of an audio content and a video content, when
of the series. The dummy reference episode 1100, which is          40               compared to a reference database, meets a first
labeled as Dummy Episode in the exemplary scenario                                  criterion in relation to a first predefined limit; and
depicted in FIG. 11, may be supplied to principal content                         based on the count of unambiguous matches for the
receiver 310 along with the normal episode content. The                             initially detected either one of the at least one of
dummy reference content may be passed through the fin                                an audio content and a video content, when com
gerprint generator 320 and the resulting plurality of refer        45                pared to the reference database, meeting the first
ence fingerprints may be stored in fingerprint database 330.                         criterion in relation to the first predefined limit:
The presence of the reference fingerprints for the dummy                             Selecting the Supplementary content based on the
reference in the fingerprint database will cause ambiguous                             detected media content;
matches to occur during the initial common content.                                  generating a first control signal; and
Because in this scenario an unambiguous match will never           50                using the first control signal to control the distri
be made to the dummy reference content, Supplementary                                  bution of the selected Supplementary content;
content associated with the dummy reference content is not                   and
required.                                                                    when the monitoring fails to detect the initially detected
   Consider the use of system 300 utilizing the detection                         either one of the at least one of an audio content and
method depicted in flowchart 700 operating on the broadcast        55          a video content Subsequent to the initial detection:
content as depicted in FIG. 11. The original content of                        generating a second control signal; and
Episode B 604 and Dummy Episode 1100 is received by                            using the second control signal to control the distri
principal content receiver 310 and passed through finger                          bution of the selected Supplementary content.
print generator 320. The resulting plurality of reference                 2. The method of claim 1, further comprising:
fingerprints is stored in fingerprint database 330. Supple         60     upon receiving the media content and the Supplementary
mentary content for Episode B 604 is received and stored in                  content associated with the media content, assigning a
supplementary-content database 350. Suppose the broadcast                    unique identifier to an enhanced media content com
content 365 being sampled by detector 370 contains the                       prising the media content and the Supplementary con
as-broadcast content 1102 depicted in FIG. 11, where inter                   tent.
stitial pods C1, C2, C3, and C4 are interspersed in the            65      3. The method of claim 2, further comprising creating a
content of Episode A 602. At the beginning of scene Intro,              first database, wherein the creating the first database com
detector 370 will sample the content of scene Intro and                 prises:
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 27 of 321


                                                     US 9,451,294 B2
                             21                                                                      22
  generating a plurality of reference fingerprints from the at            a detector, in the broadcast system, for:
     least one of an audio content and a video content;                      detecting, in the broadcast stream, either one of the at
  associating the plurality of reference fingerprints with the                 least one of the audio content and the video content
    unique identifier of the enhanced media content; and                       of the received media content; and
  storing the plurality of reference fingerprints, the unique      5        upon initially detecting either one of the at least one of
     identifier, and the association in the first database.                    the audio content and the video content:
  4. The method of claim 3, further comprising:                                determining that a count of unambiguous matches
  generating a first fingerprint from at least one of a                           for the at least one of an audio content and a video
     received audio content and a received video content                          content, when compared to a reference database,
     from the monitored broadcast stream;                          10             meets a first criterion in relation to a first pre
  comparing the first fingerprint with the plurality of refer                     defined limit; and
    ence fingerprints;                                                         generating a first control signal; and
  wherein the monitoring initially detects either one of the                after failing to detect, Subsequent to the initial detec
     at least one of an audio content and a video content                      tion, the initially detected either one of the at least
     when a match between any reference fingerprint in the         15          one of the audio content and the video content,
     plurality of reference fingerprints and the first finger                  generating a second control signal; and
     print is initially determined.                                       a controller for:
  5. The method of claim 4, further comprising extracting                   Selecting, based on the count of unambiguous matches
the unique identifier associated with the plurality of refer                   for the at least one of an audio and a video content,
ence fingerprints from the first database when the monitor                     when compared to the reference database, meeting
ing initially detects either one of the at least one of an audio               the first criterion in relation to the first defined limit,
content and a video content.                                                   a first Supplementary content based on the initially
  6. The method of claim 3, further comprising:                                detected either one of the at least one of the audio
  generating a first fingerprint from at least one of a                        content and the video content; and
     received audio content and a received video content           25       using the first control signal and the second control
     from the monitored broadcast stream;                                     signal to control the distribution of the first supple
  comparing the first fingerprint with the plurality of refer                  mentary content.
    ence fingerprints;                                                    12. The system of claim 11, further comprising:
  wherein the monitoring fails to detect the initially                    an identifier for assigning a unique identifier to an
     detected either one of the at least one of an audio           30       enhanced media content comprising the media content
     content and a video content when none of the reference                 and the Supplementary content.
      fingerprints in the plurality of reference fingerprints             13. The system of claim 12, further comprising:
      matches the first fingerprint.                                      a fingerprint calculator for computing a plurality of ref
   7. The method of claim 2, further comprising creating a                  erence fingerprints from the received media content;
second database, wherein creating the second database com          35        and
prises:                                                                   a first database for:
   creating an association between the unique identifier for                receiving the plurality of reference fingerprints and the
      the enhanced media content and the Supplementary                        unique identifier;
     content associated with the media content;                             associating the plurality of reference fingerprints and
  storing the unique identifier, the Supplementary content,        40         the unique identifier, and
     and the association in the second database; and                        storing and retrieving the plurality of reference finger
  using the unique identifier to extract Supplementary con                    prints, the unique identifier, and the association
     tent from the second database.                                           between the plurality of reference fingerprints and
  8. The method of claim 1, further comprising:                               the unique identifier;
  upon generating the first control signal, inserting the          45     wherein the monitor is additionally for:
     Supplementary content into the broadcast stream.                       generating a first fingerprint from the at least one of a
  9. The method of claim 8, further comprising:                                received audio content and a received video content
  upon generating the second control signal, ceasing to                        in the monitored broadcast stream;
     insert the Supplementary content into the broadcast                    comparing the first fingerprint with the plurality of
     Stream.                                                       50         reference fingerprints retrieved from the first data
  10. The method of claim 1, further comprising, when the                      base; and
monitoring fails to detect the initially detected either one of             determining whether the first fingerprint matches any
the at least one of an audio content and a video content                       fingerprint in the plurality of reference fingerprints.
Subsequent to the initial detection, determining that an error            14. The system of claim 12, further comprising:
count of match failures for the initially detected either one      55     a second database for:
of the at least one of an audio content and a video content,                receiving the Supplementary content and the unique
when compared to the reference database, meets a second                        identifier;
criterion in relation to a second predefined limit.                         associating the Supplementary content and the unique
   11. A system for the control of a distribution of supple                    identifier, and
mentary content, the system comprising:                            60         storing and retrieving the Supplementary content, the
   a receiver for receiving:                                                    unique identifier, and the association between the
      a media content comprising at least one of an audio                        Supplementary content and the unique identifier.
        content and a video content; and                                   15. In a computer system, a method for controlling a
     a Supplementary content associated with the media                  distribution of Supplementary content, the method compris
        content;                                                   65   ing:
  a monitor for monitoring, in a broadcast system, a broad                 receiving a media content comprising at least one of an
     cast Stream;                                                           audio content and a video content;
      Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 28 of 321


                                                   US 9,451,294 B2
                       23                                                                       24
receiving a Supplementary content associated with the                       generating a second control signal; and
  media content;                                                            using the second control signal to cease to insert the
in a broadcast system:                                                        Selected Supplementary content into the broadcast
   monitoring a broadcast stream;                                                 Stream.
   when the monitoring initially detects either one of the
      at least one of an audio content and a video content:            16. The method of claim 15, further comprising:
      selecting the Supplementary content based on the                 upon receiving the media content and the Supplementary
        detected media content;                                          content associated with the media content, assigning a
      generating a first control signal;                                 unique identifier to an enhanced media content com
      sending the first control signal to the web server, and   10       prising the media content and the Supplementary con
      using the first control signal, at the web server, to               tent.
        control the distribution of the selected supplemen             17. The method of claim 16, further comprising creating
        tary content;                                                a first database, wherein the creating the first database
and                                                                  comprises:
when the monitoring fails to detect the initially detected
  either one of the at least one of an audio content and a      15     generating a plurality of reference fingerprints from the at
  Video content Subsequent to the initial detection:                      least one of an audio content and a video content;
  determining that multiple error counts of match failures             associating the plurality of reference fingerprints with the
    for the initially detected either one of the at least one            unique identifier of the enhanced media content; and
      of an audio content and a video content, when                    storing the plurality of reference fingerprints, the unique
      compared to the reference database, meets a criterion               identifier, and the association in the first database.
      in relation to a predefined limit, and based on meet
      ing the criterion:                                                                    k   k   k   k   k
Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 29 of 321




                   Exhibit B
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 30 of 321
                                                                                                        USOO942O349B2


(12) United States Patent                                                         (10) Patent No.:                        US 9.420,349 B2
       Harper et al.                                                              (45) Date of Patent:                             Aug. 16, 2016
(54) METHODS AND SYSTEMS FOR                                                                  H04N 2 1/4622 (2013.01); H04N 2 1/812
       MONITORING AMEDIA STREAMAND                                                                (2013.01); H04N 2 1/8352 (2013.01)
       SELECTING AN ACTION                                                  (58) Field of Classification Search
                                                                                       USPC ......................................................... 705/26.9
(71) Applicant: Ensequence, Inc., Portland, OR (US)                                    See application file for complete search history.
(72) Inventors: Jeffrey Todd Harper, Tualatin, OR                           (56)                            References Cited
                (US); Larry Alan Westerman, Portland,
                OR (US); Mark-Andrew Ray Tait,                                                    U.S. PATENT DOCUMENTS
                Beaverton, OR (US)
                                                                                      6,968,337 B2          11/2005 Wold
(73) Assignee: Ensequence, Inc., Portland, OR (US)                                    7,529,659 B2
                                                                                      7,877.438 B2
                                                                                                            5/2009 Wold
                                                                                                             1/2011 Schrempp
                                                                                      7,881,931 B2          2, 2011 Wells
(*) Notice:        Subject to any disclaimer, the term of this                        8,082,150 B2          12/2011 Wold
                   patent is extended or adjusted under 35                            8, 112,818 B2         2, 2012 Wold
                   U.S.C. 154(b) by 88 days.                                          8, 140,331 B2         3/2012 Lou
                                                                                      8.489,884 B2          7/2013 Srinivasan
(21) Appl. No.: 14/184,367                                                            8,571,864 B2 10/2013 DeBusk
                                                                                      8,620,772 B2 * 12/2013 Owen .......................... TO5/26.9
(22) Filed:        Feb. 19, 2014                                                      9,113,202 B1* 8/2015 Wiseman et al. ......... HO4L 7/08
                                                                                2006, O149533 A1            7/2006 Bogdanov
                                                                                2006, O149552 A1            7/2006 Bogdanov
(65)                  Prior Publication Data                                    2007/O1277.17 A1            6, 2007 Herre
                                                                                2013,0044885 A1             2/2013 Master
       US 2015/02374O9 A1          Aug. 20, 2015                                2013/0226.957 A1            8, 2013 Ellis

(51) Int. Cl.                                                               * cited by examiner
                               (2008.01)
                               (2011.01)                                    Primary Examiner — Kieu Oanh T Bui
                               (2011.01)                                    (74) Attorney, Agent, or Firm — Kristine Elizabeth
                               (2011.01)                                    Matthews
                               (2011.01)
                               (2011.01)                                    (57)                             ABSTRACT
                               (2011.01)
                               (2011.01)                                    Aspects of the present invention are related to systems, meth
(52)   U.S. C.                                                              ods and apparatus for selecting an action when known content
       CPC ..... H04N 21/6543 (2013.01); H04N 21/23418                      is detected in a media stream.
                (2013.01); H04N 21/23424 (2013.01); H04N
              21/4348 (2013.01); H04N 2I/44008 (2013.01);                                         17 Claims, 4 Drawing Sheets
                                      400-y
                                              Initialize detection module

                                                   Sample stream,           h
                                                 generate fingerprint           420
                                               Compare fingerprint with
                                                reference fingerprints      I-430



                                                                                                      450
                                                      Common                           Yes N-454
                                                     action for all
                                                      matches?                        Select action
                                                                      470
                                                                                 associated with match-460

                                                     Select action
                                              associated with all matches


                                               Perform selected action
Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 31 of 321
   Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 32 of 321


U.S. Patent                                            US 9.420,349 B2




           A




           09),
                     €OJITS
   Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 33 of 321


U.S. Patent       Aug. 16, 2016     Sheet 3 of 4        US 9.420,349 B2




     Object A                                       300
                                                   -
               Intro | SCene A1              SCene A2

                       330
                                  s' s'
     Object B ?                                    e
                                                    310
               Intro         SCene B1          SCene B2
                                  s' s'
     Object C                                       320
                Scene C1                 Scene C2
                       s'                    s'
                                  FIG. 3
   Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 34 of 321


U.S. Patent         Aug. 16, 2016             Sheet 4 of 4                 US 9.420,349 B2




          400-y
                  Initialize detection module        410

                       Sample stream,
                     generate fingerprint            420

                   Compare fingerprint with
                     reference fingerprints         430

                                              Yes
                                                                    444
                                          440




                                                             Yes    454
                         action for all
                          matches?                         Select action
                                          470        aSSOCiated with match V-460
                          Yes      474
                         Select action
                  aSSOCiated with all matches       480



                   Perform Selected action          490



                                      FIG. 4
         Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 35 of 321


                                                        US 9,420,349 B2
                                1.                                                                         2
          METHODS AND SYSTEMIS FOR                                         contains the substantially identical portion shared by each of
       MONITORING AMEDIA STREAMAND                                         the media objects in the plurality of media objects; and select
            SELECTING AN ACTION                                            ing the action associated with the plurality of media objects.
                                                                              One aspect of the present invention teaches creating a set of
                FIELD OF THE INVENTION                                     reference fingerprints for each of the media objects in a plu
                                                                           rality of media objects; associating a unique fingerprint-me
   Embodiments of the present invention relate generally to                dia-object identifier with each of the media objects in the
methods and systems for monitoring a media stream and                      plurality of media objects; adding each of the reference
                                                                           fingerprint sets in the plurality of reference-fingerprint sets to
selecting an action and, in particular, to methods and systems             a fingerprint database; providing the fingerprint database to a
for monitoring a media stream and selecting an action using a         10
                                                                           fingerprint identifier; creating a fingerprint from a portion of
media-content fingerprint.                                                 the content of a received media stream; transmitting the fin
                       BACKGROUND
                                                                           gerprint to the fingerprint identifier; and receiving from the
                                                                           fingerprint identifier a response comprising a plurality of
                                                                           fingerprint-media-objects identifiers identifying each of the
   An ability to provide viewer-selectable interactivity and          15   plurality of media objects.
other actions in conjunction with still-image, audio and/or                   Another aspect of the present invention further teaches
video content may be a desirable capability in a broadcast                 receiving a first media object; the first media object not shar
system. A required capability in a system intended for this                ing any Substantially identical content with the media objects
purpose may be an ability to control activity during disconti              in the plurality of media objects; associating a first action with
nuities in program content, for example, commercial breaks,                the first media object; receiving a media stream comprising in
emergency broadcast interruptions, and other program-con                   part the first media object, detecting that the media stream
tent discontinuities. Existing systems for providing viewer                comprises the first media object; and performing the first
selectable interactivity in conjunction with still-image audio             action associated with the first media object.
and/or video content may be problematic in many broadcast                     Yet another aspect of the present invention further teaches
environments because of existing systems reliance on spe              25   creating a first set of reference fingerprints for the first media
cific signaling content in the broadcast stream. No standard               object; associating a unique first fingerprint-media-object
ized method for conveying Such signals is provided across the              identifier with the first media object; adding the first set of
multiple broadcast methodologies, for example, cable, terres               reference fingerprints to a fingerprint database; providing the
trial, satellite, Internet Protocol, and other broadcast method            fingerprint database to a fingerprint identifier, creating a fin
ologies, that may be used to distribute program content. Fur          30   gerprint from a portion of the content of the received media
thermore, signals that are introduced into a broadcast stream              stream; transmitting the fingerprint to the fingerprint identi
at one point in a distribution chain may be modified or                    fier; and receiving from the fingerprint identifier a response
removed at a later point in the processing of the broadcast                comprising a media identifier identifying the first media
stream prior to reception by the viewer. Additionally, the                 object.
insertion of commercial content into program content may              35      Yet another aspect of the present invention teaches receiv
vary with respect to the timing, duration and identity of the              ing a media stream; generating a fingerprint from a portion of
commercial content during each unique broadcast of a par                   the content of the media stream; transmitting the fingerprint
ticular piece of program content and for each method of                    to a media identifier system; receiving from the media iden
broadcast of the program content. Due to this variability,                 tifier system a response comprising a plurality of media iden
existing systems may require control signals be inserted spe          40   tities matching the fingerprint; and selecting an action appro
cifically for each presentation of the program content.                    priate to all of the media identities.
   Existing still-image/audio/video content recognition sys                   The foregoing and other objectives, features, and advan
tems may receive still-image/audio/video input and perform a               tages of the invention will be more readily understood upon
specified action appropriate to the identity of the still-image/           consideration of the following detailed description of the
audio/video content. Existing systems may fail to perform             45   invention taken in conjunction with the accompanying draw
actions when still-image/audio/video content identification                1ngS.
cannot disambiguate between two or more sources, for
example when two or more still-image/audio/video reference                          BRIEF DESCRIPTION OF THE SEVERAL
Sources share substantially identical content.                                                  DRAWINGS
   Methods and systems that monitor still-image/audio/video           50
content and select a specified action to perform when still                  FIG. 1 depicts an exemplary system for practicing an
image/audio/video content identification identifies two or                 aspect of embodiments of the present invention;
more possible still-image/audio/video sources as Substan                     FIG. 2 depicts an alternative embodiment of an exemplary
tially identical may be desirable.                                         system for practicing an aspect of embodiments of the present
                                                                      55   invention;
                          SUMMARY                                             FIG.3 depicts three media objects that comprise a shared,
                                                                           Substantially identical content element and unique content
   Some embodiments of the present invention relate to meth                elements; and
ods, systems and apparatus for monitoring a media stream                      FIG. 4 depicts a flowchart of an exemplary process for
and performing an action by receiving a plurality of media            60   monitoring a media stream and performing actions according
objects, each media object comprising an initial content por               to an embodiment of the present invention.
tion that is substantially identical to the initial content portion
of each of the other media objects in the plurality of media                       DETAILED DESCRIPTION OF EXEMPLARY
objects and a Subsequent content portion unique to the each                                   EMBODIMENTS
media object; associating an action with the plurality of             65
media objects; receiving a media stream comprising one of                    Embodiments of the present invention will be best under
the plurality of media objects; detecting that the media stream            stood by reference to the drawings, wherein like parts are
           Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 36 of 321


                                                     US 9,420,349 B2
                               3                                                                      4
designated by like numerals throughout. The figures listed               As used herein, the terms “distribute” and “distribution'
above are expressly incorporated as part of this detailed              refer to the process of delivering a broadcast stream to view
description.                                                           ers through a physical delivery network. The physical deliv
   As used herein, the term “media object” refers to a body of         ery network may utilize wired, wireless, or a combination of
still-image content, audio content and/or video content. The      5    wired and wireless means. A “distributor is an entity that
still-image, audio and/or video content may be conveyed in             operates a distribution system. A broadcast stream may be
analog form, for example as a frequency-modulated radio                modified during distribution by inserting, removing, modify
frequency electromagnetic wave. Alternatively, the still-im            ing, or replacing elements of one or more program streams
                                                                       within the broadcast stream.
age, audio and/or video content may be conveyed in digital
form, for example as a stream of numerical values constitut
                                                                  10      As used herein, the terms “interactive' and “interactivity”
ing a Moving Picture Experts Group (MPEG) transport                    refer to the capability, in a viewing environment, for a viewer
                                                                       to control the presentation of program, secondary, and/or
stream or, as a further example, as a stream of numerical              Supplementary content through direct or indirect manipula
values constituting a still image. The representation of the           tion of an interface through a remote control, mouse, key
content of a media object may be ephemeral or durable. When       15   board, touch panel, movement recognition camera, micro
the representation is durable, for example, as a compact disc          phone and other interface mechanisms.
encoding audio content, the content is to be recognized as                As used herein, the term “fingerprint” refers to a value or
distinct from the physical medium embodying the content.               set of values computed as a condensed mathematical repre
  As used herein, the term “media stream” refers to one or             sentation of the information contained within some subset of
more sequences of one or more media objects, conveyed in               the still-image, audio and/or video content of a media object.
analog or digital form.                                                   As used herein, the phrase “substantially identical,” when
   As used herein, the terms “program' and “program con                applied to all or a portion of each of two media objects, means
tent” refer to set of one or more media objects intended to be         that, to a human observer, the relevant portions of the media
consumed by a viewer as a unified entity for entertainment,            objects appear identical, are perceived as identical or other
diversion, information, education, or other viewer-related        25   wise cannot be differentiated, and that, to a media identifier
purposes. Program content may be produced by a “program                system, the relevant portions of the media objects cannot be
mer.” for example, an individual, a group, a commercial com            distinguished and would be identified as being all, or a portion
pany, a non-profit organization, and other program-content             of the same media object.
production entity. A 'series' is a set of programs that share             It will be readily understood that the components of the
common thematic, stylistic, and/or structure elements, and        30   present invention, as generally described and illustrated in the
that are intended to be consumed as an artistic whole. Each of         figures herein, could be arranged and designed in a wide
the set of programs in a series is an “episode' of the series.         variety of different configurations. Thus, the following more
   As used herein, the phrase “secondary content” refers to            detailed description of the embodiments of the methods, sys
non-program media objects, for example, advertisements,                tems and apparatus of the present invention is not intended to
news items, public service announcements, station identifi        35   limit the scope of the invention, but it is merely representative
cation spots, and other non-program content. In a broadcast            of the presently preferred embodiments of the invention.
system, program content may be presented in a discontinuous               Elements of embodiments of the present invention may be
fashion with various objects of secondary content interleaved          embodied in hardware, firmware and/or a non-transitory
within the program content.                                            computer program product comprising a computer-readable
   As used herein, the phrase “supplementary content” refers      40   storage medium having instructions stored thereon/in which
to at least one of audio, video, still images, text, executable        may be used to program a computing system. While exem
code, and other data intended for utilization with primary             plary embodiments revealed herein may only describe one of
content, for example, program content and secondary con                these forms, it is to be understood that one skilled in the art
tent. Supplementary content may be associated with program             would be able to effectuate these elements in any of these
content or with secondary content. Supplementary content          45   forms while resting within the scope of the present invention.
may encode or define an action to be performed. Alterna                   Although the charts and diagrams in the figures may show
tively, supplementary content may be distributed with pri              a specific order of execution, it is understood that the order of
mary content, wherein the distribution constitutes an action.          execution may differ from that which is depicted. For
   As used herein, the phrase “media content” refers to the            example, the order of execution of the blocks may be changed
content of a media object, which may comprise either pro          50   relative to the shown order. Also, as a further example, two or
gram content or secondary content.                                     more blocks shown in Succession in a figure may be executed
   As used herein, the phrase “program stream” refers to a             concurrently, or with partial concurrence. It is understood by
sequence of analog or digital data comprising program and              those with ordinary skill in the art that a non-transitory com
secondary content, and possibly including Supplementary                puter program product comprising a computer-readable Stor
COntent.                                                          55   age medium having instructions stored thereon/in which may
   As used herein, the phrase “broadcast stream” refers to an          be used to program a computing system, hardware and/or
aggregation of one or more program streams.                            firmware may be created by one of ordinary skill in the art to
   As used herein, the terms “broadcast' and “broadcasting             carry out the various logical functions described herein.
refer to the process of aggregating program content, second               The steps of the flowcharts described herein may be per
ary content, and possibly Supplementary content into at least     60   formed by Software executing on hardware, by specialized
one program stream, aggregating one or more program                    hardware systems, or by a combination of Software and spe
streams into a broadcast stream, and delivering the broadcast          cialized hardware. Certain steps of the flowcharts may be
stream to one or more entities. Elements of program, second            amenable to manual performance, but in general the flow
ary, and Supplementary content may be inserted, removed,               charts represent processes or operations that require hardware
modified, or replaced during the generation and manipulation      65   systems for their realization.
of a program stream. A "broadcaster' is an entity that operates           Some embodiments of the present invention may comprise
a broadcast system.                                                    a computer program product comprising a computer-readable
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 37 of 321


                                                       US 9,420,349 B2
                               5                                                                         6
storage medium having instructions stored thereon/in which               actions may include providing a schedule for future episodes
may be used to program a computing system to perform any                 of the series; playing related media content, for example, a
of the features and methods described herein. Exemplary                  promotion for the series and other related media content;
computer-readable storage media may include, but are not                 creating record events to record future episodes of the series
limited to, flash memory devices, disk storage media, for                when broadcast; and creating reminder events to notify when
example, floppy disks, optical disks, magneto-optical disks,             future episodes of the series are broadcast.
Digital Versatile Discs (DVDs), Compact Discs (CDs),                        A portion of the broadcaststream 165 may be monitored by
micro-drives and other disk storage media, Read-Only                     a detector 170. The detector 170 may pass either of any two
Memory (ROMs), Programmable Read-Only Memory                             of orall three of the still-image content, the audio content and
(PROMs), Erasable Programmable Read-Only Memory                     10   video content from the broadcast stream to the fingerprint
(EPROMS), Electrically Erasable Programmable Read-Only                   generator 120. The resulting fingerprints generated from the
Memory (EEPROMs), Random-Access Memory (RAMS),                           broadcast stream may be compared with the one or more
Video Random-Access Memory (VRAMs), Dynamic Ran                          reference fingerprints from the fingerprint database 130.
dom-Access Memory (DRAMs) and any type of media or                       When a match is found, the detector 170 may produce a first
device Suitable for storing instructions and/or data.               15   control signal that may be passed to a controller 180, along
   FIG. 1 depicts elements of an exemplary system 100 for                with the unique fingerprint-media-object identifier associated
practicing an aspect of the present invention. A content Source          with the matched reference fingerprint. Upon receiving the
105 may provide program and/or secondary content compris                 first control signal, the controller 180 may use the unique
ing one or more media objects to a principal-content receiver            fingerprint-media-object identifier to extract Supplementary
110. When a media object comprising still-image, audio and/              content associated with the principal content from Supple
or video content is received at the principal-content receiver           mentary-content database 150, and the controller 180 may
110, either of any two of, or all three of the still-image, the          activate a multiplexer 190 to insert the extracted supplemen
audio and the video content may be passed to a fingerprint               tary content into the broadcaststream 165, thereby producing
generator 120, whereat one or more reference fingerprints                an enhanced broadcast stream 195. In an exemplary embodi
associated with the media object may be generated according         25   ment, the Supplementary content may be an interactive appli
to a fingerprint-generation method known in the art. In alter            cation associated with the primary content. Once a match has
native embodiments, a content source 105 may provide the                 been found, the detector 170 continues to monitor the broad
one or more reference fingerprints directly to a principal               cast stream 165, generating fingerprints and comparing the
content receiver 110. The resulting one or more reference                generated fingerprints with the one or more reference finger
fingerprints may be stored in a fingerprint database 130. A         30   prints from the fingerprint database 130. When the detector
unique fingerprint-media-object identifier may associate the             170 fails to find a match, the detector 170 may generate a
one or more reference fingerprints with the media object from            second control signal that may be passed to the controller 180.
which they were generated. Content source 105 also may                   Upon receiving the second control signal, the controller 180
provide Supplementary content to a Supplementary-content                 may deactivate the multiplexer 190 to no longer insert the
receiver 140. The supplementary content may be stored in a          35   extracted Supplementary content into the enhanced broadcast
Supplementary-content database 150, along with a unique                  Stream 195.
Supplementary-content-media-object identifier that may                      Exemplary system 100 in FIG. 1 incorporates detector 170
associate the Supplementary content with the media object. In            which performs a specific action upon recognition of primary
Some embodiments of the present invention, the unique fin                content within program stream 165, namely communicating
gerprint-media-object identifier used within the fingerprint        40   with controller 180 to accomplish the injection of supplemen
database 130 to associate the one or more reference finger               tary content from database 150 into broadcast stream 165.
prints with the media object from which they were generated                 FIG. 2 depicts an alternative exemplary embodiment of a
may be the same as the unique Supplementary-content-me                   system 200 configured to practice an aspect of the present
dia-object identifier used within the supplementary-content              invention. In FIG. 2, controller 180 may perform an action
database 150 to associate the supplementary content with the        45   through an external controller 198. The action may be any
media object. In alternative embodiments, these identifiers              action relevant to the occurrence of recognized content within
may be distinct but associated with each other. The supple               broadcast stream 165. For example, controller 180 may pro
mentary content may specify an action to be taken when                   vide metadata to an external logging system upon recognition
media content is recognized in a broadcaststream 165 created             of a specific piece of content within broadcast stream 165, the
from a program-stream source 160. Exemplary actions                 50   metadata being retrieved from Supplementary content data
include providing a Universal Resource Locator (URL) of a                base 150. The action performed through an external control
related web page; presenting related web-page content; pro               ler 198 may be specified by supplementary content stored in
viding biographical information about an artist associated               supplementary-content database 150.
with the media content; providing performance schedule                      Some instances of principal content may not allow for
information, for example, future concert dates, future concert      55   unique identification by system 100, 200. FIG. 3 shows an
venues and other schedule information, about an artist asso              exemplary case of three media objects 300, 310,320, two
ciated with the media content; displaying images related to              media objects 300, 310 that share a substantially identical
the media content; providing a playlist of related Songs, mov            introductory section, but differ in laterportions of the content,
ies and/or television episodes; providing coupons for related            and a third media object 320 differing from both other media
media content; providing a social-media tag, for example, a         60   objects 310,320. In this example, media object A300 com
hash-tag and other Social-media tags, related to the artist              prises substantially identical introductory section 330, a first
and/or media content; providing recent social-media content,             scene A1331, and a second scene A2332. Media object B310
for example, tweets related to the media content and/or artist;          comprises substantially identical introductory section 330, a
and posting the identity of the artist to a social-media website,        first scene B1333, and a second scene B2334. Because media
for example, Facebook and other social-media websites.              65   object A 300 and media object B 310 share a substantially
When the identified media content is one of several possible             identical introductory section 330, any fingerprints generated
episodes of a unique television series, further exemplary                from the substantially identical introductory section 330
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 38 of 321


                                                      US 9,420,349 B2
                              7                                                                    8
could not be used to differentiate between the two pieces of              As an example of how the system 100 of FIG. 1 or the
content 300, 310. This situation arises because a media iden            system 200 of FIG. 2 might be utilized, a multiple systems
tification system, when presented with the content of media             operator (MSO) may desire to distribute an interactive appli
object 300 or media object 310, cannot determine whether                cation on a broadcast channel whenever one of a series of
introductory section 330 arises from media object A 300 or         5    promotional commercials is aired. The schedule for airing the
media object B 310, and so may provide a multiple identifi              commercials may not be known to the MSO. The system 100
cation naming both media object A 300 and media object B                may be deployed in the MSO central distribution center,
310. However, the fingerprints for the substantially identical          where abroadcast stream may be monitored to identify when
introductory section 330 could be used to differentiate either          content from one of the series of promotional commercials
media object A300 or media object B310 from media object           10   occurs. Some of the commercials may share a Substantially
C 320, which comprises a first scene C1 340 and a second                identical introductory section, whereas others of the commer
Scene C2 341.                                                           cials may be entirely unique in their content. When the broad
   In accordance with an aspect of the present invention, an            cast stream content is fingerprinted and the fingerprints for
embodiment of exemplary system 100 may receive two or                   warded to a fingerprint detector 170, multiple or single
more media objects 300, 310 comprising principal content,          15   matches may be found, depending on whether a specific
the initial content portion 330 of which is substantially iden          commercial being aired does or does not share substantially
tical among the two 300, 310 or more media objects, wherein             identical content with other commercials in the set. Regard
the two or more media objects 300, 310 may be associated                less of whether multiple or single matches are found, the same
with a single instance of Supplementary content received at             interactive application may be incorporated into the broadcast
supplementary content receiver 140. The two or more media               stream for reception and execution at viewer premises. The
objects 300, 310 may be provided to the fingerprint generator           current invention accomplishes this task as described herein.
120, and the resulting sets of one or more reference finger                The systems 100, 200 depicted in FIG. 1 and FIG. 2 are
prints may be stored in fingerprint database 130. The com               intended to be exemplary, and one skilled in the art will
monly-associated Supplementary content may be stored in                 recognize that many details and aspects of systems 100, 200
Supplementary content database 150 and may be associated           25   could be modified or altered without departing from the spirit
with each of the two or more unique fingerprint-media-object            and scope of the present invention. For example, in some
identifiers used within the fingerprint database 130 to identify        embodiments of the present invention, principal content and
the two or more sets of one or more fingerprints generated              Supplementary content may come from the same source 105.
from the two or more media objects 300, 310. In this embodi             In alternative embodiments, principal content and Supple
ment, detector 170 may receive a portion of broadcast stream       30   mentary content may come from different sources (not
165, pass either of any two of, or all three of still-image             shown). In some embodiments of the present invention, prin
content, audio content and video content from the broadcast             cipal content and/or supplementary content may be received
stream to the fingerprint generator 120, and compare the                intangible form. In alternative embodiments, principal and/or
resulting fingerprints with the two or more sets of one or more         Supplementary content may be received in intangible and
reference fingerprints from the fingerprint database 130.          35   evanescent form. In some embodiments of the present inven
Detector 170 may find a multiple match, wherein the resulting           tion, content may be transported via physical media, for
fingerprints match reference fingerprints from two or more              example, tape, disk, memory card, and other physical trans
sets of reference fingerprints. Detector 170 may provide the            portation means. In alternative embodiments of the present
multiple match data to controller 180, and controller 180 may           invention, content may be provided as evanescent digital or
use the two or more unique fingerprint-media-object identi         40   analog signals transmitted via wired or wireless communica
fiers to determine that supplementary content database 150              tion means.
contains a single instance of Supplementary content associ                 In some embodiments of the present invention, the finger
ated with all of the two or more unique fingerprint-media               print generator 120 may be realized as a single system acces
object identifiers. In this circumstance, controller 180 may            sible to both the principal-content receiver 110 and the detec
activate a multiplexer 180 to insert the extracted supplemen       45   tor 170. In alternative embodiments of the present invention
tary content into the broadcaststream 165, thereby producing            (not shown), the fingerprint generator 120 may be realized as
an enhanced broadcast stream 195. In an exemplary embodi                two separate implementations of fingerprint generator
ment, the Supplementary content may be an interactive appli             instances operating at different locations. In some embodi
cation appropriate to each of the two or more media objects             ments of the present invention, the process of generating and
300, 310. In an alternative embodiment 200, controller 180         50   storing reference fingerprints may occur at a time and/or
may perform an action appropriate to the two or more unique             place distinct from the time and/or place of the operation of
fingerprint-media-object identifiers through an external con            the detector 170. The reference fingerprint database 130 for
troller 198.                                                            storing reference fingerprints may be implemented as a flat
   Once a multiple match has been found, the detector 170               file stored on a physical medium, as a relational database
may continue to monitor the broadcaststream 165, generating        55   implemented on a central server computer, as a virtual data
fingerprints and comparing the generated fingerprints with              base implemented using cloud storage techniques, or by other
the two or more sets of one or more reference fingerprints              equivalent methods well known in the art. Similarly, the
from the fingerprint database 130. During this period, detec            supplementary-content database 150 may be implemented as
tor 170 may find single or multiple matches within the two or           a flat file, as a relational database, as a virtual database, or by
more sets of one or more reference fingerprints from the           60   other data storage and retrieval means well known in the art.
fingerprint database 130. When the detector 170 fails to find           In some embodiments of the present invention, the principal
any match, the detector 170 may generate a second control               content receiver 110 and supplementary-content receiver 140
signal that may be passed to the controller 180. Upon receiv            may be realized as a single module. In alternative embodi
ing the second control signal, the controller 180 may deacti            ments, the principal-content receiver 110 and the Supplemen
vate the multiplexer 190 to no longer insert the extracted         65   tary-content receiver 140 may be realized as separate mod
Supplementary content into the enhanced broadcast stream                ules. In some embodiments of the present invention, the
195.                                                                    fingerprint database 130 and the Supplementary-content data
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 39 of 321


                                                      US 9,420,349 B2
                                                                                                       10
base 150 may be realized as separate databases. In alternative          180 may communicate with multiple external controllers
embodiments of the present invention, the fingerprint data              (one shown) 198: likewise, multiple controllers (one shown)
base 130 and the supplementary-content database 150 may be              180 may communicate with a single external controller 198.
realized as a single database. The unique identifier associated         The foregoing list is not intended to be exhaustive of the
with principal content and Supplementary content may be            5    possible alternative embodiments of system 100, but is exem
provided by content source 105, or may be generated by                  plary of a range of implementations that fall within the spirit
principal content receiver 110, by Supplementary content                and scope of the present invention.
receiver 140, or by a separate unique identifier generator (not            FIG. 4 depicts a flowchart of an exemplary process 400,
shown).                                                                 according to embodiments of the present invention, to be
   In some embodiments of the present invention, the pro           10   executed in a detector 170 of exemplary system 100, 200. At
gram-stream source 160 may be a singular entity. In alterna             a step 410, the detection module may be initialized. At a
tive embodiments, the program-stream source 160 may be                  further step 420, samples may be extracted from a broadcast
multiple entities, each providing one or more content streams.          stream 165, and a fingerprint may be generated from the
The program stream 165 may be communicated via a wired or               samples, for example, by means of a fingerprint generator
wireless network, and the program stream 165 may be com            15   120. The samples may be taken, for example, from a still
municated in digital or analog representation. The detector             image stream, from a video stream, from an audio stream, or
170 and the controller 180 may be located in proximity to, or           from both video and audio streams. The fingerprints, for
distant from, the program stream source 160, and/or the mul             example, may be computed from and may represent a single
tiplexer 190, and/or each other. Monitoring of the program              field of video, a single frame of video, a series of sequential
stream 165 may be performed by any of the well-known                    audio samples, or other data taken from the broadcast stream.
monitoring means known in the art, for example, electronic              At a further step 430, the generated fingerprint may be com
sampling; reception of unicast, multicast, or broadcast inter           pared with a plurality of reference fingerprints, for example,
net protocol traffic on a wired or wireless digital network;            those extracted from a fingerprint database 130. At a further
antenna reception of wireless electromagnetic signals; and              step 440, a determination may be made whether the generated
other means known in the art. Communication between the            25   fingerprint matches a reference fingerprint. If no match is
detector 170 and the controller 180, and between the control            found 442, execution may return to a step 420.
ler 180 and the multiplexer 190, may be by any conventional                If at a step 440 a match is found 444, at a further step 450
wired or wireless means known in the art.                               a determination may be made whether the match is a single
   While FIG. 1 and FIG. 2 depict only a single instance of             match. If the match is a single match 454, at a further step 460
each element of system 100, 200 this is not a limitation of the    30   an action that is associated with the single match may be
present invention. In alternative embodiments, other system             selected. If at a step 450, a multiple match is found 452, at a
topologies may be utilized that fall within the spirit and scope        further step 470, a determination may be made whether a
of the present invention. For example, a principal-content              common action is associated with all the multiple matches
receiver 110 may communicate with multiple fingerprintgen               foundata step 430. If a common action is not associated with
erators (one shown) 120; likewise, multiple principal-content      35   all the multiple matches 472, execution may return to a step
receivers (one shown) 110 may communicate with a single                 420. If a common action is associated with all the multiple
fingerprint generator 120. A principal-content receiver 110             matches 474, at a further step 480, an action that is associated
may store fingerprints in multiple fingerprint databases (one           with all the multiple matches may be selected. Following
shown) 130; likewise, multiple principal-content receivers              selection of an action at a step 460 or a step 480, at a step 490,
(one shown) 110 may store fingerprints in a single fingerprint     40   a selected action may be performed. Following performance
database 130. A supplementary-content receiver 140 may                  of the selected action at a step 490, execution may return to a
store Supplementary content in multiple Supplementary-con               step 420.
tent databases (one shown) 150; likewise, multiple supple                  The terms and expressions which have been employed in
mentary-content receivers (one shown) 140 may store Supple              the foregoing specification are used therein as terms of
mentary content in a single Supplementary-content database         45   description and not of limitation, and there is no intention in
150. A detector 170 may communicate with a multiple fin                 the use of Such terms and expressions of excluding equiva
gerprint generators (one shown) 120; likewise multiple detec            lence of the features shown and described orportions thereof,
tors (one shown) 170 may communicate with a single finger               it being recognized that the scope of the invention is defined
print generator 120. A detector 170 may communicate with                and limited only by the claims which follow.
multiple fingerprint databases (one shown) 130; likewise,          50     What is claimed is:
multiple detectors (one shown) 170 may communicate with a                 1. A method for monitoring a media stream and selecting
single fingerprint database 130. A controller 180 may com               an action, the method comprising:
municate with multiple Supplementary-content databases                    prior to receiving a media stream:
(one shown) 150; likewise, multiple controllers (one shown)                  receiving a plurality of media objects, each media object
180 may communicate with a single Supplementary-content            55           comprising a temporally first-received initial content
database 150. A detector 170 may monitor multiple program                       section that is substantially identical to the temporally
streams (one shown) 165; likewise, multiple detectors (one                      first-received initial content section of each of the
shown) 170 may monitor a single program stream 165. A                          other media objects in the plurality of media objects
detector 170 may communicate with a multiple controllers                       and a Subsequently received content section unique to
(one shown) 180; likewise, multiple detectors (one shown)          60          the each media object; and
170 may communicate with a single controller 180. A con                     associating an action with the plurality of media objects;
troller 180 may communicate with multiple multiplexers (one               receiving a media stream comprising one of the plurality of
shown) 190; likewise multiple controllers (one shown) 180                   media objects;
may communicate with a single multiplexer 190. The inser                  detecting that the media stream comprises the Substantially
tion of Supplementary content may be performed multiple            65        identical initial content section; and
times on a single program stream, in parallel, in series, or as           selecting the action associated with the plurality of media
a combination of series and parallel operations. A controller                objects.
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 40 of 321


                                                      US 9,420,349 B2
                               11                                                                     12
  2. The method of claim 1, the method further comprising:                    reference fingerprint associated with each media object
  performing the selected action.                                             in the plurality of media objects substantially matches
  3. The method of claim 1, the method further comprising:                    the fingerprint; and
  creating a set of reference fingerprints for each of the media           selecting an action based on the plurality of fingerprint
     objects in the plurality of media objects, thereby produc      5         media-object identifiers.
     ing a plurality of reference-fingerprint sets;                        8. The method of claim 7, the method further comprising:
  associating a unique fingerprint-media-object identifier                 performing the selected action.
     with each of the plurality of media objects:                          9. The method of claim 7, wherein the selected action is an
  adding each reference-fingerprint set in the plurality of              action selected from the group consisting of providing a URL
     reference-fingerprint sets to a fingerprint database;          10   of a related web page, presenting a related web-page content,
  providing the fingerprint database to a fingerprint identi             providing a biographical information about an artist, provid
                                                                         ing a performance-Schedule information, displaying an
     fier;                                                               image, providing a playlist, providing a coupon, providing a
  generating a fingerprint from a portion of the content of the          Social-media tag, providing a recent Social-media content,
     received media stream;                                         15   posting an identity of an artist to a social-media website,
  transmitting the fingerprint to the fingerprint identifier; and        providing a schedule for a future episode of a television
  receiving from the fingerprint identifier a response com               series, playing a related media content, creating a record
     prising a plurality offingerprint-media-object identifiers          event to record a future episode of a television series and
     identifying each of the media objects in the plurality of           creating a reminder event to notify when a future episode of a
     media objects.                                                      television series is broadcast.
  4. The method of claim 1, the method further comprising:                 10. The method of claim 7, wherein the selecting an action
  receiving a first media object, the first media object not             based on the plurality offingerprint-media-object identifiers
     sharing any Substantially identical content with the                comprises:
     media objects in the plurality of media objects;                      using each fingerprint-media-object identifier in the plu
  associating a first action with the first media object;           25        rality of fingerprint-media-object identifiers to deter
  receiving a second media stream comprising the first media                  mine an associated Supplementary content; and
     object;                                                               when each of the associated Supplementary contents is a
  detecting that the second media stream comprises the first                  single instance of Supplementary content, selecting the
     media object; and                                                        action based on the single instance of Supplementary
  Selecting the first action.                                       30        COntent.
  5. The method of claim 4, the method further comprising:                 11. The method of claim 10 further comprising:
  creating a set of reference fingerprints for the first media             inserting the single instance of supplementary content into
     object;                                                                  the received media stream,
  associating a unique first fingerprint-media-object identi               thereby producing an enhanced broadcast stream.
     fier with the first media object;                              35     12. The method of claim 10, wherein the selected action is
  adding the set of reference fingerprints to a fingerprint              an action specified in the single instance of Supplementary
     database;                                                           COntent.
  providing the fingerprint database to a fingerprint identi               13. A system for monitoring a media stream and selecting
     fier;                                                               an action, the system comprising:
  generating a fingerprint from a portion of the content of the     40     a media object receiver module configured to receive a
     received second media stream;                                            plurality of media objects comprising at least one of
  transmitting the fingerprint to the fingerprint identifier; and             still-image content, audio content and video content,
  receiving from the fingerprint identifier a response com                    each media object comprising a temporally first-re
     prising the first fingerprint-media-object identifier iden               ceived initial content section that is substantially identi
    tifying the second media object.                                45        cal to the temporally first-received initial content section
  6. The method of claim 1, wherein the action is an action                   of each of the other media objects in the plurality of
selected from the group consisting of providing a URL of a                    media objects and a Subsequently received content Sec
related web page, presenting a related web-page content,                      tion unique to the each media object;
providing a biographical information about an artist, provid               an association module configured to associate an action
ing a performance-Schedule information, displaying an               50        with the plurality of media objects;
image, providing a playlist, providing a coupon, providing a               a media stream receiver module configured to receive a
Social-media tag, providing a recent Social-media content,                    media stream comprising one of the plurality of media
posting an identity of an artist to a social-media website,                   objects;
providing a schedule for a future episode of a television                  a detector module configured to detect that the media
series, playing a related media content, creating a record          55        stream contains at least the the Substantially identical
event to record a future episode of a television series and                   initial content section; and
creating a reminder event to notify when a future episode of a             a selector module configured to select an action associated
television series is broadcast.                                               with each of the plurality of media content.
  7. A method for monitoring a media content and selecting                 14. The system of claim 13, further comprising:
an action, the method comprising:                                   60     an execution module configured to perform the selected
  receiving a media stream;                                                   action.
  generating a fingerprint from a portion of the content of the             15. The system of claim 13, wherein the action is an action
     media stream;                                                       selected from the group consisting of providing a URL of a
  transmitting the fingerprint to a media identifier system;             related web page, presenting a related web-page content,
  receiving from the media identifier system a response com         65   providing a biographical information about an artist, provid
     prising a plurality offingerprint-media-object identifiers          ing a performance-Schedule information, displaying an
     associated with a plurality of media objects, wherein a             image, providing a playlist, providing a coupon, providing a
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 41 of 321


                                                    US 9,420,349 B2
                              13                                                                 14
Social-media tag, providing a recent Social-media content,              associate the plurality of reference fingerprints and the
posting an identity of an artist to a social-media website,               unique fingerprint-media-object identifier, and
providing a schedule for a future episode of a television               store and retrieve the plurality of reference fingerprints,
series, playing a related media content, creating a record                the unique fingerprint-media-object identifier, and the
event to record a future episode of a television series and      5        association between the plurality of reference finger
creating a reminder event to notify when a future episode of a            prints and the unique fingerprint-media-object iden
television series is broadcast.                                            tifier;
  16. The system of claim 13, further comprising:                     wherein the detector module is further configured to:
                                                                        generate a first fingerprint from at least one of a received
  an identifier module configured to assign a unique finger      10       still-image content, a received audio content and a
     print-media-object identifier to a media object.                      received video content in the media stream;
  17. The system of claim 16, the system further comprising:            compare the first fingerprint with the plurality of refer
  a fingerprint module configured to compute a plurality of               ence fingerprints retrieved from the first database
     reference fingerprints from the content of a media                    module; and
     object; and                                                 15     determine whether the first fingerprint matches one or
  a first database module configured to:                                  more fingerprints in the plurality of reference finger
     receive the plurality of reference fingerprints and the              print.
        unique fingerprint-media-object identifier;
Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 42 of 321




                   Exhibit C
           Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 43 of 321
                                                                                                            US007260782B2


(12) United States Patent                                                                   (10) Patent N0.:                 US 7,260,782 B2
        Wallace et a].                                                                      (45) Date of Patent:                      Aug. 21, 2007

(54)      METHOD AND SYSTEM FOR GENERATING                                              (56)                  References Cited
         FLEXIBLE TIME-BASED CONTROL OF
         APPLICATION APPEARANCE AND                                                                    U~S~ PATENT DOCUMENTS
          BEHAVIOR                                                                       2004/0221237 A1*     11/2004    Foote et al. .............. .. 715/700
                                                                                         2007/0005795 A1*      1/2007    Gonzalez .................. .. 709/232
(75)      Inventors: Michael W. Wallace, Vancouver, WA
                          (US); Larry Alan Westerman,                                   * cited by examiner
                          Portland, OR (US)
                                                                                        Primary ExamineriKristine Kincaid
(73) Assignee: Ensequence, Inc., Portland, OR (US)                                      Assistant ExamineriLe Nguyen
                                                                                        (74) Attorney, Agent, or FirmiBlack LoWe & Graham, PC
(*)      Notice:          Subject to any disclaimer, the term of this
                          patent is extended or adjusted under 35
                          U.S.C. 154(b) by 888 days.                                    (57)                   ABSTRACT
(21) Appl. No.: 10/427,357                                                              A method, a computer readable medium, and a system are
                                                                                        provided for generating control information for controlling
(22) Filed:               Apr. 30, 2003
                                                                                        computer system operation during execution of the com
(65)                          Prior Publication Data                                    puter system. At least one attribute change of a computer
                                                                                        system to occur during execution of the computer system is
         US 2004/0010771 A1                     Jan. 15, 2004                           identi?ed. The attribute change is associated With an event
                    Related US. Application Data                                        taking place during computer system execution. An index
                                                                                        point is created identifying the attribute point as triggering
(60)      Provisional application No. 60/395,655, ?led on Jul.                          the attribute change, and the index point is associated With
          12, 2002.                                                                     the attribute change in the computer system. The index point
(51)      Int. Cl.                                                                      is stored in a format con?gured to be used by the computer
          G11B 27/00                     (2006.01)                                      system to initiate the attribute change upon the index point
(52)      US. Cl. .................................................... ..   715/716     being reached during the execution of the computer system.
(58)      Field of Classi?cation Search ............... ..                  715/716
          See application ?le for complete search history.                                             36 Claims, 7 Drawing Sheets

                                                                                                                                     116




                                                                            102

        104                  106            108                    110


       Introduction       Pan 1       Part 2                   Part 3
            /               /                  /
            \
            124

                                                                                               1   micreencolor /        6     8      1    0 \1
                                                                              frame 0   A                     192                         “ \
                                                                              frame i   /_\/174                         194                  114
                                                                                         \-/176                               199
                                                                              frame j
                                                                                        ”\178
                                                                              frame k
                                                                                        ’\/181
Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 44 of 321
   Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 45 of 321


U.S. Patent                   Aug. 21, 2007   Sheet 2 0f 7         US 7,260,782 B2




                             vow                             wrm




                                                                                   54823,“

              g5, M$592. 5


                                                                         53,825.



                                                                    Na
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 46 of 321


U S. Patent            Aug. 21, 2007        Sheet 3 0f 7               US 7,260,782 B2




  mmm



                                                           6.5 2H.5;

                                                                                mmm
                                 am, uihw
   NON
     Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 47 of 321


U.S. Patent                   Aug. 21, 2007           Sheet 4 0f 7                        US 7,260,782 B2




                                                                       1a?3.3E?
                                        \
                                        ~


                                            mmmwmm                 Q




                                                     ENm8
                                                       ENN@    ,   3m




                                                                       20“.35m,Eg20”“.?
  9%3N,‘NW0.TN0%
                   ,mgV,3%,
                                        mamUN.9"
   Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 48 of 321


U.S. Patent       Aug. 21, 2007   Sheet 5 0f 7         US 7,260,782 B2



                    wmm



   whm
Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 49 of 321
   Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 50 of 321


U.S. Patent        Aug. 21, 2007               Sheet 7 0f 7          US 7,260,782 B2




                                                5'- 406
                                         Network/
                                         Stora 99




            Video                   _lnput/Output                Audio
          Controller                   Controller              Controller




                                              CPU             ‘x 416




                                  System Controller M418




                   0




                QQ/7
       %O%4F.mwm,
            0nI._O
                   4.   _
                              V19_tam‘Ivmm,
                            SM_
                                        _4/
                                        _
                                         H_




                                                _
                                                      "m
                                                    _88
                                                              2 4_
                                                              _


                                                      Wm‘mmIV84/
                                                              mw
                                                              _A

                                                                     m
                                                                     _
                                                                         e
                                                                         _
                                                                         D
                                                                             lpwm
                                                                 .mleC 4/_Wmwm      %
                                                                                    w
                                                                                    _
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 51 of 321


                                                     US 7,260,782 B2
                              1                                                                      2
    METHOD AND SYSTEM FOR GENERATING                                     One type of additional content application Which is desir
     FLEXIBLE TIME-BASED CONTROL OF                                    able in such a broadcast environment is one Which provides
       APPLICATION APPEARANCE AND                                      functionality synchronized With video or audio content on a
                BEHAVIOR                                               broadcast channel. In the examples of interactive game
                                                                       shoWs, on-line distance learning testing, and on-line auc
                    PRIORITY CLAIM                                     tions, it Would be highly desirable to provide application
                                                                       speci?c behaviors in an STB Which are correlated to asso
  This invention claims priority from US. Provisional                  ciated video and audio streams being broadcast. Providing
Application No. 60/395,655, entitled “METHOD AND                       application-speci?c behaviors in the STB and correlating the
SYSTEM FOR FLEXIBLE TIME-BASED CONTROL OF                              application-speci?c behaviors With video and audio streams
APPEARANCE AND BEHAVIOR OF SOFTWARE                                    presents a number of concerns. These concerns and conven
APPLICATION,” ?led Jul. 12, 2002.                                      tional responses to these concerns are described in detail in
                                                                       the co-pending patent applications incorporated by refer
                RELATED APPLICATIONS                                   ence. Nonetheless, at least some of these concerns merit
                                                                       repeating.
   This patent application is related to concurrently-?led               First, synchronizing behaviors of the application speci?c
patent applications entitled “METHOD AND SYSTEM                        programming With a series of events in the video and audio
FOR AUTOMATIC CONTROL OF GRAPHICAL COM                                 data can be di?icult. Applications of this type conventionally
PUTER APPLICATION APPEARANCE AND EXECU                                 use asynchronous trigger signals embedded in the broadcast
TION,” bearing Ser. No. 10/427,735, “METHOD AND                   20   signal. These asynchronous trigger signals can be di?icult to
SYSTEM FOR FLEXIBLE TIME-BASED CONTROL OF                              deliver accurately When data blocks carrying such triggers
APPEARANCE AND BEHAVIOR OF SOFTWARE                                    must be multiplexed With so much other video and audio
APPLICATION,” bearing Ser. No. 10/427,343, and                         data transmitted in the medium. Further, these time-depen
“METHOD AND SYSTEM FOR PROVIDING FLEXIBLE                              dencies present particular concerns When a user engages a
TIME-BASED CONTROL OF APPLICATION APPEAR                          25   program already in progress and may have missed a timing
ANCE AND BEHAVIOR,” bearing Ser. No. 10/427,255, all                   synchronization event at the outset of the program. Corre
of Which are incorporated by reference.                                lating the application-speci?c programming With the video
                                                                       and audio stream may be troublesome, if even possible.
               FIELD OF THE INVENTION                                    Second, providing application speci?c behaviors to STBs
                                                                  30   conventionally involves transmitting application-speci?c
  This invention relates generally to computer software                program code to the STBs. The transmission Would be
applications and, more speci?cally, to timing, control, and            carried through the digital broadcast medium, just as video
development of software applications.                                  and audio data are transmitted. DoWnloading such applica
                                                                       tions involves transmitting potentially many data packets,
         BACKGROUND OF THE INVENTION                              35   comprising vast numbers of data blocks, for each applica
                                                                       tion. A concern arises because video and audio data for the
  The improved price-performance of digital technology                 numerous channels being transmitted leaves little bandWidth
has made possible the advent of digital media broadcasting.            for other data. Thus, it may be di?icult to procure the
The reduced cost of microprocessors, digital memory, and               bandWidth necessary to transmit large bodies of application
related devices has made it possible to place computers in        40   speci?c programming to support desired behaviors in STBs.
set-top boxes (STBs) and related devices to receive digital            Moreover, STBs may have relatively little random access
cable or digital satellite television signals and decode those         memory (RAM) in Which to store signi?cant applications.
signals into audio-visual programs.                                      Third, and potentially more troubling, is that creating
   The advent of digital television broadcasting and the               interactive programming conventionally involves program
proliferation of STBs also makes it possible to enhance           45   mers having to Write application code speci?c to each
vieWers’ television experiences. In addition to transmitting           program. Writing, testing, and debugging application code
video and audio data, digital media broadcasting alloWs                for each episode of a program is time- and labor-intensive.
additional data to be transmitted to the STBs With Which               It may be di?icult to generate application code correlated to
users can interact. By analogy, users can interact through an          underlying video and audio content in time to meet pro
STB With data transmitted via the digital media broadcast         50   gramming schedules. Also, having skilled programmers and
the Way a computer user can interact With data available over          softWare engineers capable of Writing the application code is
the Internet. For example, digital television subscribers are          likely to be expensive. Each of these concerns is magni?ed
already acquainted With an electronic program guide (EPG)              in light of the concerns With timing synchronization and the
function Which enables users to select and tune to particular          need to generate short, e?icient code to minimize bandWidth
programs and/or read about the programs being shoWn at            55   demands as previously described.
present or at later points in time.                                      Thus, there are unmet needs in the art for methods and
   The EPG is a rudimentary example of an interactive                  systems for e?iciently developing interactive content and for
television application exploiting the capability of the digital        generating appropriately synchronized applications Which
broadcast medium to transmit additional content and for the            can be communicated to STBs and other user facilities
STB to execute this additional content. The computer func         60   Without overWhelming available bandWidth capacities.
tionality of STBs also makes other interactive television
applications possible. With appropriately con?gured STBs,                           SUMMARY OF THE INVENTION
users potentially can play along With game shoWs, take tests
in on-line distance learning courses, bid in on-line auctions,           Embodiments of the present invention provide for devel
and otherWise actively engage the content being broadcast.        65   oping control information for controlling appearance and
STBs thus alloW users to have highly interactive television            behavior during execution of a computer system. A user
experiences.                                                           monitoring a video and/or audio program can identify
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 52 of 321


                                                    US 7,260,782 B2
                              3                                                                     4
attributes to be added, changed, and deleted during execu                   BRIEF DESCRIPTION OF THE DRAWINGS
tion of the program, and can establish timing for the pre
sentation or removal of these attributes. The control infor             The preferred and alternative embodiments of the present
mation is collected into a format Which can be used by a              invention are described in detail beloW With reference to the
computer system to execute the attributes generated and               folloWing draWings.
sequenced by embodiments of the present invention together               FIG. 1 shoWs a timeline of event triggers driving an index
With the composite video and audio program. Taking advan              table and a state table for controlling an interactive softWare
tage of a simpli?ed environment provided for generating the           application according to an embodiment of the present
control information, such as a graphical user interface               invention;
                                                                        FIG. 2A is a screen shot from a development environment
driven environment, embodiments of the present invention
alloW control information governing behavior of a computer
                                                                      for developing interactive programming in accordance With
                                                                      an embodiment of the present invention;
system during computer system execution to be generated                 FIG. 2B is a set of WindoWs of the development environ
Without Writing computer program code. Accordingly, con               ment shoWn in FIG. 2A for developing attribute changes;
trol information for controlling computer system execution              FIG. 2C is a set of WindoWs of the development environ
can be created by designers as Well as or instead of computer         ment shoWn in FIG. 2A for developing index points for
programmers. In addition, embodiments of the present                  controlling attribute changes;
invention alloW for creation and changing of attributes                 FIG. 2D is a set of WindoWs of the development envi
Which can be disseminated in real-time using broadcast                ronment shoWn in FIG. 2A for developing an attribute
facilities or another netWork.                                   20   change table interacting With the set of index points;
  More speci?cally, embodiments of the present invention                FIG. 2E is a set of WindoWs for revieWing and revising
provide a method, a computer readable medium, and a data              attribute changes and index points;
system for generating control information for controlling               FIG. 3 is a ?owchart for developing attribute changes
computer system operation during execution of the com                 according to an embodiment of the present invention; and
puter system. Using embodiments of the present invention at      25     FIG. 4 is a block diagram of a data processing/media
least one attribute change of a computer system to occur              control system for generating applications and attribute
during execution of the computer system is identi?ed. The             changes according to an embodiment of the present inven
                                                                      tion.
attribute change is associated With an event taking place
during computer system execution. An index point is created                        DETAILED DESCRIPTION OF THE
identifying the attribute point as triggering the attribute                                 INVENTION
change, and the index point is associated With the attribute
change in the computer system. The index point is stored in             By Way of overvieW, embodiments of the present inven
a format con?gured to be used by the computer system to               tion provide a method, a computer readable medium, and a
initiate the attribute change upon the index point being         35   data system for generating control information for control
reached during the execution of the computer system.                  ling computer system operation during execution of the
   Embodiments of the present invention suitably collect              computer system. Using embodiments of the present inven
index points associated With the attribute change in an index         tion at least one attribute change of a computer system to
table. The index table can have a number of columns listing           occur during execution of the computer system is identi?ed.
events triggering attribute changes and other characteristics    40   The attribute change is associated With an event taking place
that determine, for example, Whether the attribute change             during computer system execution. An index point is created
associated With the index point Will be initiated if the              identifying the attribute point as triggering the attribute
execution of the computer system commenced after an event             change, and the index point is associated With the attribute
associated With the index point has been reached. If desired,         change in the computer system. The index point is stored in
attribute changes can be collected in a state table in Which     45   a format con?gured to be used by the computer system to
attribute changes occurring at a common point are grouped             initiate the attribute change upon the index point being
into a common state change. The state table can be con?g              reached during the execution of the computer system.
ured such that as each state change is reached, the attributes           FIG. 1 shoWs exemplary interaction betWeen a video
collected in that state change are automatically triggered.           timeline 102 for a program With identi?ed events 104, 106,
The attribute change and index point information can be          50   108, and 110, an index table 112, a plurality of attribute
separately stored, revised, and loaded. The attribute change          changes collected as state changes in a state table 114, and
and index point information also can be correlated With an            a program display 116 that can be generated by one embodi
underlying program such that attribute changes are corre              ment of the invention that by Way of a non-limiting example.
lated With the underlying program.                                    The operation of the state changes stored in the state table
  In accordance With further aspects of the invention, an        55   114, the operation of the index points contained in the index
authoring environment is provided alloWing a program                  table 112, and a facility for executing information contained
author to observe the underlying program While either                 in such tables are further described in the concurrently-?led,
creating the attribute change or associating the attribute            co-pending patent applications entitled “METHOD AND
change With the event taking place during the execution of            SYSTEM FOR AUTOMATIC CONTROL OF GRAPHI
the computer program. The authoring environment alloWs           60   CAL COMPUTER APPLICATION APPEARANCE AND
the author to revieW and modify attribute changes as Well as          EXECUTION,” bearing Ser. No. l0/427,735, “METHOD
association of the attribute change With index points asso            AND SYSTEM FOR FLEXIBLE TIME-BASED CON
ciating the attribute change With events transpiring during           TROL OF APPEARANCE AND BEHAVIOR OF SOFT
program execution. Thus, the authoring environment can                WARE APPLICATION,” bearing Ser. No. l0/427,343, and
alloW simulation of a computer environment in Which the          65   “METHOD AND SYSTEM FOR PROVIDING FLEXIBLE
program Will be executed to revieW operation of the attribute         TIME-BASED CONTROL OF APPLICATION APPEAR
changes.                                                              ANCE AND BEHAVIOR,” bearing Ser. No. l0/427,255,
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 53 of 321


                                                     US 7,260,782 B2
                              5                                                                      6
respectively, the contents of Which are hereby incorporated            former case, the application might be executed by a STB
by reference. Information such as that manifested in the               Which ?rst loads the state change and index point informa
tables 112 and 114 for controlling execution of the computer           tion, then executes the state changes according to the index
suitably are generated by embodiments of the present inven             points. In the latter case, the application might be executed
tion.                                                                  on a computer emulating the STB environment by loading
   The video timeline 102 depicts four sequences in the                the state change and index point information and alloWing
program, including an introduction 124, Part 1 126, Part 2             program developers or editors to monitor hoW the applica
128, and Part 3 130. The beginnings ofthese sequences 124,             tion Will execute in a vieWer/user environment. Facilities for
126, 128, and 130 are identi?ed as events 104, 106, 108, and           executing the application in a vieWer/user environment is
110, respectively, to be used in correlating presentation of           further described in the concurrently ?led and co-pending
additional content. The events 104, 106, 108, and 110 are              patent application entitled “METHOD AND SYSTEM FOR
thus associated With index points 174, 176, 178, and 181 and           PROVIDING FLEXIBLE TIME-BASED CONTROL OF
collected in the index table 112 in sequential order. In turn,         APPLICATION APPEARANCE AND BEHAVIOR,” bear
each of the index points 174, 176; 178, and 181 are asso               ing Ser. No. l0/427,255, the contents of Which are incorpo
ciated With a state 144, 146, 148, and 150, respectively, in           rated by reference. FIGS. 2A-2E present screens from an
the state table 114. The state table 114 also lists three              environment in Which such an application, controlled by
program attributes 164, 166, and 168 Which control appear              tables 112 and 114 can be created, revised, and/or revieWed.
ance and behavior of the program as shoWn on the program               FIG. 3 shoWs a routine for hoW such tables 112 and 114 can
display 116. As a result, as the video timeline 102 progresses         be generated in such an environment or other environments.
With presentation of the program, each of the events 104,         20     FIG. 2A shoWs a screen shot from a development envi
106, 108, and 110 are reached. Reaching each of these                  ronment 200 for developing interactive programming in
events 104, 106, 108, and 110 triggers index points 174, 176,          accordance With an embodiment of the present invention. A
178, and 181, respectively, in the index table 112. Reaching           number of separate WindoWs present different forms of
index points 174, 176, 178, and 181 in the index table 112             information a program developer or author can use to create
triggers state changes to states 144, 146, 148, and 150,          25   the control information for facilitating execution of the
respectively, thereby potentially changing each of the pro             program. FIG. 2A, as Well as FIGS. 2B-2E, shoWs a graphi
gram attributes appearing on the program display 116.                  cal user interface environment Which facilitates point-and
  More speci?cally, as represented on the video timeline               click/drag-and-drop commands With Which users of conven
102, the program commences at a beginning associated With              tional personal computers and other microcomputers are
event 104. The event 104, Which occurs at “frame 0” at the        30   Well familiar. Taking advantage of a simpli?ed environment
beginning of the program, is associated With index point 174           provided, such as a graphical user interface-driven environ
and state 144, Which is a ?rst state in the state table 114. At        ment, embodiments of the present invention alloW control
the state 144, a program attribute “btn.visible” 180 is set to         information governing behavior of a computer system dur
“T” 182 for true, thereby making a button 184 appear on the            ing computer system execution to be generated Without
program display 116. Aprogram attribute “image.?le” 186 is        35   Writing computer program code. Accordingly, control infor
set to “a” 188, thereby making an associated image 190                 mation for controlling computer system execution can be
appear on the program display. A program attribute “screen             created by designers as Well as or instead of computer
.color” 192 is set to “6” 194, changing a color of a back              programmers. A graphical user interface-driven system rep
ground on the program display 116.                                     resents one presently preferred embodiment of the present
  The program continues to progress according to the video        40   invention because it alloWs a program developer to simul
timeline 102 and reaches the event 106 Which occurs at                 taneously engage an underlying video and audio program
“frame i” at the beginning of a next segment of the program.           With Which the developer might be Working and provides
The event 106 occurs at “frame i” and is associated With               synergy in operation With an underlying visual medium.
index point 176 and state 146. Thus, upon reaching event               HoWever, it Will be appreciated that the controlling infor
106, index point 176 automatically triggers the state change      45   mation also suitably are generated through text- and com
to state 146. At the state 146, the program attribute “btn.vis         mand-driven procedures, as also can be used in the embodi
ible” 180 is set to “F” 196 for false, thereby making the              ment shoWn in FIGS. 2A-2E. Thus, embodiments of the
button 184 disappear from the program display 116. The                 present invention are not limited to a graphical user interface
program attribute “image.?le” 186 is set to “b” 198, making            environment.
an associated image (not shoWn) appear on the program             50     As previously mentioned, one presently preferred
display in the place of image 190. The program attribute               embodiment of the development environment 200 includes
“screen.color” 192 is set to “8” 199, again changing a color           a number of WindoWs. The development environment 200
of a background on the program display. Similarly, as the              suitably provides a familiar arrangement of icon and menus
events 108 at “frame j” and 110 at “frame k” are reached,              202. A program monitoring WindoW 204 is operable both to
index points 178 and 181, respectively, trigger state changes     55   display an underlying video program and display attributes
in the state table 114 to the states 148 and 150, respectively,        being added or changed as Will be further explained in
thereby changing the appearance and behavior of the pro                connection With FIG. 2B. Although not shoWn, it Will be
gram as evidenced by the appearance of the display screen              appreciated that a suitable audio device (not shoWn) also can
116. In sum, When events logged as index points are reached            be provided to alloW for monitoring of associated audio
during execution of the program, states changes associated        60   content from the underlying program or that the developer
With the index points are triggered, thereby initiating asso           suitably creates, revises, and/or associates With the under
ciated attribute changes.                                              lying program. A layout WindoW 205 lists objects currently
  It Will be appreciated that execution of an application as           being vieWed by the user. A project WindoW 206 alloWs the
described by the non-limiting example advantageously can               developer to vieW and manipulate the object hierarchy of the
be performed upon actual execution of the application at a        65   current project. An object WindoW 208 gives the developer
vieWer/user location or in emulating the execution of the              access to a library of objects or templates he or she can use
application prior to dissemination of the application. In the          in adding objects to the project hierarchy. Such objects and
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 54 of 321


                                                    US 7,260,782 B2
                              7                                                                     8
templates can be preprogrammed by a developer of the                  Will be presented, including as desired correlating the
development environment, or might be objects or templates             attributes With the underlying program. FIG. 2C is a set of
previously created by the program developer for his or her            WindoWs of the development environment developing index
oWn later use, much as Word processing and spreadsheet                points for controlling attribute changes including the index
users can use preprogrammed macros or create their oWn                point WindoW 216. The operation of index points is
macros to facilitate desired operations.                              described in detail in the concurrently ?led co-pending
  Aresource WindoW 210 gives the developer access to data             application “METHOD AND SYSTEM FOR FLEXIBLE
?les he or she has previously created, other multimedia               TIME-BASED CONTROL OF APPEARANCE AND
elements he or she may Want to include, or other resources            BEHAVIOR OF SOFTWARE APPLICATION,” bearing
he or she might Want to import into the current project. An           Ser. No. l0/427,343.
object property WindoW 212, as Will be further described in             As can be seen in FIG. 2C, the index points WindoW 216
connection With FIGS. 2B and 2D, manifests properties                 is visually presented in timeline form alloWing for graphical
assigned to on-screen or other objects. As previously                 manipulation of points at Which attributes Will be introduced
described, the developer can engage the graphical user                and/or changed. An index tables WindoW 230 represents sets
interface system using graphical and kinesthetic interaction          of attributes, such as “RecipeSegments” 232 and “InfoSeg
or can use a command- and text-driven approach. The object            ments” 234 Which may be presented as part of the program.
property WindoW 212 manifests attribute features in a textual         Within these sets of attributes, individual attributes can be
form for text- and command-driven revieW and manipula                 set to modify the appearance of these attributes at speci?c
tion. A state table WindoW 214 alloWs the developer to                times. For example, in the RecipeSegments set 232, index
control attribute changes. Attribute changes having common       20   points relating to attributes concerning ingredients 236, such
features can be grouped into states for linking their presen          as asparagus and eggs, can be set. Similarly, in the InfoS
tation together and/or to common event triggers as previ              egments set 234, index points relating to other content 238
ously described in connection With the non-limiting example           such as “Oven” and “TableStools” can be set. As Will be
shoWn in FIG. 1 and in the concurrently ?led co-pending               appreciated, different sets of attributes 232 and 234 might
applications incorporated by reference. Similarly, an index      25   use different types of index points having characteristics
point WindoW 216 alloWs the developer to associate attribute          Which control Whether attributes are presented depending on
changes and state changes With events transpiring during              Whether computer system execution commenced before
execution of the program. The developer also can use the              events associated With the index point are reached (as
index point WindoW 216 to assign various timing-based                 explained in the patent application bearing Ser. No. 10/427,
properties With the attributes as described in the concur        30   343 previously incorporated by reference). In any case, as
rently ?led co-pending applications incorporated herein by            can be seen in FIG. 2C, attributes 236 related to the
reference.                                                            RecipeSegments 232 have a single-ended index point 237
  FIG. 2B is a set of WindoWs of the development environ              While the attributes 238 related to the InfoSegments have a
ment shoWn in FIG. 2A for developing attribute changes. In            range-speci?ed index point 239. It Will be appreciated that
particular, the icon and menu structure 202, the program         35   embodiments of the present invention both alloW ?exibility
monitoring WindoW 204, the layout WindoW 205, and the                 to choose different index points 237 and 239, and to alloW
project WindoW 206 are shoWn enlarged over their presen               a user to engage them through a graphical user interface.
tation in FIG. 2A. In the program monitoring WindoW 204,                 In addition, the index points WindoW 216 provides other
facilities for creating and revising attributes or objects 220        features for supporting a program designer in associating
are shoWn. Among the facilities shoWn are gridlines 222 for      40   attributes changes With events taking place during program
positioning objects. An application icon 224 is situated on           execution through the use of index points. Event monitoring
the screen to signal to a vieWer that the object on the screen        WindoWs 240 and 241 alloW the developer to monitor at
marked by the application icon 224 is of interest to him or           What speci?c point in the program he or she is Working in
her. An application icon 224 can be used, for example, to             associating events With index points. The developer can use
signal a vieWer interaction opportunity, such as the user        45   a ?rst monitoring WindoW 240 to monitor a frame number or
having a chance to purchase the item marked With the                  a second monitoring WindoW 241 to monitor program
application icon 224 through the use of his or her keyboard           elapsed time, or the program developer can reference both
or remote control. WindoW speci?c icons-driven commands               WindoWs 240 and 241. Tools also are provided to alloW the
226 are arranged to alloW the user to manipulate the                  developer to control a How of the program to monitor the
attributes. Such commands 226 might include one for              50   underlying program and set index points. For example, a
enlarging a portion of displayed information, moving an               play/pause control 242 alloWs the developer to control
overlapping attribute betWeen a foreground and a back                 sequencing of the program in a Way familiar to users of
ground position, and other similar commands. The program              VCRs and DVD players. Segment controls 244 alloW the
monitoring WindoW 204 also provides a vieW of the under               developer to move back and forth betWeen identi?ed seg
lying program 228 for facilitating precision in placement,       55   ments, as Well as to associate index points With chosen
formatting, and consideration of attributes 220.                      events along the timelines represented in the index points
  Along With the program monitoring WindoW, the devel                 WindoW 216. In sum, the index points WindoW 216 and its
oper can incorporate items from the project menu. As shoWn            associated displays and tools alloW the program developer to
in FIG. 2B, if an underlying program being vieWed 228 in              identify events for triggering attribute changes and associ
the program monitoring WindoW, the developer may Want to         60   ating them With index points.
vieW or retrieve a recipe 227 from the project list to include          FIG. 2D is a set of WindoWs of the development envi
in the present program. Also, using the layout WindoW 205,            ronment shoWn in FIG. 2A for developing an attribute
the user may Want to select speci?c attributes such as an             change table interacting With the set of index points. As the
attribute representing a video of merchandise for sale 229            attributes 220 (FIG. 2B) Were created and index points Were
that the program developer is tasked With promoting.             65   associated With events taking place during the program
  Once the attributes are created in terms of their positions         (FIG. 2C), the state table WindoW 214 alloWs the developer
and formats, the developer can develop hoW the attributes             to collect attribute changes 254 into states Which can be
          Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 55 of 321


                                                    US 7,260,782 B2
                                                                                                   10
associated With the index points generated through the index          ated attribute changes Were grouped into state changes as
points WindoW 216 (FIG. 2C). The object property WindoW               described in connection With FIG. 2C. From these collected
212 lists properties about attributes to be presented to the          attribute changes, at a block 314 an attribute change table is
user. Sets of properties 250 relating to the attributes are           generated for controlling some or all of the attributes con
collected into state changes represented in a column asso             nected With the program.
ciated as a state change. Attribute changes can be made                 At a block 316, time dependency of collected attribute
collectively over the course of successive state changes 251.         changes are selected as described in connection With FIGS.
For example, the attribute change for “txtlnfoLabel” 254 is           2C and 2D. The user determines When the collected attribute
assigned di?ferent values for different state changes 251.            changes are to begin, When their properties are to change,
Multiple attribute changes keyed by common events 258 are             When their properties are to end, and, possibly, Whether the
collected in state changes 251 represented as columns such            attribute changes should be initiated if the event associated
that reaching an event associated by an index point With the          With the attribute changes Was reached before computer
state changes results in automatic initiation of the attribute        system execution commenced. Further details concerning
changes so grouped. The state changes 251 can be associated           these time-dependencies are described in the concurrently
With index points in the index points WindoW 216 to control           ?led co-pending patent application bearing Ser. No. 10/427,
timing of the attribute changes keyed by common events 258            343 incorporated by reference. At a block 318, starting
collected in a state table. Again, the operation of state             points or stopping points for attribute changes are set. At a
changes grouped into such tables and their triggering using           block 320, conditional properties of the attribute changes are
index points is described in more detail in the example               set. These conditional properties include Whether the asso
described in connection With FIG. 1, as Well as in the           20
                                                                      ciated attribute changes are displayed if an event associated
concurrently ?led copending applications bearing Ser. Nos.            With the index point triggering the attribute change has
10/427,735 and 10/427,343 previously incorporated by ref              passed before program execution has commenced, as further
erence.
                                                                      described in the concurrently ?led co-pending application
  FIG. 2E shoWs a monitoring environment 270 in Which                 “METHOD AND SYSTEM FOR FLEXIBLE TIME
the result of attribute changes generated and keyed to index     25
                                                                      BASED CONTROL OF APPEARANCE AND BEHAVIOR
points can be revieWed. The monitoring environment
                                                                      OF SOFTWARE APPLICATION,” bearing Ser. No. 10/427,
includes a vieWing WindoW 272 for shoWing the program                 343. At a block 322, an index table collecting the index point
including attribute changes 274 generated. An application             information is generated to Work With the attribute change
icon 224 is situated on the screen to signal to a vieWer that
                                                                      table generated at the block 314. In one presently preferred
the object on the screen marked by the application icon 224      30
                                                                      embodiment, these tables suitably are stored, revised, and
is of interest to him or her. An application WindoW alloWs            transmitted separately to alloW ?exibility in modifying
278 alloWs for text- and command-drive manipulation of                applications While reducing computer and/or transmission
code associated With the attribute changes, if the developer          bandWidth overhead.
desires to make changes beyond or in addition to those that
can be made through manipulation of the tables. A status         35
                                                                         At a decision block 324, it is determined if revieW of the
WindoW 280 textually presents a list of functions being               attribute changes is desired. If so, attribute changes are
executed to present the attribute changes shoWn so that the           revieWed and tested at a block 326 as previously described
developer can monitor What is causing the attributes shoWn            in connection With FIG. 2E. If it is determined at a decision
on the screen.
                                                                      block 328 that changes are desired, the routine loops to the
  For testing interactive programs, a recording WindoW 282       40
                                                                      block 304 to begin revieWing content of the program and
and a remote WindoW 284 are provided. The developer can               changing the attributes as desired. HoWever, if it is deter
simulate hoW a vieWer or user of an interactive program
                                                                      mined at the decision block 324 that no further revieW is
                                                                      needed or it is determined at the decision block 328 that no
might interact With a STB or other device to engage the
program. For example, if a program such as a cooking shoW             changes are needed, the routine ends at a block 330.
o?‘ers opportunities to purchase merchandise, the developer      45     FIG. 4 is a block diagram of a data processing/media
can click on a screen button 285 to simulate a user making            control system for generating applications and attribute
a choice on a keypad. As a result, this alloWs the developer          changes according to an embodiment of the present inven
to determine hoW Well interactive attribute changes he or she         tion. Speci?cally, FIG. 4 shoWs a computer system 400
created Will function. Similarly, the recording WindoW 282            operable for using embodiments of the present invention.
records actions of the simulated user to alloW the interactive   50   The computer system 400 is operable for controlling a
program to be played back to revieW hoW Well the interac              display 402, such as a computer monitor or television, and
tive functionality operated. A resource monitoring WindoW             an audio subsystem 404, such as a stereo or a loudspeaker
286 also alloWs the developer to monitor system resource              system. The computer system 400 receives input from a
usage, such as memory usage, to determine Whether the                 netWork or storage 406. The netWork suitably is a computer
program meets practical constraints and objectives.              55   netWork coupled With broadcast facilities for the transmis
  FIG. 3 is a ?owchart shoWing a routine 300 for develop              sion of programs created and modi?ed using the system 400.
ing attribute changes according to an embodiment of the               The computer system 400 also receives user input from a
present invention. At a block 302, the routine begins and             Wired or Wireless user keypad 408, Which may be in the
continues at a block 304 With revieWing any underlying                nature of a computer keyboard or another input device.
video and/or audio program. At a block 306, attribute            60      The computer system 400 receives input via an input/
changes to be made or modi?ed are identi?ed. At a block               output controller 410, Which directs signals to and from a
308, the attribute changes are generated or modi?ed as                video controller 412, an audio controller 414, and a central
desired. At a block 310, the attribute changes are assigned           processing unit (CPU) 416. In turn, the CPU 416 commu
positions, colors, siZes, font types, and other attributes            nicates through a system controller 418 With input and
con?gurable in the development environment (FIGS.                65   storage devices such as read only memory (ROM) 420,
2A-2E). At a block 312, attribute changes having common               system memory 422, system storage 424, and input device
triggering events are grouped together, as commonly initi             controller 426.
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 56 of 321


                                                   US 7,260,782 B2
                             11                                                                    12
  The computer system 400 shown in FIG. 4 thus can revise              6. The method of claim 5, Wherein the attribute editor is
and process attribute changes collected in attribute change          con?gured to group a plurality of attribute changes triggered
tables and index points collected in index tables and pass           by a common index point into a common state change.
them through the input/ output controller 410 to the CPU 416            7. The method of claim 5, Wherein the state table lists the
Where they Will be processed through the system controller           attribute changes along a ?rst dimension of the state table
418, suitably in response to user input gathered through the         and state changes along a second dimension of the state table
user keypad 408 and the input device controller 426. The             such that as each current state change is reached, each
state changes collected in the table can then be executed            attribute change associated With the current state change is
and/ or modi?ed as triggered by the index points in the index        triggered.
table as previously described in connection With the fore              8. The method of claim 1, Wherein the index editor is
going example, method ?oWcharts, block diagrams, and                 further con?gured to display at least one of an index
co-pending patent applications incorporated by reference.            property and the event With Which the index point is asso
User input or emulated user input can be returned by the             ciated.
input device controller 426 through the system controller               9. The method of claim 8, Wherein the index property
418 to the CPU 416 for processing. In turn, the CPU 416              includes a timing characteristic indicating Whether the
transmits the information through the input/output controller        attribute change associated With the index point Will be
410 to the netWork for broadcast or other tranmission or to          initiated if the execution of the computer system com
storage 406 as appropriate. Advantageously, changes can be           menced after event associated With the index point has been
made using this system 400 for immediate broadcast via the           reached.
netWork 406.                                                    20      10. The method of claim 4, Wherein the attribute editor is
   While the preferred embodiment of the invention has been          further con?gured to display an index table collecting a
illustrated and described, as noted above, many changes can          plurality of index points.
be made Without departing from the spirit and scope of the             11. The method of claim 10, Wherein the index table
invention. Accordingly, the scope of the invention is not            includes a ?rst column listing the index point and a second
limited by the disclosure of the preferred embodiment.          25   column listing the associated attribute change.
Instead, the invention should be determined entirely by                12. The method of claim 1, including transmitting data
reference to the claims that folloW.                                 including at least one of the index point and the attribute
                                                                     change to remote locations such that a remote computer
  What is claimed is:
                                                                     system can initiate the attribute change contemporaneously
  1. A method for providing an authoring environment for
                                                                30   With receiving the data.
generating an attribute change correlating With an underly
                                                                       13. A computer readable medium for providing an author
ing program to be executed by a computer system, the
                                                                     ing environment for generating an attribute change corre
method comprising:                                                   lating With an underlying program to be executed by a
  providing a program monitor con?gured to monitor an
                                                                     computer system, the computer readable medium compris
     underlying program;                                        35   ing:
  providing a timeline con?gured to represent execution of             ?rst computer program code means for providing a pro
     the underlying program;                                              gram monitor con?gured to monitor an underlying
  providing an attribute editor con?gured to alloW one of                 Program;
    creation, modi?cation, and deletion of an attribute                second computer program code means for providing a
     change;                                                    40          timeline con?gured to represent execution of the under
  providing an index editor con?gured to alloW one of                       lying program;
     creation, association, modi?cation, and deletion of an            third computer program code means for providing an
     index point correlating the attribute change With an                 attribute editor con?gured to alloW one of creation,
     event taking place during execution of the underlying                  modi?cation, and deletion of an attribute change;
     program;                                                   45     fourth computer program code means for providing an
  providing an attribute monitor con?gured to observe                     index editor con?gured to alloW one of creation, asso
     execution by the computer system of the underlying                     ciation, modi?cation, and deletion of an index point
     program and the attribute change correlated With the                   correlating the attribute change With an event taking
     underlying program; and                                                place during execution of the underlying program;
  providing an attribute generator con?gured to store the       50     ?fth computer program code means for providing an
    attribute change and the index point such that a com                    attribute monitor con?gured to observe execution by
     puter system con?gured to execute the underlying                       the computer system of the underlying program and the
     program and the attribute change initiate the attribute                attribute change correlated With the underlying pro
     change upon the index point being reached during                     gram; and
     execution of the computer system.                          55     sixth computer program code means for providing an
  2. The method of claim 1, Wherein the authoring envi                      attribute generator con?gured to store the attribute
ronment is con?gured With a graphical user interface.                       change and the index point such that a computer system
   3. The method of claim 1, Wherein the attribute editor is                con?gured to execute the underlying program and the
further con?gured to display at least one of a position                     attribute change initiate the attribute change upon the
attribute, a content attribute, and an appearance element of    60        index point being reached during execution of the
the attribute change.                                                     computer system.
  4. The method of claim 1, Wherein the attribute editor is            14. The computer readable medium of claim 13, including
further con?gured to display the index point With Which the          seventh computer program code means for providing the
attribute has been associated.                                       authoring environment is con?gured With a graphical user
   5. The method of claim 4, Wherein the attribute editor is    65   interface.
further con?gured to display a state table colleting a plural           15. The computer readable medium of claim 13, Wherein
ity of attribute changes.                                            the third computer program code means is further con?gured
          Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 57 of 321


                                                    US 7,260,782 B2
                              13                                                                       14
to display at least one of a position attribute, a content                   tion, modi?cation, and deletion of an index point
attribute, and an appearance element of the attribute change.                correlating the attribute change With an event taking
   16. The computer readable medium of claim 13, Wherein                     place during execution of the underlying program;
the third computer program codes means is further con?g                    a ?fth component con?gured to provide an attribute
ured to display the index point With Which the attribute has                 monitor con?gured to observe execution by the
been associated.                                                             computer system of the underlying program and the
   17. The computer readable medium of claim 16, Wherein                     attribute change correlated With the underlying pro
the third computer program code means is further con?gured                   gram; and
to display a state table colleting a plurality of attribute             a processor con?gured to provide an attribute generator
changes.                                                                   con?gured to store the attribute change and the index
   18. The computer readable medium of claim 17, Wherein                   point such that a computer system con?gured to
the third computer program code means is con?gured to                      execute the underlying program and the attribute
group a plurality of attribute changes triggered by a common               change initiate the attribute change upon the index
index point into a common state change.                                    point being reached during execution of the computer
   19. The computer readable medium of claim 17, Wherein                   system.
the state table lists the attribute changes along a ?rst dimen          26. The system of claim 25, Wherein the authoring envi
sion of the state table and state changes along a second              ronment is con?gured With a graphical user interface.
dimension of the state table such that as each current state             27. The system of claim 25, Wherein the attribute editor is
change is reached, each attribute change associated With the          further con?gured to display at least one of a position
current state change is triggered.                               20   attribute, a content attribute, and an appearance element of
   20. The computer readable medium of claim 13 Wherein               the attribute change.
the fourth computer program code means is further con?g                  28. The system of claim 25, Wherein the attribute editor is
ured to display at least one of an index property and the             further con?gured to display the index point With Which the
event With Which the index point is associated.                       attribute has been associated.
   21. The computer readable medium of claim 20, Wherein         25      29. The system of claim 25, Wherein the attribute editor is
the index property includes a timing characteristic indicating        further con?gured to display a state table colleting a plural
Whether the attribute change associated With the index point          ity of attribute changes.
Will be initiated if the execution of the computer system               30. The system of claim 29, Wherein the attribute editor is
commenced after event associated With the index point has             con?gured to group a plurality of attribute changes triggered
been reached.                                                    30   by a common index point into a common state change.
   22. The computer readable medium of claim 16, Wherein                 31. The system of claim 25, Wherein the state table lists
the fourth computer program code means is further con?g               the attribute changes along a ?rst dimension of the state table
ured to display an index table collecting a plurality of index        and state changes along a second dimension of the state table
points.                                                               such that as each current state change is reached, each
   23. The computer readable medium of claim 22, Wherein         35   attribute change associated With the current state change is
the index table includes a ?rst column listing the index point        triggered.
and a second column listing the associated attribute change.            32. The system of claim 25, Wherein the index editor is
   24. The computer readable medium of claim 13, including            further con?gured to display at least one of an index
?fth computer program code means for transmitting data                property and the event With Which the index point is asso
including at least one of the index point and the attribute      40   ciated.
change to remote locations such that a remote computer                   33. The system of claim 32, Wherein the index property
system can initiate the attribute change contemporaneously            includes a timing characteristic indicating Whether the
With receiving the data.                                              attribute change associated With the index point Will be
  25. A system for providing an authoring environment for             initiated if the execution of the computer system com
generating an attribute change correlating With an underly       45   menced after event associated With the index point has been
ing program to be executed by a computer system, the                  reached.
system comprising:                                                       34. The system of claim 25, Wherein the attribute editor is
  a user interface comprising:                                        further con?gured to display an index table collecting a
     a ?rst component con?gured to provide a program                  plurality of index points.
       monitor con?gured to monitor an underlying pro            50     35. The system of claim 34, Wherein the index table
       gram;                                                          includes a ?rst column listing the index point and a second
     a second component con?gured to provide a timeline               column listing the associated attribute change.
          con?gured to represent execution of the underlying            36. The system of claim 25, including a sixth component
       program;                                                       con?gured to transmit data including at least one of the
     a third component con?gured to provide an attribute         55   index point and the attribute change to remote locations such
       editor con?gured to alloW one of creation, modi?               that a remote computer system can initiate the attribute
       cation, and deletion of an attribute change;                   change contemporaneously With receiving the data.
     a fourth component con?gured to provide an index
       editor con?gured to alloW one of creation, associa                                     *    *   *    *   *
Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 58 of 321




                   Exhibit D
         Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 59 of 321
                                                                                                US007430718B2


(12) United States Patent                                                    (10) Patent No.:     US 7430,718 B2
       Gariepy-Viles                                                         (45) Date of Patent:     Sep. 30, 2008
(54) CONFIGURABLE INTERFACE FOR                                           (58) Field of Classification Search ................. 715/700,
       TEMPLATE COMPLETON                                                                   715/762, 764, 716, 761-763; 725/42, 25
                                                                               See application file for complete search history.
(75) Inventor: Aimee Gariepy-Viles, Hood River, OR                        (56)                   References Cited
                     (US)
                                                                                          U.S. PATENT DOCUMENTS
                                                                                 6,232,968 B1    5/2001 Alimpich et al.
(73) Assignee: Ensequence, Inc., Portland, OR (US)                               6,754,885 B1    6/2004 Dardinski et al.
                                                                           2002/0052976 A1    5, 2002 Loesch et al.
                                                                           2002fO1991.87 A1* 12/2002 Gissin et al. ...         ... 725/32
(*) Notice:          Subject to any disclaimer, the term of this           2004/0003400 A1*       1/2004 Carney et al. ..        725/42
                     patent is extended or adjusted under 35                           FOREIGN PATENT DOCUMENTS
                     U.S.C. 154(b) by 453 days.
                                                                          CA             2255 021           5, 2000
(21) Appl. No.: 11/160,400                                                WO         WO O2/O71212           9, 2002
                                                                          * cited by examiner
(22) Filed:          Jun. 22, 2005                                        Primary Examiner Cao “Kevin' Nguyen
                                                                          (74) Attorney, Agent, or Firm Black Lowe & Graham,
(65)                     Prior Publication Data                           PLLC
       US 2006/OO53390A1               Mar. 9, 2006
                                                                          (57)                    ABSTRACT
            Related U.S. Application Data                                 Systems, methods and graphical user interfaces for creating
(60) Provisional application No. 60/608,206, filed on Sep.                interactive television applications are provided. A template
       9, 2004.                                                           author creates a template application and assigns placeholder
                                                                          objects do display elements. An episodic creator creates an
(51) Int. Cl.                                                             episodic application by making changes to display elements
       G06F 5/00                 (2006.01)                                associated with a presented placeholder object.
       G06F 3/00                 (2006.01)
(52) U.S. Cl. ......................................... 715/700, 725/25                   5 Claims, 8 Drawing Sheets
   Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 60 of 321


U.S. Patent       Sep. 30, 2008   Sheet 1 of 8         US 7430,718 B2
      Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 61 of 321


U.S. Patent          Sep. 30, 2008                    Sheet 2 of 8                 US 7.430,718 B2


                                                                                             100



104
 N




                                     3.
                                     3::::::::::
                                           ...




                              ::::::::::       3:3:   &   ...        3&3:3:33   38.33




                                                                                             110




                                                                                              12
                                waiiWars:
   Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 62 of 321


U.S. Patent                         Sep. 30, 2008                       Sheet 3 of 8                                        US 7.430,718 B2




   is   fax:        SE                    s::::::::::::::::::::::::     &3:3:33   38:::::::::::::::::::::   :::::::::::::      . . .. . . . .. . .   ;:




                                                           83:
                                                               .




                 less.




                                                         . .
                                                           S.
                                                        3.3%       s:




                    :::::::::::Vassi:      .
           sickysessie:::::::::::::
                 safe




                        *::::::::::::::
Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 63 of 321
Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 64 of 321
         Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 65 of 321


U.S. Patent                                     Sep. 30, 2008                                              Sheet 6 of 8                                                 US 7.430,718 B2

                                                                                                                                                                                       -100




                                                                                                                                                                                       u-104




    33
                                                                                                                                                                   :8:38:::::::
                                                                                                                                                                   :::::::::::::::
  Fisci::::::::::::::   3::::::::::::   :::::::::::::::::::::::::::::   :::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::




                                                                                        p:
                                                                                 Espirit:::::::::
                                                                              s 880s          II.              to
                                                                                                                    . 3:3:
                                                                                                                       . .. .




     E;                    8:33                    g                        8:33,           s':                         3OSE                        ::::::::::::::::::::::::::::::::
Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 66 of 321
Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 67 of 321
         Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 68 of 321


                                                    US 7,430,718 B2
                              1.                                                                      2
         CONFIGURABLE INTERFACE FOR                                  episodic project, it is not very obvious what item(s) need to be
            TEMPLATE COMPLETON                                       changed or how to change them.
                                                                        As with many design and development tools, the general
           CROSS-REFERENCE TO RELATED                                authoring interface is overly complex and daunting for the
                  APPLICATIONS                                       simpler tasks involved in filling in placeholder content when
                                                                     working with an application template. Therefore, there exists
   This application claims the benefit of U.S. Provisional           a need for a mechanism that provides guidance and assistance
Application Ser. No. 60/608.206 filed Sep. 9, 2004, the con          to a technician who is working with an application template in
tents of which are hereby incorporated by reference.                 the authoring Suite.
                                                                10
               FIELD OF THE INVENTION                                        BRIEF SUMMARY OF THE INVENTION

  This invention relates generally to user interface systems            The present invention allows a designer to specify how the
and, more specifically, to templates for graphical user inter        environment will appear and function for an end user of the
faces.                                                          15   development tool. The present invention is applicable in any
                                                                     context where a computer-mediated task process is per
         BACKGROUND OF THE INVENTION                                 formed. In particular, any development environment in which
                                                                     data can be presented or modified through a number of dif
   Early user interface systems presented a monolithic               ferent views is appropriate for this invention. Examples of
appearance to the user. There was no opportunity for the user        Such environments are the generation and modification of
to customize the appearance or functionality of the interface        mailing lists in a word processing application, completion of
to match the user's preferences or needs. As windowing inter         web-page templates for website creation, oriTV applications.
faces were developed, an early feature of such interfaces was           The present invention provides standard or default window
the ability to move a particular graphical display window            sets that are shipped with the product, the ability to associate
about the screen, with the position of the window being 25           a window set with an appropriate placeholder element (lay
remembered from one session to another. As processors                out, state table, table, etc.) and to associate the desired win
became more powerful, operating systems began to provide             dow sets with a project. The window sets are exportable and
enhanced opportunities for users to select among various             importable to other projects and are easy to bundle with a
options, such as the font for text display and background            project(s).
colors or images.                                                   30  The present invention provides systems, methods and
   Today, most high-end Software tools and operating systems         graphical user interfaces for creating interactive television
allow for substantial amounts of customization by the user,          applications. A template author creates a template application
including such features as adding or deleting icons from             and assigns placeholder objects to display elements. An epi
toolbars, selecting the font face, style and size for text display,  sodic creator creates an episodic application by making
selecting graphical color and sharing schemes, and window/ 35        changes to display elements associated with a presented
Sub-window/pane size, position, and stacking order.                  placeholder object.
   A complex example of Such interface customization is
provided by U.S. Pat. No. 6,232,968 to Alimpich, et al. 968                 BRIEF DESCRIPTION OF THE SEVERAL
describes a system for controlling computer operation (spe                           VIEWS OF THE DRAWING
cifically the management of printer systems), whereby the 40
user selects among a variety of different sets of interactive          The preferred and alternative embodiments of the present
functions for the control of multiple types of application invention are described in detail below with reference to the
program operations. Once the user makes choices from the following drawings.
available options, the user can switch between two or more             FIG. 1 is a diagram of an example system for implementing
different interface options for controlling each of two or more 45 the present invention;
different program operations.                                          FIGS. 2A-G are screen shots of a graphical user interface
   Interactive television (iTV) is a growing area of software executed by a system, such as that shown in FIG. 1, for
development. Traditionally, creating aniTV application was a performing template creation; and
lengthy and expensive process, requiring intimate knowledge            FIGS. 3A-F are screen shots of a graphical user interface
of the details of system software and hardware on the set-top 50 executed by a system, such as that shown in FIG. 1, for
boxes (STBs) on which an application would execute. For this performing episodic project creation.
reason, iTV applications were often designed for reuse. A
template application might have replaceable resources. Such             DETAILED DESCRIPTION OF THE INVENTION
as images or text content, and adjustable timing for behavior
that is intended to be synchronized with particular program 55 FIG. 1 illustrates a system 20 that includes computers 22 in
content. An example of such a template application is a play communication with a storage device 26 over a public or
along game show application, in which the questions and private data network 24. The storage device 26 stores appli
answers vary from week-to-week, as does the timing of pre cation information that is created and stored by authors and
sentation of the questions to the game show participants (and technicians using the computers 22.
thus to the viewer).                                                60 When an application author develops a template applica
   A challenge in creating and using such template applica tion using a design tool (a graphical user interface (GUI)), a
tions is the need to create an easy-to-use environment for template placeholder is associated with a window set. A win
refilling or redefining various placeholder aspects of the tem dow set includes a subset of views that can be provided by the
plate, such as image, text and data. In some cases, the high design tool. Each view is placed and sized as desired by the
cost of developing the application has justified the creation of 65 author. Window set meta-data is then associated with the
a specialized data entry application specifically for filling in application template. When the template is reused, an author
the content of the template for reuse. When a user loads an ing tool (a GUI) displays the author-specified set of views
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 69 of 321


                                                      US 7,430,718 B2
                            3                                                                           4
with appropriate features and appearance according to the               entered two blocks: A descriptive textblock 138 and a change
author's preferences. Examples of the GUIs are shown in                 box 140. The change box 140 is a text box object. A project
FIG. 2A-G below.                                                        view allows the viewer to see the directory structure and
   In an iTV application program, a window set contains a               organization of their project. The resource bin 150 lists all the
users window configuration. The window set can be used to               externally referenced assets used in the application. In order
enhance user efficiency incompleting a task or tasks. Window            to change a logographic the viewer will need to change the
sets may be predefined for making basic tasks less confusing            graphic file generally by right clicking on that list item in
and increase usability. Also, a template author's job is made           the resource bin and selecting replace.
easier by allowing assignment of placeholder elements to a                 Then, the author determines what objects included in the
window set for a template project. This makes it simpler for       10   lay-out window 130 that they will allow episode creators to
the user who is modifying an episodic application, because              edit. This is done by selecting an object, Such as the selection
the window configuration needed to make the necessary                   of the descriptive text block 138 as shown, then selecting a
changes can automatically be shown and adjusted for easy                placeholder function 154 from a pull-down or pop-up menu
access based on the element they have selected in the place             156. Selection of the placeholder function 154 allows the
holders tab (in a status window), see FIG. 3A-F below.             15   descriptive text box 138 to be editable by an episode creator
   A placeholder element is any tv Script element (i.e., object,        and thus will appear in a placeholder list to that creator. Right
object property, function, etc.) that can be marked for change.         click on the list item in the project view window.
A placeholder list acts as a todo list. The user can mark                  FIGS. 2E and 2F illustrate saving what was created in FIG.
elements that have not been finalized (graphics are a good              2D as a window set by activating a window set creation
example of this) as a placeholder and then check their place            function 160 as activated from the pull-down menu of the
holder list as they get updates and remove the placeholder              menu bar of the window 120. Then, a naming window 162 is
status when final changes have been made.                               presented, as shown in FIG. 2F, in order to allow the author to
   A project set saves the data in the windows that are being           name the present window set.
viewed. The window configuration was stored in the registry                FIG.2G shows a placeholder settings window 168. There is
as the current setup or saved separately in a window set. If the   25   a default window configuration for each object type. So one
user changed their current window configuration and then                sets the customer configuration for that particular object. The
loaded a project set, the data may not be directly available            placeholder is the object's status—a parameter setting—and
because the window that showed that information is no longer            does not represent anything outside of that parameter. The
being viewed by the current window configuration. However,              author assigns the object as a placeholder, the author then
if the window configuration was saved with the project set         30   assigns a window set configuration to that object.
information, then the window configuration for that project                FIG. 3A shows that an episodic creator has select an epi
set will automatically display when that project set is loaded.         sode project in the project type window 104. This presents the
Episodic Window sets are intended to reduce any confusion               creator with a new project window 178 as shown in FIG.3B.
regarding what elements of an episodic project need to be               The creator enters new episode information and the filename
updated.                                                           35   of the template project into the new project window 178.
   FIG. 2A shows a screen shot of a first page 100 of the GUI              As shown in FIG. 3C, the episodic creator can view the
that allows the author to create template applications (win             placeholder types within a status window 182 of an episodic
dow sets). The first page 100 includes a project type window            creation page 180. The user selects from any one of the
104. The project type window 104 allows a user to select                placeholder types within the status window 182 in order to
between a standard project, an episode project, or a template      40   edit an associated element. The objects in the layout window
project. The standard project is one where placeholders can             appear after the user has double clicked on the list item in the
not be used to lock/unlock properties of objects. If a user             project view.
makes a copy of standard project, they have full editing rights            FIG. 3D illustrates that a resource bin window 190 is pre
to change any aspect of it they wish.                                   sented to the episodic creator after the user has selected the
   In one embodiment, the template project may only be             45   file tag placeholder. The resource bin window 190 allows the
selected by authorized users, for example, a template author.           user to view features of the selected placeholder and make any
Upon selection of the template project within the project type          changes to that element. The resource bin allows the user to
window 104, the GUI presents a second page 110 that                     change the graphical asset used in that object.
includes a new project type window 112 that allows a tem                   FIG.3E illustrates an object properties window 184 that is
plate author to create and identify a new template, use an         50   presented to the creator upon selection of an object property
existing project as a starting point for a new template, or copy        label placeholder from the status window 182. The object
a stock profile or a custom profile for use in creating a new           properties window 184 allows the user to change object prop
template.                                                               erties such as background color, font alignment, position on
   After the template name and location information has been            screen. Essentially any property that has been identified by
entered in the second window 110, as shown in FIG. 2B, the         55   the template author as a property which may be changed.
GUI presents a third window 120 as shown in FIG. 2C. The                   FIG. 3F illustrates that the description text box 200 is
third window 120 is an initial template project page that               editable by the episode creator after the creator has selected
presents windows based upon the information selected at the             the object desc txt placeholder from the status window 182.
new project type window 112. In this example, a project                 Only those defined as template authors can change any fea
window 126, a lay-out window 130, and a status window 132          60   ture of a placeholder object.
are presented in a work space of the page 120. In this example,            While the preferred embodiment of the invention has been
nothing is presented in the windows 126-132 because the                 illustrated and described, as noted above, many changes can
template is empty and is waiting for the author to begin                be made without departing from the spirit and scope of the
interaction.                                                            invention. Accordingly, the scope of the invention is not lim
   FIG. 2D illustrates the page 120 after the author has begun     65   ited by the disclosure of the preferred embodiment. Instead,
creating objects and has begun the process of assigning place           the invention should be determined entirely by reference to
holders. As shown in the lay-out window 130, the author has             the claims that follow.
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 70 of 321


                                                      US 7,430,718 B2
                                5                                                                    6
  What is claimed is:                                                      2. The system of claim 1, wherein the episodic creator
   1. A system for creating interactive television applications,        system further comprises a component for updating status of
the system comprising:                                                  the presented placeholder objects based on recorded changes
  a template author system comprising:                                  to the display elements.
      a display;                                                           3. The system of claim 1, wherein the components of the
     a user interface; and                                              episodic creator system and the template author system are
     a processor coupled to the display and the user interface,         distributed across a network.
        the processor comprising:                                          4. A graphical user interface (GUI) residing on a computer
        a component for presenting a layout window on the               readable medium for creating interactive television applica
          display;                                                 10   tions, the GUI comprising:
        a component for assigning one or more display ele                  a template author component comprising:
          ments to the layout window using the user inter                     a component for presenting a layout window;
          face;                                                               a component for assigning one or more display elements
        a component for assigning a placeholder object to at                     to the layout window;
           least one of the display elements using the user        15         a component for assigning a placeholder object to at
          interface; and                                                         least one of the display elements; and
        a component for saving the assigned display elements                  a component for initiating saving the assigned display
           and placeholder object as a template application;                     elements and placeholder object as a template appli
          and                                                                  cation; and
  a episodic creator system comprising:                                   a episodic creator component comprising:
     a display;                                                              a component for presenting a saved template applica
     a user interface; and                                                     tion;
     a processor coupled to the display and the user interface,               a component for presenting previously assigned place
        the processor comprising:                                                holder objects and display elements;
        a component for presenting a saved template applica        25         a component for selecting a placeholder object;
           tion on the display;                                               a component for recording changes to one of the display
        a component for presenting previously assigned                           elements that is associated with the selected place
           placeholder objects and display elements on the                       holder object; and
           display;                                                           a component for initiating saving the display elements as
        a component for selecting a placeholder object using       30            an episode application.
          the user interface;                                             5. The graphical user interface of claim 4, wherein the
        a component for recording changes to one of the dis             episodic creator component further comprises a component
           play elements that is associated with the selected           for updating status of the presented placeholder objects based
           placeholder object; and                                      on recorded changes to the display elements.
        a component for saving the display elements as an          35
           episode application.                                                                k   k    k   k   k
Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 71 of 321




                   Exhibit E
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 72 of 321
                                                                                                                           USOO8682945B2


(12) United States Patent                                                                                (10) Patent No.:                US 8,682,945 B2
       Khader et al.                                                                                     (45) Date of Patent:                     Mar. 25, 2014
(54)   METHOD AND SYSTEM FOR AUTHORNG                                                             (56)                      References Cited
       MULTIPLE APPLICATIONVERSIONS BASED
       ON AUDIENCE QUALIFIERS                                                                                          U.S. PATENT DOCUMENTS
                                                                                                          5,295,256 A        3/1994 Bapat
(75) Inventors: Aslam Khader, Beaverton, OR (US);                                                         5,297.279 A        3, 1994 Bannon et al.
                Jeffrey Todd Harper, Tualatin, OR                                                         5,335,320 A        8, 1994 Iwata et al.
                (US); Halstead Winship York, Portland,                                                    5,404,488 A        4/1995 Kerrigan et al.
                OR (US)                                                                                   5,625,693. A       4/1997 Rohatgiet al.
                                                                                                          5,675,752 A       10, 1997 Scott et al.
                                                                                                          5,729,748 A        3, 1998 Robbins et al.
(73) Assignee: Ensequence, Inc., Portland, OR (US)
                                                                                                                               (Continued)
(*) Notice:           Subject to any disclaimer, the term of this
                      patent is extended or adjusted under 35                                                        FOREIGN PATENT DOCUMENTS
                      U.S.C. 154(b) by 173 days.                                                  GB                    2375631 B      12, 2004
                                                                                                  WO                   02071212 A1      9, 2002
(21) Appl. No.: 12/873,198
                                                                                                                        OTHER PUBLICATIONS
(22) Filed:           Aug. 31, 2010
                                                                                                  Aho, Sethi and Ullman, "Compilers: Principles, Techniques, and
(65)                      Prior Publication Data                                                  Tools.” 1986, Addison-Wesley, ISBN 0-201-10088-6, Chapter 6.
       US 2011 FOO22637 A1                Jan. 27, 2011                                                                (Continued)
            Related U.S. Application Data                                                         Primary Examiner —Yicun Wu
                                                                                                  (74) Attorney, Agent, or Firm — Kristine Elizabeth
(63) Continuation-in-part of application No. 12/509,363,                                          Matthews
       filed on Jul. 24, 2009.
                                                                                                  (57)                        ABSTRACT
(51)   Int. C.
                                                                                                  A computer system is used to create and distribute applica
       G06F 1700                      (2006.01)                                                   tions. An audience qualifier and a set of categories corre
       G06F 7/30                      (2006.01)                                                   sponding to the audience qualifier are selected. A master
(52)   U.S. C.                                                                                    application template is selected. The master application tem
       USPC .......................................................... T07/899                    plate may be pre-certified. For each of the selected categories,
(58)   Field of Classification Search                                                             an application instance is created from the master application
       CPC ....... G06F 9/544: G06F 9/4416: G06F 21/57;                                           template, where the modifications to the master application
                   G06F 21/577;         G06F 21/575; G06F 21/64;                                  template for each category are determined at least in part by
                    G06F 21/00;         G06F 21/51; G06F 21/604;                                  the characteristics of the category. Metadata describing the
                   G06F 21/606;         G06F 21/645; G06F 9/445;                                  audience qualifier and category are associated with each
                  G06F 11/3672;         G06F 17/00; G06F 21/105;                                  application instance. The application instances may be certi
                                                              GO6F 21A31                          fied. The application instances are distributed in accordance
       USPC ........ 707/899; 725/61, 110, 112,42, 135,34,                                        with the metadata.
                        725/46; 713/176, 189, 1:726/23: 705/46
       See application file for complete search history.                                                               17 Claims, 8 Drawing Sheets
                                                                      30                                       300
                                                                                  Author application
                                                                      320
                                                                                  Convert application
                                                                      330
                                                                                     Edittemplate
                                                                                       metadata
                                                                            340



                                                                             3)         Certify
                                                                                       template?


                                                                                   Submittemplate
                                                                                    for certification




                                                                                    Copy template
                                                                380
                                                                         Modify template representation in
                                                                       accordance with template requirements
                                                                      390
                                                                                  Generate application
                                                                                       instance
          Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 73 of 321


                                                                    US 8,682,945 B2
                                                                                Page 2

(56)                        References Cited                                             2009/0187939 A1*               7/2009 Lajoie ............................. 725/34
                                                                                         2009, 0216619 A1                8, 2009 Tavernier
                     U.S. PATENT DOCUMENTS                                               2009, 02998.57 A1              12/2009 Brubaker
       5,754,858 A           5, 1998 Broman et al.                                                            OTHER PUBLICATIONS
       3:32, A               RE El                                                   Ardito, Costabile and Lanzilotti, “Enhancing User Experience while
       6,026.237 A           2/2000 Berry et al.                                     Gaming in Archaeological Parks with Cellular Phones.” Proceedings
       6079 53.      A       6, 2000     Cohen et al.                                of the 8th International Conference on Interaction Design and Chil
       6,182,279     B1      1/2001      Buxton                                      dren, Jun. 2009, Como, Italy, ACM, New York, NY. pp. 270-271.
       6,237,136     B1      5, 2001     Sadahiro                                    Third Party Peer Review of Ardito et al., “Enhancing User Experi
       6,269.473     B1      7/2001      Freed et al.                                ence while Gaming in Archaeological Parks with Cellular Phones.”
       6.427,228     B1      7/2002 Wigger                                           submitted for U.S. Appl. No. 12/776,326, 2 pages.
       6,590,589 B1          7/2003 Sluiman et al.                                   “What's New in NetBeans IDE 4.0. Published online at 3Www.
       6,671,804 B1         12/2003 Kent                                             netbeans.org/community releases/40/whats-new-40.html>, archived
       6,732,331 B1          5/2004 Alexander                                        on Dec. 14, 2004 at <http://web.archive.org/web/20041214145621/
       6,775,680 B2          8/2004 Ehrman et al.                                    http://www.netbeans.org/community/releases/40/whats-new-40.
       6,868,427 B2          3/2005 Herzog et al.                                    html> (6 pages).
       6,931,623 B2          8/2005 Vermeire et al.                                  Third Party Peer Review of “What's New in NetBeans IDE 4.0.”
       :R                      3. ES/                                                submitted for U.S. Appl. No. 12/509,397. 2 pages.
       6.996,843 B1          2, 2006 NE                                 T26/23       Third Party Peer Review of 20080115104, submitted for U.S. Appl.
        - - w w I-    Y -    4. 4 W WW   I. v. Witku.                                No. 12/509,383, 2 pages.
       7,000, 185 B1         2/2006 Murren et al.                                                        -- - -
       7,047.318 B1          5, 2006 Swedloff                                        E. piction U.S. Appl. No. 12/509,363. Notification
       7,096.463 B2          8/2006 Pisupati et al.                                      ale IVlar. 1,
       7,117,370 B2         10/2006 Khan et al.                                      USPTO Office Action U.S. Appl. No. 12/509,363. Notification
       7,155,705 B1         12/2006 Hershberg et al.                                 Date Aug. 17, 2011.
       7,165,076 B2          1/2007 Bentley ................................. 1f1    USPTO Office Action U.S. Appl. No. 12/509,363. Notification
       7,181,694 B2          2/2007 Reiss et al.                                     Date Jul. 19, 2013.
       7.219.332 B2          5/2007 Gouge et al.                                     USPTO Office Action U.S. Appl. No. 12/509,363. Notification
       22:32:
        4 -
                               392 May,    C Cla.
                                                                                     Date Jan. 10, 2012.          irn                                      Nrfi
       7,287.229 B2         10/2007 Forkner et al.                                   session U.S. Appl. No. 12/509,363. Notification
       7,360,097 B2          4/2008 Rothstein ......................   T13, 189                 4W   .
       7,412,687 B2          8, 2008 Goodwin et al.                                  E. Qisation U.S. Appl. No. 12/509,383. Notification
       7,496,757 B2          2/2009 Abbott et al. .................    713, 176       ale Jul. 8,
       7,548,946 B1          6/2009 Saulpaugh et al.                                 USPTO Office Action U.S. Appl. No. 12/509,383 Notification
       7,631,004 B2         12/2009 Skibo et al.                                     Date Apr. 26, 2012.
       7,644,262 B1          1/2010 Bromley et al. .................. T13/1          USPTO Office Action U.S. Appl. No. 12/509,383 Notification
       7,694,117 B2          4/2010 Kilian et al. ...................... T13/1       Date Nov. 8, 2012.
       7,747,942 B2          6/2010 Dasari et al.                                    USPTO Office Action U.S. Appl. No. 12/509,397. Notification
       7,779,389 B2          8/2010 Markov et al. ................ 717/121           Date Sep. 28, 2011.
       7.793,087 B2 * 9/2010
       8,229,984 B2
                              Zenz et al. ........................ 713
                      7, 2012 Khader et al.
                                                                                     USPTO Office Action U.S. Appl. No. 12/509,397. Notification
       8.307,020 B2         11/2012 Khader et all                                    Date May 14, 2013.
 2002,005 i286 A1            5, 2002 Markeletal.                                     Seoission US Appl. No. 12/509,397. Notification
 2002fOO59278 A1             5/2002 Bailey et al.                                        -W     .
 2002/0104069 A1             8, 2002 Gouge et al.                                    E. ois, Ation U.S. Appl. No. 12/509,397. Notification
 2002/01991.87 A1           12/2002 Gissin et al.                                        ale LeC. f.
 2003/OO97657 A1             5/2003 Zhou et al. ...................... T25/46        USPTO Office Action U.S. Appl. No. 12/767,705. Notification
 2003/0101451 A1             5, 2003 Bentolila et al.                                Date Oct. 12, 2011.
 2003/O15876O A1             8/2003 Kannenberg                                       USPTO Office Action U.S. Appl. No. 12/767,705. Notification
 2004/0216086 A1            10, 2004 Bau                                             Date Mar. 27, 2012.
 2005/0O2815.6 A1            2/2005 Hammond et al.                                   USPTO Office Action U.S. Appl. No. 12/776,326 Notification
 2005/0081061 A1             4/2005 Acott et al.                                     Date Sep. 21, 2011
 2005, 0138558 A1            6, 2005 Duevel et al.                                                            .                                                   M
 2005/0268280 A1            12, 2005 Fildebrandt                                     Solition US Appl. No. 12/509,397. Notification
 2006.0053390 A1             3/2006 Gariepy-Viles                                        -   .
 2006, 0080329 A1            4/2006 Skibo et al.                                     E. oission U.S. Appl. No. 12/873,178. Notification
 2006.0143148 A1             6, 2006 Degtyar et al.                                      ale Sep. Z5,
 2007/0O38781 A1 2, 2007 E. et al.                                                   USPTO Office Action U.S. Appl. No. 12/873,178. Notification
 2007/0107016 A1* 5/2007 Angel et al. .................... 725/61                    Date Apr. 17, 2013.
 2007/022O583 A1  9/2007 Bailey et al.                    725, 135                   USPTO Office Action U.S. Appl. No. 12/873,178. Notification
 2008/005.9282 A1            3/2008 Vallier et al. .................... 70.5/10      Date Sep. 27, 2011.
 2008.01.15104 A1            5/2008 Quinn                                            USPTO Office Action U.S. Appl. No. 12/873,178. Notification
 2009.004943.0 A1            2/2009 Pai et al.                                       Date Mar. 26, 2012.
 2009.0089746 A1             4/2009 Rigolet
 2009/0094632 A1             4/2009 Newnam et al.                                    * cited by examiner
   Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 74 of 321


U.S. Patent                  Mar. 25, 2014                            Sheet 1 of 8                                  US 8,682,945 B2




                                                                                                                   \/100
                                                                 10
              fo
                   Application
                    authoring
                        component
               , , , , , , , , , , ,, ,,, , , , ,   , ,   , ,          20


                                         Application p\/
                                         source code

                                                                130                                                                140
                        Template                                                           Certification
                        authoring                               < Od                           authority
    60         component                                          Certified
         M    mem                                                application          sessssssssssssssssssssssssssssssssssssssss
           Copy of                                                template
         application                                                           K/N 50
          template
                                                                 70
                    Y                                                                                        80
                   Application                                                               MN/
                         creation                                     C Application
                    component                                                  instance


                                                                 FG.
   Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 75 of 321


U.S. Patent                   Mar. 25, 2014             Sheet 2 of 8            US 8,682,945 B2




          K?xit     versions' 1. ( " encodings "utif.-8 ">
   22     <terplates
   203      < modity-property file="page... twb" object="text." propertys” label."
              types” string D.
   24             ck constraint text-max-engths' 28 f :
    (5      </modify-propertys

   26       < modify-variable file:" pagel .tvie" variables: "my War" typese" integer" >
   27             <constraint range-minic"C" range-max="3.0" />
    C8      </modify-variables
   2S       <modify-property files" page1. twb" objectic" text." property-” hAlign"
              types: "string ">
   20             kconstraint wali- value: "left” f>
   2.             <constraint valid - Wales: "taicide" f>
   22             <constraint valid - value: "right" ?y
   23       4 frticodify-property>
     4.     < modify-resource file:"myApp. tyr" resource=" image:Resil">
   25             kcois trait waii- extensions: " .png" f :
     s            <:ccrastraint valid - extextsiose", bring" f:
   2.7      </modify-resources
   28       <rodify - celi file:' data. twd" tables" thii" row-"2" cois' 3" types: "intege
   2.9            <constraint range-min: "O" f>
   220      </modify-ceili>
   22.    </te:Esplate:-


                                                  FIG. 2
   Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 76 of 321


U.S. Patent        Mar. 25, 2014        Sheet 3 of 8          US 8,682,945 B2


                  31 O                                      300
                             Author application        yN/
                  320
                             Convert application
                                 to template
                  3 30
                                Edit template
                                   metadata




                                Yes

                              Submit template
                               for certification


                                   Template
                                   certified?

                                            eS
                  370
                               Copy template
           3 80
                      Modify template representation in
                    accordance with template requirements
                  3 90
                            Generate application
                                   instance


                                   FIG. 3
   Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 77 of 321


U.S. Patent       Mar. 25, 2014               Sheet 4 of 8   US 8,682,945 B2




                                                              N/400
    4 0.


                45        -        Application W
                                    certified?




  430, M.


                435                Requirement N
                      s             violated?




                445 \/N1             More
                              N requirements? 1
                                    No r r

                455       -         Violation
                                     logged?

                          465v -
                                     Report
                                 V violations
     Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 78 of 321


U.S. Patent               Mar. 25, 2014                                          Sheet 5 of 8                                                 US 8,682,945 B2




                                     W.W. W. W. W. W. W. W. W. W. W. W. W. W. W. W. W. W. W. W. W. W. W. W. W. W. W. W. W. W.(M              \/500



                                    Template
                                    database
                                                                                                                                        55
                                                                 Application N/
                                                                  template
                                                                                                                                  530
    Audience                      Application
     qualifier                      authoring
     database                      component
  assassists         Audience    -
                     qualifier
           52.5/NY                           J.                                                                                                      550
                                  Application
                                   instances
                                            sts                                                                                              580

                                            J                                                                           Audience p\/
                       560 a                                                                                             qualifier/                   570
                                                                                                                          Catego
                                  Application                                                                              category
                                                                                                                  -o->
                                                                                                                  Application
                                 rar, rar, rar                                                                              instance
   Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 79 of 321


U.S. Patent          Mar. 25, 2014       Sheet 6 of 8       US 8,682,945 B2




              610                                       yv/ 600
                         Select application template
              620
                          Select audience qualifier
              630
                          Select qualifiercategories
              640
                          Select qualifier category
              650
                         Create application instance
                           from template based on
                         characteristics of category


               660                   More
                                 categories?




                         Distribute applications with
                            audience qualifier and
                              category metadata


                                 FIG. 6
   Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 80 of 321


U.S. Patent          Mar. 25, 2014           Sheet 7 of 8   US 8,682,945 B2




           710 a
                           Receive query for
                         application including
                           audience qualifier



              720 - -           Matching
                       N. n     qualifier?




              740 -             Matching
                                category?

           760   -



           770 -
                              Supply matching
                                application
   Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 81 of 321


U.S. Patent       Mar. 25, 2014      Sheet 8 of 8      US 8,682,945 B2




                                  FIG. 8
         Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 82 of 321


                                                      US 8,682,945 B2
                               1.                                                                       2
     METHOD AND SYSTEM FOR AUTHORNG                                     in pairing with selected broadcast content, the cost to the
    MULTIPLE APPLICATION VERSIONS BASED                                 advertiser reflecting the anticipated or potential audience that
              ON AUDIENCE QUALIFIERS                                    may view the advertisement. The selection of available time
                                                                        slots, or avails, by an advertiser is based in part of the
             CROSS-REFERENCE TO RELATED                                 expected target audience for the video content being shown
                    APPLICATIONS                                        on the given channel or service. An advertiser of products of
                                                                        particular interest to young people may prefer avails within
  This application is a continuation-in-part of U.S. patent             content expected to interest those same young people.
application Ser. No. 12/509,363, filed Jul. 24, 2009, entitled             Advertisers and broadcasters have developed a number of
 METHOD FORAPPLICATION AUTHORING EMPLOY                            10
ING A PRE-CERTIFIED MASTERAPPLICATION TEM
                                                                        metrics or categories that can be used to describe a person or
                                                                        group of people who might consume a product or view a
PLATE, the disclosure of which is herein incorporated by                broadcast. Each audience qualifier (AQ) defines a qualitative
reference.
                                                                        or quantitative feature of a consumer, and divides the universe
               FIELD OF THE INVENTION                              15   of consumers into a few categories. For example, gender is
                                                                        an audience qualifier with two values, male and female'.
   This invention relates generally to the modification of an           Another quantitative qualifier is age, which may be catego
application program to produce an upgraded version of the               rized into a series of ranges, for example under 12, 12 to
program, more specifically to the authoring and distribution            17, 18 to 34, 35 to 59, 60 and older. A valid and useful
of multiple versions of a program based upon audience quali             audience qualifier is one for which two or more categories can
fiers.                                                                  be defined. Table 1 illustrates these audience qualifiers and
                                                                        associated categories:
          BACKGROUND OF THE INVENTION
                                                                                                     TABLE 1
   The digital revolution has come to television. With the         25
                                                                                    Audience Qualifiers and Associated Categories
advent of digitally-encoded television, simple analog televi
sion (TV) receivers have been superseded by digital receivers                 Audience Qualifier (AQ)        Gender             Age
capable of receiving and demodulating electrical signals, then                Categories within AQ            Male            Under 12
extracting and decoding the compressed video and audio data                                                  Female           12 to 17
streams mandated by the Motion Picture Experts Group               30                                                         18 to 34
(MPEG) encoding standards that form the basis for the                                                                         35 to 59
                                                                                                                            60 and older
Advanced Television Systems Committee digital television
broadcast standard in the United States. These integrated
receiver/decoder (IRD) devices contain analog and digital                 Content creators, content distributers, and advertisers use
processing circuitry that is controlled by a central processing    35   AQs to characterize content and to quantify viewership. The
unit (CPU). IRDs also contain static and dynamic memory                 Nielsen ratings company associates television viewership
stores, interfaces, and a full complement of features that serve        patterns with the AQs of each measured viewer or home. An
to enable a broad range of computational processing, includ             advertiser will preferably run ads that appeal to children
ing the execution of resident or downloaded applications                during Saturday morning cartoons, and ads that appeal to
software. When executing such applications, the IRD can            40   sports fans during Sunday afternoon football games.
generate graphics content that is overlaid onto the video con              When television content is distributed through terrestrial
tent for display on an external television screen. Newer tele           broadcast, networks distribute a common content stream to
visions incorporate the functions of the IRD, making them               all viewers, and rely on aggregate statistics to predict the
useful computation platforms capable of executing down                  characteristics of the viewing audience for given video con
loaded applications. More Sophisticated IRDS may incorpo           45 tent.
rate disc drive storage Subsystems. These personal video                   What is required is a system that enables the creation and
recorders (PVRs) are capable of storing and playing back                distribution of multiple versions of an application based on
audio/video content.                                                    audience qualifiers.
   A parallel body of work has aimed at developing standard
ized software execution environments that can enable the           50                SUMMARY OF THE INVENTION
widespread deployment of interactive applications within the
television broadcast infrastructure. This work has been com                The present invention provides a method and system for
plicated in the past by the wide variety of hardware and                creating and distributing multiple versions of an application
software deployed in IRDs, particularly set-top boxes (STBs)            by selecting an audience qualifier; selecting at least two cat
developed for the decoding and presentation of signals in          55   egories for the audience qualifier, selecting a master applica
cable TV distribution systems. The effort to develop a com              tion template; creating for each selected category at least one
mon Multimedia Home Platform (MHP) for consumer elec                    application instance from the master application template,
tronic devices led to the development of a Java-based stan              where the appearance and behavior of the application
dard for interactivity in the cable television realm, the Open          instance are determined at least in part by the characteristics
Cable Application Platform (OCAP) now called tru2way.              60   of the category; associating application instance metadata
More recently, a separate standardization effort has produced           with each application instance specifying the audience quali
the Enhanced Television Binary Interchange Format (ETV                  fier and the category corresponding to the application
BIF) standard for less-capable cable platforms.                         instance; and distributing each application instance in accor
   The production and distribution of television content has            dance with the associated application instance metadata.
historically been Supported through the incorporation of           65      In a further embodiment of the present invention, each
advertising content into the broadcaststream. Advertisers pay           application instance is Submitted for certification prior to
for the right to broadcast advertising content at selected times        distribution.
          Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 83 of 321


                                                       US 8,682,945 B2
                                3                                                                      4
   In a further embodiment of the present invention, the mas             describe the allowable modifications of a template. Applica
ter application template is a certified master application tem           tion instance metadata describe the audience qualifier and
plate and each application instance is certified by virtue of the        category associated with an application instance.
certification of the certified master application template.                 As used herein, the term “template' is intended to refer to
                                                                         an application representation and associated template meta
         BRIEF DESCRIPTION OF THE DRAWINGS                               data. The associated template metadata define allowable
                                                                         modifications to the application representation. The applica
   The preferred and alternative embodiments of the present              tion representation for a template can be modified in accor
invention are described in detail below with reference to the            dance with template metadata associated with the application
following drawings.                                                 10   representation. The modified application representation may
   FIG. 1 depicts an exemplary system for creating a master              be used to generate an executable application. The phrases
application template.                                                    “application template' and “master application template' as
   FIG. 2 depicts an example of template metadata.                       used herein are synonymous with the term “template'.
   FIG.3 depicts a flowchart delineating the steps of an exem               As used herein, the terms “certify” and “certification' are
plary method of creating an application from a master appli         15   intended to refer to the process of validating the appearance
cation template.                                                         and/or behavior of an executable application against a speci
   FIG. 4 depicts a flowchart delineating the steps of an exem           fied set of requirements, to determine that the application
plary method of certifying a master application template.                meets each and all of the specified requirements.
   FIG.5 depicts the components of an exemplary system that                 As used herein, the phrase "generate an application' is
implements the inventive method.                                         intended to refer to the process of converting an application
   FIG. 6 depicts a flowchart delineating the steps of author            representation into an executable application.
ing multiple versions of an application according to the inven             As used herein, the term “resource' is intended to refer to
tive method.                                                             a body of binary data, exclusive of the source code or execut
   FIG. 7 depicts a flowchart delineating the steps of distrib           able instructions of an application, which is used during the
uting multiple versions of an application according to the          25   execution of the application to control the appearance or
inventive method.                                                        behavior of the application.
   FIG. 8 depicts an exemplary application broadcast system                 As used herein, the phrase “audience qualifier is intended
incorporating features of the inventive method and system.               to refer to a qualitative or quantitative attribute of a member of
                                                                         an audience that can be unambiguously characterized for
    DETAILED DESCRIPTION OF THE INVENTION                           30   each audience member.
                                                                            The term “category' as used herein in reference to an
  By way of overview, embodiments of the present invention               audience qualifier is intended to refer to a value, a set of
provide a system and methods for authoring and distributing              values, or a range of values of the attribute of the audience
multiple versions of an application based on audience quali              qualifier. To be useful, an audience qualifier must have two or
fiers.                                                              35   more categories, but the set of categories for an audience
   As used herein, the term “application' is intended to refer           qualifier may not be inclusive of all possible members of the
generally to an experience of appearance and behavior engen              audience. The attribute of an audience qualifier may be a
dered by a computing platform. An application is commonly                singular feature of an audience member, such as gender or
authored in a source code language using an authoring envi               age; or may be compound, comprising a combination of two
ronment, the Source code being used to generate an execut           40   or more singular features of an audience member, Such as a
able version of the application for deployment to a computing            combination of education and income. For a compound audi
platform to realize the desired experience.                              ence qualifier, the “category' designation comprises the com
   As used herein, the term “executable application' is                  bination of a value, set of values, or range of values for each
intended to refer to a body of digital information comprising            of the singular features.
executable instructions and data that when processed on a           45      The term “select as used herein with respect to an audi
Suitable computing platform yields appearance and behavior               ence qualifier or a set of categories is intended to refer to the
as intended by the creator of the application. An executable             choice from among a predefined set of qualifiers or sets of
application may be encoded using native CPU instructions,                categories, or the de novo definition of an audience qualifier
interpreted byte codes, declarative data structures, or any              or a set of categories corresponding to an audience qualifier.
combination of Such encodings. An executable application            50   A set of categories is comprehensive if any audience member
may respond to external events by appropriate modification               can be unambiguously associated with one and only one
of appearance and behavior, as specified by the code and data            category. A set of categories is non-comprehensive if at least
comprising the executable application.                                   one potential audience member cannot be unambiguously
   As used herein, the term “application representation' is              associated with any category. Preferentially, the set of catego
intended to refer to a body of digital information that defines     55   ries for an audience qualifier is comprehensive. A non-com
an application. The application representation may be one or             prehensive set of categories can be made comprehensive by
more source code files, an in-memory representation of the               adding an additional other category.
application structure and function, or a database representa                The various aspects of the claimed Subject matter are now
tion of the application structure and function. An application           described with reference to the annexed drawings. It should
representation may be used to generate an executable version        60   be understood, however, that the drawings and detailed
of the application.                                                      description relating thereto are not intended to limit the
   As used herein, the term “metadata' is intended to refer to           claimed subject matter to the particular form disclosed.
human-readable or binary content which is not part of an                 Rather, the intention is to coverall modifications, equivalents,
application representation or executable application, but                and alternatives falling within the spirit and scope of the
which refers to attributes of an application representation or      65   claimed Subject matter.
modifications that may be made to Such attributes, or charac                Furthermore, the disclosed subject matter may be imple
terizes an executable application. Template metadata                     mented as a system, method, apparatus, or article of manu
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 84 of 321


                                                      US 8,682,945 B2
                              5                                                                         6
facture using standard programming and/or engineering tech              application executing on a computer workstation or through a
niques to produce Software, firmware, hardware, or any                  web services interface specialized for this purpose.
combination thereof to control a computer or processor based               Following the authoring of the master application tem
device to implement aspects detailed herein. The term “article          plate, the master application template may optionally be Sub
of manufacture' (or alternatively, "computer program prod               mitted to a certification authority 140 for certification testing.
uct’) as used herein is intended to encompass a computer                The submission to the certification authority 140 may com
program accessible from any computer-readable device, car               prise the master application template content and an applica
rier, or media. Additionally it should be appreciated that a            tion generated from the master application template, for
carrier wave can be employed to carry computer-readable                 example by use of the default values of any modifiable
electronic data such as those used in transmitting and receiv      10   attributes of the template. Examples of how the master appli
ing electronic mail or in accessing a network Such as the               cation template content may be submitted to the certification
Internet or a local area network. Ofcourse, those skilled in the        authoring 140 include: (a) in the form of human-readable
art will recognize many modifications may be made to this               Source code and template metadata files, (b) through a spe
                                                                        cialized application that visualizes an in-memory representa
configuration without departing from the scope or spirit of the    15   tion of the application representation and associated template
claimed Subject matter.                                                 metadata, (c) through access to a database storing the appli
   In many circumstances, a need exists to deploy multiple              cation representation and associated template metadata, or
versions of an application that vary only slightly in their             (d) by Some other means that allows examination of the appli
appearance and behavior. Templates have been one mecha                  cation representation and the allowable modifications of the
nism for simplifying the production of Such variant applica             representation. Certification authority 140 may certify the
tions. A template provides a basic framework, within which              application, or may report problems with the certification
minor variations such as location, size and color of graphical          testing. In the latter case, further modification of a master
elements can be modified to control appearance. An exem                 application template is performed using template authoring
plary case where the use oftemplates is appropriate is in the           component 130.
production of standard-form interactive applications               25      The master application template can be used to create
intended for broadcast with advertising content.                        multiple application instances. When creating an application
   In some distribution systems such as cable or Internet               from a master application template, a copy 160 of the master
Protocol television (IPTV), a distributer may supply two or             application template is created, and an application authoring
more versions of content, and the selection of which version            component 170 is used to modify the source code of the copy
of content goes to a given viewing point may depend on the         30   of the master application template within the constraints
measured or inferred characteristics of the viewer(s) at that           embodied in the master application template metadata. Appli
viewing point. For instance, the user of a subscription video           cation authoring component 170 may be any suitable text
on-demand (VOD) system supplied over an IPTV network                    editor executing on a computer workstation, or may be a
may see commercials interjected into the VOD content,                   specialized editing environment configured to allow modifi
where the commercial content is selected based upon known          35   cation of the application template application representation
characteristics of the user Such as geographical location, gen          in accordance with the requirements for modification embod
der or income level.                                                    ied in the template metadata of the certified application tem
   Audience qualifiers may also be used to control or influ             plate, for example by means of an application executing on a
ence the presentation and execution of interactive applica              computer workstation or through a web services interface
tions in a television broadcast environment. For example, if a     40   specialized for this purpose.
given application offers items for sale, the choice of which               Once all modifications have been performed, application
items to display to a given viewer might depend on the view             authoring component 170 is used to generate an executable
er's age, gender, and income level. This presents a challenge           version of the application instance 180.
in authoring and properly distributing Such applications so                A master application template comprises an application
that the desired application content and behavior is displayed     45   representation and associated template metadata that define
to a given viewer.                                                      the characteristics of the template. The template metadata
   FIG.1 depicts the components of an exemplary system 100              may be incorporated into the application representation, or
for authoring multiple versions of an application using a               may be stored in a form distinct from the application repre
master template. An initial version of an application can be            sentation. By way of illustration, the following description
authored using an application authoring component 110. An          50   describes a set oftemplate metadata tags Suitable for a master
example of a suitable application authoring component 110 is            application template, in which the application representation
the CreateTM ETV-BIF product developed by Ensequence,                   is source code written using the TVScript-BIF language as
Inc. of Portland, Oreg. A further example of an application             employed in the Create ETV-BIFapplication authoring prod
authoring component 110 is the TVWorksTMXML Develop                     uct.
ment Kit developed by TV Works, LLC, of Mill Valley, Calif.        55      Briefly, TVScript-BIF is an object-oriented language for
In this exemplary system, the application representation is in          authoring declarative applications that execute on an ETV
the form of source code.                                                BIF user agent. A TVScript-BIF application consists of: (a)
   Once application source code 120 has been written, the               an object hierarchy constructed from the various native
application Source code is converted into a master application          objects defined by the TVScript-BIF language, (b) optional
template and master application template metadata are              60   variables that contain static or dynamic values used during the
authored using a template authoring component 130. Tem                  execution of the application to control application appearance
plate authoring component 130 serves to create and modify               or behavior, (c) optional event function code that is executed
template metadata associated with the master application                in response to events, (d) optional data tables used to control
template. Template authoring component 130 may be any                   application appearance or behavior, (e) optional resources
Suitable text editor executing on a computer workstation, or       65   used when executing the application, and (f) and optional
may be a specialized editing environment configured to create           signal and trigger data that may be sent to the application
and edit template metadata, for example by means of an                  during execution. TVScript-BIF applications execute on
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 85 of 321


                                                      US 8,682,945 B2
                               7                                                                       8
compliant ETV-BIFuser agents. The ETV-BIF binary format                 the entity named in the parent tag of the constraint tag. The
and the behavioral requirements for a compliant ETV-BIF                  constraint tag at line 204 restricts the maximum number of
user agent are defined by OpenCable specification OC-SP                 characters that can be contained in the string provided to
ETV-BIF1.0-104-070921 “Enhanced TV Binary Interchange                   substitute for the label property of the text1 object
Format 1.0 issued by Cable Television Laboratories Inc.,                instance.
Louisville, Colo., incorporated herein by reference.                      A modify-variable tag at line 206 denotes a variable
   The source code of a TVScript-BIF application comprises              whose initial value may be modified. A modify-variable tag
a series of human-readable files that: (a) define the hierarchy         has attribute file that names the source file containing the
of object instances (“widgets’) that make up the application,           code for the declaration of the variable whose initial value can
(b) declare the associated functions and variables used during     10   be modified; attribute variable that names the variable that
the execution of the application, (c) specify the values of data        can be modified; and attribute type that signals the type of
tables incorporated into the application, (d) designate the             the content to be supplied as the value for the variable. The
Source files for image and font resources used by the appli              modify-variable tag at line 206 names the integer variable
cation, and (e) define the structure of the ETV-BIF resources            my Var declared in source file page1.tvb, and specifies a
to be created when generating the executable application.          15   replacement value of type integer.
   In an exemplary implementation of a system for authoring                The modify-variable tag at line 206 contains a con
a master application template from a TVScript-BIF applica               straint tag at line 207. The constraint tag at line 207 contains
tion, template metadata are stored with the source code. The            attributes range-min and range-max that specify a range of
template metadata contain the specifications for how the tem            valid integer values that can be substituted for the initial value
plate application source code may be modified when creating             of the myVar variable, in this case the range from 0 to 10
a version of the application from the template. In this exem            inclusive.
plary implementation, the template metadata are encoded as                 A second modify-property tag appears at line 209, nam
an XML document.                                                        ing the halign property of the text 1 object instance con
   FIG. 2 shows an example of the content of a template                 tained in source file page Ltvb. This tag contains three child
metadata file defining the allowable modifications in a            25    constraint tags at lines 210, 211, and 212. These constraint
TVScript-BIFapplication. Note that the line numbers in FIG.             tags list valid string values that may be substituted for the
2 are not part of the source content of the template metadata           initial value of the halign property. If a modification tag
file but are included as reference markers for the following            contains multiple constraint tags, by default the Substitution
discussion. Furthermore, the formatting conventions illus               value must satisfy at least one of the constraints.
trated in FIG. 2 are intended to clarify the structure and         30      Other tags (not shown) can be used to modify the logical
content of the example file.                                            implications of one or more constraints. For example, a not
   In this illustrative example, line 201 signals that the con          constraint containment tag can contain a constraint that must
tents of the file are compliant with the Extensible Markup              not be satisfied for the not constraint to be satisfied. Logical
Language specification, and that the content is encoded using           combinations of constraints can be achieved by the use of
the UTF-8 standard.                                                35    and and or constraint containment tags that carry the cor
   A template tag at line 202 signals that this file contains a         responding Boolean logic implications. An and tag can con
specification for the template metadata of a master applica             tain one or more constraint, not, and and or tags, all of
tion template.                                                          which must be satisfied for the and to be satisfied. An or tag
   A modify-property’ tag at line 203 denotes a property of             can contain one or more constraint, not, and and or tags,
an object instance, the initial value of which may be modified.    40   any of which must be satisfied for the or to be satisfied.
A modify-property tag has: an attribute file that names the                A modify-resource tag at line 214 signals a resource
source file containing the code for the declaration of the              whose source property may be modified. In a TVScript-BIF
object instance whose property can be modified; an attribute            application, resources are referenced through unique identi
 object that identifies the object instance within the source           fiers, each identifier being associated with a URI that defines
file whose property can be modified; an attribute property         45   the source file from which the resource is generated. A
that identifies the property within the object instance that can         modify-resource tag has attribute file that names the
be modified; and an attribute type that signals the type of the         Source file containing the declaration of the resource identi
content to be provided as the value for the property. Examples          fier, and attribute resource that names the resource identifier
of allowable content types are integer, float, and string.              whose source property is to be modified.
The modify-property tag at line 203 names the label prop           50      The modify-resource tag at line 214 contains two child
erty of the text1 object instance contained in source file               constraint tags at lines 215 and 216. These constraint tags
 page1.tvb. If this property is modified during the applica             contain valid-extension attributes that define allowable file
tion creation process, the new content will be substituted for          extensions for a URI that is specified as the new source for the
the original value of the named property when the application           resource named in the modify-resource tag.
representation is modified.                                        55      A modify-cell tag at line 218 denotes a cell within a data
   The content type determines the allowable textual content            table, that is, a given row and column location within the data
that can be specified for the substitution. Example content             table, the value of which may be modified. A modify-cell tag
types integer, float, and string allow for different con                has attribute file that names the source file containing the
straint models to be applied depending on whether the sub               code for the data table, attribute table that names the data
stitute content for the Source file comprises an integer value,    60   table within the source file, attribute row that signals the row
a real number value, or a sequence of characters, respectively.         within the table containing the cell, attribute col that signals
For example, the allowable textual content for an integer               the column within the table containing the cell, and attribute
content type is limited to string values that express an integer         type that signals the type of the content to be supplied as the
value, such as “12, “-365, and “0x7F3E9.                                value for the data table cell.
   The modify-property’ tag at line 203 contains a con             65      The modify-cell tag at line 218 contains a constraint tag
straint child tag at line 204. A constraint tag defines restric         at line 219 that specifies a range of valid values that can be
tions on the content of the modification that can be made to            substituted for the initial value of the cell at row 2, column 3
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 86 of 321


                                                       US 8,682,945 B2
                                9                                                                       10
of data table th11 in file data1.tvd. The constraint tag at              described above in reference to FIG. 2. The editing process
line 219 specifies only a minimum value for the range. This              may be performed through a text editor, through an applica
signals that the range of valid values is any value greater than         tion interface specifically encoded to allow Such editing, or by
or equal to the minimum value, which in the example is Zero.             other means known in the art.
   The specific tags depicted in FIG. 2 are intended to be a                At a further step 340, a decision is made whether to certify
representative but not limiting example of the types of modi             the master application template. If the master application
fications and constraints that might be specified in template            template is to be certified, at a further step 350 the master
application template metadata. For example, a constraint tag             application template is Submitted for certification. In accor
that specified only a range-max’ attribute would define a                dance with the description above in reference to FIG. 1, the
range that extended to any value less than or equal to the          10   Submission of an exemplary application generated from the
maximum value. For real values, ranges might be defined                  template, along with the template metadata comprising the
inclusive or exclusive of the end points. For string values, a           allowable modifications to the application representation, is
constraint might list a regular expression that the replacement          made to a certification body. The certification process is
value must match. Other types of allowable modifications and             described in greater detail below with reference to FIG. 4.
allowable constraints will be evident to one skilled in the art.    15      At a further step 360, the certification body returns a cer
  The presence of template metadata stipulating allowable                tification decision. If the master application template is not
modifications and associated constraints on those modifica               certified, further editing is performed at a step 330. If the
tions characterizes a master application template. Therefore,            master application template is certified, the certified master
the process of authoring a template consists of creating the             application template is available for use in creating a certified
template metadata defining the set of modifications and asso             application.
ciated constraints that are allowable when modifying the                    Following the optional certification of the master applica
original application representation to create a new application          tion template, at a further step 370, a copy of the master
based on the template. Attention is now directed to FIG. 3,              application template is made, and an application representa
which depicts a flowchart of an exemplary method of creating             tion formed therefrom, for use in creating a new application.
and utilizing a master application template to generate an          25      At a further step 380, the application representation of the
application instance.                                                    copy of the master application template is modified in accor
   At a step 310, an application is authored. This step may be           dance with the template metadata contained in the master
undertaken using any application authoring environment                   application template. Only those aspects of the application
known in the art, the result being an application representa             representation specified in the template metadata may be
tion that defines the application appearance and behavior.          30   modified, and each Such modification must be made in accor
   At a further step 320, the application is converted into a            dance with any constraints specified for the modification in
master application template by the addition oftemplate meta              the template metadata.
data to the application representation. In the exemplary                    Once all desired modifications have been performed, at a
implementation described above with reference to FIG. 2, the             further step 390 the modified application representation is
application representation comprises one or more source             35   used to generate an application instance. If the master appli
code files in human-readable format, while the template                  cation template has been certified, the resulting application
metadata is stored in a separate XML document. In an alter               can be denoted as certified without further analysis or testing
native implementation, the application representation may be             by the certification body.
generated by creating an in-memory representation of the                    The operation performed at step 380 of modifying the
application structure and function, for example in the form of      40   application representation in accordance with the template
an object or a set of objects that correspond to the objects,            metadata contained in the master application template may be
properties, functions, and other elements of the executable              performed using any suitable editing environment known in
application. This in-memory representation could be created              the prior art. For example, U.S. Pat. No. 6,590,589 describes
by parsing Source code, or by decompiling the contents of an             one such system that would be adaptable to the performance
executable application. In this alternative embodiment, the         45   of source code modification. Similarly, the on-Q PublishTM
template metadata could be stored in an XML document                     Software product marketed by Ensequence, Inc., provides a
associated with the original source code or the executable               Suitable editing environment for this purpose.
application, or the application representation could be serial              Attention is now directed to FIG. 4, which depicts a flow
ized out to one or more disk files and the template metadata             chart of an exemplary process for certifying a master appli
stored in an XML document associated with the serialized            50   cation template. At a step 410, an application Submitted with
application representation. In yet a further alternative                 the master application template is certified according to the
embodiment, the application representation could comprise a              conventional certification process for an application. At a step
series of objects that correspond to the elements of the execut          415, the status of the application certification is determined. If
able application, and the objects could be stored in a relational        the application failed certification, at a step 420 the certifica
database. In this yet further alternative embodiment, the tem       55   tion failure is reported and the process terminates. If the
plate metadata could be stored in the relational database in             application passed certification, at a step 425 the first certifi
association with the objects comprising the application rep              cation requirement is selected. At a step 430, the appearance
resentation. Otherforms of representation and storage will be            and behavior of the application for all allowable values of all
evident to those skilled in the art.                                     allowable modifications are compared against the selected
  At a further step 330, the master application template meta       60   certification requirement. At a step 435, a determination is
data are edited. The editing process comprises the creation,             made if any of the allowable combinations of modifications
modification, rearrangement, and deletion of specifications of           violates the selected certification requirement. If the certifi
allowable modifications to the application representation, as            cation requirement is violated, at a step 440 the violation is
exemplified by the modifications described above in refer                logged. At a step 445, a check is made if at least one more
ence to FIG. 2. The editing process further includes the cre        65   certification requirement remains to be considered. If at least
ation, modification, and deletion of constraints on the allow            one certification requirement remains to be considered, at a
able modifications, as exemplified by the constraints                    step 450 the next certification requirement is selected, and
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 87 of 321


                                                      US 8,682,945 B2
                               11                                                                     12
step 430 is repeated. If no more certification requirements              and the category is "male', the application instance metadata
remain to be considered, at a step 455 a test is made if any             might take the form shown in Table 2:
certification requirement violation was logged. If no violation
was logged, at a step 460 certification Success is reported and                                      TABLE 2
the process terminates. If at least one violation was logged, at                             Application Instance Metadata
a step 465 all logged certification requirement violations are
reported and the process terminates.                                               <?xml version=1.0 encoding=utf-82>
                                                                                   <audience-qualifiers
   According to the teachings of the inventive method, a mas                         <feature name='gender category='male's
ter application template can be used to create multiple ver         10
                                                                                   </audience-qualifiers
sions of an application. FIG. 5 depicts the components of an
exemplary system 500 on which the inventive method may be
practiced.                                                                 An audience qualifier may also be constructed as a combi
   An application database 510 contains one or more master               nation of singular features. For example, an advertising cam
application templates. In the inventive method, a master                 paign might wish to distinguish among various audience
application template 515 is selected from the template data
                                                                    15   groups based on a combination of gender and age. An appli
base 510. An audience qualifier database 520 contains defi               cation instance targeted at women between the ages of 25 and
nitions for one or more audience qualifiers. An example of an            35 might have application instance metadata of the form
                                                                         shown in Table 3:
audience qualifier is gender. Each audience qualifier has
two or more categories associated with it which describe                                             TABLE 3
Some or all of the potential users of an application. For
example, if the audience qualifier is gender, the two catego                                 Application Instance Metadata
ries male and female describe the entire set of potential                          <?xml version=1.0 encoding=utf-82>
users. Another example audience qualifier is age. A set of                         <audience-qualifiers
categories for the audience qualifier age may include 6-12.         25               <feature name='gender category='female's
 13-17, 18-25, 26-39, and '40-65, where for each cat                                 <feature name='age' category="25-35">
                                                                                   </audience-qualifiers
egory the numbers represent the minimum and maximum
inclusive ages of an age range. In this case, potential appli
cation users younger than 6 or older than 65 are not included               In an exemplary implementation of the inventive system,
in the available categories for this qualifier. In the inventive    30   application instance metadata might be distributed with an
method, an audience qualifier 525 is selected from the audi              application instance by means of a human-readable XML file
ence qualifier database 520. Alternatively, if a suitable audi           that is stored at an application server 560 in association with
ence qualifier 525 is not contained within the audience quali            the storage of the application instance.
fier database 520, a novel audience qualifier and associated                FIG. 6 depicts an exemplary flowchart 600 of the steps of
set of categories may be defined within application authoring       35   the inventive method for creating a set of applications. At a
component 530.                                                           step 610 a master application template is selected. At a further
   Once a master application template 515 and an audience                step 620 an audience qualifier is selected. At a further step 630
qualifier 525 have been selected, an application authoring               a set of two or more categories is selected for the audience
component 530 is used to create an application instance 540              qualifier. The set of categories may be comprehensive or may
for each category associated with the audience qualifier 525        40   be non-comprehensive.
by modifying at least one attribute of the master application               At a further step 640, a category is selected from the set of
template. For each application instance 540, the number of               categories. At a further step 650, an application instance is
modifications to the master application template and the val             created appropriate to the category selected. As described
ues of the modified attributes are determined at least in part by        above, creation of an application instance from a master
the characteristics of the category associated with the appli       45   application template may be accomplished by modifying one
cation instance. The set of attributes modified for each appli           or more attributes of the master application template. In the
cation instance may be common to all categories, unique to               inventive method, the selection of the one or more attributes
each category, or common to some and unique to other cat                 to be modified, and the values assigned to the one or more
egories.                                                                 modified attributes, is based at least in part on the character
   Once the application instances 540 are created, the              50   istics of the category selected at step 640. Once the one or
instances may optionally be submitted to a certification                 more attributes modifications have been performed, an appli
authority 550 for certification. If the master application tem           cation instance is created from the modified master applica
plate 515 is certified, the application instances are certified          tion template.
without the requirement for submission to certification                     Once an application instance has been created for the
authority 550.                                                      55   selected category, at a further step 660 a test is made to
   Application instances 540 are stored at an application                determine if one or more further categories exist for the
server 560 with application instance metadata defining the               audience qualifier selected at step 620. If so, steps 640 and
audience qualifier and category for each application instance.           650 are repeated. If not, at an optional step 670 the application
When a client 570 forwards a request to application server               instances are submitted for certification. If certification is not
560 including audience qualifier and category data 580, appli       60   required, or if the master application template selected at Step
cation server 560 examines application instances 540 and                 610 is certified and the modifications to the master applica
returns an application instance 590 matching the application             tion template made at step 650 are in accordance with the
qualifier and category.                                                  constraints specified for the master application template, step
   In an exemplary implementation of the inventive system,               670 need not be performed.
application instance metadata may be expressed in the form          65      At a further step 680, the application instances created at
of an XML tag or file encoding the audience qualifier and                step 650 are distributed. In a preferred embodiment, the
category. For example, if the audience qualifier is “gender              proper application instance is selected based on the metadata
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 88 of 321


                                                      US 8,682,945 B2
                              13                                                                       14
associated with the application instance and served to the end           an exemplary case, a company produces and wishes to adver
user alone. In an alternate embodiment, the application                  tise personal hygiene products; for a male viewer, the RFI
instance is served to the end user together with application             application will describe and depict a cologne product,
instance metadata identifying the audience qualifier and cat             whereas for a female viewer, the RFI application will describe
egory associated with each application instance.                         and depict a feminine underarm deodorant product. In this
   Once a set of applications is created and associated with             application of the inventive method, the selected audience
audience qualifier and category metadata, the applications               qualifier is gender, with the categories male and female'.
can be distributed according to the inventive method. FIG. 7             An author uses authoring system 810 to select an RFI master
depicts an exemplary flowchart 700 of the steps of a prefer              application template from template repository 820. Two ver
ential implementation of a method for distributing the appli        10
                                                                         sions of the RFI application are created from an RFI master
cations. In this preferential implementation, application                application template. Each of the two application instances
instances and associated metadata are stored at an application           generated from the RFI master application template will
server 560. At a step 710, application server 560 receives a             depict an image and descriptive text corresponding to the
request 580 for an application from a client 570. The request
includes an audience qualifier and a category associated with       15   image. When the application instances are created, the
the audience qualifier. In the case of an audience qualifier             attribute values for the image resource and descriptive text
based on a singular feature, the request may name the feature            will reflect the advertisers intent, with the application
and the category for that feature. In the case of an audience            instance for the male category depicting a bottle of cologne
qualifier based on two or more singular features, the request            and describing the scent of the cologne, and the application
may name each of the two or more singular features and the               instance for the female category depicting a can of underarm
category for each feature. For example, to request the appli             deodorant spray and describing the antiperspirant properties
cation instance associated with the application instance meta            of the spray. The application instances are stored in an appli
data depicted in Table 2, the request would name the feature             cation server 830 with associated metadata defining the audi
“gender and the category “male'. As a further example, to                ence qualifier and category for each application instance.
request the application instance associated with the applica        25      When the commercial is to be presented, broadcast deliv
tion instance metadata depicted in Table 3, the request would            ery system 840 acquires from asset delivery system 850 the
name the feature “gender and associated category “female'                audio/video content of the commercial to be broadcast.
as well as the feature “age' and associated category "25-35”.            Broadcast delivery system 840 sends an application request
In the latter example, the full category comprises the two               860 to application server 830 for an RFI application to be
sub-categories “female' and "25-35'. The request may be             30   broadcast with the commercial. The request may be conveyed
conveyed using a wired or wireless protocol. The message                 over a wired or wireless channel, and may use any standard or
content may be in any suitable human- or machine-readable                custom protocol sufficient for conveying the content of the
form.                                                                    request, which includes an audience qualifier and a category.
   At a further step 720 a test is made to determine if appli            If the commercial is being aired on a channel and at a time
cation server 560 has any application instance with associated      35   when the program content is likely to appeal to female view
metadata matching the audience qualifier specified in request            ers, for example on the Lifetime channel during a weekday
580. If not, at a further step 730 application server 560 signals        afternoon, broadcast delivery system 840 may request an
failure to client 570 and the process terminates. If application         application for audience qualifier gender and category
server 560 has one or more application with associated meta               female. If the commercial is being aired on a channel and at
data matching the audience qualifier, at a further step 740 a       40   a time when the program content is likely to appeal to male
test is made to determine if application server 560 has an               viewers, for example on the ESPN channel on a weekend
application instance with associated metadata matching the               afternoon, broadcast delivery system 840 may request an
application qualifier and the category specified in request              application for audience qualifier gender and category
580. If not, at a further step 750 application server 560 signals         male'. The audience qualifier and category data are incorpo
failure to client 570 and the process terminates. If application    45   rated into application request 860. In response to application
server 560 has metadata matching the category, at a further              request 860, application server 830 selects an appropriate
step 760 application server 560 selects a matching application           interactive application instance 870 and delivers it to broad
590. At a further step 770 application server 560 supplies               cast delivery system 840. The audio/video content and the
matching application 590 to client 570. The matching appli               interactive application are broadcast through a network 880 to
cation may be supplied using the same wired or wireless             50   receivers 890a, 890b, where the content may be viewed and
protocol used to convey request 580, or through a different              the interactive application may be executed.
wired or wireless protocol. If the set of categories used to                The features of database, authoring, server and distribution
create a set of applications is comprehensive, execution of              components as described herein may be provided by hard
exemplary flowchart 700 will always result in an application             ware, Software, or a combination of hardware and software.
being Supplied in response to a valid request.                      55   Various components may be incorporated into one or more
   By way of further illustration of the inventive method and            physical devices, or may be provided as wired or wireless
system, FIG. 8 depicts elements of an exemplary system 800               network services. Those skilled in the art will realize that such
incorporating features of a preferred embodiment of the                  variations in implementation do not depart from the spirit and
inventive method and system. System 800 is configured to                 scope of the invention. Delivery of content through a network
author and deliver interactive television applications in con       60   may be accomplished by wired or wireless means, including
junction with an advertising campaign. An advertiser wishes              terrestrial, satellite, cable, and telephone transmission, with
to present a television commercial accompanied by an inter               out departing from the intent of the inventive method and
active request-for-information (RFI) application. RFI appli              system.
cations are to be broadcast in conjunction with an associated               The term “computer is used herein to refer to any device
television commercial, and a user of an RFI application is          65   with processing capability Such that it can execute instruc
given an opportunity to request further information about a              tions. Those skilled in the art will realize that such processing
specific product described and depicted by the application. In           capabilities are incorporated into many different devices and
         Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 89 of 321


                                                        US 8,682,945 B2
                               15                                                                        16
therefore the term “computer includes PCs, servers, mobile                   generating a first executable application from the applica
telephone, personal digital assistants and many other devices.                 tion representation;
   The methods described herein may be performed by soft                     determining that the first executable application meets all
ware in machine readable form on a storage medium. The                         of a set of requirements for certification; and
Software can be suitable for execution on a parallel processor               determining that modifying each attribute of a plurality of
or a serial processor Such that the method steps may be carried                attributes specified in the template metadata in accor
out in any Suitable order, or simultaneously.                                  dance with all requirements for the modification of each
   The description acknowledges that Software can be a valu                    attribute does not violate any of the set of requirements
able, separately tradable commodity. The description is                         for certification.
intended to encompass Software, which runs on or controls             10
                                                                              4. The method of claim 1, further including:
 dumb or standard hardware, to carry out the desired func                     storing the master application template in a repository of
tions. It is also intended to encompass Software which                           other such master application templates; and
 describes or defines the configuration of hardware, such as                  retrieving the master application template from the reposi
HDL (hardware description language) software, as is used for
designing silicon chips, or for configuring universal program         15         tory into the authoring environment.
mable chips, to carry out desired functions.                                  5. The method of claim 1, wherein the executable applica
   The steps of the methods described herein may be carried                tion instance created for the first one of the plurality of cat
out in any suitable order, or simultaneously where appropri                egories is created using a modified attribute value different
ate. Aspects of any of the examples described above may be                 from a modified attribute value used for creating the execut
combined with aspects of any of the other examples described               able application instance created for the second one of the
to form further examples without losing the effect sought.                 plurality of categories.
   While the preferred embodiment of the invention has been                  6. The method of claim 1, wherein:
illustrated and described, as noted above, many changes can                   one of the at least one modified attributes is an image
be made without departing from the spirit and scope of the                       resource or descriptive text; and
invention. Accordingly, the Scope of the invention is not lim         25      the image resource or descriptive text for the executable
ited by the disclosure of the preferred embodiment. Instead,                     application instance created for the first one of the plu
the invention should be determined entirely by reference to                      rality of categories is different from the image resource
the claims that follow.                                                          or descriptive text for the executable application
  What is claimed is:                                                            instance created for the second one of the plurality of
   1. In a computer system providing an application authoring         30         categories.
environment, a method of creating and distributing multiple                   7. The method of claim 6, wherein the audience qualifier is
versions of an executable application characterized by:                     gender and the first one and second one of the plurality of
   Selecting an audience qualifier having a plurality of catego            categories are male and female.
      ries within the audience qualifier,                                     8. The method of claim 6, wherein the audience qualifier is
   Selecting at least a first one and a second one of the plurality   35    age and the first one and second one of the plurality of
      of categories for within the selected audience qualifier;            categories are different ages ranges.
   in the authoring environment:                                              9. The method of claim 1, wherein the step of modifying
      from a master application template comprising an appli               the at least one attribute of the master application template
         cation representation and template metadata, creating             comprises assigning a values to the at least one attribute based
         for each of the first one and secondone of the plurality     40   at least in part on the characteristics of the associated first one
         of categories at least one executable application                 or second one of the plurality of categories.
         instance having a specified appearance and behavior,                 10. A system for creating executable applications wherein
        wherein:                                                           the executable applications are associated with a specified
        the appearance and behavior of each executable appli               audience qualifier and category within the specified audience
          cation instance are determined at least in part by          45   qualifier, the system comprising:
           characteristics of the associated first one or second              a master template retrieval component configured to
           one of the plurality of categories; and                               retrieve master application templates from a master
        each executable application instance is created by                       application template repository, each of said master
           modifying at least one attribute of the master appli                  application templates having at least one attribute that
           cation template within a constraint embodied in the        50         acts to regulate the appearance or behavior of executable
           template metadata; and                                                application instances created from the master applica
      associating application instance metadata with each                        tion templates and each of the master application tem
        executable application instance specifying the audi                      plates comprising associated template metadata
        ence qualifier and category corresponding to the                         embodying a constraint associated with the at least one
        executable application instance; and                          55        attribute;
   distributing each executable application instance in accor                a category selection component operable on the applica
      dance with the associated application instance metadata.                 tion authoring system and configured to allow an appli
   2. The method of claim 1, further characterized by, in the                   cation author to select an audience qualifier and at least
authoring environment, Submitting each executable applica                      two categories within the audience qualifier; and
tion instance created from the master application template for        60     an executable application instance creation component
certification prior to the distribution step.                                  configured to select a master application template, cre
   3. The method of claim 1, further including the step of                     ate for each of the categories at least one executable
certifying the master application template prior to creation of                application instance from the master application tem
the executable application instances, the executable applica                   plate, wherein the appearance or behavior of the appli
tion instances created from the master application template           65       cation instance is determined at least in part by charac
consequently having a certified status, wherein the step of                    teristics of the associated category, and associate
certifying the master application template comprises:                           application instance metadata with each executable
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 90 of 321


                                                      US 8,682,945 B2
                               17                                                                    18
     application instance describing the audience qualifier                an authoring component configured to select a master
     and category associated with the executable application.                application template comprising an application repre
   11. The system of claim 10, the master application template               sentation and template metadata, create for each of the
including a plurality of attributes, wherein each executable                 categories at least one executable application instance
application instance created from the master application tem        5        from the master application template, wherein the
plate includes at least a changed one of the plurality of                    appearance and behavior of the executable application
attributes of the master application template.                               instance are determined at least in part by characteristics
                                                                             of the associated category and the executable application
   12. The system of claim 10, wherein a value of the at least               instance is created by modifying at least one attribute of
one attribute of the master application templates for the           10       the master application within a constraint embodiment
executable application instance created for a first one of a                 in the template metadata, and associate application
plurality of categories is different from a value of the at least            instance metadata with each executable application
one attribute of the master application template for the                     instance specifying the audience qualifier and category
executable application instance created for a second one of                  corresponding to the executable application instance;
the plurality of categories.                                                  and
                                                                    15
   13. The system of claim 12, wherein the audience qualifier              a distribution component configured to distribute the
is gender and the first one and second one of the plurality of                executable application instances in accordance with
categories are male and female.                                               associated application instance metadata.
   14. The system of claim 12, wherein the audience qualifier              16. The system of claim 15, wherein the authoring compo
is age and the first one and second one of the plurality of              nent is further configured to Submit each executable applica
categories are different age ranges.                                     tion instance for certification.
   15. A computer system for application authoring and dis                  17. The system of claim 16, wherein the master application
tribution comprising:                                                    template is a certified master application template and each
   a selection component configured to select an audience                executable application instance is certified by virtue of the
     qualifier and at least two categories for the audience              certification of the certified master application template.
     qualifier;                                                                                  k   k      k   k   k
Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 91 of 321




                   Exhibit F
How do I use More Ways to Watch on my Roku TV™? | Official Roku Support   Page 1 of 11
          Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 92 of 321



             (https://www.roku.com)
                                                    (https://www.roku.com/checkout)




    Search Roku support                                                                    

  Roku Support (/index) >
  How to: Using your Roku (/category/200889378--how-to-using-your-roku) >
  Finding movies and TV shows >
  How do I use More Ways to Watch on my Roku TV™?




  How do I use More Ways to Watch on my Roku
  TV™?
  Background
  Your Roku TV includes an opt-in feature called More Ways to Watch
  that enables you to stream live broadcast shows from the beginning,
  find full episodes of shows you missed, discover similar shows and
  movies and see ads that are more relevant to you.

  How does More Ways to Watch work?
  More Ways to Watch is an element of the Smart TV experience
  created for your Roku TV. It uses Automatic Content Recognition
  (ACR) and other technology to collect information about the movie or
  TV show you are watching via devices connected to the Antenna TV
  and HDMI® inputs, including over-the-air broadcasts and cable/satellite
  set-top boxes.

        Notes:

           ◦ More Ways to Watch is only supported in the United States.
           ◦ More Ways to Watch is not enabled by default. To use the
             feature, you must enable the Smart TV experience during
             initial setup or later in the Settings menu.



https://support.roku.com/article/115005739288-how-to-use-more-ways-to-watch-on-your-ro... 2/4/2019
How do I use More Ways to Watch on my Roku TV™? | Official Roku Support   Page 2 of 11
          Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 93 of 321


           ◦ To use More Ways to Watch, your Roku TV must be
             activated and linked (/article/235180868-how-to-activate-
             your-roku-streaming-device) to your Roku account.

  How do I use More Ways to Watch?
  When you are watching a movie or TV show that is broadcast to the
  antenna or cable/satellite set-top box (connected to your Roku TV),
  your Roku TV may detect the content you are watching and
  determine that the same movie or show, or related content, is
  available from one or more streaming channels.

  When your Roku TV is specifically switched to the Antenna TV input,
  program details appear briefly at the bottom of the screen each time
  you tune to an over-the-air channel. A More Ways to Watch indicator
  designated with a purple star is displayed when related content is
  available.




  Alternatively, when your Roku TV is switched to the input where your
  set-top box is connected, a More Ways to Watch notification banner
  will appear for a few seconds when related content is available for the
  current program.




  If you want to check for a More Ways to Watch indicator while
  watching a movie or show, you can press the OK button       on your
  Roku TV remote to recall the program details or the notification
  banner.




https://support.roku.com/article/115005739288-how-to-use-more-ways-to-watch-on-your-ro... 2/4/2019
How do I use More Ways to Watch on my Roku TV™? | Official Roku Support   Page 3 of 11
          Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 94 of 321


  From either screen described above, you can press the Star button
  to see the viewing options.




  What are the More Ways to Watch viewing options?
     • Watch from beginning – Shows you which streaming channels
       offer the same movie or TV show you are watching. You can
       select your preferred streaming service and start watching the
       same movie or show from the beginning. This option is helpful if
       you started watching in the middle of the movie or show and
       would like to start from the beginning.
     • More episodes – Lets you jump to the episode list of the current
       season of the TV series you are watching. From there, you can
       navigate to all available episodes in all available seasons within
       the streaming channel you select.
     • More like this – Displays movies or TV shows that have similar
       characteristics to the program you are watching. You can
       highlight a show, discover which streaming channels offer it, how
       much it costs to watch on those channels, and then start
       watching.

  How do I opt in?
  Smart TV experience is not enabled when you first set up your Roku
  TV or when the software on your Roku TV is updated to include this
  feature. The first time you select the Antenna TV or cable/satellite set-
  top box input, your Roku TV presents the option to enable Smart TV
  experience. You can opt in by checking the box.




https://support.roku.com/article/115005739288-how-to-use-more-ways-to-watch-on-your-ro... 2/4/2019
How do I use More Ways to Watch on my Roku TV™? | Official Roku Support   Page 4 of 11
          Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 95 of 321


  By opting in, you give Roku permission to collect information about
  the programs you watch. If you choose to opt in and later decide you
  no longer want to use the Smart TV experience, you can disable the
  feature any time, but note that the viewing information that was
  collected while it was enabled will be retained by Roku and made
  available to third parties such as measurement providers and will
  continue to be used. If you decide not to opt in, you can enable the
  feature later.

  Roku adheres to a strict privacy policy with respect to customer
  personal data which can be found at roku.com/legal
  (https://www.roku.com/legal).

  How do I enable or disable More Ways to Watch?
  More Ways to Watch is not specifically enabled or disabled on its own;
  you must enable or disable Smart TV experience. To do this, visit the
  Settings menu on your Roku TV.

     1.   Press the Home button      on your Roku TV remote.
    2.    Scroll up or down and select Settings.
    3.    Select Privacy and then select Smart TV experience.
    4.    Use your Roku TV remote to enable or disable the following
          options:

            ◦ Use info from TV inputs – Press the OK button     to select
              or clear the check box. Press the Star button to see
              detailed information about how Roku collects information to
              enable this feature.
            ◦ Enable auto notifications – If you select the check box, More
              Ways to Watch notifications appear at the bottom of the
              screen for a few seconds when switched to the
              cable/satellite set-top box input. If you would rather not see
              notifications, which usually appear one time per day on the
              input, clear the check box.




https://support.roku.com/article/115005739288-how-to-use-more-ways-to-watch-on-your-ro... 2/4/2019
How do I use More Ways to Watch on my Roku TV™? | Official Roku Support   Page 5 of 11
          Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 96 of 321


  Using Smart Guide to find streaming options
  Smart Guide is an electronic program guide that is available anytime
  you watch an over-the-air movie or TV show on the Antenna TV input.
  It fills the bottom portion of the screen with a grid listing your
  available channels and the programs airing on each channel.
  Upcoming programs can be viewed 14 days in advance, and programs
  that already aired can be browsed 7 days in the past. After you opt in
  to Smart TV experience, some programs may display the More Ways
  to Watch indicator as seen in the example below.




  When you highlight a program displaying the More Ways to Watch
  indicator, you can press the Star button to see additional viewing
  options.




https://support.roku.com/article/115005739288-how-to-use-more-ways-to-watch-on-your-ro... 2/4/2019
How do I use More Ways to Watch on my Roku TV™? | Official Roku Support   Page 6 of 11
          Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 97 of 321




  Learn more about using Smart Guide (/article/115012658287) on your
  Roku TV.




https://support.roku.com/article/115005739288-how-to-use-more-ways-to-watch-on-your-ro... 2/4/2019
How do I use More Ways to Watch on my Roku TV™? | Official Roku Support   Page 7 of 11
          Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 98 of 321




https://support.roku.com/article/115005739288-how-to-use-more-ways-to-watch-on-your-ro... 2/4/2019
How do I use More Ways to Watch on my Roku TV™? | Official Roku Support   Page 8 of 11
          Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 99 of 321




                                   
                                             Yes              No




https://support.roku.com/article/115005739288-how-to-use-more-ways-to-watch-on-your-ro... 2/4/2019
How do I use More Ways to Watch on my Roku TV™? | Official Roku Support  Page 9 of 11
         Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 100 of 321




https://support.roku.com/article/115005739288-how-to-use-more-ways-to-watch-on-your-ro... 2/4/2019
How do I use More Ways to Watch on my Roku TV™? | Official Roku Support Page 10 of 11
         Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 101 of 321



                         Contact customer support(/contactus)




                           Stay updated on news and offers
                                 Enter your email address
                                                                     




                                                                




                                    
                               (//www.facebook.com/roku)
                                     (//twitter.com/roku)
                                             (//www.youtube.com/roku)
                                                    (//www.instagram.com/roku

                                                                 




  Roku experience
                                                                                           
  Products
                                                                                           
  Support
                                                                                           
  Company
                                                                                           
  Partners
                                                                                           



                      © 2019 Roku, Inc. (https://www.roku.com) All rights reserved.




https://support.roku.com/article/115005739288-how-to-use-more-ways-to-watch-on-your-ro... 2/4/2019
How do I use More Ways to Watch on my Roku TV™? | Official Roku Support Page 11 of 11
         Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 102 of 321


         Site Map | Privacy policy | Terms of use | Dispute Resolution | Trademark guidelines | Legal |
                                             About Ads & Cookies


                                           United States (change)




https://support.roku.com/article/115005739288-how-to-use-more-ways-to-watch-on-your-ro... 2/4/2019
Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 103 of 321




                   Exhibit G
      Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 104 of 321




Roku TV™
User Guide
Version 8.0

For U.S. and Canada

English




                                               Illustrations in this guide are provided for
                                               reference only and may differ from actual
                                               product appearance.
         Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 105 of 321



Copyright

© 2018 Roku, Inc. All rights reserved. ROKU, the ROKU Logo, and “NOW THIS IS TV” are trademarks and/or registered trademarks
of Roku, Inc. Material in this User Manual is the property of Roku, Inc., and is protected under US and International copyright and/or
other intellectual property laws. Reproduction or transmission of the materials, in whole or in part, in any manner, electronic, print, or
otherwise, without the prior written consent of Roku, Inc., is a violation of Roku, Inc.’s, rights under the aforementioned laws.

No part of this publication may be stored, reproduced, transmitted or distributed, in whole or in part, in any manner, electronic or
otherwise, whether or not for a charge or other or no consideration, without the prior written permission of Roku, Inc.

Requests for permission to store, reproduce, transmit or distribute materials shall be made to both of the following address:

Roku, Inc.
150 Winchester Circle
Los Gatos, CA 95032



Product name: Roku TV™
Document name: Roku TV™ User Guide
Document revision: 8.0.2 – U.S and Canada, English
Publication date: 5 February, 2018
         Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 106 of 321




Contents

Welcome ......................................................................................................................... 1
   The new standard in Smart TVs................................................................................................................ 1
   Get the most out of your new TV .............................................................................................................. 2

Connections and setup.................................................................................................... 5
   Connecting an antenna, cable, or satellite box ......................................................................................... 5
   Connecting external equipment with a composite AV video cable ........................................................... 6
                                                                     ®
   Connecting external equipment with an HDMI cable .............................................................................. 6
   Connecting headphones or analog sound bar to the TV .......................................................................... 6
   Connecting headphones to the Roku Enhanced Voice Remote ............................................................... 7
   Connecting an AV receiver or digital sound bar ........................................................................................ 7
   Preparing for Internet connectivity ............................................................................................................ 8
   AC power ................................................................................................................................................... 9
   Roku remote batteries ............................................................................................................................... 9
   Roku TV remote ........................................................................................................................................ 9
   Panel buttons .......................................................................................................................................... 13
     Single button ....................................................................................................................................... 13
     Three buttons ...................................................................................................................................... 14
     Game-pad style joystick ...................................................................................................................... 14
     Four buttons ........................................................................................................................................ 14
     Five buttons (with mute) ...................................................................................................................... 15
     Five buttons (without mute) ................................................................................................................. 15
     Seven buttons ..................................................................................................................................... 16

Guided Setup ................................................................................................................ 17
   Starting Guided Setup ............................................................................................................................. 17
   Completing Guided Setup ....................................................................................................................... 18
     Network connection ............................................................................................................................. 20
     Activation ............................................................................................................................................. 24
     Connect your devices .......................................................................................................................... 26
   Home screen ........................................................................................................................................... 28
     Personalize your Home screen ........................................................................................................... 30

Benefits of connecting ................................................................................................... 32
   Connecting brings out your TV’s full potential! ........................................................................................ 32
   What is streaming?.................................................................................................................................. 33
   What if I didn’t connect my TV? .............................................................................................................. 35




                                                                              iii
         Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 107 of 321



Setting up Antenna TV .................................................................................................. 36
  How do I set up the TV tuner? ................................................................................................................ 37

Using your TV ............................................................................................................... 41
  Status light ............................................................................................................................................... 41
  Standby mode energy savings ................................................................................................................ 42
  Opting in to Smart TV experience (U.S. only) ......................................................................................... 42
    Disable Smart TV experience ............................................................................................................. 43
    Disable Auto Notifications ................................................................................................................... 43
  Watching Antenna TV channels .............................................................................................................. 44
    Changing channels .............................................................................................................................. 44
    Favorite Channels in non-connected mode ........................................................................................ 45
    Smart Guide (U.S. only) ...................................................................................................................... 47
    Viewing program information............................................................................................................... 49
    Adjusting settings while watching a show ........................................................................................... 51
  Pausing Live TV ...................................................................................................................................... 51
    Requirements ...................................................................................................................................... 51
    Enabling Live TV Pause ...................................................................................................................... 52
    Using Live TV Pause ........................................................................................................................... 52
    Notes about Live TV Pause ................................................................................................................ 53
  More Ways to Watch (U.S. only) ............................................................................................................. 54
    Using More Ways to Watch ................................................................................................................. 54
    Getting the most from More Ways to Watch ....................................................................................... 57
  Switching TV inputs ................................................................................................................................. 58
    Auto-detecting devices ........................................................................................................................ 58
    Adjusting audio/video settings ............................................................................................................. 58
  Playing content from USB storage devices ............................................................................................. 58
    Auto player launch ............................................................................................................................... 59
  Playing content from local network media servers .................................................................................. 59
  Using your TV in a hotel or dorm room ................................................................................................... 60
    About using your TV on a restricted public network ............................................................................ 60
    Getting your Roku TV on line on a restricted public network .............................................................. 61
  Roku voice remotes (select models only) ............................................................................................... 63
    Re-pairing your Roku voice remote ..................................................................................................... 63
    Checking the Roku voice remote battery level .................................................................................... 63
    Finding your Roku Enhanced Voice Remote ...................................................................................... 64
    Changing and previewing the Enhanced Voice Remote finder sound ................................................ 65

Adjusting TV settings..................................................................................................... 66
  Settings menu ......................................................................................................................................... 66
  Options menu .......................................................................................................................................... 67
    Options menu settings......................................................................................................................... 68
  Accessibility (U.S. only) ........................................................................................................................... 70
    Accessibility menu settings ................................................................................................................. 70
    Video description through Secondary Audio Program (SAP) ............................................................. 71



                                                                              iv
         Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 108 of 321



   Advanced audio settings – DTS TruSurround (select models only) ....................................................... 72
     Advanced audio settings menu options – DTS TruSurround .............................................................. 72
   Advanced audio settings – Sonic Emotion Premium (select models only) ............................................. 73
     Advanced audio settings menu options – Sonic Emotion Premium ................................................... 74
     Sonic Emotion settings ........................................................................................................................ 74
   Advanced picture settings ....................................................................................................................... 75
     Advanced picture settings menu options ............................................................................................ 75
   Expert Picture Settings (4K models only) ............................................................................................... 77
   Changing privacy settings ....................................................................................................................... 78
     Advertising ........................................................................................................................................... 78
     Microphone .......................................................................................................................................... 79

My Feed ........................................................................................................................ 81
   Movies Coming Soon .............................................................................................................................. 81
   Movies, TV shows, and people ............................................................................................................... 81

Searching for something to watch ................................................................................. 83
   How do I search? .................................................................................................................................... 83
      Keyboard search using the remote ..................................................................................................... 84
      Voice Search from a Roku voice remote............................................................................................. 84
      Searching from the Roku mobile app .................................................................................................. 85
   I found a show, now what? ...................................................................................................................... 85
   Follow on Roku........................................................................................................................................ 87
   Recent Searches ..................................................................................................................................... 87

Using the Roku Channel Store ...................................................................................... 88

Customizing your TV ..................................................................................................... 90
   Add TV inputs .......................................................................................................................................... 90
   Add streaming channels .......................................................................................................................... 90
   Rename inputs ........................................................................................................................................ 91
   Remove unwanted tiles ........................................................................................................................... 92
   Rearrange tiles ........................................................................................................................................ 93
   Change themes ....................................................................................................................................... 94
   Edit Antenna TV channel lineup .............................................................................................................. 94
   Change sound effects volume................................................................................................................. 95
   Configure power settings ........................................................................................................................ 96
     Power on settings ................................................................................................................................ 96
     Auto power savings ............................................................................................................................. 96
     Standby LED On/Off............................................................................................................................ 97
     Fast TV start ........................................................................................................................................ 97
   Configure accessibility (U.S. only) .......................................................................................................... 97
     Captions mode .................................................................................................................................... 97
     Captions preferred language ............................................................................................................... 98
     Captions style ...................................................................................................................................... 98



                                                                              v
         Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 109 of 321



     Audio Guide settings ......................................................................................................................... 100
   Changing caption settings (Canada only) ............................................................................................. 101
   Configuring parental controls ................................................................................................................ 103
     Creating a parental control PIN ......................................................................................................... 103
     Blocking Movie Store, TV Store, and News (U.S. only) .................................................................... 104
     Blocking Broadcast TV shows ........................................................................................................... 104
     What happens when a TV show is blocked? .................................................................................... 110
     Changing the parental control PIN .................................................................................................... 111
     Resetting parental controls................................................................................................................ 112

More settings ............................................................................................................... 113
   Changing network settings .................................................................................................................... 113
   Changing time settings .......................................................................................................................... 114
   Scanning for Antenna TV channels again ............................................................................................. 114
                     ®
   Setting the HDMI mode (4K models only) ........................................................................................... 115
   Adjusting external control ...................................................................................................................... 116
   Using the TV in a home theater ............................................................................................................ 117
     Turning off the speakers.................................................................................................................... 117
     Changing the audio mode ................................................................................................................. 117
     Setting up a digital audio connection ................................................................................................ 118
     Controlling other devices through CEC ............................................................................................. 118
   Restarting the TV .................................................................................................................................. 121
   Resetting the TV.................................................................................................................................... 121
     Reset audio/video settings ................................................................................................................ 121
     Factory reset everything .................................................................................................................... 121
     What if I can’t access the Factory Reset option? .............................................................................. 122
     Network connection reset .................................................................................................................. 123
   Changing your Roku Channel Store PIN preference ............................................................................ 123
   Getting system updates ........................................................................................................................ 124
     Checking for updates on a connected TV ......................................................................................... 124
     Getting updates on a non-connected TV .......................................................................................... 125

Other devices .............................................................................................................. 127
   Screen Mirroring your phone or tablet .................................................................................................. 127
   Getting and using the Roku mobile app ................................................................................................ 128
     Private Listening on the Roku mobile app......................................................................................... 128
   Using a universal remote ...................................................................................................................... 128

FAQ ............................................................................................................................. 129




                                                                           vi
      Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 110 of 321




Welcome

Congratulations on the purchase of your new Roku TV! Discover the joy of endless
entertainment. After it’s set up, you’ll be able to access a world of streaming content channels
that may include paid subscription channels like Netflix or free channels like YouTube, Crackle,
CNET and literally thousands more.

Important: Your TV receives automatic updates from time to time, enabling new content and
features. This edition of the User Guide describes Roku TV version 8.0. To determine the
current version of your Roku TV, go to Settings > System > About after you complete Guided
Setup.



The new standard in Smart TVs
Welcome to TV like you’ve most likely never seen before—a home screen that you can
personalize with your favorite devices and streaming channels. Choose from hundreds of
thousands of streaming movies and TV episodes, plus music, sports, kids, family, international
and much more. You should never run out of things to watch.

Note: A paid subscription or other payments may be required for some channel content.
Channel availability is subject to change and varies by country.




                                                  1
      Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 111 of 321




Get the most out of your new TV
Follow these simple steps to get the most out of your new TV.

   1. Connect to the Internet
          It’s simple, it’s easy, and it will unlock a world of entertainment. All you need is a
           network connection. There are hundreds of free streaming channels, paid
           subscription services like Netflix and Spotify, and convenient ways to rent or buy a
           favorite film or show with, for example, Google Play.

   2. Pick your favorite streaming channels
          Find the entertainment you love. From the latest blockbuster movies to your favorite
           TV shows, with tons of live sports, a broad selection of music streaming channels,
           popular programming in a dozen international languages, 24x7 live news and so
           much more, your new Roku TV has your sweet spot. A paid subscription or other
           payments may be required for some channels.

   3. Find Antenna TV shows in the Smart Guide
          Only in the United States, use the Smart Guide to see not only what’s on TV right
           now, but what was on up to a week ago, and what will be on in the coming two
           weeks. And for many over-the-air programs, if you start watching the program after it
           is already in progress, or you see something you missed in the Smart Guide, you can
           use More Ways to Watch to find streaming channels where you can see the show
           from the beginning, find other episodes, or entire seasons of the show, if applicable.

   4. Use Roku’s Smart TV experience to discover More Ways to Watch on other inputs
          Only in the United States, When watching programs from a cable box, Blu-ray player,
           or other source connected to the HDMI® or AV inputs, keep an eye out for a
           notification of streaming channels that offer the program you’re currently watching
           and, if applicable, other episodes, the entire series, or other programs with similar
           themes.

   5. Personalize your Home screen
          Put your favorite streaming channels, and TV inputs front-and-center on the Home
           screen. No more flipping through inputs or wading through complicated menus. You
           can even customize the names of each input and move tiles around so your most-
           often used devices and streaming channels are only a click away.



                                                    2
  Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 112 of 321



6. Search for your favorite movie, TV show, actor, or director
      Once you’re connected to the internet, you can easily search across top streaming
       channels and Antenna TV channels. Search by movie or TV show title, actor or
       director—all from one place. Search by typing words or phrases using the on-screen
       keyboard or on your mobile device or, only in the United States, speak words or
       phrases in a conversational tone using Voice Search. Some channels and content
       require payment.

7. Pause live TV
      Pause, resume, fast forward, and rewind TV shows. Simply connect your own USB
       drive with 16GB or bigger capacity to the TV and pause live TV for up to 90 minutes.

       Note: Live TV Pause is available on digital TV shows received on the Antenna TV
       input, and only when the TV is linked to a valid Roku account.

8. Control your TV with voice commands
      Only in the United States, use your Roku Voice Remote (select models), Enhanced
       Voice Remote (select models), or the free Roku mobile app to control your Roku TV.
       Use conversational voice commands to search for programs by title, actor, director,
       or genre. Also use voice commands to launch streaming channels, switch inputs,
       change Antenna TV channels, or open the Smart Guide.

9. Send your personal media to the big screen
      Send personal photos, videos, and music from your compatible smartphone or tablet
       to the TV screen in just a few taps. Plus, with certain channels, such as Netflix and
       YouTube, you can send movies, shows, sport highlights, and more directly to your
       TV.

10. Follow movies coming soon
      Use My Feed to choose from and follow a list of upcoming movies, and then watch
       for alerts each time one of your followed movies becomes available or changes
       price.




                                              3
          Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 113 of 321



      11. Take charge with a smartphone or tablet
               Control your TV with the included remote or from your compatible smartphone or
                tablet with the free mobile app for iOS® and Android™ mobile devices*. Browse
                channels, view My Feed, listen to audio from Antenna TV and streaming channels.
                Search more easily using a your mobile device’s keyboard and, only in the United
                States, Voice Search.

               Mirror your compatible smartphone or tablet on your TV. Share videos, photos, web
                pages, and more from compatible devices.

      12. Connect your Roku TV to networks found in hotels and college dorms

               You can temporarily link the TV to your smartphone or table to agree to any terms,
                enter codes, or provide required information before you can get Internet access.

                Note: Using your Roku TV on a restricted public network requires wireless availability
                and use of your network-connected smartphone, tablet, or computer to authenticate
                access to your account. You must use your Roku TV remote to initiate the
                connection process. Streaming content might be limited due to your geographic
                location or because of restrictions imposed by the network host.

                Go to support.roku.com for device compatibility information.

Let’s get started.




*
    IOS® is a trademark or registered trademark of Cisco in the U.S. and other countries and is used under license.
    Android™ is a trademark of Google Inc.




                                                                     4
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 114 of 321




Connections and setup

Refer to your TV’s Quick Start Guide or other provided documentation to for model-specific
information about attaching the base or a wall mount and making connections to AC power and
to your other audio/video devices. The following information applies to all Roku TV models.



Connecting an antenna, cable, or satellite box
If you are using an antenna, CATV cable without a set-top box, or a cable or satellite box that
has only an antenna output, connect a 75-ohm coaxial cable (not provided) from the device to
the ANT/CABLE input on the TV.

Tip: If you are using an antenna with a 300 ohm twin-lead cable, you need to use a 300-to-75
ohm adapter (not provided) to adapt the twin-lead cable to a connection that is compatible with
the TV’s antenna input.

Tip: If you receive your TV stations through a set top box from a cable or satellite TV provider,
connect it to the TV using the best connection method available. From most to least desirable:

      HDMI® input – Digital HD and SD video
      AV input – analog SD video
      Antenna input – analog SD video using NTSC




                                                   5
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 115 of 321




Connecting external equipment with a composite AV video
cable
If the best connection available on your device is AV or composite video output, connect it to the
TV using a composite AV cable (not provided). Composite AV cables typically have three RCA-
type plugs on each end, color coded as follows:

       Yellow – Video
       Red – Audio, right channel
       White or black – Audio, left channel

Connect each plug to the corresponding connector on the device and on the TV.

Note: Select models have an AV Input that looks like a headphone jack. Use the breakout cable
(included) to adapt this input to the three RCA-type plugs on your composite cable.



Connecting external equipment with an HDMI® cable
If possible, connect your devices using HDMI® cables (not provided). They help to provide the
best video quality and also carry audio signals, so that only one cable is needed. For better
picture quality, we recommend that you use cables designated as High Speed HDMI® Cables.

Tip: You might need to configure the device to send its signal through its HDMI® connector.

The connector labeled HDMI IN (ARC) has the additional ability to use the audio return channel
to send digital audio to a receiver or sound bar, as explained in Connecting an AV receiver or
digital sound bar.



Connecting headphones or analog sound bar to the TV
You can connect headphones or an analog sound bar (not provided) to the TV’s headphone
jack.

Tip: Inserting a plug in the headphone jack disables the sound from the TV’s built-in speakers.




                                                   6
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 116 of 321



Warning: Loud noise can damage your hearing. When using headphones, use the lowest
volume setting on your headphones that still lets you hear the sound.

Select models also have an audio line out connection that is not affected by TV volume or mute
settings and does not disable the TV speakers. Use this connection when you want to use your
amplifier or sound bar to control the TV volume. To turn off the TV’s built-in speakers, in the
Home screen menu, navigate to Settings > Audio > TV speakers and change the setting.



Connecting headphones to the Roku Enhanced Voice Remote
Select Roku TVs come with the Roku Enhanced Voice Remote. On these models, you can
connect headphones to the jack on the left side of the remote.

Tip: Inserting a plug in the remote’s headphone jack disables the sound from the TV’s built-in
speakers or attached receiver or sound bar. The volume and mute controls on the right side of
the remote adjust the volume level of the connected headphones.

Warning: Loud noise can damage your hearing. When using headphones, use the lowest
volume setting on your headphones that still lets you hear the sound. You might notice that
connecting headphones to your remote shortens the remote’s battery life somewhat.



Connecting an AV receiver or digital sound bar
You can enjoy Dolby Audio™ multichannel sound from your TV if you connect a digital amplifier
or sound bar (not provided) in either of two ways:

      Digital optical audio out (S/PDIF) – Connect a TOSLINK optical cable (not provided)
       from the TV to the Optical input on your receiver or sound bar.
      HDMI® ARC – Connect an HDMI® cable (not provided) from the HDMI (ARC) connector
       to the HDMI® input on your receiver or sound bar. This connection uses the Audio
       Return Channel (ARC) feature of the HDMI® specification to output sound from the TV to
       a compatible device. To use this feature, you must configure the TV to enable HDMI®
       ARC, as explained in Enable HDMI® ARC.




                                                     7
      Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 117 of 321




Preparing for Internet connectivity
If you want to watch streaming content and take advantage of the cool features of your Roku
TV, connect it to the Internet through a wireless modem/router or a wireless access point (not
provided). The TV has a built-in wireless LAN adapter.

Note: The TV supports only its internal wireless network adapter—it does not support the use of
a USB network adapter.

Select 4K models have wired in addition to wireless network connectivity. To use the wired
network connection, connect an RJ-45 Ethernet cable (not provided) from the jack on the back
of your TV to your network router or switch. The wired connection supports both 10 Base-T and
100 Base-T Ethernet.




                                                  8
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 118 of 321




AC power
Plug your TV into a power outlet. You can tell that the TV has power because the status light on
the front of the TV lights up when the TV is off.

The topic Status light explains how the status indicator shows what is happening with the TV.



Roku remote batteries
Open the back of your Roku remote and insert the included batteries, observing the proper
orientation as indicated in the battery compartment. Reattach the back cover.




Roku TV remote
Use the following information to identify the buttons on your Roku remote.

Note: Certain remote buttons and features vary by model. Your remote might not have all
buttons or features listed.

      If your remote has a microphone button           just below the purple pad, then you have a
       Roku Voice Remote.
      If your remote has a headphone jack on its left edge, then you have a Roku Enhanced
       Voice Remote.



                                                    9
      Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 119 of 321



The Roku voice remotes have additional capabilities as described in the following table.


        BUTTON               FUNCTION                               DESCRIPTION

                           POWER            Turns TV on and off.



                           BACK                Menu: Goes back to previous menu/screen.
                                               Home screen tile: Moves highlight back to the Home
                                                screen option.
                                               Watching Antenna TV or a TV input: Returns to Home
                                                screen.
                                               Playing streaming content: Stops playing stream and
                                                returns to the previous menu or screen.
                                               Browsing streaming content: Goes to the previous level in
                                                the content tree.

                           HOME             Immediately returns to the Home screen.


                           PAD                 LEFT/RIGHT/UP/DOWN moves the highlight in the
                                                corresponding direction.
                                               OK selects the highlighted option.

                                            While watching TV:

                                               UP/DOWN changes channel.
                                               LEFT displays the Smart Guide (connected mode) or
                                                channel list (non-connected mode).
                                               LEFT/RIGHT only on TVs operating in non-connected
                                                mode, while in the channel list switches between All
                                                Channels and FAVORITE CHANNELs.
                                               OK while in the channel list selects the highlighted
                                                channel.

                                            While watching live TV: displays the program information
                                            banner.




                                                 10
Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 120 of 321




 BUTTON           FUNCTION                                 DESCRIPTION

                VOICE SEARCH and   Only in the United States on select models with Roku voice
                VOICE COMMANDS     remotes. Hold and say the name of a movie, TV show, actor,
                                   or director to search across many streaming and Antenna TV
    or                             channels. Say a command to start streaming, change a
                                   channel, and more. For more information, go to:

                                       go.roku.com/voicesearch

                GAME MODE          Select models. Displays a banner showing the current Game
                                   mode or Not available at this time. Subsequent presses toggle
                                   Game mode. When On, the TV performs less image
                                   processing and has less input lag, producing a better
                                   experience with action games. Available only for HDMI and AV
                                   inputs.

                INSTANT REPLAY     Select models. Streaming programs that support this feature
                                   and Antenna TV channels: if Live TV Pause is enabled, jumps
                                   back a few seconds with each press and resumes playing.

                                   Broadcast TV: If Live TV Pause is disabled, jumps to previous
                                   channel.

                                   When using an on-screen keyboard: Backspaces in the text
                                   you are entering.

                                   Smart Guide: Returns to the current day and time.

                SLEEP              Select models. Displays a banner showing the remaining sleep
                                   time, if any, or Sleep timer is off. Subsequent presses cycle
                                   among the preset sleep time intervals. Once set, the sleep
                                   timer remains in effect regardless of what you are watching.

                MEDIA PLAYBACK     Rewind, pause, play, and fast forward streaming content and
                CONTROLS
                                   Antenna TV channels (if Live TV Pause is enabled).

                                   Press REWIND or FAST FORWARD one, two, or three times
                                   to control the speed of the operation.

                                   REWIND and FAST FORWARD also jump backward and
                                   forward one page at a time when viewing long lists, such as
                                   when you are browsing Antenna TV shows in the channel list
                                   or Smart Guide (U.S. only).




                                        11
Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 121 of 321




 BUTTON           FUNCTION                           DESCRIPTION

                OPTIONS       Displays additional options when available. On-screen hints let
                              you know when this button is active.


                PRESET        Dedicated buttons show the logo of a preset streaming content
                CHANNEL       provider. Dedicated content providers vary by model and
                SHORTCUT      region. Pressing a button:

                                   Displays the streaming channel’s main page if you have
    or
                                    already added the channel to your Home screen.

                                   Displays the streaming channel’s sign-up page if you
                                    have not already added the channel.




                VOLUME/MUTE   Located on the right edge of the remote. Increases/decreases
                              volume and mutes the TV sound.

                              Note: If the TV is muted, pressing VOLUME UP unmutes.
                              Pressing VOLUME DOWN does not unmute the sound.




                HEADPHONE     Select models with Roku Enhanced Voice Remote. Connect
                              headphones to the jack on the left edge of the remote to listen
                              privately. Plugging in headphones mutes the TV speakers.




                                    12
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 122 of 321




Panel buttons
Your TV has a set of panel buttons that perform simple control functions. The TV panel buttons
are not a substitute for the remote, as they do not give you access to all TV functions.

Depending on model, your TV model has one of several different panel button designs. Choose
the one that applies to your TV from the following list:

      Single button
      Three buttons
      Game-pad style joystick
      Four buttons
      Five buttons (with mute)
      Five buttons (without mute)
      Seven buttons


Single button
If your TV has this style of panel button, you can perform the following functions:

      Turn TV on: short press.
      Display the Input List: short press when TV is on.
      Select the next input in the Input List: short press while the TV is showing the Input List.
      Dismiss the Input List without changing inputs: no press.
      Turn TV off: long press.

   Short press = less than two seconds

   Long press = more than two seconds

   No press: = no press within two seconds




                                                   13
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 123 of 321




Three buttons
If your TV has this style of panel buttons, you can perform the following functions:

      Turn TV on: middle button, short or long press.
      Volume up: right button when Input List is not active.
      Volume down: left button when Input List is not active.
      Display Input List: middle button, short press when TV is on.
      Highlight next input in the Input List: right button when Input List is active.
      Highlight previous input in the Input List: left button when Input List is active.
      Select highlighted item in the Input List: middle button, short press, or no press.
      Turn TV off: middle button, long press.

   Short press = less than two seconds

   Long press = more than two seconds

   No press: = no press within four seconds


Game-pad style joystick
If your TV has this style of panel button, you can perform the following functions:

      Press in: Toggle between power ON and Standby.
      Press up or down: Increase/decrease the volume.
      Press left or right: Switch inputs. Each press moves the highlight up or down one item.
       Pausing for a few moments selects the highlighted item.


Four buttons
If your TV has this style of panel buttons, you can perform the following functions:

      Power: Turns the power on and off.
      Input: Selects among TV inputs. Each press moves down one item. Pausing for a few
       moments selects the highlighted item.
      Volume +: Increases the volume.
      Volume –: Decreases the volume.




                                                    14
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 124 of 321




Five buttons (with mute)
If your TV has this style of panel buttons, you can perform the following functions. Note that the
order of the buttons might vary from model to model. Examine the panel button labels to
determine your TV model’s layout.

      Power: Turns the power on and off.
      Input: Selects among TV inputs. Each press moves down one item. Pausing for a few
       moments selects the highlighted item.
      Volume +: Increases the volume.
      Volume –: Decreases the volume.
      Mute: Mutes and unmutes the sound.


Five buttons (without mute)
If your TV has this style of panel buttons, you can perform the following functions. Note that the
order of the buttons might vary from model to model. Examine the panel button labels to
determine your TV model’s layout.

      Power: Turns the power on and off.
      Input +: Selects the next TV input. Each press moves down one item. Pausing for a few
       moments selects the highlighted item.
      Input -: Selects the previous TV input. Each press moves up one item. Pausing for a few
       moments selects the highlighted item.
      Volume +: Increases the volume.
      Volume –: Decreases the volume.




                                                  15
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 125 of 321




Seven buttons
If your TV has this style of panel buttons, you can perform the following functions. Note that the
order of the buttons might vary from model to model. Examine the panel button labels to
determine your TV model’s layout.

      Input: Selects among TV inputs. Each press moves down one
       item. Pressing Channel + or Channel – moves the highlight up
       or down. Pausing for a few moments selects the highlighted
       item.
      Channel +: Moves the highlighted item up in the current
       menu.
      Channel –: Moves the highlighted item down in the current
       menu.
      Volume +: Increases the volume.
      Volume –: Decreases the volume.
      Mute: Mutes and unmutes the sound.
      Power: Turns the power on and off.




                                                  16
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 126 of 321




Guided Setup

With the preliminaries out of the way, it’s time to turn on your TV. As the TV starts for the first
time, it leads you through Guided Setup, which configures the TV before you start to use it.

During Guided Setup, you’ll:

      Answer a few questions
      Provide network connection information
      Get a software update
      Link your TV to your Roku account.
      Connect devices such as a DVD player, game console, or cable box.



Starting Guided Setup
To start Guided Setup, press the POWER button on the remote to turn on your TV.

Note: Guided Setup normally runs only once, the first time you turn on your TV. If you need to
run Guided Setup again, you’ll have to perform a factory reset, as explained in Factory reset
everything.

When you first turn on your TV, it will take a few seconds to get itself ready. You’ll notice the
following things happening:

   1. The status light blinks every time the TV is busy doing something; in this case it’s
       powering up and getting ready for you.

   2. The power-on screen appears and the status light blinks slowly for a few more seconds.
       The power-on screen shows a brand logo while the TV starts up.

   3. After a few seconds, Guided Setup starts.




                                                    17
      Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 127 of 321




Completing Guided Setup
Follow these steps to complete Guided Setup. At this point, you should be seeing the Language
screen.




   1. Only on models that have a Roku voice remote: A few moments after the Let’s get
       started screen appears, Guided Setup starts the pairing process for the voice remote.
       (You’ll know if you have this type of remote because it will have microphone or search
       button just below the down arrow on the purple pad.) If the voice remote does not pair
       automatically, follow the instructions on the screen to complete the pairing process.

       Tip: On TVs sold in the United States, if you are blind or visually impaired, you can
       activate Audio Guide, a text-to-speech screen reader to help you navigate the TV’s
       menus and commands. To enable the Audio Guide, press the  button on the remote
       four times in rapid succession. Repeat to disable Audio Guide. (The  button is located
       directly below the directional pad on the right side of the Roku remote.)

       Note: If you enabled Audio Guide, choosing any language other than English disables it.

   2. Press the DOWN arrow on the remote to highlight your preferred language, and then
       press OK or the RIGHT arrow.




                                                  18
  Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 128 of 321



3. Some models have a country selection screen: If you don’t see this screen, skip ahead
   to the next step. If you see this screen, select your country.




   Note: If you enabled Audio Guide, choosing any country other than United States
   disables it.

4. Press OK or the RIGHT arrow on the remote to go to the next screen:




   Note: Some models show the title First things first instead of Set up environment.

5. Press OK to select Set up for home use. This is the right choice for enjoying your TV at
   home. It provides energy saving options as well as access to all features of the TV.




                                              19
  Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 129 of 321



   Note: Store mode configures the TV for retail display and is not recommended for any
   other use. In store mode, some features of the TV are missing or limited. To switch from
   one mode to the other, you have to perform a factory reset as explained in Factory reset
   everything, and then repeat Guided Setup.


Network connection
After you select Set up for home use, the TV prompts you to make a network connection. If
your TV has both wired and wireless connections, you’ll see the following screen.




6. Only models that display the Connect to the Internet screen: Make a selection:

      Wireless connection – Highlight Set up new wireless connection and press OK. The
       TV prompts you through wireless setup. Skip ahead to the next step for help with the
       process.

      Wired connection – Highlight Connect to wired network and press OK. The TV
       immediately attempts to connect to your wired network, your local network, and then
       the Internet. Go to Step 9 to continue with Guided Setup.

      Connect to the Internet later – If you don’t want to connect to the Internet right now,
       you can skip this step and use the TV to watch Antenna TV channels, play games,
       and watch DVDs. When you’re ready to connect, it’s easy. We’ll show you how in
       Benefits of connecting.




                                               20
  Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 130 of 321



       Note: If you decide not to connect, Guided Setup skips ahead to setting up the
       devices that you’ve connected to your TV. Jump ahead to Connect your devices to
       complete Guided Setup.

7. On models that have wireless only, or models with both wired and wireless and you’ve
   selected Wireless: The TV scans for the wireless networks within range and displays
   them in order, with the strongest signals first. In addition to your own wireless signal, the
   TV might pick up signals from your neighbors.




   Press the UP or DOWN arrows to highlight the name of your wireless network, and then
   press OK to select it.

   Note: Some networks, such as those often found in dorm rooms, hotels, and other public
   places, require you to read and agree to terms, enter a code, or provide identifying
   information before letting you connect to the Internet. If your Roku TV detects that you
   are connecting to such a network, it prompts you through the connection process using
   your compatible smartphone or tablet to provide the needed information. For more
   information, see Using your TV in a hotel or dorm room.

   Other options

      Connect to the Internet later – If you don’t want to connect to the Internet right now,
       you can skip this step and use the TV to watch Antenna TV channels, play games,
       and watch DVDs. When you’re ready to connect, it’s easy. We’ll show you how in
       Benefits of connecting.


                                              21
Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 131 of 321



    Note: If you decide not to connect, Guided Setup skips ahead to setting up the
    devices that you’ve connected to your TV. Jump ahead to Connect your devices to
    continue.

   Scan again / Scan again to see all networks – The name of this option depends on
    the number of wireless networks within range.

    o   Scan again appears if the list already shows all available wireless networks
        within range. If you don’t see your wireless network name in the list, you might
        need to adjust the location of your wireless router or the TV, turn on your router,
        or make other changes. When everything is ready, select Scan again to see if
        your network name now appears in the list.

    o   Scan again to see all networks appears if there are more wireless networks than
        the strongest ones it initially listed. If you don’t see your wireless network name in
        the list, this option displays the complete list. If you still don’t see your network
        name, you might have your router configured to provide wireless service as a
        “private network.”

        Note: Highlighting either of these options displays an informational panel with the
        unique media access control (MAC) address of your Roku TV. You will need the
        MAC address if your wireless router is configured to use MAC address filtering.

   Private network – If your wireless network name is hidden, it won’t appear in the list.
    Select Private network to display an on-screen keyboard, and use it to enter your
    network name. Unless you changed the factory-set network name, you can find the
    name (also called SSID) on a label on the router.

    Tip: Wireless networks that are password-protected display a “padlock” icon adjacent
    to the name. This icon enables you to know that you are going to be prompted to
    enter a password after you select that network.




                                             22
  Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 132 of 321



8. Only if you select a password protected wireless network: An on-screen keyboard
   appears. Use the keyboard to enter the network password.




   After you submit your wireless network password, the TV displays progress messages
   as it connects to your wireless network, your local network, and the Internet.

9. Only if your TV cannot get the correct time zone and current time from your network
   service provider: Use the UP and DOWN arrows to highlight your time zone, and then
   press OK.




   Tip: Your TV needs to know the local time zone so that it can correctly display
   information about the program you are currently watching. If the TV is unable to




                                             23
  Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 133 of 321



   automatically determine the local time zone, it prompts you to choose your time zone
   from a list.

   As soon as the TV is able to connect to the Internet, it downloads and installs its first
   software update, and then restarts.

   Tip: Your TV automatically checks for updates periodically. These updates provide new
   features and improve your overall experience with the TV. After an update, you might
   notice that some Options have moved, and that there are new options or features. This
   User Guide describes version 8.0. To determine your current Roku TV software version,
   go to Settings > System > About after you complete Guided Setup. You can download
   an updated User Guide that matches your Roku TV software version from the Roku TV
   web site.


Activation
After the TV restarts, it displays the Activation screen:




                                                24
  Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 134 of 321



10. Using a compatible computer, tablet, or smartphone with an Internet connection, go to
   the web address displayed on the screen and enter the code that appears on your
   screen.




   Why do I need a Roku account?

   You need a Roku account for several reasons:

          It links you, your Roku TV, and your other Roku streaming devices to the Roku Channel
           Store and billing service.
          Streaming content providers know that it’s OK to send content you request to your Roku
           TV.
          Roku can automatically send updates to your device.

   You need a Roku account to activate your device and access entertainment across thousands of
   streaming channels. Roku accounts are free, and while a valid credit card number is not required
   to create your account, providing your credit card information makes renting and purchasing
   entertainment from the Roku Channel Store fast and convenient.




   After you log in or create your Roku account, the link page suggests that you select
   some streaming channels. After you confirm your selections, the TV gets an
   acknowledgement, and then adds your preexisting and newly-selected streaming
   channels to your Roku TV. This process is automatic and takes a few moments—a little
   longer if you already have a lot of streaming channels to add.

   Tip: Streaming channels from all Roku streaming devices associated with your account
   are synchronized periodically, so that all of your Roku streaming devices have the same
   set of streaming channels (subject to compatibility with the device).




                                                25
  Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 135 of 321




Connect your devices
Next, Guided Setup helps you set up the external devices that you want to use with it, such
as a cable box, Blu-ray™ player, or game console.




11. Press OK or the RIGHT arrow to proceed:




                                            26
  Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 136 of 321



12. Connect all the devices you plan to use with your TV, turn them all on, and then select
   Everything is plugged in and turned on. The TV now takes you step by step through
   each of its inputs and asks what kind of device you have connected. On each input that
   has a connected and active device, you can see its picture and hear its sound.




13. Press the UP or DOWN arrows to highlight the label you want to associate with the
   input. If you are not using the input, select Nothing, and the input won’t appear on the
   Home screen.

14. While setting up your devices, rather than using the predefined names and icons, you
   can set a custom name and icon. To do so, scroll up or down to highlight Set custom
   name & icon, and then press OK. Follow the instructions on the screen to enter a name
   and select an icon for the input. See Rename inputs for more information.

   Note: If you have renamed the inputs, you cannot use voice commands to switch inputs.
   Voice commands can only switch among inputs that have their original names, such as
   “AV,” and “HDMI 1.”

15. Repeat the previous step for each input.

You’re done with Guided Setup.




                                               27
      Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 137 of 321




Note: Some Roku TVs, depending on where you live and other factors, show you an
introductory video filled with some great hints and tips. If you’re not interested in viewing this
video, press     on the remote to return to the Roku TV Home screen.

Whenever you press        on the remote, the Home screen greets you.

From here, you can explore everything your TV has to offer. Press the arrow keys to move
around, and press OK to select a highlighted item. We’ve designed the TV to encourage you to
explore, and you can probably figure out most of the capabilities and settings on your own. If
you have any questions or difficulties, you can find answers and solutions in this guide.



Home screen
The following illustrations show typical Home screens, which vary depending on location,
connected mode, selected theme, number of TV inputs enabled, and streaming channels and
apps added.

Note: A paid subscription or other payments may be required for some channel content.
Channel availability is subject to change and varies by country. Not all content is available in
countries or regions where Roku® products are sold.




                                                    28
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 138 of 321




Typical connected Home screen, United States

   1.   Home screen menu—shows options available to you when you are on the Home screen.
   2.   Highlighted option—press OK on the remote to select.
   3.   TV input tiles—select an input to watch the connected device.
   4.   Streaming channel and app tiles—select a tile to go to the indicated streaming channel or application.
   5.   Options hint—press  on the remote for options when this symbol is present.
   6.   Next screen hint—press the RIGHT arrow on the remote to see the next screen.




Typical connected Home screen, Canada

   1.   Home screen menu—shows options available to you when you are on the Home screen.
   2.   Highlighted option—press OK on the remote to select.
   3.   TV input tiles—select an input to watch the connected device.
   4.   Streaming channel and app tiles—select a tile to go to the indicated streaming channel or application.
   5.   Options hint—press  on the remote for options when this symbol is present.




                                                           29
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 139 of 321



   6.   Next screen hint—press the RIGHT arrow on the remote to see the next screen.




Typical non-connected Home screen

   1.   Home screen menu—shows options available to you when you are on the Home screen.
   2.   Highlighted option—press OK on the remote to select.
   3.   TV input tiles—select an input to watch the connected device.
   4.   Options hint—press  on the remote for options when this symbol is present.
   5.   Next screen hint—press the RIGHT arrow on the remote to see the next screen.



Personalize your Home screen
There are many things you can do to personalize your Home screen and make it just right for
you and your family:

       Only in connected mode: Add streaming channels by using the Streaming Channels
        menu option to browse the Roku Channel Store.

       Only in connected mode: Change the screen theme by going to Settings > Themes to
        find and pick one to suit your mood.

       Only in connected mode on U.S. models: Hide Movie Store, TV Store, or News as
        explained in Configure parental controls.

       Remove a tile by highlighting it and pressing . Then highlight Remove input or Remove
        channel and press OK.




                                                          30
    Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 140 of 321



   Move a tile by highlighting it and pressing . Then highlight Move input or Move channel
    and press OK. Use the arrows to move the tile, and then press OK to lock it in its new
    location.

   Rename a TV input tile by highlighting it and pressing . Then highlight Rename input
    and press OK. Highlight a new name in the list, and then press OK to assign that name
    to the tile.

    Rather than using the predefined names and icons, you can set a custom name and
    icon. To do so, scroll up or down to highlight Set custom name & icon, and then press
    OK. Follow the instructions on the screen to enter a name and select an icon for the
    input.

    Note: If you have renamed the inputs, you cannot use voice commands to switch inputs.
    Voice commands can only switch among inputs that have their original names, such as
    “AV,” and “HDMI 1.”




                                             31
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 141 of 321




Benefits of connecting

Connecting brings out your TV’s full potential!

Make any night a movie night

Thousands of movies to choose from, across all major streaming movie channels like Netflix,
Crackle, and more*. You’ll never run out of something new to watch.

Get in the groove

Stream endless hours of music from free and subscription-based channels like Deezer and
TuneIn. With almost instant access to thousands of music artists, your favorite beats are just as
close as your remote.

Explore your passions

In addition to popular streaming channels like YouTube, NHL, Sky News and Google Play, your
Roku TV also offers hundreds of streaming channels to fuel your passions—including fitness,
cooking, religion, outdoors, International programming and much more.

Enjoy FREE trials of popular channels

Your Roku TV comes loaded with special offers, including free trials (if eligible) from popular
streaming channels like Netflix, Hopster, Acorn TV, and many more. REMEMBER THAT YOU
MUST CANCEL BEFORE THE FREE TRIAL ENDS TO AVOID SUBSCRIPTION FEES.




* A paid subscription or other payments may be required for some channels. Channel availability is subject to change and varies by
country. Not all content is available in countries or regions where Roku® products are sold.




                                                                  32
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 142 of 321



Take advantage of awesome features

Powerful, voice-enabled search helps you find movies and TV shows, actors, or directors across
multiple streaming channels. Search results also includes Antenna TV programs airing in your
region as well. Voice Search and Antenna TV search results are available only in the United
States.

Smart Guide is an electronic program guide that is available any time you are watching “over-
the-air” TV programs on the Antenna TV input. You can scroll up and down to see all Antenna
TV channels you receive. You can scroll left to see the previous 7 days programs, and scroll
right to see the upcoming 14 days of programs. If you highlight a show that has a purple asterisk
(), you can press the  to see More Ways to Watch. And your most-watched channels are
automatically grouped into a Favorites section at the top of the Smart Guide.

More Ways to Watch (U.S. only) gives you recommendations about the show you are watching
on the Antenna TV, HDMI, or AV input, gives you options to stream the current show from the
beginning, the entire season, or the entire series, and recommends other shows with similar
themes. It also uses the shows you watch to display ads that are more relevant to you.

Live TV Pause lets you connect a USB drive (not provided) and pause live TV for up to 90
minutes. After pausing, you can play, fast-forward, rewind, and pause again to any point within
the rolling 90 minute window.

Voice commands let you use your Roku Voice Remote, Roku Enhanced Voice Remote, or the
Roku mobile app to change stations, TV inputs, and launch streaming channels, and more.
Voice commands are available only in the United States.

Mobile Private Listening on the Roku mobile app lets you listen to streaming programs and
“over-the-air” TV shows from the Antenna TV input on headphones (not provided) plugged into
your IOS® or Android™ mobile device.



What is streaming?
Streaming is viewing or listening to video or audio content that is sent over the Internet, or
located on a network-connected media server or on a USB device plugged into the TV’s USB
port.




                                                   33
         Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 143 of 321



With streaming, you can buy or rent most programs on demand, when it’s convenient for you.
When streaming, you can play, pause, rewind, and fast forward most of what you are watching.
You can also replay the last few seconds again, or turn on closed captions.

Tip: Some content cannot be paused or skipped. For example, if you are viewing live
programming or a program that is supported by ads, you might not be allowed to skip the ads.

Your Roku TV lets you choose from thousands of streaming channels that offer a huge selection
of entertainment:

        Thousands of movies and TV episodes
        Unlimited music, live and on-demand
        Tons of live and on-demand sports
        Commercial-free kids programming
        International programming in 22 languages
        24x7 news and in-depth news commentary

Many streaming channels are free. Some streaming channels, like Google Play, let you
purchase or rent the latest movie releases or popular TV series. Some channels such as Netflix
or Acorn TV charge a monthly subscription fee and others are available at no additional cost if
you subscribe to a companion service through your cable or satellite provider.

If you have an existing subscription to a service like Netflix, you can just sign in with your
existing user name and password.

To play streaming content, you add streaming channels to your Home screen. Use the
Streaming Channels option on the Home screen menu to go to the Roku Channel Store, and
then select the streaming channel you want to add. The channel remains on your Home screen
unless you remove it, and you can watch it at any time.

For more information on using the Roku Channel Store feature, see Using the Roku Channel
Store.

Note: A paid subscription or other payments may be required for some channels. Channel
availability is subject to change and varies by country. Not all content is available in countries or
regions where Roku® products are sold.




                                                    34
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 144 of 321




What if I didn’t connect my TV?
What if you went through Guided Setup and chose Connect to the Internet later? No worries.
Your Roku TV makes it easy to connect whenever you want. As you move around the Home
screen, you’ll see several places where you can start the connection process. For example:

      Now and then you’ll see a message appear on the panel to the right of the Home screen
       offering a Connect Now option. Simply highlight and select the Connect Now option to
       get started.

      Use the Connect and activate now option in the Settings menu. From the Home screen
       menu, select Settings, then Network, and then Connect and activate now.

      If you want to start over from the beginning, use the Settings menu to do a Factory reset,
       and then go through Guided Setup again. This time, choose your home network when
       prompted.




                                                 35
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 145 of 321




Setting up Antenna TV

In addition to the other entertainment possibilities of your Roku TV, you may also want to watch
broadcast channels from an antenna or cable TV service connected to the ANT input. On your
Roku TV, you watch broadcast TV in much the same way you watch other entertainment
choices. You select a tile—in this case, the Antenna TV tile—from the Home screen.

The first time you select the Antenna TV tile, you have to set up the TV tuner. Setting up the TV
tuner scans for active channels and adds them to your Antenna TV channel list.




Why do I have to set up the TV tuner?

Not everyone needs to use the TV tuner. For example, you might have a set top box provided by a cable
                                                                                                ®
or satellite company that receives all of your channels. Most of these set top boxes use an HDMI
connection.

More and more people are watching only streaming TV and do not have a TV antenna or cable/satellite
service. If you don’t need the TV tuner, you can bypass setting it up and instead remove it from the Home
screen as explained in Remove unwanted tiles.

When you set up Antenna TV, the TV scans the signals on its antenna input for channels with a good
signal, and adds those to the channel list, skipping dead channels and channels with a very weak signal.

The TV lets you add two analog channels, even if they have no signal, for the purpose of using an older
set top box, VCR, or game console that can only output a signal on analog channel 3 or 4. Typically,
you’ll only need one of these channels, but both are provided to make setup simpler. You can hide the
one you don’t want as explained in Edit Antenna TV channel lineup.




                                                      36
    Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 146 of 321




How do I set up the TV tuner?
  1. Make sure your antenna (not provided) or TV cable is connected to the TV’s
     ANT/CABLE input.

  2. On the Home screen, select the Antenna TV tile.

  3. Read the simple on-screen instructions, and then select Start finding channels.




  4. If prompted, select your time zone. You’ll only need to do this if the TV can’t figure out
     your time zone from your Internet connection.




                                                 37
  Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 147 of 321




   Why does the TV need my time zone?

   The TV needs to know your time zone so that it can correctly display time information about the
   program you are currently watching.




5. When prompted, select whether to add analog channels 3 and 4. These channels enable
   you to connect older set top boxes, VCRs, or game consoles.




6. Wait while your TV scans for Antenna TV stations…




                                                 38
  Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 148 of 321



   … and then cable TV channels.




   Scanning for channels can take several minutes.

   Tip: If you use a set-top box to receive cable TV channels (and don’t have your cable
   connected directly to the TV’s ANT input), you can save time by skipping the cable TV
   portion of the channel scan.

7. When the channel scans finish, the TV shows the number of channels it added.




8. Only in connected mode, you have the option of setting up Live TV Pause. The topic
   Pausing Live TV explains how to set up and use this feature. If you don’t want to set up




                                            39
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 149 of 321



       Live TV Pause, or if this option is not available to you, select Done to start watching Live
       TV.

   Tip: Repeat the channel scan from time to time to make sure you are receiving all of the
   latest channels. Broadcasters add and remove channels, move channels to different parts of
   the spectrum, and change the power levels of their channels periodically. Your antenna
   reception and picture quality depend on the position of your antenna and on your location
   relative to the antennas of broadcasters in your area.

   Note: You’ll have to repeat the channel scan if you remove and re-add the Antenna TV tile
   from the Home screen or perform a factory reset. To repeat the channel scan, go to Settings
   > TV inputs > Antenna TV > Scan again for channels > Start finding channels.

Now, you’re ready to watch Antenna TV! While you’re watching, try the following tips:

      Press the UP and DOWN arrows to change channels.

      Press the LEFT arrow to display the channel list (non-connected mode) or Smart Guide
       (connected mode), and then use the UP and DOWN arrows to select a channel to
       watch. Or press REWIND or FAST FORWARD to jump through the channel list or Smart
       Guide a page at a time.

      Press OK to display information about the current program.

      Press  to see options for picture and sound settings.

      Only on models that have a Roku voice remote, hold down         or    , and then say the
       name of a movie, TV show, actor, or director. The TV displays the result and the
       streaming channels that offer the requested content. Only in the United States, the
       results also include shows on Antenna TV channels.

   Note: If you do not have a Roku voice remote, you can use the Roku mobile app to search.
   For more information, see Getting and using the Roku mobile app.




                                                  40
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 150 of 321




Using your TV

This section provides information on using the day-to-day features of your TV.



Status light
Your TV has a single status light on the front panel. It goes on and off and blinks in different
ways depending on the status of the TV, as shown in the following table:


        TV CONDITION                   STATUS INDICATOR                             MEANING

On (screen is active)            Off                                Screen is communicating that TV is on.


Screensaver (screen is active)   Off                                Screen is communicating that TV is on.


Off (no power)                   Off                                TV is not connected to power.


Off (standby)                    On                                 TV is connected to power and is ready to
                                                                    use.


Starting up from off state       Slow pulsing blink until startup   TV is doing something.
                                 completes


On (receiving update from USB)   Slow pulsing blink until update    TV is doing something.
                                 completes


Remote command received          Dims on/off once                   TV has received your command.


Network connection lost          Two short blinks, pause, repeat    TV was connected and paired with a Roku
                                                                    account and now has no network
                                                                    connection.


Powering down to standby mode    Slow pulsing blink until the TV    TV is doing something.
                                 reaches standby.




                                                        41
      Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 151 of 321




Standby mode energy savings
When you turn off your TV, it remains in a higher power mode for a few minutes, after which it
goes into a very low power standby mode. If you turn on the TV again before it has entered the
very low power mode, it turns on immediately. After the TV goes into the lower power standby
mode, it takes a few seconds longer to start up.

Only in connected mode on TVs that do not have an Energy Star® rating, you can optionally
enable Fast TV start. When this option is enabled, your TV starts up almost immediately
regardless of how long it has been turned off, but uses somewhat more power in standby mode.
For more information, see Fast TV start.



Opting in to Smart TV experience (U.S. only)
Only in connected mode in the United States, the first time you select Antenna TV, an HDMI
input, or AV input, your TV offers to enable the Smart TV experience. If you decide to enable it
at this time, you’re all set to enjoy its recommendations and features.




                                                   42
      Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 152 of 321



The Smart TV experience uses automatic content recognition (ACR) and other technology to
collect information about what you watch through your Antenna TV, and on devices like media
players and cable boxes connected to the HDMI or AV inputs. Opting in means that you give
permission to analyze the programs you watch for the purpose of making recommendations, as
well showing ads that are more relevant to you.

If you decide not to enable the Smart TV experience at this first opportunity, you can enable it
later. Or, if you decide you’d rather not use the feature, you can disable it, but be aware that
previously collected information is retained and not deleted.


Disable Smart TV experience
If you decide you want to disable Smart TV experience, follow these steps:

   1. From the Home screen, go to Settings > Privacy > Smart TV experience.

   2. Navigate to the right to highlight Use info from TV inputs.

   3. Press OK on the remote to clear the check box.


Disable Auto Notifications
If you want to keep the Smart TV experience enabled, but you do not want to see notifications
while you are watching shows, you can disable notifications. To do so, follow these steps:

   1. From the Home screen, go to Settings > Privacy > Smart TV experience.

   2. Navigate to the right to highlight Use info from TV inputs.

   3. Press DOWN on the remote to highlight Enable auto notifications.

   4. Press OK on the remote to clear the check box.

Note: These settings do not affect recommendations for More Ways to Watch that you see in
the Smart Guide when watching Antenna TV channels. Those recommendations come from the
Smart Guide and do not rely on ACR technology.




                                                   43
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 153 of 321




Watching Antenna TV channels
Select the Antenna TV tile in the Home screen. Your TV remembers the last channel you
watched and starts with that channel playing.


Changing channels
To change channels, you can do any of the following:

      Press the UP arrow to change to the next higher channel.

      Press the DOWN arrow to change to the next lower channel.

      Press the LEFT arrow to display the channel list (in non-connected mode) or Smart
       Guide (in connected mode), and then press the arrow keys to select the channel or show
       you want to watch. Press REWIND and FAST FORWARD to move through the list one
       page at a time. When you’ve highlighted the channel or show you want to watch, press
       OK. (If you decide you don’t want to change channels, press the BACK button).

      Only if Live TV Pause is not enabled, press     to jump to the previous channel. Press
       again to return to the channel you were watching before you pressed     .

   Note: If the   button is not available on your remote, you can use this feature in the Roku
   mobile app. For more information, see Getting and using the Roku mobile app.




                                                 44
      Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 154 of 321




Favorite Channels in non-connected mode
You can quickly change from surfing among all channels or only your favorite channels. First,
you have to mark one or more channels as your favorites.

Note: In the United States, in connected mode, favorite channels appear at the top of the Smart
Guide automatically after several days of watching Antenna TV channels. For details, see Smart
Guide.

Mark your favorite channels

In non-connected mode, you can make any channel a favorite whenever you’re watching
Antenna TV channels.

   1. Press the LEFT arrow to display the channel list. Notice that the words All channels
         appear at the top of the channel list.

   2. Scroll up or down to highlight a channel that you want to make a favorite.

   3. Press . At this point, you’ll see two options:
            Add to favorites
            Back

   4. With Add to favorites highlighted, press OK. A       symbol appears adjacent to the
         channel to indicate that it is now a favorite.

   5. Repeat these steps to add more favorite channels.




                                                     45
      Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 155 of 321



Surf only your favorite channels

In non-connected mode, after you’ve marked one or more channels as favorites, you can switch
to your favorite channels whenever you’re watching Antenna TV channels.

   1. Press the LEFT arrow to display the channel list.

   2. Press the LEFT or RIGHT arrow once to switch to Favorites. Notice that the word
       Favorites appears at the top of the channel list.

   3. Highlight a channel and press OK to select one of the channels in the Favorites channel
       list, or wait a few moments until the channel list disappears.

   4. Press the UP or DOWN arrow to change to the previous or next favorite channel. Each
       channel you select in this way is a favorite channel. Your channel surfing is limited to
       favorite channels only.

Your favorite channel list remains in effect even if you turn off or unplug your TV, until you
switch back to all channels.

Note that when you press OK to view the program information banner while watching a show, a
    symbol appears below the channel number.

Surf all channels again

In non-connected mode, you can switch back to all channels whenever you’re watching Antenna
TV channels.

   1. Press the LEFT arrow to display the channel list.

   2. Press the LEFT or RIGHT arrow once to switch to All channels. Notice that the words All
       channels appear at the top of the channel list.

   3. Highlight a channel and press OK to select one of the channels in the All channels list, or
       wait a few moments until the channel list disappears.

   4. Press the UP or DOWN arrow to change to the previous or next channel among all your
       available channels. You can surf among all channels in your channel list.




                                                   46
      Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 156 of 321



Remove a channel from your favorites

In non-connected mode, you can remove a channel from your favorites whenever you’re
watching the Antenna TV input.

   1. Press the LEFT arrow to display either channel list—All channels or Favorites.

   2. Scroll up or down to highlight a favorite channel that you want to remove from your
       favorites.

   3. Press  on your remote. At this point, you’ll see two options:
          Remove from favorites
          Back

   4. With Remove from favorites highlighted, press OK. The          symbol adjacent to the
       channel disappears.

   5. Repeat these steps to remove other channels from Favorites.


Smart Guide (U.S. only)
Only in connected mode in the United States, use the Smart Guide to find over-the-air TV
shows through the Antenna TV input. The Smart Guide lets you scroll through all TV channels
(except those you have hidden, if any). You can see all the shows from today, the previous 7
days, and the upcoming 14 days.

The ability to see shows that have already aired during the previous week enables you to use
More Ways to Watch to catch up on missed movies or episodes by selecting them from one of
the streaming channels. Your clue that there are More Ways to Watch a show is a purple
asterisk () next to the program name in the guide.

For example, you might turn on your TV at 10 minutes past the hour and discover you are
missing the current episode of Empire. But, there is a purple asterisk next to the show title, so
you can press  and find that there are several streaming channels where you can watch the
current episode from the beginning. You also can find more episodes of Empire, and other
shows that have a similar theme.

Note: A paid subscription or other payments may be required for some channels.




                                                  47
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 157 of 321



To view the Smart Guide, press the LEFT arrow. The Smart Guide opens showing the name of
the current program highlighted, and a lot more information.




   1.   Program information for the highlighted show. See Viewing program information for details.
   2.   More Ways to Watch indicator. See More Ways to Watch for more information.
   3.   Channel list. Navigate with the UP and DOWN arrows.
   4.   Time slots. Navigate with the LEFT and RIGHT arrows. Use the FF and REW buttons to skip ahead or back
        24 hours.
   5.   Program list
   6.   Progress bar showing the approximate time with respect to the time slots.


As you navigate, notice that the Smart Guide shows a light gray background for programs and
portions of programs that have already aired. It shows a black background for programs and
portions of programs that have not yet aired. The line dividing these two zones is the progress
bar.

Navigating the Smart Guide

       To switch to a program that is currently in progress, highlight it, and then press OK.
       To return to the current time after navigating to a different time slot, press REPLAY            .
       To return to the currently airing program without causing a channel change, press
        BACK.
       To see More Ways to Watch, highlight any show that has a purple asterisk (), and then
        press .




                                                          48
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 158 of 321



Favorite channels in the Smart Guide

The Smart Guide organizes your favorite channels at the top of the program list for convenient
access. It does this automatically as you use your TV over several days. If you would prefer not
to have a favorites section in the Smart Guide, you can turn this feature off.

Turn off favorite channels

   1. From the Home screen menu, navigate to Settings > TV inputs > Antenna TV > Favorite
       channels.

   2. Highlight Enable ‘Favorite channels’.

   3. Press OK to clear the check mark.


Viewing program information
You can view program information in different ways:

      Only in connected mode in the United States, view program information for any program
       listed in the Smart Guide. Press the LEFT arrow while watching Antenna TV to see the
       Smart Guide. For more information, see Smart Guide.

      View program information for the current program in a banner at the bottom of the
       screen. You can view program information in this way on both connected and non-
       connected TVs. The following illustration shows the information that is available:




                                                  49
           Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 159 of 321




            Program information banner

            Program information might include any or all of the following, depending on availability within the
            broadcast information:

                     Channel number
                     Channel call sign
                     Favorite channel icon
                     Signal strength
                     Program title and episode name/number
                     Start time, end time, and graph of program length showing current position
                     Content rating
                     Video resolution (480i, 480p, 720p, 1080i, 1080p, 4K)
                     Frame rate (24Hz, 30Hz, 60Hz for television sources, 60Hz, 70Hz, 72Hz, 75Hz for computer
                      sources)
                     Audio format (Mono, Stereo, Dolby Audio™ logo)
                     Audio features (SAP/MTS)
                     Only on select 4K models: HDR or Dolby Vision™* logo (HDMI® and streaming sources)
                     Closed captioning (CC)
                     Current time
                     Program description. If the entire description does not fit, press OK to expand the size of the
                      banner and see the entire description.


Tip: If you’ve set up Live TV Pause and you’re watching Antenna TV, you’ll also see a progress
bar showing the current playback position within the rolling 90-minute pause time. For more
information, see Pausing Live TV.
*
    The Dolby Vision™ logo appears only on Dolby Vision™-certified models when displaying Dolby Vision™ content.




                                                                   50
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 160 of 321




Adjusting settings while watching a show
Press  to display the Options menu (except when you are viewing the program information
banner). Press the UP and DOWN arrows to highlight an option, and then press the LEFT and
RIGHT arrows to change the setting. The topic Adjusting TV settings explains each of the
settings in detail.



Pausing Live TV
Live TV Pause gives your Roku TV the ability to pause, play, fast forward, and rewind digital
Antenna TV. You can pause Antenna TV for up to 90 minutes.


Requirements
To use this feature, you need to:

    1. Connect your TV to the Internet. If you didn’t connect during Guided Setup, see What if I
        didn’t connect my TV?.

    2. Provide your own dedicated USB drive with the following minimum specifications.
               16 GB
               15 Mbps read/write speed
               USB 2.0 compliant

        A USB flash drive (thumb drive) meeting the minimum requirements is highly
        recommended. Note that using a larger drive does not extend the 90 minute pause time.

        Important: All existing content on your USB drive is erased when you enable this feature.

    3. Connect your USB drive to the TV’s USB port.

        Important: Some TV models have more than one USB port. You can connect your Live
        TV Pause USB drive to any port, but make sure that nothing is connected to other USB
        ports while enabling Live TV Pause. Reconnect other USB devices after you have
        finished enabling Live TV Pause.

    4. Enable Live TV Pause, as explained in the following topic.




                                                 51
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 161 of 321




Enabling Live TV Pause
You can start setting up Live TV Pause in any of the following ways:

      Go to Settings > TV inputs > Antenna TV > Live TV Pause, and then select Enable.

      After completing a channel scan, select Set up Live TV Pause from the available
       options.

      Press Play/Pause on the Roku remote while watching a digital Antenna TV channel.

      Highlight the Antenna TV tile on the Home screen, press  on the remote, and then
       select Enable Live TV Pause.

After starting setup of Live TV Pause in any of these ways, the TV prompts you through the
steps needed to enable this feature. Setup takes only a few moments.

Note: Use of a USB hub is not supported.


Using Live TV Pause
If you have used the Roku remote to watch streaming channels, using Live TV Pause should be
very familiar to you.

      While watching a digital Antenna TV channel, press PLAY/PAUSE to pause or play the
       content. After the TV program has been paused for 90 minutes, the TV resumes playing.

      After watching a channel for a while, press REWIND to jump back up to the point where
       you first started watching the channel, up to 90 minutes.

      After pausing or rewinding, press FAST FORWARD to jump ahead up to the point where
       you are once again watching the live TV program.

      Press FAST FORWARD or REWIND repeatedly to cycle through 1x, 2x, and 3x skip
       speeds. Press INSTANT REPLAY          to play back the last several seconds of the
       program.

      When the program is paused, press the LEFT and RIGHT arrows to move forward and
       backward through the program approximately 10 seconds per press. Small frames
       appear across the screen to identify your location in the program.



                                                 52
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 162 of 321



   Note: If the     button is not available on your remote, you can use the Roku mobile app. For
   more information, see Getting and using the Roku mobile app.

Whenever you use any of the Live TV Pause features, the TV momentarily displays a progress
bar:




   1.   Time at current playback position.
   2.   Current playback position
   3.   Extent of pause time, representing the amount of time this channel has been buffered, up to 90 minutes.
   4.   90 minute mark, representing the maximum extent of pause time.
   5.   Current time.


The progress bar also displays tick marks at each half hour point, to help you locate the
boundaries where one show ends and a new one begins.


Notes about Live TV Pause

       You can use Live TV Pause only with digital broadcast and cable channels received
        through the TV’s ANT input (ATSC and Clear QAM channels).

       Changing channels erases and restarts the Live TV Pause buffer.

       Returning to the Home screen, selecting another input, or turning off the TV erases and
        resets the Live TV Pause buffer.

       Removing the USB drive erases the Live TV Pause buffer.



                                                          53
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 163 of 321




More Ways to Watch (U.S. only)
Only in connected mode in the United States, More Ways to Watch gives you recommendations
about the shows you’re watching on the Antenna TV, HDMI, or AV input. You will automatically
get these recommendations in the Smart Guide and in the program information banner for
Antenna TV programs. However, before you can get recommendations for shows you’re
watching through the HDMI or AV inputs, you must opt into the Smart TV experience to
acknowledge that you want to allow the TV to use automatic content recognition (ACR). See
Opting in to Smart TV experience for details.

Not every show provides recommendations. For details about what you’ll see when a
recommendation appears, see Using More Ways to Watch.


Using More Ways to Watch
As you use More Ways to Watch, be aware that you’ll only see suggestions on your TV when
all of the following conditions are met:

      Your TV is operating in connected mode in the United States.

      If you are watching shows through and HDMI or AV input, you’ve enabled Smart TV
       experience. (If you are watching Antenna TV channels, this setting does not matter.)

      The program you’re watching contains the information needed to identify it. Note that
       some programs, such as the daily news, typically do not activate More Ways to Watch.

      At least one participating streaming channel offers the movie or TV show you are
       watching, or other episodes, or more shows like the one you are watching.

If all of these conditions are met, you can view the suggestions. More Ways to Watch
recommendations appear in several places:

      When watching the HDMI and AV inputs, you’ll see a More Ways to Watch notification in
       the lower right corner of the screen for a few seconds unless you have disabled Enable
       auto notifications:




                                                 54
    Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 164 of 321




    Note: After this banner disappears, you can restore the More Ways to Watch prompt by
    pressing OK.

   For shows on Antenna TV channels, check the program information banner that appears
    for a few moments when you change channels or when you press OK while watching a
    show. If your TV has suggestions, you’ll see a More Ways to Watch notification in the
    banner:




                                             55
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 165 of 321



      In the Smart Guide, you can view More Ways to Watch recommendations on any
       program that shows a purple asterisk  next to its title:




Regardless of which More Ways to Watch prompt appears, press  to see the
recommendations. The options you’ll see depend on the type of show you’re watching and the
available ways there are to watch, so you might see any or all of the following:




                                                  56
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 166 of 321



      Watch from beginning – Streaming channels on which the same TV show or movie is
       available. Generally, this option does not appear on first run programs, because
       streaming content is not available until a later date.

      More episodes – Streaming channels where you can find other episodes of the TV show
       you are watching. Does not apply to movies.

      More like this –TV shows or movies with a similar theme.

      View full description – Full description of the selected show.

Press the DOWN arrow to select an option, and then press the RIGHT arrow to select the
channel you want to use to watch from the beginning or watch more episodes, or the other TV
show or movie with a similar theme.

Assuming you’ve already added the channel and completed any required sign-in, More Ways to
Watch takes you directly to the program in the streaming channel where you can select and
watch the program. Otherwise, it prompts you to add the channel and, if you do, then takes you
to the show.


Getting the most from More Ways to Watch

      Streaming channels you’ve already installed appear first in the list of suggestions.

      When you select a streaming channel, you leave the program you are currently
       watching.

      If you’ve used the Live TV Pause feature to pause the program, your paused program
       buffer is deleted. In other words, you cannot return to an Antenna TV channel and
       resume watching where you left off.




                                                  57
          Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 167 of 321




Switching TV inputs
Switch TV inputs to access the device connected to that input, for example, a Blu-ray™ player.
Switching inputs is as simple as highlighting the input’s tile in the Home screen, and pressing
OK. The video signal on the input, if any, plays on the screen.

Tip: To learn how to add, remove, rename, and rearrange the tiles on your Home screen, see
Customizing your TV.


Auto-detecting devices
Your TV automatically detects when you connect a new device to an HDMI® input and turn on
its power. The input is automatically added to the Home screen if it isn’t already present.


Adjusting audio/video settings
While watching video content on any input, press  to display the Options menu. Press the UP
and DOWN arrows to highlight an option, and then press the LEFT and RIGHT arrows to
change the setting. To learn about each of the audio and video settings, see Adjusting TV
settings.



Playing content from USB storage devices
Only in connected mode, your Home screen has the Roku Media Player tile. Otherwise, the
Home screen has the USB Media Player tile. You can play personal music, video, and photo
files from a personal USB flash drive or hard disk connected to the TV’s USB port.

To use this feature, make sure your media files are compatible with the Roku/USB Media
Player. To see the latest list of supported formats, view Help in the Media Player*. The
Roku/USB Media Player displays supported file types only, and hides file types it knows it
cannot play.

For more information about playing back your personal videos, music, and photos, go to the
following link on the Roku web site:

*
    There are many variants of each supported media format. Some variants may not play at all or may have issues or
    inconsistencies during playback.




                                                                   58
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 168 of 321



       go.roku.com/rokumediaplayer


Auto player launch
Only in connected mode, you can set your TV to automatically open the Roku Media Player
when you connect a USB drive with a recognizable file system (such as FAT16/32, NTFS,
HFS+ or EXT2/3). To configure this setting, from the Home screen, navigate to Settings >
System > USB media. At this point, the following options are available:

      Auto-launch – Choose Prompt, On, or Off, as desired.

       o   Prompt – (default) Display a prompt each time a recognized USB drive is connected.
           The prompt provides options to launch the Roku Media Player as well as to change
           future auto-play behavior.

       o   On – Always launch the Roku Media Player whenever you connect a recognized
           USB drive.

       o   Off – Never launch the Roku Media Player automatically.

      Launch channel – Choose the app you want to use to play back media files.



Playing content from local network media servers
Only in connected mode, your TV can play personal video, music, and photo files from a media
server on your local network. Media servers include personal computers running media server
software such as Plex or Windows Media Player, network file storage systems that have built-in
media server software, and other devices that implement the specifications of the Digital Living
Network Alliance. Some servers do not fully implement the DLNA specification but are UPNP
(Universal Plug and Play) compatible. The Roku Media Player will connect to them as well.

Some media servers can convert files into Roku compatible formats. DRM-protected content is
not supported.




                                                 59
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 169 of 321




Using your TV in a hotel or dorm room
Hotels, school dorms, conference facilities, and similar locations with public wireless Internet
access often require you to interact with a web page to authenticate your access. These types
or networks are called restricted public networks . When you select a network of this type, the
TV automatically detects that additional information is needed and prompts you through using
another wireless device to supply the requested information.


About using your TV on a restricted public network
Here are some points to keep in mind when using your TV on a restricted public network:

      Using your Roku TV on a hotel or dorm room network requires wireless availability and a
       network-connected smartphone, tablet, or computer to authenticate access to your
       wireless access point.

      You will need your Roku TV remote.

      Some content might be limited or unavailable if you try to connect outside your home
       country due to geo-filtering.




                                                   60
     Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 170 of 321




Getting your Roku TV on line on a restricted public network
  1. Either during Guided Setup or after using the Settings > Network menu to set up a new
     connection, the TV automatically detects that you are connecting to a restricted network
     and displays the following prompt:




     Tip: Your TV can connect to a restricted network only if Enable ‘Device connect’ is
     selected in Settings > System > Advanced system settings. (Device connect is enabled
     by default, but if you have disabled it, the TV cannot complete the connection.)

     Note: Device connect is not present if the TV is in non-connected mode.




                                               61
  Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 171 of 321



2. After selecting the correct network, highlight I am at a hotel or college dorm, and then
   press OK. The TV prompts you to use your smartphone, tablet, or laptop to complete the
   connection.




3. Use a phone, tablet, or wireless-enabled computer to detect wireless networks. In most
   cases, you can simply open the device’s Wi-Fi Settings or Network Settings screen to
   start scanning.

   Note: The phone, tablet, or computer must be on the same wireless network to which
   you are connecting the TV.

4. Connect to the network named on your TV screen. The actual network name varies.

   Note: The previous step connects your smartphone, tablet, or computer directly to the
   TV. No connection charges apply and the connection does not impact your device’s data
   plan.

5. The wireless connection process prompts you for a password. Enter the password as
   shown on the TV screen. The actual password varies.

6. Start the web browser on your smartphone, tablet, or computer. When you attempt to
   open any web page, the restricted connection will prompt you for whatever information it
   needs. In most cases, you must agree to terms and conditions, provide identifying
   information, or enter a password, PIN, or room number to proceed. The information
   requested depends on the organization that controls the wireless connection.




                                              62
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 172 of 321



    7. After you enter the requested information, the TV automatically proceeds to complete its
        connection and resumes normal operation.

    8. If the TV prompts you to link to your Roku account, use your smartphone, tablet, or
        computer to complete the pairing operation and activate your Roku TV.



Roku voice remotes (select models only)
Only on TVs with the Roku voice remotes: The following topics explain how to get the most out
of your TV when it includes a Roku Voice Remote or Roku Enhanced Voice Remote.


Re-pairing your Roku voice remote
The Roku voice remotes operate with wireless radio-frequency signals and must be paired with
your TV. You initially paired the remote when you set up your TV during Guided Setup. But if
your remote loses its pairing with the TV for some reason, you can easily re-pair it using either
of the following methods:

    1. Remove the battery cover from the back of the remote.

    2. Press and hold down the pairing button for 3 seconds or longer, until the adjacent LED
        lights up.

    3. Do one of the following:

           Turn on the TV using the power button on the TV side or back panel. Pairing occurs
            as the TV starts up.

           Use the Roku mobile app or a different remote to navigate to Settings > Remote >
            Pair remote.

Tip: If the remote fails to pair with the TV, try installing new batteries. Also, it’s helpful to hold the
remote within two to three feet of the TV to ensure successful pairing.


Checking the Roku voice remote battery level
You can check the condition of the batteries in your Roku voice remote at any time by
navigating to Settings > Remote > Battery level. The resulting screen displays not only the



                                                     63
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 173 of 321



battery level, but also other information that can be useful when you need technical support with
your remote.

Tip: When you first turn on the TV, a battery level indicator appears in the upper right corner of
the screen for a few seconds.


Finding your Roku Enhanced Voice Remote
Only on TVs with the Roku Enhanced Voice Remote, when your remote has found its way down
into the sofa cushions or your dog has hidden it in the corner, you can use the Find Remote
feature to find out where it’s hiding. This feature has a limited range, and is designed to find
your Enhanced Voice Remote somewhere in the same room as the TV.

Select Find Remote on the Settings > Remote menu to see brief instructions on how to activate
the Find Remote feature. Note, however, that selecting this option doesn’t actually activate the
feature. Here are the complete instructions:

Activate Find Remote

      If your TV has a joystick-style control, press to the Left or Right to open the Inputs menu,
       and then press Right to scroll down to Find Remote.
      If your TV has a column of labeled panel buttons, press the INPUT button to open the
       Inputs menu, and then press the INPUT button again until you highlight Find Remote.




A moment or two after highlighting Find Remote, the Roku Enhanced Voice Remote starts
playing your selected Find Remote sound to let you know where it is hiding. The sound
automatically stops after a minute, or after you find the remote and press any button.



                                                   64
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 174 of 321




Changing and previewing the Enhanced Voice Remote finder sound
Only on TVs with the Roku Enhanced Voice Remote, you can customize the sound your remote
makes when you use the Find Remote feature. To customize the sound, navigate to Settings >
Remote > Change remote finder sound. Select the sound you want to use from the available
settings.

To preview the sound you have chosen, select Preview remote finder sound, and then hold
down OK on the remote to play the sound. When you release the OK button, the sound will
stop.




                                              65
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 175 of 321




Adjusting TV settings

You can adjust most picture and sound settings while you are watching a program by pressing
 to open the Options menu. There are some additional picture and sound settings in the
Settings menu.

In most cases, the changes you make apply only to the input you are using. Antenna TV, the
separate HDMI® inputs, and the AV input each have their own settings that the TV remembers
when you return to that input. The TV also separately remembers the settings you specify while
viewing streaming content.



Settings menu
Use the Settings menu to adjust overall TV settings. Press     to go to the Home screen, and
then navigate to Settings > TV picture settings.

You can adjust the following overall TV picture settings from the Settings screen:

      TV brightness – Provide a better viewing experience in darker or brighter rooms.
       Increases or decreases the TV’s general brightness across all TV inputs.

       Note: This setting is identical to the TV brightness setting you can access in the Options
       menu while watching a program.

      HDR notification – On select models only: Controls whether the TV displays a
       notification in the upper right corner of the screen for a few seconds when HDR or Dolby
       Vision content begins to play.

           o   On – The TV displays a notification when HDR or Dolby Vision content begins to
               play.

           o   Off – The TV does not display a notification when HDR or Dolby Vision content
               begins to play.



                                                   66
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 176 of 321



       Note: This setting does not affect the HDR or Dolby Vision notification that always
       appears in the program information banner. Press OK while watching a show to open
       the program information banner.

      Settings per input – Lists each TV input. Select an input, and then press  to display the
       Options menu where you can adjust the input’s settings while watching a live picture and
       listening to the sound from that input.

       Tip: You don’t have to go to the Settings menu first—you can display an input’s Options
       menu and adjust its settings whenever you are watching the input by pressing .



Options menu
The Options menu for each TV input provides many settings for controlling the appearance of
the picture and the quality of the audio. To view the Options menu, press  whenever you are
watching a TV input or streaming a video (except when you are viewing the program information
banner). The Options menu is a panel that appears over the left side of the screen:




Typical Options menu

To adjust the settings on the Options menu, press the UP or DOWN arrow to highlight a setting,
and then press the LEFT or RIGHT arrow to change the setting. You’ll see the changes you
make right away in picture appearance or audio quality.




                                                 67
         Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 177 of 321



Tip: When you highlight a setting, the header text explains the effect of its current value. When
you begin to adjust a setting, the other options are hidden so you can see more of the screen.
Even though the other settings are hidden, you can move the highlight up or down to adjust the
other settings. As soon as you press the UP or DOWN arrow, the other settings become visible
again.


Options menu settings

        TV brightness – Affects the overall brightness of the picture. This setting applies across
         the entire TV; that is, to all TV inputs and is identical to the TV brightness setting under
         Settings > TV picture settings.

        Picture mode – Provides picture presets for various viewing preferences. This setting
         applies to the currently-selected input only.

        Picture size – Adjusts the aspect ratio of the picture, enabling you to view a picture in its
         original format, or zoom or stretch it to fill the screen. The Auto setting has been found to
         produce the best picture in most cases.

        Audio effect – Adjusts the sound quality output from the TV speakers. This setting
         applies across the entire TV; that is, to all TV inputs. It does not affect the sound quality
         for headphones, HDMI (ARC), or SPDIF (TOSLINK) connectors.

        Sleep timer – Sets a timer that turns off the TV after the specific amount of time. This
         setting remains in effect even if you stop watching the current input.

        Closed captioning – Controls when you see captions. This setting is only offered for
         Antenna TV, the AV input, and streaming videos. Any set value remains in effect across
         only these inputs.

            o   Antenna TV – Set captions to off, always on, on only when the TV sound is
                muted, or on only during instant replay (when Live TV Pause has been enabled).

            o   AV input – Set captions to off, always on, or on only when the TV sound is
                muted.

            o   Streaming video channel – For streaming content that provides closed captions,
                set captions to off, always on, on only when the TV sound is muted, or on only



                                                     68
    Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 178 of 321



            during instant replay (for streaming content that supports instant replay). Note
            that some streaming channels have other methods for turning captions on and
            off. In these cases, the Closed captioning option does not appear on the Options
            menu.

            Note: If the   button is not available on your remote, you can use this feature in
            the Roku mobile app. For more information, see Getting and using the Roku
            mobile app.

   Captioning track – Only in Canada: Selects which caption track to display when Closed
    Captioning is on. This setting remains in effect on all inputs that provide captions.

    Note: Only in the United States, the Captioning track setting is located under
    Accessibility.

   SAP – Selects whether to play a secondary audio program or multichannel television
    sound, and which choice to play. This setting applies only to Antenna TV on digital
    channels.

   Advanced audio settings – Only on select models: Shows the Advanced audio settings
    menu.

   Advanced picture settings – Shows the Advanced picture settings menu.

Tip: To dismiss the Options menu, just wait a few seconds without pressing any buttons. Or
press  again to dismiss the menu immediately.




                                               69
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 179 of 321




Accessibility (U.S. only)
Only in the United States, the settings on the Accessibility menu enable you to change the TV’s
accessibility settings without leaving the program you are watching. These settings are also
available on the Home screen under Settings > Accessibility.




Accessibility menu settings

      Audio Guide – Turn the Audio Guide on or off. The Audio Guide is a text-to-speech
       screen reader that helps blind and low-vision users navigate the Roku user interface and
       on screen menus. When enabled, the Audio Guide reads out text, menus, and other on-
       screen items.

       Tip: If Shortcut is enabled, you can enable or disable the Audio Guide by pressing the 
       four times in quick succession. (The  button is located directly below the directional
       pad on the right side of the Roku remote.)

      Speech rate – Choose the speed at which the TV speaks Audio Guide prompts.

      Volume – Set the volume of the Audio Guide in relation to the main TV volume.

      Shortcut – Enable or disable the shortcut feature. When disabled, pressing  four times
       in quick succession does not enable or disable the Audio Guide.




                                                    70
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 180 of 321



      Closed captioning – Controls when you see captions. This setting is only offered for
       Antenna TV, the AV input, and streaming videos. Any set value remains in effect across
       only these inputs.

           o   Antenna TV – Set captions to off, always on, on only when the TV sound is
               muted, or on only during instant replay (when Live TV Pause has been enabled).

           o   AV input – Set captions to off, always on, or on only when the TV sound is
               muted.

           o   Streaming video channel – For streaming content that provides closed captions,
               set captions to off, always on, on only when the TV sound is muted, or on only
               during instant replay (for streaming content that supports instant replay). Note
               that some streaming channels have other methods for turning captions on and
               off. In these cases, the Closed captioning option does not appear on the Options
               menu.

               Note: If the   button is not available on your remote, you can use this feature in
               the Roku mobile app. For more information, see Getting and using the Roku
               mobile app.

      Captioning track – Selects which caption track to display when Closed Captioning is on.
       This setting remains in effect on all inputs that provide captions.

      SAP – Selects whether to play a secondary audio program or multichannel television
       sound, and which choice to play. This setting applies only to Antenna TV on digital
       channels.


Video description through Secondary Audio Program (SAP)
Video description is audio descriptions of the action in a program, to help individuals who are
blind or visually impaired enjoy the program. You enable video description by selecting one of
the Secondary Audio Program (SAP) options.

To hear video description narrations in programs that have them, turn on SAP. If there are
multiple SAP options for a channel, such as Spanish and French, try each one to determine
which setting carries the video description track.




                                                     71
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 181 of 321



Note: Broadcasters provide video descriptions only on a small number of programs. If you are
unable to hear video descriptions after following these instructions, the program you are viewing
does not provide them.

For more details about video description, go to:

       https://www.fcc.gov/consumers/guides/video-description.



Advanced audio settings – DTS TruSurround (select models
only)
This topic describes the Advanced audio settings menu for TV models with DTS TruSurround.
Each TV input has separate settings for fine tuning sound quality. All of the settings in this menu
apply only to the currently-selected input. To use the Advanced audio settings menu, first press
 to display the Options menu. Then select Advanced audio settings.




Advanced audio settings menu for models with DTS TruSurround


Advanced audio settings menu options – DTS TruSurround

      Audio effect – Select from among various preset audio modes to improve speech, make
       music sound its best, boost bass or treble, or simulate a theater. Use Reset audio
       settings, described below, to return the input’s current settings to their original values.




                                                   72
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 182 of 321



      DTS TruSurround –Simulates surround sound that otherwise would require installation of
       a surround sound audio system. Sometimes, the effect interferes with dialog clarity. Use
       the Dialog Clarity option to compensate.

      Dialog Clarity – Available only when DTS TruSurround is On. Choose among Low,
       Medium, and High settings to improve the clarity of dialog when you are using the
       TruSurround feature.

      TruVolume – Minimizes annoying volume fluctuations in programs.

      Reset audio settings – Returns DTS TruSurround, Dialog Clarity, and TruVolume
       settings, to their default settings for the selected Audio effect.



Advanced audio settings – Sonic Emotion Premium (select
models only)
This topic describes the Advanced audio settings menu for TV models with Sonic Emotion
Premium. Sonic Emotion Premium is an audio technology that enables your TV to produce a
more immersive sound experience. Each TV input has separate settings for fine tuning sound
quality. All of the settings in this menu apply only to the currently-selected input. To use the
Advanced audio settings menu, first press  to display the Options menu. Then select
Advanced audio settings.




Advanced audio settings menu for models with Sonic Emotion Premium



                                                   73
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 183 of 321




Advanced audio settings menu options – Sonic Emotion Premium

      Audio effect – Select from among various preset audio modes to improve speech, make
       music sound its best, boost bass or treble, or simulate a theater. Use Reset audio
       settings, described below, to return the input’s current settings to their original values.

      Sonic Emotion Premium – Displays a menu with individual Sonic Emotion audio settings,
       as described in Sonic Emotion.

      Reset audio settings – Returns Sonic emotion settings to their default settings for the
       selected Audio effect.


Sonic Emotion settings
When you turn on Sonic Emotion from the Advanced audio settings menu, these additional
settings become available:




      Dialog Enhancement – Enhances your ability to hear and understand dialog in the
       program.

      Bass Enhancement – Enhances the low frequency sound component in the program.

      Absolute 3D Sound – Simulates sound from multiple speakers that would otherwise
       require installation of a surround sound audio system.




                                                   74
         Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 184 of 321




Advanced picture settings
The Advanced picture settings menu for each TV input provides settings for fine tuning the
appearance of the picture. All of the settings in this menu apply only to the currently-selected
input.

To use the Advanced picture settings menu, first press  to display the Options menu. Then
select Advanced picture settings.




Typical Advanced picture settings menu


Advanced picture settings menu options

        Picture mode – Provides picture presets for various viewing preferences. This setting
         duplicates the one on the Options menu. When you change the Picture mode, other
         picture settings adjust accordingly. For example, setting the Picture mode to Vivid sets
         Brightness, Contrast, Sharpness, and other values to produce a very vibrant picture.
         Setting Picture mode to Movie changes the settings to produce a picture suitable for
         enjoying movies in a darkened room. If you make changes to the individual picture
         settings—for example, Contrast, or Sharpness—these settings are saved for the current
         input and the current picture mode. In this way, you can set HDMI 1 input’s Movie picture
         mode to use different settings than the HDMI 2 input’s Movie picture mode and Antenna
         TV’s Movie picture mode. Use Reset picture settings, described below, to return the
         input’s selected picture mode to its original values.




                                                    75
    Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 185 of 321



   Local contrast – Only on select models: Sets the amount of dimming multiple “local”
    areas of the screen’s backlight intensity. This setting can make dark areas darker
    without affecting the brightness of light areas. This option is disabled when Game mode
    is enabled.

   Dynamic contrast – Only on select models: Automatically adjusts the backlight level to
    achieve the optimum contrast and prevent excessive differences between light and dark
    areas of the screen. This option is disabled when Local dimming/Local contrast is
    enabled.

   Backlight - Adjusts the overall light intensity of the screen. On some models, this option
    is disabled when Dynamic contrast is enabled.

   Brightness – Adjusts the dark level of the black areas of the picture.

   Contrast – Adjusts the white level of the light areas of the picture.

   Sharpness – Adjusts the sharpness of the edges of objects in the picture.

   Color – Adjusts the intensity of colors in the picture. A setting of 0 removes all color and
    displays a black and white picture.

   Tint – Adjusts the color balance from green to red to obtain accurate colors in the
    picture.

   Color temperature – Adjusts the overall colors in the picture from Normal to slightly more
    bluish (Cool) to slightly more reddish (Warm).

   Action smoothing – Only on select models: Adjusts the amount of action smoothing
    applied to the video signal. A higher setting results in more smoothing, but can cause
    undesirable picture artifacts in certain types of content. Each Picture mode has a
    different Action smoothing default setting.

   Natural Cinema – Only on select models: When enabled, this feature reduces “judder”
    that is often present when 24 frame-per-second movies are upscaled to 60Hz TV
    standards. Natural Cinema mode is On by default in Movie and HDR Dark picture
    modes, and Off by default in other picture modes. When Natural Cinema mode is On,
    Action smoothing is turned off and disabled.




                                                  76
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 186 of 321



      Action clarity – Only on select 120Hz models: Reduces blur, especially for fast-moving
       images such as sports.

      LED action clarity – Only on select models: Reduces motion blur caused by LED
       backlight latency. Enabling this feature inserts black frames between picture frames in a
       way that improves the clarity of fast movement. It provides an improved viewing
       experience for video games and sporting events. When LED action clarity is enabled,
       the Brightness and Dynamic contrast settings are disabled. You can choose settings of
       Low, Medium, High, or Off to achieve the desired picture quality. Enabling Game mode
       sets LED action clarity to Medium.

      Game mode – Only on HDMI® and AV inputs: Controls whether Game mode is enabled.
       When On, the TV performs less image processing and has less input lag. When Off, the
       TV performs more image processing and has more input lag, which is less desirable for
       action games.

      Reset picture settings – Returns all picture settings for the input’s currently-selected
       Picture mode to their original values.

   Tip: To dismiss the Advanced picture settings menu, just wait a few seconds without
   pressing any buttons. Or press  again to dismiss the menu immediately.



Expert Picture Settings (4K models only)
4K (UHD) TV models have additional picture settings for demanding home theater enthusiasts.
Expert Picture Settings include gamma, noise reduction, 11 point white balance adjustment, and
extended color management.

You can access Expert Picture Settings only by using the Roku Mobile App on an iOS® or
Android™ mobile device. For more information, go to the following link on the Roku web site:

       go.roku.com/expertpicturesettings




                                                  77
      Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 187 of 321




Changing privacy settings
Note: Privacy settings are not present on TVs operating in non-connected mode.


Advertising
Only in connected mode, by default your TV uses an advertising identifier to track your TV
usage. You can change the privacy settings on your TV in two ways: resetting the advertising
identifier and limiting ad tracking.

Reset the advertising identifier

Resetting the advertising identifier clears the prior usage history that your TV stores, and then
begins tracking again. From that point forward, your new usage patterns affect the
advertisements you see on your TV.

    1. From the Home screen menu, navigate to Settings > Privacy > Advertising.

    2. Highlight Reset advertising identifier. Press  to view more information about this
        option. When you finishing reading the information, press OK to close the More
        Information window.

    3. Press OK to reset the advertising identifier, and then press OK again to dismiss the
        verification message.

Limit ad tracking

You can limit Roku’s tracking of your usage behavior by limiting ad tracking. When you do, your
TV will display ads that are not personalized based on your TV’s advertising identifier.

    1. From the Home screen menu, navigate to Settings > Privacy > Advertising.

    2. Highlight Limit ad tracking. Press  to view more information about this option. When
        you finish reading the information, press OK to close the More Information window.

    3. Press OK to select the Limit ad tracking check box.

Note: If you perform a factory reset and then reconnect your TV, ad tracking is restored until you
repeat these steps.




                                                   78
      Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 188 of 321




Microphone

Your Roku TV does not have a built-in microphone. However streaming channel providers can
use the microphone on the Roku voice remotes (only on select models) or on your mobile
device when the Roku mobile app is running. You can control whether streaming channels have
permission to use the microphone.

Note: These settings affect only streaming channel access to the microphone. They do not
affect your Roku TV’s Voice Search feature.

Channel microphone access

You can control which streaming channels have permission to use the microphone, giving you
control over how the microphone is used by each streaming channel. The default setting is
Prompt, so no channel will be able to turn on the microphone without your permission.

To change microphone access settings:

   1. From the Home screen menu, navigate to Settings > Privacy > Microphone.

   2. Select Channel microphone access.

   3. Choose one of the following settings:

          Prompt – Display a notification each time any streaming channel requests the use of
           the microphone. When a notification appears, you can choose among Prompt,
           Always allow, and Never allow on a per-channel basis.

          Always allow – Do not prompt, but always allow any streaming channel to use the
           microphone.

          Never allow – Do not prompt, but never allow any streaming channel to use the
           microphone.




                                                79
      Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 189 of 321



Channel permissions

After granting or denying microphone access on a per-channel basis, you can reset channel
permissions to enable them to follow the system-wide setting you specify under Channel
microphone access.

To reset channel permissions:

   1. From the Home screen menu, navigate to Settings > Privacy > Microphone.

   2. Select Channel permissions.

   3. Highlight Reset channel permissions, and then press OK.




                                                80
      Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 190 of 321




My Feed

Only in connected mode, use My Feed to find out when you can watch movies coming soon,
and to get updates on movies, TV shows, and actors that you are following.



Movies Coming Soon
My Feed gives you updates on your list of movies that are coming soon to theaters. With My
Feed, you’ll know when your favorite movie is ready to stream, the channels it is on, and how
much it will cost.

Select the movies you want to follow by going to My Feed > Movies Coming Soon. You’ll then
see a list of newly released movies that are not yet available on Roku streaming devices. Select
a movie, and then select Follow this movie on Roku. When you return to the main My Feed
screen, you’ll see banners for each of your newly-followed movies along with banners for
movies and TV shows you’re already following.



Movies, TV shows, and people
In addition to following movies coming soon, you can follow any movie, TV show, or actor
across top streaming channels. To follow a program, use the Search feature to find the movie,
TV show, or name that you want to follow, and then select Follow this movie/TV show/person on
Roku. For more information, see Searching for something to watch.

Note: The TV takes a bit of time to update your newly-followed shows. Until it finds at least one
channel offering the movie, the content banner in My Feed shows Check back later for updates.

My Feed alerts you any time a movie or TV show you are following becomes available on
another channel and whenever its price changes. A number in parentheses next to My Feed in
the Home screen menu means that My Feed has updated information that you haven’t viewed
yet. For example, if three of your followed shows have updates, you’ll see My Feed (3).



                                                  81
      Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 191 of 321



Note: When a movie or TV show you are following becomes available, the streaming channel
offering the movie might require that you subscribe or pay a fee to view it.




                                                   82
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 192 of 321




Searching for something to
watch

Searching for movies and shows across both Antenna TV (only in the United States) and
streaming channels is one of the unique features of your Roku TV. Within a single search
operation, you can search by:

      Movie name
      TV show name
      Actor or director name
      Streaming channel name
      Game name

Note: Roku Search is not available if your TV is operating in non-connected mode. Roku Search
doesn’t search across all streaming channels, but searches across lots of popular streaming
channels. The actual channels it searches vary by locale.



How do I search?
You can search by using an on-screen keyboard that you navigate using the arrow keys on your
remote, or only in the United States, you can use a Roku voice remote or the Roku mobile app
to search with your voice.

For more information about Voice Search, go to go.roku.com/voicesearch.




                                                83
     Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 193 of 321




Keyboard search using the remote
   1. Select Search on the Home screen menu.

      The Search screen has a keyboard grid and initially displays instructions—a set of icons
      representing search categories and a list of participating provider tiles.

      Tip: If you don’t see the instructions, navigate to the end of the list of recent searches
      and select Clear recent search selections.

   2. Use the arrow keys to navigate the on-screen keyboard, entering a few characters of the
      search term.

      With each additional character you enter, you narrow down the search, making the
      search results more relevant. You’ll often see the results you are seeking after entering
      only a few letters.

   3. When you see the show you are searching for, navigate to the right to highlight it.


Voice Search from a Roku voice remote
Only in the United Stated with models that have a Roku Voice Remote or Roku Enhanced Voice
Remote:

   1. Press and hold the search button, either      or    .

   2. Say the name of a movie, TV show, actor, or director.

      The TV lists the results of your search across many streaming and Antenna TV
      channels. An icon next to each search result shows the category of the result (movie, TV
      show, actor).

   3. Press the RIGHT arrow to move the highlight into the list of search results.

   4. Press the UP and DOWN arrows to scroll through the list of search results to highlight
      the item you want to view.




                                                  84
      Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 194 of 321




Searching from the Roku mobile app
Use the free Roku mobile app on your compatible smartphone or tablet to make searching even
faster. Use your mobile device’s keypad to type more quickly and easily than with the on-screen
keyboard on your TV. Only in the United States, you also can search simply by touching the
Voice Search icon and saying the name of the movie, TV show, actor or director, streaming
channel, or game.

When you use the Roku mobile app to search, search results are shown on your mobile device
instead of on the TV screen. When you make a selection from the search results, the TV starts
playing the selected program.

For more information, see Getting and using the Roku mobile app.



I found a show, now what?
Now that you’ve highlighted the show, movie, actor, game, or streaming channel you were
looking for, press the RIGHT arrow.

If your search result was an actor, director, or other item that does not represent a single item of
content, you’ll see another list to narrow down your search. Continue highlighting results and
pressing the RIGHT arrow until you find a single, viewable content item.




                                                   85
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 195 of 321




      The channel logo appears to the left of each result.
      Only in the United States, a LIVE TV logo indicates a program that is available on Antenna TV.
       Shows currently playing live appear at the top of the list. Shows airing in the future appear at the
       bottom of the list. Selecting a LIVE TV result switches the TV to that channel regardless of
       whether the program is currently in progress.
      An HD logo means that the content is available in high-definition.
      The checked circle adjacent to the title means you have already added the streaming channel.

If your search result was a game or a streaming channel, you’ll see detailed information,
images, and available actions, such as a list of streaming channels and the cost of getting the
item or channel.

Note: Some channels may require a paid subscription.




                                                       86
      Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 196 of 321




Follow on Roku
Rather than watch the show you found in Search, you can add it to My Feed and wait until it’s
available on a particular streaming channel or available at a better price. From the search
results screen, select Follow on Roku. Then go to My Feed periodically to check for updates to
each of your followed movies, TV shows, or people. For more information, see My Feed.



Recent Searches
The next time you use Roku Search, the Search screen displays a list of recent search
selections in place of the search instructions.

Using the recent search selections list makes it easy to quickly get to a previously found item,
for example, to find another movie with the same actor, or another TV show in the same series.




                                                  87
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 197 of 321




Using the Roku Channel
Store

Only in connected mode, the Streaming Channels menu option takes you to the Roku Channel
store, where you can add new subscription based and free streaming channels to your TV.

Tip: You also can search for streaming channels by using the Search option, as explained in
Searching for something to watch.

To make it easier to find what you want, the streaming channels in the Roku Channel Store are
categorized by topic. Press the UP and DOWN arrows to highlight the category you want, and
then press the RIGHT arrow to move the highlight into the grid of streaming channel tiles.

When you find a streaming channel you want to add or learn more about, highlight it and press
OK to display more details.

      If the streaming channel you are adding is free, you can select Go to channel to start
       watching it immediately.
      If there is a one-time or recurring fee associated with using the streaming channel, you
       must agree to the terms and conditions, accept the fee, and—if you created one when
       you activated your Roku TV, enter your Roku PIN code to authorize the charges.
      If you already have a subscription to the streaming channel—for example, you already
       subscribe to Netflix or you receive HBO through your cable TV provider—you must
       complete a different, simple authorization step to add the streaming channel.

You need only complete the authorization or activation step one time, when you initially add the
streaming channel. After that, you simply select the streaming channel tile from your Home
screen to start watching. (Channel and content availability is subject to change. Charges may
apply to your selection.)




                                                 88
      Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 198 of 321



Tip: New streaming channels are added continuously to the Roku Channel Store, so be sure to
check back every now and then for new options.

Note: If you don’t remember your PIN, or if want to change whether you need to use a PIN to
make purchases on your Roku account, see Changing your Roku Channel Store PIN
preference.




                                                 89
      Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 199 of 321




Customizing your TV

There are several things you can do to personalize your TV.



Add TV inputs
As you use your TV, you might find that you need to add a TV input tile that you did not add
during Guided Setup. To add a TV input:

   1. From the Home screen menu, navigate to Settings > TV inputs. Notice that the list of
       inputs is divided into two sections: Inputs being used and Inputs not used.

   2. Press the UP or DOWN arrows to highlight an input in the Inputs not used section of the
       list.

   3. Press the RIGHT arrow to move the highlight to Set up input.

   4. Press OK to add the input.

   5. Press       to return to the Home screen. Notice that the input has been added to the top
       of the Home screen. If you want to move the input tile to a different position in the grid,
       see Rearrange tiles.



Add streaming channels
You can add streaming channels by searching in the Roku Channel Store. New streaming
channels are added to the bottom of the Home screen. If you want to move the channel tile to a
different position in the grid, see Rearrange tiles.




                                                       90
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 200 of 321




Rename inputs
Rather than trying to remember that your Blu-ray™ player is connected to HDMI 1 and your
game console is connected to HDMI 3, you can rename the TV inputs to match the connected
device.

Note: Renaming an input also changes the icon associated with it.

To rename an input, you can either:

         Highlight the input tile in the Home screen, and then press  to display a list of options.
          From the list of options, select Rename input. Then select a new name and icon.

   or

         From the Home screen, navigate to Settings > TV inputs. On the TV inputs screen,
          select the input you want to rename, select Rename, and then choose a new name and
          icon from the provided list.

Rather than using the predefined names and icons, you can set a custom name and icon. To do
so, scroll up or down to highlight Set custom name & icon, and then press OK. Follow the
instructions on the screen to enter a name and select an icon for the input.

Press       to return to the Home screen. The new name and icon are now in effect.




                                                     91
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 201 of 321




Remove unwanted tiles
It’s easy to remove unused TV inputs and unwanted channel or app tiles. For example, if you
never use the HDMI 3 input, or if you don’t like the weather app you added from the Roku
Channel Store, you can remove them from your Home screen.

Note: You also can remove the Antenna TV tile if you never use the TV tuner. But be aware that
removing the Antenna TV tile also deletes the channel list. You’ll have to set up the TV tuner
again next time you want to view Antenna TV. Instructions for setting up the TV tuner can be
found in Setting up Antenna TV.

      To remove any tile, highlight the input tile in the Home screen, and then press  to
       display a list of options. From the list of options, select Remove input. In the screen that
       follows, confirm you want to remove the input.

      Alternatively, to remove a TV input tile from the Home screen, navigate to Settings > TV
       inputs. On the TV inputs screen, select the input you want to remove, and then select
       Remove > Confirm. Then press         to return to the Home screen.




                                                   92
      Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 202 of 321




Rearrange tiles
When you add a TV input tile, it’s added at the top of your Home screen. When you add a new
streaming channel, it’s added at the bottom of your Home screen.

You can easily rearrange the order of the tiles on the Home screen to suit your viewing
preferences. For example, you might want Antenna TV to be the first tile in your Home screen.
But if you mostly watch one streaming channel, you might want its tile to be the first one on your
Home screen.

   1. From the Home screen, highlight one of the tiles you want to move.

   2. Press  to display a list of options for the type of tile you selected.

   3. Select Move input or Move channel. The list of options disappears and the highlighted
       tile shows arrows indicating how it can be moved.




       Note: A paid subscription or other payments may be required for some channels.
       Channel availability is subject to change and varies by country. Not all content is
       available in countries or regions where Roku® products are sold.

   4. Use the arrow keys to move the highlighted tile to its new position. As you move the tile,
       it pushes other tiles out of its way.

   5. Press OK to lock the tile into its new position.




                                                  93
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 203 of 321



   6. Repeat these steps to move other tiles until you have arranged your Home screen to
       your liking.



Change themes
Only in connected mode, another way to customize your TV is to change its theme. The theme
establishes the look and feel of the TV through colors, designs, and fonts. Some themes require
payment.

To change the theme, in the Home screen menu navigate to Settings > Themes. In the Themes
screen, choose from the following options:

      My themes – Highlight a theme, and then press OK to switch to that theme.

      Get more themes – Highlight this option at the bottom of the My Themes list, and then
       press OK to shop for new themes.

      Custom settings – Turn Featured themes on or off. When Featured themes is on, the TV
       automatically switches to featured themes—like certain holiday-inspired themes —for a
       limited time whenever Roku makes them available, and then switches back to your
       selected theme when the featured theme expires. When off, the TV uses your selected
       theme.



Edit Antenna TV channel lineup
When you set up the TV tuner as described in Setting up Antenna TV, the TV adds all the
channels with good signals that it can detect in your area. It’s likely that you now have more
channels than you want in your channel list.

To edit the channel lineup, from the Home screen, navigate to Settings > TV inputs > Antenna
TV > Edit channel lineup. You’ll see a screen listing all of your channels. Adjacent to the list of
channels is a miniature TV screen playing the highlighted channel’s picture and sound.




                                                    94
      Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 204 of 321




Highlight each channel you want to hide, and then press OK to hide the channel.

Tip: If you need to see or hear the highlighted channel, wait a couple of seconds for the TV to
start playing the channel’s picture and sound. Also note that if you’ve enabled parental controls
and the program on the current channel is blocked, you won’t see a picture or hear sound while
editing the channel lineup.

Note: Repeating the tuner channel scan unhides all hidden channels.



Change sound effects volume
Sound effects are the noises the TV makes to let you know it received your command. You can
change the volume of sound effects or turn them off.

To adjust the sound effects volume, in the Home screen menu, navigate to Settings > Audio >
Menu volume. Navigate to the right and then change the setting to High, Medium, Low, or Off.




                                                 95
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 205 of 321




Configure power settings
Power settings let you configure features related to how your TV’s power settings work.


Power on settings
Power on settings tell the TV what to do when you turn on the power. To configure the power on
settings, from the Home screen, navigate to Settings > System > Power > Power on. Highlight
the preferred power on location in the list, and then press OK.




Auto power savings
To help you save energy, your TV can automatically turn itself off after a period of inactivity or a
period during which no signal has been detected. It is factory-configured to do both of these
things, but you can change these settings if needed.

To configure automatic power off, from the Home screen menu navigate to Settings > System >
Power > Auto power savings. In the Power settings screen, highlight the following options and
press OK to turn them on or off:

      Reduce power after 15 minutes – If no video or audio activity and no user interaction
       occur for 15 minutes, the TV automatically turns off the screen and sound.
      Turn off after 4 hours – If no video or audio activity and no user interaction occur for 4
       hours, the TV goes into standby mode.



                                                   96
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 206 of 321




Standby LED On/Off
Normally, the status LED on the front of your TV is lit whenever the TV is in standby mode. If
you prefer the status LED to not be lit in standby mode, you can turn it off. To do so, from the
Home screen, navigate to Settings > System > Power > Standby LED, and then select Off.

After making this change, the status LED still performs all other indication functions.


Fast TV start
Only in connected mode on TV models that are not Energy Star certified, you can enable Fast
TV start. As you might expect, Fast TV start lets you start watching your TV almost instantly
after turning it on. But it also enables other convenient features, such as the ability to turn on
your TV using voice commands or the Roku mobile app.

Be aware that enabling Fast TV start makes your TV use somewhat more power when it is
powered off to standby mode.



Configure accessibility (U.S. only)
Accessibility settings enable users with vision or hearing impairment to use the TV more
effectively. Accessibility settings are located under Settings > Accessibility.


Captions mode
The Captions mode settings specify when closed captions appear. Access caption settings from
the Home screen by selecting Settings > Accessibility > Captions mode. At this point, you can
choose among the following options:

      Off – No captions appear.

      On always– Captions appear whenever they are available from the program source.

      On replay– Captions appear only when you use the replay feature, and only when you
       are watching a streaming program that supports instant replay or watching a TV channel
       after enabling Live TV Pause.

      On mute – Captions appear only when the TV is muted.



                                                   97
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 207 of 321



Tips:

       You can change the captions mode while watching a program. Press  to display the
        Options menu, and then select Closed Captioning.

       Some streaming channels require you to enable captions through a setting within their
        channel even though you have turned on captions in the TV settings.

Note: Once enabled, the selected captions mode applies to all inputs that support captions and
remains enabled until you turn it off.


Captions preferred language
The Captions preferred language setting lets you select the language in which you want closed
captioning to appear, when that language is available. If your preferred language is not
available, then captioning reverts to the default language for the program, which usually is
English.

Highlight the language you prefer, and then press OK to select it.


Captions style
The Captions style settings let you control how closed captions look when displayed on your TV.
Access caption style settings from the Home screen by selecting Settings > Accessibility >
Captions style. At this point, you can choose among the following options:

       Text style – Choose from a list of fonts. As you move the highlight to each font, you can
        see a sample of the result in an adjacent panel.

       Text edge effect – Choose from a list of edge effect styles, such as raised, depressed,
        and various shadows. As you move the highlight to each effect, you can see a sample of
        the result in an adjacent panel.

       Text size – Choose from a list of sizes. As you move the highlight to each size, you can
        see a sample of the result in an adjacent panel.

       Text color - Choose from a list of colors for the text. As you move the highlight to each
        color, you can see a sample of the result in an adjacent panel.




                                                   98
    Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 208 of 321



   Text opacity - Choose from a list of opacity settings for the text. This setting determines
    how much the area behind the text shows through the text. A value of 100% blocks all of
    the content behind the text. As you move the highlight to each setting, you can see a
    sample of the result in an adjacent panel.

   Background color - Choose from a list of colors for the background area behind the text.
    As you move the highlight to each color, you can see a sample of the result in an
    adjacent panel. Note that you won’t see any change unless you set the Background
    opacity to a value other than Off.

   Background opacity - Choose from a list of opacity settings for the background of the
    caption. This setting determines how much the area behind the caption background
    shows through the background. A value of 100% blocks all of the content behind the
    background. As you move the highlight to each setting, you can see a sample of the
    result in an adjacent panel.

   Window color - Choose from a list of colors for the window rectangle surrounding the
    entire caption. As you move the highlight to each color, you can see a sample of the
    result in an adjacent panel. Note that you won’t see any change unless you set the
    Window opacity to a value other than Default or Off.

   Window opacity - Choose from a list of opacity settings for the window rectangle
    surrounding the entire caption. This setting determines how much the area behind the
    caption window shows through the window. A value of 100% blocks all of the content
    behind the window. As you move the highlight to each setting, you can see a sample of
    the result in an adjacent panel.




                                                 99
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 209 of 321




Audio Guide settings
Audio Guide settings help users who are blind or visually impaired to configure the text-to-
speech reader, enabling them to operate their TV more easily. Audio Guide uses voice prompts
that speak volume and channel changes, menu options, and setting changes. Access Audio
Guide settings from the Home screen by navigating to Settings > Accessibility, and then select
from the following options in the Audio Guide section:

      Audio Guide – Turn Audio Guide on or off.

      Speech rate – Select one of four speeds at which to hear spoken guide information:
       Slow, Normal, Fast, or Very Fast.

      Volume – Select the volume at which to hear spoken guide information, relative to the
       main TV volume.

      Shortcut – Enable or disable the shortcut feature. When enabled (the default), pressing
        four times in quick succession enables or disables the Audio Guide.




                                                 100
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 210 of 321




Changing caption settings (Canada only)
On models sold in the United States, you can find caption settings under Settings > Accessibility
> Captions mode and Captions style. On models sold in Canada, you can find captions settings
under Settings > Captions.

Captions mode

       Off – No captions appear.

       On – Captions appear whenever they are available from the program source.

       Instant replay – Captions appear only when you use the replay option, and only when
        you are watching a streaming program that supports instant replay.

       When mute – Captions appear only when the TV is muted.

Tips

       You can change the captions mode while watching a program. Press  to display the
        Options menu, and then select Closed Captioning.

       Some streaming channels require you to enable captions through a setting within their
        channel even though you have turned on captions everywhere else.

Note: Once enabled, the captions mode applies to all inputs that support captions and remains
enabled until you turn it off.

Captions preferred language

Choose the language in which you want closed captioning to appear, when that language is
available. If your preferred language is not available, then captioning reverts to the default
language for the program, which usually is English.

Highlight the language you prefer, and then press OK to select it.




                                                  101
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 211 of 321



Other caption settings

      Text style – Choose from a list of fonts. As you move the highlight to each font, you can
       see a sample of the result in an adjacent panel.

      Text edge effect – Choose from a list of edge effect styles, such as raised, depressed,
       and various shadows. As you move the highlight to each effect, you can see a sample of
       the result in an adjacent panel.

      Text size – Choose from a list of sizes. As you move the highlight to each size, you can
       see a sample of the result in an adjacent panel.

      Text color - Choose from a list of colors for the text. As you move the highlight to each
       color, you can see a sample of the result in an adjacent panel.

      Text opacity - Choose from a list of opacity settings for the text. This setting determines
       how much the area behind the text shows through the text. A value of 100% blocks all of
       the content behind the text. As you move the highlight to each setting, you can see a
       sample of the result in an adjacent panel.

      Background color - Choose from a list of colors for the background area behind the text.
       As you move the highlight to each color, you can see a sample of the result in an
       adjacent panel. Note that you won’t see any change unless you set the Background
       opacity to a value other than Off.

      Background opacity - Choose from a list of opacity settings for the background of the
       caption. This setting determines how much the area behind the caption background
       shows through the background. A value of 100% blocks all of the content behind the
       background. As you move the highlight to each setting, you can see a sample of the
       result in an adjacent panel.

      Window color - Choose from a list of colors for the window rectangle surrounding the
       entire caption. As you move the highlight to each color, you can see a sample of the
       result in an adjacent panel. Note that you won’t see any change unless you set the
       Window opacity to a value other than Default or Off.

      Window opacity - Choose from a list of opacity settings for the window rectangle
       surrounding the entire caption. This setting determines how much the area behind the
       caption window shows through the window. A value of 100% blocks all of the content




                                                    102
      Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 212 of 321



       behind the window. As you move the highlight to each setting, you can see a sample of
       the result in an adjacent panel.



Configuring parental controls
Parental controls enable you to control whether the members of your household can view
certain kinds of broadcast TV programs. When a program or feature is blocked, you can unblock
it by entering a parental control PIN that only you know.

Note: Parental controls block content from the TV tuner and from streaming options, if any, on
the Home screen menu. Parental controls do not block content on other TV inputs or content
from streaming channels you add to your TV.


Creating a parental control PIN
The first time you access the Parental controls screen, you must create a new parental control
PIN. Thereafter, whenever you want to change parental control settings, unblock programming
that has been blocked, change the PIN, or disable parental controls, you must enter your
parental control PIN.

Tip: Your parental control PIN has nothing to do with your Roku PIN. You can make them the
same if you want—this is entirely your choice.

To create a new parental control PIN, from the Home screen menu navigate to Settings >
Parental controls. The screen displays a numeric keypad. Use the arrow keys and then press
OK to enter a four digit code. Then repeat the process to enter the same PIN again, just to
make sure you correctly entered the PIN you want to use.

Important: If you forget your parental control PIN, the only way to recover is to perform a factory
reset operation, as explained in Factory reset everything. Be sure to write it down in a safe
place just in case.




                                                  103
      Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 213 of 321




Blocking Movie Store, TV Store, and News (U.S. only)
One of the parental control options is to completely hide the entertainment options that are
available directly on the Home screen menu.

To hide Home screen entertainment options:

   1. From the Home screen menu, navigate to Settings > Parental controls, and then enter
       your parental control PIN.

   2. In the Parental controls screen, highlight Home screen and then select or clear either of
       these options:

          Hide “Movie Store and TV Store” – Removes the Movie Store and TV Store options
           from the Home screen menu.

          Hide “News” – Removes the News option from the Home screen menu.

Tip: To use either of these options after you’ve hidden them, you must return to this screen and
remove the check mark from the corresponding Hide command.


Blocking Broadcast TV shows
For broadcast TV, parental controls use information embedded in the broadcast signal to
determine whether to allow a program to be displayed. Parents can configure parental controls
to block broadcast TV programs that meet or exceed a specific rating, so they cannot be viewed
or heard unless the correct parental control PIN is entered.

Note: Rating standards differ by country.

Enabling parental control of TV shows

The first step in blocking TV shows is to enable parental control of TV shows.

This setting is provided separately to make it easier for you to turn parental control of TV shows
on and off without disturbing their settings. For example, your kids are going to summer camp
for two weeks, and while they are gone, you don’t want to have to deal with unblocking shows
that you want to watch by entering your parental control PIN. All you need to do is clear Enable




                                                  104
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 214 of 321



parental controls, and all TV shows are unblocked. When the kids return, select Enable parental
controls again, and all of your parental control settings are restored in a single operation.

To enable parental control of TV shows:

   1. In the Home screen menu, navigate to Settings > Parental controls, and then enter your
       parental control PIN.

   2. In the Parental controls screen, navigate to TV tuner > Parental control of TV shows.

   3. Make sure the check box next to Enable parental controls is checked. If not, highlight it
       and press OK.

Blocking based on US TV ratings

Most broadcast US TV shows—other than movies—contain rating data that enables parental
controls to block shows that parents don’t want others to view. The ratings are divided into two
groups that function independently:

      Youth group – TV-Y, TV-Y7
      Main group – TV-G, TV-PG, TV-14, TV-MA

Within each of these groups, the ratings interact such that if you block a particular level of
content, the TV also blocks all content with a higher rating. Conversely, if you unblock a
particular level of content, the TV also unblocks all content with a lower rating. For example, if
you block TV-PG programs, the TV also blocks TV-14 and TV-MA programs. If you
subsequently unblock TV-14 programs, TV-PG programs are also unblocked, but TV-MA
programs remain blocked.

Similarly, within the main group, content types can be individually blocked. For example, you
can block just coarse language in shows with a TV-PG rating. If you do, then the TV also blocks
shows with coarse language in the higher ratings (TV-14 and TV-MA). Subsequently unblocking
coarse language in TV-14 ratings does not unblock coarse language in TV-MA programs, but it
does unblock coarse language in TV-PG programs.




                                                  105
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 215 of 321



To block TV shows based on US television ratings:

   1. From the Home screen menu, navigate to Settings > Parental controls, and then enter
       your parental control PIN.

   2. In the Parental controls screen, navigate to TV tuner > TV ratings. Choose among the
       following settings:

          Entire ratings – Highlight the rating you want to block, and then navigate to the right
           and select the first option that blocks the entire rating level (and all higher rating
           levels).

          Individual content types – Highlight the rating that contains the content type you want
           to block, and then select the content types you want to block from among those
           listed. Remember that blocking a content type in one rating blocks the equivalent
           content type in all higher rating levels.

Blocking based on US movie ratings

Most movies in the US are rated by the Motion Picture Association of America, or MPAA, so the
ratings are known as MPAA ratings. TV broadcast signals carry movie rating data that enables
parental controls to block shows that parents don’t want others to see. The ratings are:

      G – General audiences
      PG – Parental guidance suggested
      PG-13 – Parents strongly cautioned for children age 13 or younger
      R – Restricted
      NC-17 – Not for age 17 or younger

Unlike US TV ratings, there are no individual content types within the ratings. But like TV
ratings, blocking movies with a particular rating also blocks movies with a higher rating, and
unblocking movies with a particular rating also unblocks movies with a lower rating.

Tip: Blocking movies with an NC-17 rating also blocks programs with the now-obsolete X rating,
which can still occur in the program data of older movies.




                                                   106
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 216 of 321



To block movies based on MPAA ratings:

   1. From the Home screen menu, navigate to Settings > Parental controls, and then enter
       your parental control PIN.

   2. In the Parental controls screen, navigate to TV Tuner > Movie ratings.

   3. Select the rating level you want to block. You need only select one rating level, and all
       higher levels are automatically blocked.

Blocking based on Other ratings

Your TV can block programs having ratings that had not been defined when the TV was
manufactured. It does this by detecting a new Rating Region Table in a program and then
downloading the new table and displaying its rating in the Parental controls.

When the TV downloads a new Rating Region Table, it adds a new option to the list of rating
types: Other ratings. If you see this option in the Parental controls screen, you have tuned to a
station that has implemented a new rating table. Once the new rating table has been
downloaded to the TV, it remains in the TV until it is factory reset, and you can configure
blocking based on the new ratings.

New Region Rating Tables can have independent rating levels, or rating levels that interact in
the same ways as the built-in US TV and MPAA Movie ratings.

Tip: If your TV downloads a new Region Rating Table, you’ll have to experiment with its settings
to understand how to use it.

Blocking based on Canadian English ratings

Canadian-English language and third-language programs that are broadcast in Canada are
rated by the Action Group on Violence on Television, or AGVOT. TV broadcast signals carry
rating data that enables parental controls to block shows that parents don’t want others to view
based on content containing violence, language, sex, or nudity. The ratings are:

      C – Children under 8 years
      C8 – Children 8 years and older
      G – Generally suitable for all age groups
      PG – Parental guidance suggested for viewers under 14 years
      14+ – Generally not suitable for viewers under 14 years



                                                   107
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 217 of 321



      18+ – Generally not suitable for viewers under 18 years

Blocking content with a particular rating also blocks content with a higher rating, and unblocking
content with a particular rating also unblocks movies with a lower rating.

To block programs based on AGVOT ratings:

   1. From the Home screen menu, navigate to Settings > Parental controls, and then enter
       your parental control PIN.

   2. In the Parental controls screen, navigate to TV tuner > Canadian English ratings.

   3. Select the rating level you want to block. You need only select one rating level, and all
       higher levels are automatically blocked.

Blocking based on Canadian French ratings

Canadian-French language programs that are broadcast in Canada are rated by the Régie du
cinéma du Québec. TV broadcast signals carry rating data that enables parental controls to
block shows that parents don’t want others to view based on content containing violence,
language, sex, or nudity. The ratings are:

      G – Generally suitable for all age groups
      8+ – Viewers 8 years and older
      13+ – Viewers 13 years and older
      16+ – Viewers 16 years and older
      18+ – Adults only

Blocking content with a particular rating also blocks content with a higher rating, and unblocking
content with a particular rating also unblocks movies with a lower rating.

To block programs based on Canadian-French ratings:

   1. From the Home screen menu, navigate to Settings > Parental controls, and then enter
       your parental control PIN.

   2. In the Parental controls screen, navigate to TV tuner > Canadian French ratings.

   3. Select the rating level you want to block. You need only select one rating level, and all
       higher levels are automatically blocked.



                                                   108
      Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 218 of 321



Blocking unrated programs

Some broadcast TV shows and movies are assigned a rating of “Unrated”. Whether or not such
programs contain content that is objectionable to you cannot be determined. However, you can
choose to block such programs.

To block all unrated broadcasts:

   1. From the Home screen menu, navigate to Settings > Parental controls, and then enter
       your parental control PIN.

   2. In the Parental controls screen, navigate to TV tuner > Block all unrated programs.

   3. Highlight Unrated programs and press OK. When blocking is enabled, the adjacent
       padlock icon changes from unlocked to locked.

Tip: Blocking programs that have been assigned a rating of “Unrated” does not block programs
that have no rating assigned to them (for example a broadcast of a local town council meeting).
Programs that do not have an assigned rating display Rating NA (for “not applicable,” meaning
a rating is not needed).




                                                109
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 219 of 321




What happens when a TV show is blocked?
After you’ve set up parental controls, TV shows and movies can be blocked:

      When you change channels and the new channel is playing a program whose rating
       exceeds your settings.

      When a new show comes on the channel you are watching and its rating exceeds your
       settings.

When a program is blocked by parental control settings, the TV displays a blocked message:




Whenever this blocked message appears, both the video and audio of the show are blocked, as
well as program data that would normally appear in the area at the bottom of the screen.




                                                110
      Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 220 of 321



To watch the blocked program, you need to know the PIN code defined when you enabled
parental controls, as explained in Creating a parental control PIN.

   1. Press OK to select Unblock and display a PIN pad.




   2. Use the arrow keys to enter your parental control PIN code, and then press OK to select
       Unblock everything.

After unblocking shows that have been blocked, all blocking is disabled for two hours or until
you turn off the TV.


Changing the parental control PIN
To change your parental control PIN:

   1. From the Home screen menu, navigate to Settings > Parental controls, and then enter
       your parental control PIN.

   2. In the Parental controls screen, highlight Change PIN.

   3. Move the highlight into the adjacent keypad, and then use the arrow keys and then press
       OK to enter a four digit code. Then repeat the process to enter the same PIN again, just
       to make sure you correctly entered the PIN you want to use.




                                                 111
      Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 221 of 321




Resetting parental controls
So now your kids have grown up and gone away to college, and you no longer want to deal with
blocked programs.

To erase all parental control settings:

   1. From the Home screen menu, navigate to Settings > Parental controls, and then enter
       your parental control PIN.

   2. In the Parental controls screen, highlight Reset parental controls.

   3. Follow the instructions on the screen to confirm that you want to erase all parental
       control settings.

   Tip: Resetting parental controls also erases your parental control PIN.




                                                112
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 222 of 321




More settings

This section describes the features and settings of the TV that were not covered in the other
parts of this guide.



Changing network settings
If needed, you can change your network settings at any time. For example, if you change the
name of your wireless network (its SSID) or its password, you will need to change your TV’s
settings so that it can continue to connect. Also, if you decided not to connect to the Internet in
Guided Setup, you can use network settings to connect at a later time.

To change network settings, from the Home screen menu, navigate to Settings > Network, and
then press the RIGHT arrow. At this point, you can choose the following options:

       About – Lists important information about your current network connection, such as
        status, connection type, IP addresses, and MAC address. This information is often
        useful when contacting customer support with connection issues.

       Check connection – Select your existing network connection type, and then press OK to
        start checking the network connection. The TV uses your current network information to
        reconfirm the wireless or wired network connection to the local network and the Internet
        connection.

       Set up connection – Select a network connection type, and then select the option to set
        up a new connection. Follow the on-screen instructions to complete the network
        connection. For help with each of the steps, see Network connection.

    Note: Some networks, such as those found in dorm rooms, hotels, and other public places,
    may require you to read and agree to terms, enter a code, or provide identifying information
    before letting you connect to the Internet. For more information, see Using your TV in a hotel
    or dorm room.



                                                  113
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 223 of 321




Changing time settings
You can change time settings to suit your preferences. You can find the following settings by
navigating from the Home screen menu to Settings > System > Time:

      Sleep timer – Set a time delay after which the TV will automatically shut off. This setting
       reflects the setting you can make in the Options menu from any TV input, as explained in
       Options menu settings. Note that the sleep timer setting is not input specific.

      Time zone – Select whether to set the time zone automatically or manually, and if set
       manually, select your current time zone. Typically, a TV connected to the Internet can
       discover its own time zone automatically, and a TV that is not connected to the Internet
       must be set manually. Initially, this setting is made when you set up the TV tuner, as
       explained in Setting up Antenna TV. Correct time zone information is needed to correctly
       display program data.

      Clock format – Select whether to display time in a 12-hour or 24-hour format, or to turn
       off time display. This setting is available only on TVs that are connected to the Internet.
       Non-connected TVs do not display the time.



Scanning for Antenna TV channels again
There will be times when you need to create a new channel list. For example, you:

      Change cable providers

      Reorient your TV antenna

      Move to a different city with different channels

Whenever you need to update your TV channel list, you can repeat the channel scan.

Tip: Repeat the channel scan from time to time to make sure you are receiving all of the latest
channels. Broadcasters add and remove channels, move channels to different parts of the
spectrum, and change the power levels of their channels periodically.

Note: Repeating the tuner channel scan unhides all hidden channels.




                                                  114
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 224 of 321



To repeat the channel scan, from the Home screen menu, navigate to Settings > TV inputs >
Antenna TV > Scan again for channels. Then select Start finding channels to begin the channel
scan process. The screens and options that appear during this process are identical to those
described in How do I set up the TV tuner?



Setting the HDMI® mode (4K models only)
On 4K (UHD) TVs, you can independently configure each HDMI® input to match the capabilities
of the connected device. From the Home screen menu, navigate to Settings > TV inputs, and
then select an enabled HDMI® input. Next, select HDMI mode and then select one of the
following settings:

      Auto – Let the TV determine the best setting. Use this option unless your HDMI® device
       does not correctly communicate its HDMI® version compatibility.

      HDMI 1.4 – Configure the input for compatibility with HDMI® version 1.4, which supports
       a maximum refresh rate of 30 Hz at full UHD resolution. Most HDMI® devices will work
       correctly with the TV in this mode.

      HDMI 2.0 – Configure the input for compatibility with HDMI® version 2.0, which supports
       a maximum refresh rate of 60 Hz at full UHD resolution. You must use this mode to view
       HDR content from the device connected to this HDMI® input. However, note that many
       older HDMI® devices do not work correctly when the TV’s HDMI® input is set to this
       mode.




                                               115
      Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 225 of 321




Adjusting external control
You can choose the level of external control you want to allow your TV to accept. External
control enables other devices, including the Roku Mobile App, to control your TV over the local
area network in your home.

To adjust the level of external control access:

   1. From the Home screen menu, navigate to Settings > System > Advanced system
       settings > External control.

   2. Select Network access.

   3. Choose one of the following settings:

          Default – External control is enabled only on a private network address, and accepts
           commands only from other private network addresses on your home network. This
           setting is suitable for most cases, including use of the Roku mobile app on your
           smartphone.

          Permissive – External control is enabled under all conditions, but accepts commands
           only from private network addresses or the same subnetwork within your home
           network. This setting might be required when attempting to operate the TV from a
           third-party application, for example, one of the Internet of Things (IoT) applications
           such as ifttt.com.

          Disabled – External control is completely disabled. The TV does not accept external
           commands from any source, including the Roku mobile app.




                                                  116
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 226 of 321




Using the TV in a home theater
Your TV has several features that make it an ideal TV for a home theater. But you might not
notice them because they remain in the background until you decide to use them.


Turning off the speakers
When you use your TV with a sound bar or an external amplifier and speakers, you’ll probably
want to turn off the internal TV speakers.

To turn off the TV’s built-in speakers, in the Home screen menu, navigate to Settings > Audio >
TV speakers and change the setting.

Tip: The TV’s internal speakers can be enabled and disabled automatically as needed by
system audio control, as described in Enable system audio control. Using the headphone jack
also turns off the internal speakers.


Changing the audio mode
The TV has two audio modes, accessed by navigating in the Home screen menu to Settings
>Audio > Audio mode:

      Stereo – Use this setting for internal speakers, headphones, and external stereo
       amplifiers connected through HDMI® ARC, SPDIF optical, or headphone jack.

      Auto – Use this setting to automatically detect the best audio setting based on the audio
       stream in the content you are watching. If you have connected the TV to an external
       Dolby Audio™ compatible amplifier, receiver, or sound bar through HDMI® ARC or
       SPDIF optical, the TV automatically selects the appropriate surround sound capabilities
       of the device based on the characteristics of the current program.




                                                117
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 227 of 321




Setting up a digital audio connection
You can connect the TV to an external amplifier, receiver, or sound bar by using either of these
two connections:

      HDMI ARC – The HDMI® Audio Return Channel enables the TV to output digital
       audio on one of its HDMI® connectors. The connected amplifier can also
       function simultaneously as an input source to the TV, if needed. To use the
       ARC capability, you must connect an HDMI® cable from your amplifier’s HDMI® ARC
       connector to the HDMI ARC connector on the TV. You also must:

           o   Be sure your HDMI® cable is certified by HDMI®.

           o   Enable HDMI ARC under Settings > System > Control other devices (CEC), as
               explained in Enable HDMI® ARC.

      SPDIF optical – The TV has an SPDIF optical connector that outputs a digital
       audio signal. To use the optical output, connect a TOSLINK optical cable
       from the amplifier to the Optical or SPDIF connector on the TV.

       Note: Dolby Audio™ supporting Dolby Digital Plus™ format is not available through the
       SPDIF optical output. This format is only available through the HDMI® ARC connection.

After making the required HDMI® ARC or SPDIF optical connection, go to Settings > Audio >
S/PDIF and ARC option and select the audio format to use.

Note: In most cases, Auto detect is the best option. Other settings can result in no sound when
the content you are viewing does not contain the audio stream type you selected.


Controlling other devices through CEC
Consumer Electronics Control (CEC) enables your TV and other CEC-compatible home
entertainment devices to control one another in various ways. First, the CEC-compatible
devices must “discover” one another and report their capabilities. After this, one device can
control another according to the features you enable. For example, playing a disc on a Blu-ray™
player could switch the TV to the Blu-ray™ player’s input. Or, powering off the TV could also
power off the Blu-ray™ player and the home theater receiver.




                                                 118
      Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 228 of 321



Discover connected CEC devices

To discover CEC devices:

   1. Make sure that your CEC-compatible devices are connected to the TV with a suitable
       High Speed HDMI® Cable that supports HDMI® ARC and CEC control.

   2. Turn on each device and make sure all devices are CEC enabled.

       Tip: Some manufacturers have their own branded names for CEC functionality, so you
       might need to read the product documentation to correctly identify the CEC features of
       the device.

   3. On the TV’s Home screen menu, navigate to Settings > System > Control other devices
       (CEC) and then select Search for CEC devices. Press OK to repeat the discovery
       process, if necessary.

When finished, the TV displays a list of CEC devices that are connected to each HDMI® input,
as well as any devices that had previously been connected. The TV remembers the names of
multiple CEC devices even when they are no longer connected. If the list is longer than the
allowed space, press  to see a complete list in a scrollable window.

Enable HDMI® ARC

HDMI® ARC is the audio return channel that is available on one of the TV’s HDMI® ports. The
audio return channel enables you to send a Dolby Audio™ signal back to a home theater
receiver that is also sending an audio and video signal into the TV. Using HDMI® ARC reduces
the number of cables needed and optionally lets you control the volume and mute state of the
receiver by enabling system audio control.

HDMI® ARC is disabled by default. To enable HDMI® ARC, in the Home screen menu, navigate
to Settings > System > Control other devices (CEC), and then highlight HDMI ARC. Press OK to
enable or disable the feature.

Note: Enabling HDMI ARC also enables System audio control. After enabling HDMI ARC, you
can disable System audio control if you prefer.




                                                  119
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 229 of 321



Enable system audio control

System audio control enables the TV remote to change the volume and mute state of an
amplifier or sound bar connected through HDMI®, and to display the external device’s volume
and mute status in the TV’s on-screen display.

The TV automatically turns off its internal speakers and sends volume and mute control signals
to an external amplifier when all of the following are true:

      System audio control is enabled on the TV.

      The TV is connected to a CEC-compatible amplifier, it is powered on, and CEC
       discoverability is enabled.

      The CEC-compatible amplifier’s HDMI® ARC connector is connected to the TV’s HDMI
       ARC connector with a suitable HDMI® cable.

When the CEC-compatible amplifier is off, the TV automatically turns on its speakers (unless
you have turned them off as described in Turning off the speakers) and resumes local control of
volume and mute state.

To enable or disable system audio control, in the Home screen menu, navigate to Settings >
System > Control other devices (CEC) and highlight System audio control. Press OK to enable
or disable the feature.

Enable 1-touch play

1-touch play enables a device to control which TV input is active. For example, pressing Play on
your Blu-ray™ player switches the TV to the Blu-ray™ input.

1-touch play is disabled by default. To enable 1-touch play, in the Home screen menu, navigate
to Settings > System > Control other devices (CEC) and highlight 1-touch play. Press OK to
enable or disable the feature.

Enable system standby

The system standby feature causes other devices to power off when you power off your TV.
Depending on the CEC System Standby implementation, it also might enable connected
devices to power off your TV when you power off the device.




                                                   120
      Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 230 of 321



System standby is disabled by default. To enable system standby, in the Home screen menu,
navigate to Settings > System > Control other devices (CEC) and highlight System standby.
Press OK to enable or disable the feature.



Restarting the TV
You can restart the TV when necessary. Restarting has the same effect as unplugging the TV
power and then plugging it in again.

To restart the TV, navigate to Settings > System > Power, and then select System restart.
Highlight Restart, and then press OK to confirm restart.

While the TV restarts, the screen goes dark for a few seconds, and then displays the startup
screen for a few more seconds. When the restart operation completes, the TV displays the
activity you selected in Power on settings.



Resetting the TV
You can choose to reset only the TV picture and audio settings to their original values, or
perform a full factory reset to return the TV to the state it was in when you first unpacked and
turned it on.


Reset audio/video settings
To reset only the TV picture and audio settings to their original values, navigate to Settings >
System > Advanced system settings > Factory reset, and then highlight Reset TV audio/video
settings. Read the information on the screen to make sure you understand what the reset
operation does.

To proceed with the reset operation, press PLAY/PAUSE three times in a row.


Factory reset everything
A full factory reset returns the TV’s settings to their original state and removes all personally
identifiable information from the TV. When finished, you must repeat Guided Setup,




                                                   121
      Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 231 of 321



reconnecting to the Internet, re-linking your Roku account, and reloading any streaming
channels. You also must repeat Antenna TV setup and input configuration.

Factory reset is the recommended choice if you want to transfer the TV to another owner, and it
is the only choice if you want to switch from Store mode to Home mode (if you inadvertently
selected Store mode during Guided Setup).

To perform a factory reset, navigate to Settings > System > Advanced system settings >
Factory reset, and then highlight Factory reset everything. Read the information on the screen
to make sure you understand what this reset operation does.

To proceed with the full factory reset, use the on-screen number pad to enter the code
displayed on the screen, and then select OK to proceed.

When the factory reset operation completes, the TV restarts and displays the first Guided Setup
screen.


What if I can’t access the Factory Reset option?
It is possible for your TV to get into a state where you cannot access the various menus,
including the menu option that lets you perform a factory reset operation. If that happens, you
can force the TV to reset by following these steps.

Models with a RESET button

   1. Using a straightened paper clip or ball-point pen, press and hold the recessed RESET
       button on the TV connector panel.

   2. Continue to hold the RESET button for approximately 12 seconds.

       When the reset cycle completes, the status indicator comes on dim.

   3. Release the RESET button. The TV is now powered off.

   4. Turn on the TV and proceed through Guided Setup. See Guided Setup.

Models without a RESET button

   1. On the TV panel (not the remote) press and hold down the MUTE and POWER buttons.




                                                 122
      Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 232 of 321



   2. Unplug the TV power, and then plug it in while continuing to hold down the MUTE and
       POWER buttons.

   3. When you see the startup screen appear on the TV, release the buttons.

   4. Turn on the TV and proceed through Guided Setup. See Guided Setup.


Network connection reset
If you want to remove your network connection information without disturbing other settings,
navigate from the Home screen to Settings > System > Advanced systems settings > Network
connection reset, and then select Reset connection.

When you select this option, the TV removes your wireless network information, including the
name of the connection (its SSID) and your wireless password, if any, and then it restarts. After
restarting, your TV retains all of its other settings and its association with your Roku account.

After resetting your network connection, navigate from the Home screen to Settings > Network >
Set up new connection to continue enjoying all of the benefits of your connected TV.



Changing your Roku Channel Store PIN preference
When you created your Roku account, you were given the opportunity to create a PIN code and
to specify when it must be used. If you created a Channel Store PIN and want to change it, or
you don’t remember your PIN, or if you didn’t create a Channel Store +PIN and want to add
one, you can easily make these changes.

   1. On a computer, tablet, or smartphone, use your web browser to go to
       https://my.roku.com and sign in.

       After signing in, the My Account page appears.

   2. Under PIN Preference, click Update to open the Choose Your PIN Preferences page.

   3. Skip this step if you just want to change your PIN. Otherwise, choose the option your
       prefer from among those listed:

          Require a PIN to make purchases or to add any item from the Channel Store.




                                                  123
         Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 233 of 321



            Require a PIN to make purchases.

            Do not require a PIN to make purchases.

    4. If you choose either of the first two options, enter your PIN twice in the appropriate
         boxes.

    5. Click Save Changes to save your changes and return to the My Account page. Note that
         your current setting is described under PIN Preference.



Getting system updates
If your TV is operating in connected mode, it will automatically get updates from time to time.
You don’t need to do anything. But if you are aware that an update is available and you don’t
want to wait until the TV updates itself, you can manually check for updates.

If your TV is operating in non-connected mode, you can still get updates by using a USB flash
drive.

You can download an updated User Guide that matches your Roku TV software version from
the Roku web site at:

    www.roku.com/support

To determine your current Roku TV software version, go to Settings > System > About, and
then press OK or navigate to the right.


Checking for updates on a connected TV
If you’re one of those people who has to have the latest, most up-to-date features the moment
they are available, you can check for updates as often as you want.

To check for updates, navigate to Settings > System > System update, and then select Check
now. The TV responds either with a message saying that your TV is up to date, or with a
message saying that an update is available.

Follow the instructions on the screen to install the system update.




                                                  124
      Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 234 of 321



Note: Sometimes system updates install new system software, and other times they install new
features for streaming channels. Therefore, you won’t always see a change in the behavior of
your TV after a system update.


Getting updates on a non-connected TV
If your TV is not connected to the Internet, you can still get system updates by using a USB
flash drive and a computer with an Internet connection.

To get a system update, navigate to Settings > System > System update:




The System update screen on a non-connected TV gives you the opportunity to connect your
TV to the Internet to automatically receive updates. We recommend this option if it is possible in
your situation. To proceed, select Connect to the Internet and follow the instructions in What if I
didn’t connect my TV?.

Otherwise, if you can’t connect to the Internet, select I can’t connect, and then follow the
instructions on the screen. Here’s a summary:

   1. On an Internet-connected computer, go to the web site displayed on the System update
       screen.

   2. On the USB Update web page, select the correct brand and model, and then click Next.

   3. Click Download Software, and then save the file to the root folder of a standard USB
       flash drive.



                                                  125
      Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 235 of 321




       USB flash drive

       Any normal USB flash drive will work, provided it has a FAT-16 or FAT-32 file system format.
       (This is the default for most flash drives.)

       The size of the download is small—usually less than 100 MB—and so will fit on most any size
       flash drive you might have.




   4. When the download finishes, take the USB flash drive to the TV and plug it into the USB
       port. When you do, the TV validates the files on the flash drive and displays a 12-digit
       code.

   5. Write down the code and the web address, and take this information back to your
       Internet-connected computer.

   6. On the 12-digit code page, enter the code your TV displayed, and then click Next.

   7. On the 6-digit code page, write down the 6-digit code that appears, and then take it back
       to your TV.




       12- and 6-digit codes

       The USB update process uses a pair of codes to validate that you are authorized to install an
       update, and to ensure you are not attempting to install an old, unsupported version of the system
       software.




   8. Using the TV remote, select Next to move to the next screen, and then use the on-
       screen keyboard to enter the 6-digit code. When finished, select OK. The system update
       begins. Do not remove the USB flash drive until the TV restarts.

When the update finishes, the TV restarts. You can check the new version number by
navigating to Settings > System > About.




                                                      126
       Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 236 of 321




Other devices

Screen Mirroring your phone or tablet
Only in connected mode, your TV has a feature called screen mirroring that lets you mirror your
compatible smartphone or tablet on your TV. Share videos, photos, web pages, and more from
compatible devices.

By default, your TV’s screen mirroring mode is set to Prompt. In this mode, when your TV
receives a screen mirroring request, it prompts you with the following options, unless you have
previously selected Always accept or Always ignore for the device:

      Always accept – Always accept mirrored content from the mobile device without
       additional prompting in the future for this device.

      Accept – Accept mirrored content from the mobile device this time only. Prompt again
       next time this device attempts to mirror content.

      Ignore – Do not accept mirrored content from the mobile device at this time. Prompt
       again next time this device attempts to mirror content.

      Always ignore – Never accept mirrored content from this mobile device.

   Note: You can manage and change the list of devices that are set to Always accept or
   Always ignore by navigating from the Home screen to Settings > System > Screen mirroring
   > Screen mirroring devices.

      If you prefer to always allow all screen mirroring attempts without prompting, go to
       Settings > System > Screen mirroring, and then change the Screen mirroring mode to
       Always allow.

      If you prefer to never allow screen mirroring from any device, change the Screen
       mirroring mode to Never allow.




                                                  127
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 237 of 321



For information on which devices may work with screen mirroring and instructions on how to use
it, go to the following link on the Roku web site:

        go.roku.com/screenmirroring



Getting and using the Roku mobile app
Roku makes the Roku mobile app free for compatible iOS® and Android™ mobile devices.

The Roku mobile app is an alternative remote for your Roku TV. The Roku mobile app helps
you find and add new Roku Channels, more easily search and find something to watch and,
only in the United States, even use your voice to search without typing.

Find more information and get the Roku mobile app by using the following link to the Roku web
site:

        go.roku.com/mobileapp


Private Listening on the Roku mobile app
Only on compatible Apple and Android devices, the Roku mobile app enables you to use
headphones connected to your device to listen to streaming programs Antenna TV channels.
Make sure you have the latest version of the Roku mobile app before using this feature.

For more information, go to the following link on the Roku web site:

        go.roku.com/privatelistening



Using a universal remote
In many cases, you can program your cable or satellite universal remote to also control your TV.
You will need to have instructions for programming the remote handy. Check with your cable or
satellite provider for instructions.

For details on how to set up the TV to work with universal remotes, go to the following link on
the Roku web site:

        go.roku.com/universalremote



                                                     128
      Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 238 of 321




FAQ

For the latest answers to Frequently Asked Questions, visit the Roku support website:

       go.roku.com/support




                                               129
         Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 239 of 321



Legal statement
Please note—Use of the Roku TV is governed by the Roku TV End User Agreement (see below). In addition, an end user online
profile and billing account with Roku, Inc. (“Roku”) on Roku’s website (“Roku Account”) is required to stream content via the Internet
using your Roku TV. A Roku Account gives you access to movies, television shows, and other audio-visual entertainment in the
“Roku Channel Store,” a storefront of applications provided by Roku via your device’s on-screen menu. After your Roku Account is
created, you can link your Roku TV to your account. By using the Roku TV, you agree to the following disclaimer. For the avoidance
of doubt, the content disclaimer set forth herein shall refer to all content and channels accessible and available on the Roku TV,
including those available via the Roku® streaming platform, as well as broadcast cable.
Due to the various capabilities of the Roku TV, as well as limitations in the available content available therein, certain features,
applications, and services may not be available on all Roku TV s, or in all territories. Some features on the Roku TV may also
require additional peripheral devices or membership fees that are sold separately. Please visit the Roku, Inc. website for more
information on the Roku TV and content availability. The services and availability of content on the Roku TV are subject to change
from time to time without prior notice.
All content and services accessible through the Roku TV belong to third parties and are protected by copyright, patent, trademark
and/or other intellectual property laws. Such content and services are provided solely for your personal noncommercial use. You
may not use any content or services in a manner that has not been authorized by the content owner or service provider. Without
limiting the foregoing, you may not modify, copy, republish, upload, post, transmit, translate, sell, create derivative works, exploit, or
distribute in any manner or medium any content or services displayed through the Roku TV.
You expressly acknowledge and agree that your use of the Roku TV is at your sole risk and that the entire risk as to satisfactory
quality, performance and accuracy is with you. The Roku TV and all third party content and services are provided “as is” without
warranty of any kind, either express or implied. Roku expressly disclaims all warranties and conditions with respect to the Roku TV
content and services, either express or, implied, including but not limited to, warranties of merchantability, of satisfactory quality,
fitness for a particular purpose, of accuracy, of quiet enjoyment, and non-infringement of third party rights. Roku does not guarantee
the accuracy, validity, timeliness, legality, or completeness of any content or service made available through the Roku TV and does
not warrant that the Roku TV, content or services will meet your requirements, or that operation of the Roku TV will be uninterrupted
or error-free. Under no circumstances, including negligence, shall Roku be liable, whether in contract or tort, for any direct, indirect,
incidental, special or consequential damages, attorney fees, expenses, or any other damages arising out of, or in connection with,
any information contained in, or as a result of the use of the device, or any content or service accessed by you or any third party,
even if advised of the possibility of such damages.
Third party services may be changed, suspended, removed, terminated or interrupted, or access may be disabled at any time,
without notice, and Roku makes no representation or warranty that any content or service will remain available for any period of
time. Content and services are transmitted by third parties by means of networks and transmission facilities over which Roku has no
control. Without limiting the generality of this disclaimer, Roku expressly disclaims any responsibility or liability for any change,
interruption, disabling, removal of or suspension of any content or service made available through the Roku TV. Roku, the content
providers, or the service providers may impose limits on the use of or access to certain services or content, in any case and without
notice or liability. Any questions or requests for service relating to the content or services made available on the Roku TV should be
submitted to the respective cable content or service provider or as described in the Roku TV User Guide.
In the event of a conflict between the Roku TV End User Agreement and the terms set forth in this Legal Disclaimer, the Roku TV
End User Agreement shall prevail and control in all circumstances.

END USER LICENSE AGREEMENT (FOR ROKU TV)

IMPORTANT: READ THIS AGREEMENT CAREFULLY BEFORE YOU USE A ROKU TV. ALSO REVIEW THE
IMPORTANT PRODUCT INFORMATION THAT MAY HAVE BEEN PROVIDED WITH YOUR ROKU TV.


Overview
This End User License Agreement (“EULA”) between you and Roku, Inc. (“Roku”) governs the use of: (a) your television which uses
the Roku platform to play digital content over the Internet (“Television”), and (b) any firmware and software that have been pre-
installed on the Television and the firmware and software updates Roku provides to you for the Television (collectively, the
“Software”). By linking the Television to your account on Roku’s website (“Roku Account”) or using the Television, you are agreeing
to this EULA. If you are a resident of the European Economic Area, by agreeing to this EULA, you expressly agree to waive your
right to withdraw.
If you do not agree to this EULA, you do not have the right to use the Television or the Software. If you are within the allowable time
period for returns under the applicable return policy, you may return the Television to your seller for a refund, subject to the terms of
such return policy. You should perform a factory reset before you return it to erase data that may be stored on the Television. For
instructions on how to reset your Television, please visit www.roku.com/support.
In this EULA, “Channel” means an application in the Roku Channel Store; “Content” means movies, television shows, music and
other audio and visual materials and entertainment; “Content Provider” means any provider of Content; and “Roku Channel Store”
means the storefront of applications provided by Roku via the Television’s on-screen menu.




                                                                      130
         Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 240 of 321



Changes to This EULA
Roku may amend this EULA at any time in its discretion. Such amendments shall be effective immediately upon posting of the
amended EULA on Roku’s website or via the Television or your Roku Account, whichever occurs first. If you have a Roku Account
that is linked to your Television, then in its option, Roku may also notify you of the amended EULA by sending a notice to the last
email address you have provided to Roku. You agree to provide accurate and complete information if and when you set up your
Roku Account, and you agree to promptly update your account information (including contact information) to keep it accurate and
complete. You can do this at any time by signing in to your Roku Account. Following such posting or notice by any of the methods
described above, continued use of your Television or Roku Account means you accept and agree to the amended EULA. If you do
not agree to the amended EULA, Roku may not be able to provide updates, upgrades or enhancements to your Television, and you
may not be able to continue using your Television or Roku Account.

Permitted Use and Restrictions
The Television and the Software are for personal, non-commercial use only. Copying or redistribution of any Content delivered via
the Television is strictly prohibited and we may prevent or restrict you from copying or re-distributing any elements of the Software or
Content using digital rights management or other technologies. The Television and the Software are for use only in those countries
where the manufacturer of your Television has authorized its sale. If you are using the Television and the Software outside of these
countries, the rights granted under this EULA do not apply. Some of the Content Providers use technologies to verify your
geographic location, and you may not be able to use the Television or the Software to access any Content outside of the country or
location authorized by Roku or the Content Provider. Except as expressly provided under this EULA, you do not acquire any
intellectual property or other proprietary rights in or to the Television, the Software or the Content, including any rights in patents,
inventions, improvements, designs, trademarks, database rights or copyrights, nor do you acquire any rights in any confidential
information or trade-secrets. All rights not expressly granted to you in this EULA are reserved by Roku or its applicable licensors.
You may not remove, obscure, alter or conceal any trademark, logo, copyright or other proprietary notice in or on any Television,
Software or Content.
The Software is proprietary to Roku or its third party licensors and may be used only with the Television. Subject to this EULA and,
where appropriate, the applicable third party licenses, you have a non-exclusive, non-transferable license to run the Software and
any updated versions provided to you by Roku, only in and as incorporated in the Television. This is a license and not a sale. You
may not (a) copy, assign, sublicense, lease, sell or rent the Software, (b) distribute or otherwise transfer the Software except as
incorporated in the Television, provided that, you do not retain any copies of the Software and the recipient reads and agrees to this
EULA (including all amendments); (c) modify, adapt, translate, or create derivative works of the Software (except only to the extent
any of the foregoing restriction is prohibited by applicable law or as may be permitted by the license terms governing any Separately
Licensed Code included with the Software); (d) decompile, disassemble, reverse engineer or otherwise derive source code from the
Software, except to the extent such actions cannot be prohibited under applicable law because they are essential to achieve inter-
operability of the Software with another software program, and provided that the information obtained by you during such activities is
(i) used only to achieve such inter-operability; (ii) not disclosed without Roku’s prior written consent; and (iii) not used to create any
software that is substantially similar to the Software; (e) defeat, bypass, circumvent or interfere with any security mechanism or
access control measures, or (f) have any of the foregoing done for you by a third party. This license does not include the right to
receive Software upgrades or updates. Your right to use the Television and the Software will immediately terminate upon your
breach of this EULA.

Software Updates
IN ITS SOLE DISCRETION, ROKU MAY PROVIDE UPDATES TO YOUR TELEVISION VIA THE INTERNET, INCLUDING BUG
FIXES AND UPDATES, CHANGES IN THE USER INTERFACE OR HOW YOU ACCESS CONTENT, AND OTHER CHANGES
THAT MAY ADD, ALTER OR REMOVE FUNCTIONALITIES AND FEATURES. YOU ACKNOWLEDGE THAT THESE UPDATES:
(A) MAY HAPPEN AUTOMATICALLY IN THE BACKGROUND AT ANY TIME (AND THAT THEY CANNOT BE DISABLED BY
YOU); AND (B) WILL REQUIRE AN INTERNET CONNECTION AND YOU MAY INCUR ADDITIONAL DATA CHARGES FROM
THE PROVIDER OF THE INTERNECT CONNECTION. YOU UNDERSTAND THAT THESE UPDATES ARE NECESSARY TO
MAINTAIN COMPATIBILITY WITH OTHER UPDATES TO ROKU’S PRODUCTS OR SERVICES AND MAY BE REQUIRED FOR
SECURITY REASONS. BY USING THE TELEVISION, YOU HEREBY AGREE TO RECEIVE SUCH UPDATES.

Separately Licensed Code
Certain software components of the Software are provided under separate third party license terms (“Separately Licensed Code”)
and your right to use such components is governed by such license terms. Please visit go.roku.com/seperatelylicensedcode for
more information.

Voice Search
If downloaded to your phone or mobile device, the Roku mobile app allows you to use your voice to search for content on your
Television using voice search. When you choose to use voice search, you agree that Roku and/or a third party vendor contracted by
Roku have your consent to record, process and store your voice inputs (e.g., a recording and the interpretation of what was said),
and use such voice inputs with other information about your Television (e.g., device identifier) to provide services related to voice
search to you, to improve the accuracy and quality of the service, and as described in Roku’s Privacy Policy. To learn more about
voice search, visit the FAQ pages of Roku’s website at www.roku.com/support.




                                                                     131
          Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 241 of 321



NO WARRANTY FROM ROKU; Limitation of LIABILITY
YOUR warranty with respect to the Television is provided by THE TELEVISION’S MANUFACTURER, and not by Roku. ROKU
OFFERS NO WARRANTY TO YOU UNDER THIS EULA. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING
DISCLAIMER, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW:
     (A) THE SEPARATELY LICENSED CODE AND THE SOFTWARE ARE PROVIDED “AS IS”, WITH ALL FAULTS AND
         WITHOUT WARRANTY OF ANY KIND. ROKU DISCLAIMS ALL OTHER WARRANTIES AND CONDITIONS,
         INCLUDING THE IMPLIED WARRANTY OF MERCHANTABILITY, SATISFACTORY QUALITY, FITNESS FOR A
         PARTICULAR PURPOSE AND NON-INFRINGEMENT. ROKU DOES NOT GUARANTEE, REPRESENT, OR WARRANT
         THAT THE TELEVISION, THE SEPARATELY LICENSED CODE AND THE SOFTWARE WILL BE: (I) SECURE, VIRUS-
         FREE OR ERROR-FREE, OR (II) FREE FROM ATTACK OR SECURITY INTRUSION.
     (B) IN NO EVENT SHALL ROKU, ITS DIRECTORS, OFFICERS OR EMPLOYEES BE LIABLE TO YOU FOR PERSONAL
         INJURY OR PROPERTY DAMAGE, OR ANY SPECIAL, INCIDENTAL, EXEMPLARY, PUNITIVE, INDIRECT OR
         CONSEQUENTIAL DAMAGES OF ANY KIND ARISING OUT OF ANY TELEVISION, THE SEPARATELY LICENSED
         CODE, THE SOFTWARE, OR YOUR USE THEREOF; AND
     (C) YOU AGREE THAT (I) THE TOTAL CUMULATIVE LIABILITY OF ROKU, ITS DIRECTORS, OFFICERS AND
         EMPLOYEES UNDER THIS EULA, INCLUDING LIABIILTY RELATING TO ALL TELEVISIONS LINKED TO YOUR
         ROKU ACCOUNT, AND THE SEPARATELY LICENSED CODE AND THE SOFTWARE IN SUCH TELEVISIONS, AND
         YOUR USE THEREOF, SHALL NOT EXCEED THE AMOUNT SET FORTH IN THE ROKU ACCOUNT TERMS AND
         CONDITIONS YOU AGREED TO FOR YOUR ROKU ACCOUNT, AND (II) ROKU, ITS DIRECTORS, OFFICERS AND
         EMPLOYEES SHALL NOT BE LIABLE TO YOU UNDER THIS EULA FOR ANY DIRECT DAMAGES ARISING OUT OF,
         OR IN CONNECTION WITH THE TELEVISION. THE FOREGOING LIMITATIONS SHALL APPLY EVEN IF THE
         REMEDY PROVIDED HEREIN FAILS ITS ESSENTIAL PURPOSE AND EVEN IF ROKU, ITS DIRECTORS, OFFICERS
         OR EMPLOYEES HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH LIABILITY.
SOME JURISDICTIONS DO NOT ALLOW EXCLUSIONS OF CERTAIN WARRANTIES OR LIMITATOINS OF LIABILITY FOR
CERTAIN TYPES OF DAMAGES, SO SOME OF THE ABOVE LIMITATIONS IN THIS SECTION MAY NOT APPLY TO YOU.
NOTHING IN THESE TERMS OF USE SHALL AFFECT ANY NON-WAIVABLE STATUTORY RIGHTS THAT APPLY TO YOU,
AND YOU MAY ALSO HAVE OTHER RIGHTS THAT VARY FROM JURISDICTION TO JURISDICTION.

Export Controls
You agree not to download any Content or Software, nor otherwise export or re-export any Television or the Software into (or to a
national or resident of) Cuba, Iraq, Libya, North Korea, Iran, Syria or any other country as to which the United States or your country
has embargoed goods, or to anyone on the U.S. Treasury Department's List of Specially Designated Nationals or the U.S.
Commerce Department's Table of Denial Orders or on similar restricted lists published by your government from time to time. By
using any Television or the Software, you are representing and warranting that you are not located in, under the control of, or a
national or resident of any such country or on any such list.

Choice of Law; Dispute Resolution
     A.   If you are a consumer and a resident in any country in the European Economic Area where the sale of the Television is
          expressly authorized by its manufacturer, this EULA does not apply to you.
     B.   In all other cases, including if you are a resident of the United States (and its possessions and territories) or Canada, you
          agree that this EULA shall be governed by the laws of the State of California without regard to any conflict of laws
          principles that may provide the application of the law of another jurisdiction; and:
          1.   You and Roku agree to be bound by the procedures set forth below to resolve any and all claims between you and
               Roku arising out of or relating to any aspect of this EULA, whether based in contract, tort, statute, fraud,
               misrepresentation or any other legal theory, including but not limited to, claims between you and Roku related to the
               Television and the Software. Each such claim is referred to individually as “Claim” and collectively as “Claims”.
          2.   You and Roku agree that, except for THE claims identified in paragraph 4 of this section below, any and all CLAIMS
               BETWEEN YOU AND ROKU shall be finally settled by binding arbitration. The arbitration shall take place in Santa
               Clara County, California and shall be administered by the American Arbitration Association (“AAA”) pursuant to the
               AAA’s then-current rules, including (if applicable) the AAA’s Supplementary Procedures for Consumer-Related
               Disputes. Please be aware there is no judge or jury in arbitration. Arbitration procedures are simpler and more limited
               than the rules applicable in court, and review of the arbitrator’s decision by a court is limited. YOU AND ROKU
               FURTHER AGREE THAT EACH OF YOU MAY BRING CLAIMS AGAINST THE OTHER ONLY ON AN INDIVIDUAL
               BASIS AND NOT AS A PLAINTIFF OR CLASS MEMBER IN ANY PURPORTED CLASS OR REPRESENTATIVE
               ACTION OR PROCEEDING. The arbitrator may not consolidate or join more than one person’s claim and may not
               preside over any consolidated, representative or class proceeding. Also, the arbitrator may award relief (including
               monetary, injunctive or declaratory relief) only on an individual basis and may not award any form of consolidated,
               representative or class-wide relief. Notwithstanding any provision in these terms to the contrary, if the class-action
               waiver in this provision is deemed invalid or unenforceable, or if an arbitration is allowed to proceed on a class basis,
               then neither you nor Roku are entitled to arbitrate the Claims. This arbitration provision is subject to the Federal
               Arbitration Act. The arbitrator’s award shall be binding on you and Roku, and may be entered in any court of
               competent jurisdiction.




                                                                    132
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 242 of 321



          3.   Information on AAA and how arbitration is initiated can be found at www.adr.org or by calling 800-778-7879. For
               Claims between You and Roku of $75,000 or less, you will be responsible for the initial arbitration filing fee, up to the
               amount of the initial filing fee if you were to initiate a lawsuit against Roku based on such Claims in court. If the
               arbitrator finds such Claims to be non-frivolous, Roku will pay any difference in such filing fees plus the arbitrator
               fees. For Claims between You and Roku in excess of $75,000, if you are able to demonstrate that the costs of
               arbitration will be prohibitive as compared to the costs of litigation, Roku will pay as much of your actual filing fees
               and the arbitrator fees for the arbitration as the arbitrator deems necessary to prevent the arbitration from being cost-
               prohibitive as compared to the cost of litigation.
          4.   This agreement to arbitrate does not apply to any Claim (a) in which a party is attempting to protect its intellectual
               property rights (such as its patent, copyright, trademark, trade secret, or moral rights, but not including its privacy or
               publicity rights), or (b) that may be brought in small-claims court.
          5.   If the agreement to arbitrate in this provision is found to be invalid, unenforceable or inapplicable to a given Claim
               between You and Roku, then any and all proceedings to resolve such Claim must be brought exclusively in a federal
               court of competent jurisdiction in the Northern District of California or in a state court in Santa Clara County,
               California. You hereby irrevocably consent to the exclusive jurisdiction and venue of such courts.
          6.   30-Day Right to Opt Out: You have the right to opt out of this agreement to arbitrate by sending a written notice of
               your decision to opt out to the following address: Legal Department, Roku, Inc., 150 Winchester Circle, Los Gatos,
               CA 95032, USA; provided that, such notice must be postmarked on or before the 30th day after the first to occur of
               the following events if you do not already have a Roku Account: (a) the date of purchase of Your Television, or (b)
               the date you create your Roku Account. If you have an existing Roku Account, all devices you choose to link to your
               Roku Account, and all services provided by Roku which are accessed using these devices, will be subject to this
               agreement to arbitrate. Your notice should include your full name, your current postal address, telephone number
               and email address, the product name and serial number for Your Television, and a copy of the original proof of
               purchase for your Television. If you timely send a notice in compliance with this paragraph 6, the agreement to
               arbitrate will not apply to either you or Roku. If you do not timely send this notice, then you agree to be bound by this
               agreement to arbitrate.
          7.   Notwithstanding any provision in this Agreement to the contrary, you agree that, if Roku seeks to delete or materially
               modify the agreement to arbitrate described herein, any such deletion or modification will not apply to any individual
               Claim of which you have notified Roku prior to such modification.

Miscellaneous
Roku may transfer its rights and obligations under this EULA to another organization. You may only transfer your rights or your
obligations under this EULA to another person if Roku agrees in writing. This EULA is between you and Roku. No other person shall
have any rights to enforce these terms. Each of the paragraphs of this EULA operates separately. If any court or relevant authority
decides that any of them are unlawful, the remaining paragraphs will remain in full force and effect. If Roku fails to insist that you
perform any of your obligations under this EULA, or if Roku does not enforce its rights against you, or if Roku delays in doing so,
that will not mean that Roku has waived its rights against you, or that you do not have to comply with those obligations. If Roku does
waive a default by you, Roku will only do so in writing, but that will not mean that Roku will automatically waive any later default by
you.

Contact Information
If you wish to contact Roku, please send your correspondence by mail to Roku, Inc., 150 Winchester Circle, Los Gatos, CA 95032
USA, or by email to customerservice@roku.com.
Last Updated: April 21, 2016




                                                                     133
         Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 243 of 321




CONTRAT DE LICENCE D’UTILISATEUR FINAL (POUR ROKU TV)

IMPORTANT : LIRE ATTENTIVEMENT CE CONTRAT AVANT D’UTILISER UN TÉLÉVISEUR ROKU TV. PASSER
ÉGALEMENT EN REVUE LES RENSEIGNEMENTS IMPORTANTS RELATIFS AU PRODUIT QUI PEUVENT
AVOIR ÉTÉ FOURNIS AVEC VOTRE TÉLÉVISEUR ROKU TV.


Aperçu
Le présent contrat de licence d’utilisateur final (« CLUF ») conclu entre vous et Roku, Inc. (« Roku ») régit l’utilisation de : (a) votre
téléviseur qui se sert de la plateforme Roku pour lire du contenu numérique sur Internet (« Téléviseur ») et (b) tous les
microprogrammes et logiciels qui ont été préinstallés sur le Téléviseur, ainsi que les mises à jour des microprogrammes et logiciels
que Roku met à votre disposition pour le Téléviseur (collectivement le « Logiciel »). Lier le Téléviseur à votre compte sur le site Web
de Roku (« Compte Roku ») ou utiliser le Téléviseur signifie que vous acceptez ce CLUF. Si vous résidez sur le territoire
économique européen et acceptez ce CLUF, vous acceptez expressément de renoncer à votre droit de rétractation.
Si vous n’acceptez pas le présent CLUF, vous ne pouvez pas utiliser le Téléviseur ni le Logiciel. Si le délai autorisé pour les retours
n’est toujours pas échu en vertu de la politique de retour applicable, vous pouvez retourner le Téléviseur à votre vendeur pour
obtenir un remboursement, sous réserve des modalités d’une telle politique de retour. Vous devez effectuer une réinitialisation
d’usine avant de retourner l’appareil afin d’effacer les données pouvant être stockées sur le Téléviseur. Pour obtenir des
renseignements sur la façon de réinitialiser votre Téléviseur, veuillez visiter la page www.roku.com/support.
Dans le présent CLUF, « Canal » désigne une application de la boutique de canaux Roku; « Contenu » désigne des films, des
séries télévisées, de la musique et tout autre contenu et divertissement audiovisuel; « Fournisseur de contenu » désigne tout
fournisseur de Contenu et « Boutique de canaux Roku » désigne la vitrine d’applications fournies par Roku par l’intermédiaire du
menu à l’écran du Téléviseur.

Modifications au présent CLUF
Roku peut modifier ce CLUF à tout moment à sa discrétion. Ces modifications entreront en vigueur immédiatement après la
publication du CLUF modifié sur le site Web de Roku, le Téléviseur ou votre compte Roku, selon la première éventualité. Si vous
disposez d’un compte Roku associé à votre Téléviseur, Roku peut également, à sa discrétion, vous informer du CLUF modifié en
envoyant un avis à la dernière adresse électronique que vous avez indiqué à Roku. Vous acceptez de fournir des renseignements
exacts et complets lorsque vous configurez votre compte Roku et vous vous engagez à mettre rapidement à jour les
renseignements de votre compte, y compris vos coordonnées, afin qu’ils soient exacts et complets. Vous pouvez le faire à tout
moment en vous connectant à votre compte Roku. À la suite d’une telle annonce ou d’un tel avis par l’une des méthodes décrites ci-
dessus, continuer à utiliser votre Téléviseur ou votre compte Roku signifie que vous acceptez le CLUF modifié. Si vous n’acceptez
pas le CLUF modifié, Roku ne sera peut-être pas en mesure de fournir des mises à jour, des mises à niveau ou des améliorations
pour votre Téléviseur, et vous pourriez ne plus être en mesure de continuer à utiliser votre Téléviseur ou votre compte Roku.

Utilisation autorisée et restrictions
Le Téléviseur et le Logiciel sont destinés à un usage personnel et non commercial uniquement. Toute reproduction ou toute
redistribution du contenu offert par le Téléviseur est strictement interdite et nous pourrions vous empêcher de copier ou de
redistribuer tout élément du Logiciel ou du contenu à l’aide d’un système de gestion des droits numériques ou d’autres technologies.
Le Téléviseur et le Logiciel sont uniquement destinés à une utilisation dans les pays dans lesquels le fabricant de votre Téléviseur a
autorisé leur vente. Si vous utilisez le Téléviseur et le Logiciel en dehors de ces pays, les droits accordés en vertu du présent CLUF
ne s’appliquent pas. Certains des Fournisseurs de contenu utilisent des technologies qui permettent de vérifier votre situation
géographique et vous pourriez ne pas être en mesure d’utiliser le Téléviseur ou le Logiciel pour accéder au Contenu en dehors du
pays ou de l’emplacement autorisé par Roku ou le Fournisseur de contenu. Sauf dans la mesure expressément indiquée dans le
présent CLUF, vous n’acquérez aucune propriété intellectuelle ou aucun autre droit de propriété de quelque nature sur le
Téléviseur, le Logiciel ou le Contenu, y compris les droits de brevets, les inventions, les améliorations, les conceptions, les
marques, les droits de base de données ou les droits d’auteur, et vous n’acquérez aucun droit sur tout renseignement confidentiel
ou secret commercial. Tous les droits qui vous ne sont pas expressément concédés dans le présent CLUF sont réservés par Roku
ou ses concédants de licence applicables. Vous ne pouvez pas supprimer, obscurcir, modifier ou dissimuler toute marque, tout logo,
tout droit d’auteur ou toute autre mention de droit de propriété dans ou sur n’importe tout Téléviseur, Logiciel ou Contenu.
Le Logiciel est la propriété de Roku ou d’une tierce partie licenciée et peut être utilisé uniquement avec le Téléviseur. Sous réserve
du présent CLUF et, le cas échéant, des licences applicables de tiers, vous détenez une licence non exclusive et non transférable
d’utilisation du Logiciel et de toute version mise à jour qui vous est fournie par Roku, seulement dans le Téléviseur et sous la forme
qu’il incorpore. Ceci constitue une licence et non une vente. Vous ne pouvez pas (a) copier, céder, louer ou vendre le Logiciel ou
accorder une sous-licence pour ce dernier; (b) distribuer ou autrement transférer le Logiciel, sauf comme incorporé dans le
Téléviseur, pourvu que vous ne conserviez aucune copie du Logiciel et que le destinataire lit et s’engage à respecter cet accord de
licence (y compris tous les amendements); (c) modifier, adapter, traduire ou créer des œuvres dérivées du Logiciel (sauf dans la
mesure où toute restriction qui précède est interdite par la loi applicable ou jugée
acceptable par les termes de la licence régissant tout code utilisé avec autorisation fourni avec le Logiciel); (d) décompiler,
désassembler, désosser ou autrement extraire le code source du Logiciel, sauf dans la mesure où ces gestes ne peuvent être




                                                                     134
         Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 244 of 321



interdits en vertu de la loi applicable parce qu’ils sont essentiels à l’interopérabilité du Logiciel avec un autre logiciel, et pourvu que
les renseignements obtenus par vous au cours de ces activités sont (i) utilisés uniquement pour réaliser cette interopérabilité; (ii)
non divulgués sans le consentement écrit de Roku obtenu préalablement; et (iii) ne sont pas utilisés pour créer un logiciel qui est
substantiellement similaire au Logiciel; (e) usurper, contourner ou gêner tout mécanisme de sécurité ou toute mesure de contrôle
d’accès, ou (f) faire effectuer ce qui précède pour vous par un tiers. Cette licence n’inclut pas le droit de recevoir des mises à jour
ou des mises à niveau logicielles. Votre droit d’utiliser le Téléviseur et le Logiciel sera immédiatement annulé sur violation du
présent CLUF.

Mises à jour logicielles
À SA SEULE DISCRÉTION, ROKU PEUT FOURNIR DES MISES À JOUR SUR VOTRE TÉLÉVISEUR PAR INTERNET, Y
COMPRIS DES CORRECTIFS, DES MISES À JOUR, DES MODIFICATIONS DE L’INTERFACE OU DE LA MANIÈRE
D’ACCÉDER AU CONTENU, ET D’AUTRES CHANGEMENTS QUI PEUVENT AJOUTER, ALTÉRER OU SUPPRIMER DES
FONCTIONNALITÉS ET DES CARACTÉRISTIQUES. VOUS RECONNAISSEZ QUE CES MISES À JOUR (A) PEUVENT SE
PRODUIRE AUTOMATIQUEMENT EN ARRIÈRE-PLAN À TOUT MOMENT (ET QU’ELLES NE PEUVENT PAS ÊTRE
DÉSACTIVÉES PAR VOUS); ET (B) NÉCESSITENT UNE CONNEXION INTERNET ET QUE VOUS POURRIEZ DEVOIR PAYER
DES FRAIS DE DONNÉES SUPPLÉMENTAIRES À VOTRE FOURNISSEUR DE CONNEXION INTERNET. VOUS COMPRENEZ
QUE CES MISES À JOUR SONT NÉCESSAIRES POUR MAINTENIR LA COMPATIBILITÉ AVEC LES AUTRES MISES À JOUR
DE PRODUITS OU DE SERVICES DE ROKU ET QU’ELLES PEUVENT ÊTRE NÉCESSAIRES POUR DES RAISONS DE
SÉCURITÉ. EN UTILISANT LE TÉLÉVISEUR, VOUS ACCEPTEZ DE RECEVOIR CES MISES À JOUR.

Code sous licence distincte
Certains composants du Logiciel sont fournis sous les termes distincts de licence de tiers (« Code sous licence distincte ») et votre
droit d’utiliser ces composants est régi par les modalités de cette licence. Veuillez visiter le
https://www.roku.com/separatelylicensedcode pour obtenir de plus amples renseignements.

Recherche vocale
Si vous la téléchargez sur votre téléphone ou appareil mobile, l’application mobile Roku vous permet d’utiliser votre voix et la
recherche vocale pour chercher du contenu sur votre Téléviseur. Lorsque vous choisissez d’utiliser la recherche vocale, vous
acceptez que Roku et/ou un fournisseur tiers fournisseur engagé par Roku aient votre consentement pour enregistrer, traiter et
stocker vos entrées vocales (par exemple, un enregistrement et l’interprétation de ce qui a été dit) et utilisent ces entrées vocales
avec d’autres renseignements sur votre Téléviseur (par exemple, identificateur de périphérique) pour fournir des services liés à la
recherche vocale pour vous afin d’améliorer la précision et la qualité du service, comme cela est décrit dans la politique de
confidentialité de Roku. Pour en savoir plus sur la recherche vocale, visitez les pages de FAQ du site de Roku au
www.roku.com/support.

AUCUNE GARANTIE DE LA PART DE ROKU; LIMITATION DE RESPONSABILITÉ
VOTRE GARANTIE RELATIVE AU TÉLÉVISEUR EST FOURNIE PAR LE FABRICANT DU TÉLÉVISEUR ET NON PAS PAR
ROKU. ROKU NE VOUS OFFRE AUCUNE GARANTIE EN VERTU DU PRÉSENT CLUF. SANS RESTREINDRE LA PORTÉE
GÉNÉRALE DU PRÉSENT AVIS DE NON-RESPONSABILITÉ, DANS LES LIMITES PERMISES PAR LES LOIS APPLICABLES :
     (A) LE CODE SOUS LICENCE DISTINCTE ET LE LOGICIEL SONT FOURNIS « TELS QUELS », ERREURS COMPRISES,
         SANS GARANTIE D’AUCUNE SORTE. ROKU RENONCE À TOUTES LES AUTRES GARANTIES ET CONDITIONS, Y
         COMPRIS LA GARANTIE IMPLICITE DE QUALITÉ MARCHANDE, DE QUALITÉ SATISFAISANTE, D’ADÉQUATION À
         UN USAGE PARTICULIER ET D’ABSENCE DE CONTREFAÇON. ROKU NE PEUT GARANTIR, DÉCLARER NI
         CERTIFIER QUE LE TÉLÉVISEUR, LE CODE SOUS LICENCE DISTINCTE ET LE LOGICIEL SERONT : (I)
         SÉCURISÉS, SANS VIRUS OU SANS ERREUR, OU (II) DÉNUÉS DE TOUTE ATTAQUE OU INTRUSION DE
         SÉCURITÉ.
     (B) EN AUCUN CAS ROKU, SES ADMINISTRATEURS, SES DIRIGEANTS OU SES EMPLOYÉS NE SERONT
         RESPONSABLES ENVERS VOUS POUR TOUTE LÉSION CORPORELLE OU TOUT DOMMAGE MATÉRIEL, OU
         TOUT DOMMAGE PARTICULIER, ACCESSOIRE, EXEMPLAIRE, PUNITIF, INDIRECT OU IMMATÉRIEL DE QUELQUE
         NATURE DÉCOULANT DE TOUT TÉLÉVISEUR, CODE SOUS LICENCE DISTINCTE, LOGICIEL OU DE VOTRE
         UTILISATION DE CEUX-CI; ET
     (C) VOUS ACCEPTEZ QUE (I) LA RESPONSABILITÉ CUMULATIVE DE ROKU, DE SES ADMINISTRATEURS, SES
         DIRIGEANTS OU SES EMPLOYÉS, EN VERTU DU PRÉSENT CLUF, NOTAMMENT SA RESPONSABILITÉ
         CONCERNANT TOUS LES TÉLÉVISEURS ASSOCIÉS À VOTRE COMPTE ROKU, AINSI QUE LE CODE SOUS
         LICENCE DISTINCTE ET LE LOGICIEL INSTALLÉ SUR DE TELS TÉLÉVISEURS, ET VOTRE UTILISATION DE CEUX-
         CI, NE DÉPASSERA PAS LE MONTANT SPÉCIFIÉ DANS LES CONDITIONS GÉNÉRALES DU COMPTE ROKU QUE
         VOUS AVEZ ACCEPTÉES POUR VOTRE COMPTE ROKU, ET QUE (II) ROKU, SES ADMINISTRATEURS, SES
         DIRIGEANTS ET SES EMPLOYÉS NE SERONT PAS RESPONSABLES ENVERS VOUS, EN VERTU DU PRÉSENT
         CLUF, POUR LES DOMMAGES DIRECTS DÉCOULANT DU TÉLÉVISEUR OU EN LIEN AVEC CELUI-CI. LES
         LIMITATIONS CI-DESSUS S’APPLIQUENT MÊME SI LE RECOURS PRÉVU AUX PRÉSENTES ÉCHOUE DANS SON
         OBJECTIF PRINCIPAL ET MÊME SI ROKU, SES ADMINISTRATEURS, DIRIGEANTS OU SES EMPLOYÉS ONT ÉTÉ
         AVISÉS DE LA POSSIBILITÉ D’UNE TELLE RESPONSABILITÉ.




                                                                      135
          Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 245 of 321



CERTAINS TERRITOIRES N’AUTORISENT PAS L’EXCLUSION DE CERTAINES GARANTIES OU LA LIMITATION DE
RESPONSABILITÉ POUR CERTAINS TYPES DE DOMMAGES, CERTAINES LIMITATIONS MENTIONNÉES DANS CETTE
SECTION PEUVENT NE PAS VOUS CONCERNER. RIEN DANS LES PRÉSENTES CONDITIONS D’UTILISATION NE DOIT
AFFECTER TOUT DROIT ACCORDÉ PAR LA LOI QUI S’APPLIQUE À VOUS ET VOUS POURRIEZ AUSSI DISPOSER
D’AUTRES DROITS QUI VARIENT D’UN TERRITOIRE À L’AUTRE.

Contrôles à l’exportation
Vous acceptez de ne pas télécharger tout Contenu ou Logiciel, ni autrement exporter ou réexporter tout Téléviseur ou Logiciel dans
(ou à un ressortissant ou un résident de) Cuba, Irak, Libye, Corée du Nord, Iran, Syrie ou tout autre pays contre lequel les États-
Unis ou votre pays tient un embargo, ou à toute personne figurant sur la List of Specially Designated Nationals du Treasury
Department des États-Unis ou du Table of Denial Orders du Commerce Department des États-Unis ou toute autre liste restreinte
similaire publiée par votre gouvernement de temps à autre. En utilisant un Téléviseur ou le Logiciel, vous représentez un pays autre
que ceux figurant sur une telle liste et vous garantissez que vous n’êtes pas situé dans un tel pays, sous le contrôle d’un tel pays,
ou que vous n’êtes pas un ressortissant ou un résident d’un tel pays.

Choix de compétence; règlement des litiges
     A.   Si vous êtes un consommateur ou un résident d’un pays appartenant au territoire économique européen dans lequel la
          vente du Téléviseur est expressément autorisée par son fabricant, le présent CLUF ne s’applique pas à votre cas.
     B.   Dans tous les autres cas, notamment si vous êtes un résident des États-Unis (et de ses possessions et territoires) ou du
          Canada, vous acceptez que cet accord de licence soit régi par les lois de l’état de la Californie, sans tenir compte de tout
          conflit de principes de droit qui peut s’appliquer à la loi d’un autre territoire; et :
          1.   Vous et Roku acceptez d’être liés par les modalités énoncées ci-dessous pour résoudre toute réclamation entre
               vous et Roku résultant de tout aspect du présent CLUF ou relative à celle-ci, qu’elle se fonde sur un contrat, un délit
               civil, une loi, une fraude, une fausse déclaration ou toute autre théorie juridique, y compris, mais sans s’y limiter, à
               des réclamations entre vous et Roku liées au Téléviseur et au Logiciel. Chaque réclamation est dénommée
               individuellement en tant que « Réclamation » et collectivement en tant que « Réclamations ».
          2.   VOUS ET ROKU CONSENTEZ À CE QUE TOUTE RÉCLAMATION ENTRE VOUS ET ROKU SOIT TRANCHÉE
               DE FAÇON DÉFINITIVE PAR ARBITRAGE, À L’EXCEPTION DES RÉCLAMATIONS QUI FIGURENT AU
               PARAGRAPHE 4 CI-APRÈS DE LA PRÉSENTE SECTION. L’arbitrage doit avoir lieu dans le comté de Santa Clara,
               en Californie, et doit être administré par l’American Arbitration Association (l’« AAA ») suivant les règles en vigueur
               de l’AAA, incluant (le cas échéant) les Procédures Additionnelles de l’AAA concernant les différends de
               consommateurs. Soyez informé qu’il n’y a aucun juge ni jury en arbitrage. Les procédures d’arbitrage sont
               simplifiées et plus limitées que les règles applicables devant les tribunaux et la révision des décisions de l’arbitre par
               un tribunal est limitée. VOUS ET ROKU CONSENTEZ EN OUTRE À CE QUE VOUS ET ROKU PUISSIEZ
               PRÉSENTER UNE RÉCLAMATION À L’ENCONTRE DE L’AUTRE PARTIE UNIQUEMENT SUR UNE BASE
               INDIVIDUELLE ET NON À TITRE DE REQUÉRANT OU DE MEMBRE D’UN GROUPE DANS TOUTE ACTION OU
               TOUT RECOURS COLLECTIF. L’ARBITRE NE PEUT CONSOLIDER OU JOINDRE PLUS D’UNE RÉCLAMATION
               PAR PERSONNE ET NE PEUT PRÉSIDER AUCUN RECOURS CONSOLIDÉ OU COLLECTIF. L’ARBITRE PEUT
               ACCORDER TOUTE FORME DE RÉPARATION (INCLUANT UNE RÉPARATION MONÉTAIRE, INJONCTION OU
               MESURE DÉCLARATOIRE) SUR UNE BASE INDIVIDUELLE SEULEMENT ET NE PEUT ACCORDER AUCUNE
               FORME DE RÉPARATION CONSOLIDÉE OU COLLECTIVE. Nonobstant toute disposition contraire, si la
               renonciation au recours collectif prévue au présent paragraphe est jugée invalide ou non exécutoire ou si un
               arbitrage est autorisé à procéder sur une base collective, ni vous ni Roku ne serez dès lors autorisés à soumettre les
               Réclamations à l’arbitrage. La présente clause d’arbitrage est assujettie au Federal Arbitration Act. La décision de
               l’arbitre liera vous et Roku et peut être homologuée par tout tribunal compétent.
          3.   Vous trouverez les renseignements concernant l’AAA et la façon dont l’arbitrage est initié à l’adresse www.adr.org ou
               en téléphonant au 800-778-7879. Pour toute Réclamation entre Vous et Roku de 75 000 USD et moins, vous serez
               responsable des frais initiaux de demande d’arbitrage, jusqu’à concurrence du montant des frais initiaux de la
               demande que vous auriez été appelé à payer pour une poursuite judiciaire initiée pour ces mêmes Réclamations à
               l’encontre de Roku devant les tribunaux. Si l’arbitre juge les Réclamations non frivoles, Roku paiera la différence
               entre de tels frais plus les frais de l’arbitrage. Pour toute Réclamation entre vous et Roku qui excède 75 000 USD, si
               vous êtes en mesure de démontrer que les frais de l’arbitrage sont prohibitifs par rapport aux frais de justice, Roku
               paiera le montant de vos frais de demande réels et les frais de l’arbitrage, jugés nécessaires par l’arbitre afin d’éviter
               que les frais d’arbitrage ne deviennent prohibitifs par rapport aux frais de justice.
          4.   Cette convention d’arbitrage ne concerne pas toute revendication (a) dans laquelle une partie tente de protéger ses
               droits de propriété intellectuelle (tels que son brevet, copyright, marque déposée, secret commercial, ou des droits
               moraux, mais ne comprenant pas sa vie privée ou les droits de publicité ), ou (b) qui peut être intentée devant le
               tribunal des petites créances.
          5.   Si cette entente d’arbitrage est jugée invalide, non exécutoire ou inapplicable pour une Réclamation donnée entre
               Vous et Roku, toute procédure visant à résoudre telle Réclamation devra dès lors être présentée exclusivement
               devant un tribunal fédéral ayant juridiction dans le District Nord de Californie ou un tribunal d’État du comté de Santa
               Clara en Californie. Vous consentez irrévocablement à la juridiction exclusive de ces tribunaux.




                                                                    136
         Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 246 of 321



          6.   Droit de retrait de 30 jours : vous avez le droit de vous retirer de cette entente d’arbitrage en envoyant un avis écrit
               de votre décision de vous retirer à l’adresse suivante : Legal Department, Roku, Inc., 150 Winchester Circle, Los
               Gatos, CA 95032, États-Unis; à condition que le cachet d’un tel avis soit daté du 30e jour, ou moins, suivant le
               premier événement se produisant parmi les choix ci-après, si vous ne possédez pas encore de Compte Roku
               Account : (a) la date d’achat de Votre Téléviseur ou (b) la date de création de votre Compte Roku. Si vous possédez
               un compte Roku, tous les appareils que vous choisissez de lier à votre compte Roku et tous les services fournis par
               Roku qui sont accessibles à l’aide de ces appareils seront soumis à cette convention d’arbitrage. Votre avis doit
               indiquer votre prénom et nom complets, votre adresse postale, votre numéro de téléphone et votre adresse courriel
               actuels, le nom du produit et le numéro de série afférent à votre Téléviseur, ainsi qu’une copie de la preuve originale
               de l’achat de votre Téléviseur. Si vous envoyez en temps opportun un avis en conformité avec le présent
               paragraphe 6, la convention d’arbitrage ne pourra pas s’appliquer à vous-même ou à Roku. Si vous ne transmettez
               pas cet avis dans les délais impartis, alors vous consentez à être lié par cette entente d’arbitrage.
          7.   Nonobstant toute disposition contraire de cette Entente, vous reconnaissez que si Roku veut supprimer ou modifier
               substantiellement l’entente d’arbitrage ci-devant, ladite suppression ou modification ne s’appliquera pas à une
               Réclamation individuelle pour laquelle vous avez avisé Roku préalablement à ladite suppression ou modification.

Divers
En vertu de ce CLUF, Roku peut transférer ses droits et ses obligations à une autre organisation. Vous pouvez uniquement
transférer vos droits ou vos obligations en vertu de ce CLUF à une autre personne si Roku y consent par écrit. Ce CLUF est entre
vous et Roku. Aucune autre personne n’aura le droit de faire respecter ces conditions. Chacun des paragraphes du présent CLUF a
effet séparément. Si un tribunal ou une autre autorité compétente décide que l’un d’entre eux est illicite, les paragraphes restants
resteront en vigueur. Si Roku ne parvient pas à s’assurer que vous respectez vos obligations aux termes du présent CLUF ou si
Roku n’applique pas ses droits contre vous, ou si Roku tarde à le faire, cela ne signifiera pas que Roku a renoncé à ses droits
contre vous, ou que vous n’avez pas à vous conformer à ces obligations. Si Roku renonce à intenter un recours en cas de
manquement de votre part, Roku ne le fera que par écrit, mais cela ne signifiera pas que Roku renoncera automatiquement à tout
manquement ultérieur de vous.

Coordonnées
Si vous désirez communiquer avec Roku, veuillez nous envoyer votre courrier à l’adresse suivante Roku, Inc., 150 Winchester
Circle, Los Gatos, CA 95032, États-Unis ou par courriel à l’adresse customerservice@roku.com.
Dernière mise à jour : 21 avril 2016




Dolby Audio™
Manufactured under license from Dolby Laboratories. Dolby, Dolby Audio, and the double-D symbol
are trademarks of Dolby Laboratories. Copyright 1992-2015 Dolby Laboratories. All rights reserved.



Dolby Vision™
Dolby, Dolby Vision, and the double-D symbol are trademarks of Dolby Laboratories. Manufactured
under license from Dolby Laboratories. Confidential unpublished works. Copyright © 2013-2015
Dolby Laboratories. All rights reserved.


HDMI®
The terms HDMI® and HDMI® High-Definition Multimedia Interface, and the HDMI® Logo are
trademarks or registered trademarks of HDMI® Licensing LLC in the United States and other
countries.


Roku
ROKU, ROKU TV and the ROKU logo are the trademarks or registered trademarks of Roku, Inc. All
other trademarks and logos herein are the property of their respective owners.




                                                                   137
Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 247 of 321




                   Exhibit H
Roku Advertising Framework - Roku SDK Documentation - Developer Documentation Page 1 of 8
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 248 of 321


Roku SDK Documentation / Roku SDK Documentation

Roku Advertising Framework
Table of Contents
    • Overview
          • Advantages
          • Features
                 • Nielsen DAR Agreement
          • Revenue Share
                 • Inventory Split
                 • Revenue Split
    • Integrating RAF In Your Channel
    • Sample Channels
    • Release Notes
          • Version 2.5 – 05/2018
          • Version 2.4 – 03/2018
          • Version 2.3 – 10/2017
          • Version 2.2 – 07/2017
          • Version 2.1 – 05/2017
          • Version 2.0 – 03/2017
          • Version 1.9 – 11/2016
          • Version 1.8 – 10/2016
          • Version 1.7 – 06/2016
          • Version 1.6 – 03/2016
          • Version 1.5 – 12/2015
          • Version 1.4 – 10/2015



Overview
The Roku Advertising Framework (RAF) is a universal video ad solution integrated directly into the core Roku SDK as a common
library. RAF is required for channels that include ads, see Certification.
RAF natively integrates baseline and advanced advertising capabilities, including:

    •   IAB1 VAST2 2.0/3.0 processing
    •   IAB VMAP3 playlist management
    •   Interactive ad units
    •   Roku’s new privacy-friendly device ID (“RIDA”)4
    •   Nielsen DAR Support - a comprehensive, next-day view of your ad’s online and mobile audience in a way comparable to the
        Nielsen TV ratings




Other benefits of the framework include:




https://sdkdocs.roku.com/display/sdkdoc/Roku+Advertising+Framework                                                      2/4/2019
Roku Advertising Framework - Roku SDK Documentation - Developer Documentation Page 2 of 8
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 249 of 321


    • Allows developers to continue using their preferred ad server (e.g. Freewheel, DFP)
    • Automatically updates without rebuilding/resubmitting your app
    • Standardizes client-side ad insertion across all apps
The Roku Advertising Framework is intended to provide advanced advertising fulfillment and rendering capabilities to applications. The
library supports a variety of ad services, and rendering of both video ads and interactive ads. By deploying as a common library, we
reduce the overhead of implementation and maintenance for individual channel application developers, and provide a consistent user
experience for all applications. The library is designed to support multiple use cases, providing applications with flexibility to control as
little or as much of the ad rendering process as desired.

1
 The International Advertising Bureau is an organization comprised of 650+ media and technology companies. The IAB evaluates and
recommends standards and practices and conducts research on interactive advertising.
2
Video Ad Serving Template is an IAB specification for a universal XML schema for serving ads to digital video players.
3
 Video Multiple Ad Playlist is an IAB specification for an XML template that video content owners can use to describe the structure for
ad inventory insertion. It is commonly used in conjunction with VAST to structure ads into ad pods.
4
 [RIDA] The Roku ID for Advertising is a device identifier to track activity for development and marketing purposes. It is designed to
generally follow the guidelines established for the IDFA (Identifier for Advertising) used by other platforms. The RIDA limits disclosure of
users’ identifying information and allows the ability to opt-out of remarketing or reset the ID at any time. The RIDA ID must only be
passed if "limit ad tracking" is not set in the Roku Settings UI. See GetAdvertisingId(), IsAdIdTrackingDisabled(), and GetPublisherId
() for details.


Advantages
The Roku Advertising Framework (RAF) positions the publisher for the future of video advertising on the Roku platform. RAF exists as a
universal ad structure across all channels and Roku devices. All channels that have integrated RAF will benefit from Roku’s
development of new ad features.
    • RAF eases the inherit complexities of enabling a Roku channel for video advertising, while providing a robust and powerful
      feature set. From the ground up, RAF is designed for simple integration.
    • Implementation of the framework is mutually beneficial to all involved parties, so will grow the AVOD ecosystem of consumers,
      advertisers, and channels:
           • Consumers – Better ad experience (e.g., interactivity, frequency capping) means significantly increased consumption of
             free content on AVOD channels.
           • Advertisers – RAF addresses long-standing obstacles for advertisers who want to buy media on the Roku platform.
           • Channels – Superior tools for additional possibilities to monetize publisher inventory.
    • New features added to RAF will not require further integration work, as the functionality resides within the Roku OS.
    • RAF and all further RAF releases are certified to function on the Roku platform, and will receive full support from Roku.
    • RAF is fully compatible with any VAST 2.0 ad server, and replaces the existing VAST library code.


Features
    • Automatic appending of key targeting parameters in the ad request (Roku ID for Advertising, content genre, display dimensions,
      etc.)
    • IAB VAST 2.0/3.0 parsing
    • IAB VMAP parsing
    • FreeWheel SmartXML5 parsing
    • Interactive ad rendering
    • Audience measurement

       VAST 2.0            Supported                                VAST 3.0          Supported             VMAP               Supported
       Feature                                                      Feature                                 Feature

       Wrapper and         Y                                        Ad pods6 via      Y                     Ad pods            Y
       Inline Ads                                                   sequence                                playlists
                                                                    attribute

       Tracking            Y                                        Extended          Y                     Tracking           Y
       Events                                                       error                                   events
                                                                    tracking

       Linear Ads          Y                                        VAST              Y                     ‘repeatAfter’      N
                                                                    tracking                                AdBreak
                                                                    macros                                  attribute




https://sdkdocs.roku.com/display/sdkdoc/Roku+Advertising+Framework                                                                 2/4/2019
Roku Advertising Framework - Roku SDK Documentation - Developer Documentation Page 3 of 8
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 250 of 321


       VAST 2.0           Supported                             VAST 3.0        Supported             VMAP              Supported
       Feature                                                  Feature                               Feature

       ClickThrough       Y                                     Ad “buffet”     Y                     Extension         N
       (interactive                                             selection                             elements
       ads)

       Companion          “image/jpeg”,                         Skippable       N
       Ads                “image/png” (parsing only,            linear ads
                          not rendered)

       MediaFile          “video/mp4”, “video/x-mp4”,           OBA7            N
                          “application/x-mpegurl”,              industry
                          “application/json”                    icon

       Non-Linear         N
       Ads

       Extension          N
       elements



5
FreeWheel’s proprietary standard combines ad payload and ad scheduling in a single XML file.
6
 In the context of ad delivery, a pod is a sequence of ads that is rendered consecutively during a single ad break. An ad pod may also
consist of a single ad.
7
Online Behavioral Advertising refers to the practice of collecting information about online activity to target ads based on relevance.

Nielsen DAR Agreement
Roku Ads are integrated with Nielsen audience measurement and is required for all Ad-supported channels. When integrating the Roku
Ad Framework, you acknowledge and agree to the following:
     (i) that turning on these features will cause device and content viewing information provided by your Roku Channel to the Roku
     SDK to be automatically appended to Nielsen digital ad ratings (“DAR”) beacons received in VAST responses and sent to Nielsen;
     (ii) Nielsen may have personally identifiable information (“PII”) on certain end users of the Roku platform;
     (iii) these features will enable third party advertisers, agencies and media resellers (including Roku’s ad sales team if Roku is a
     reseller of your ad inventory) to serve VAST responses with Nielsen DAR campaign beacons into your channel, and receive
     reports on the performance of those DAR campaigns; and
     (iv) if you are not a Nielsen DAR customer, you may not receive reports on DAR campaigns. If you choose to turn on the Nielsen
     audience measurement features, you hereby represent and warrant:
          (i) that you will notify your users of the occurrence of audience measurement;
          (ii) you have and will maintain a legally adequate privacy policy;
          (iii) you have and will maintain all necessary rights from Nielsen and consents from users to use the Nielsen audience
          measurement features; and
          (iv) your use of the Nielsen audience measurement features will comply with all applicable laws, rules and regulations.
In the event that Roku runs an ad campaign on your channel, Roku may, in its sole discretion, provide to you or your ad agency, as
applicable, excerpts of the Nielsen DAR that relate to the delivery and performance of advertisements on your ad inventory. You hereby
agree to
     (i) maintain the confidentiality of any Nielsen DAR reports provided to you by Roku; and
     (ii) maintain in the Nielsen DAR reports any sourcing and copyright information provided by Nielsen.
YOU AGREE YOU WILL NOT USE THE NIELSEN AUDIENCE MEASUREMENT SOFTWARE AND FEATURES IN CONNECTION
WITH CONTENT OR CHANNELS DIRECTED TOWARD CHILDREN OR IN CONNECTION WITH USERS KNOWN TO BE
CHILDREN. If Roku discovers or determines in its sole discretion that you are using the Nielsen audience measurement software and
features in connection with content or channels directed toward children or with users known to be children, Roku reserves the right to
disable or otherwise limit functionality.
YOU MAY NOT ENABLE THE NIELSEN AUDIENCE MEASUREMENT FEATURES IF YOU DO NOT AGREE TO ABOVE. PLEASE
CONTACT ROKU OR NIELSEN FOR FURTHER INFORMATION.




https://sdkdocs.roku.com/display/sdkdoc/Roku+Advertising+Framework                                                              2/4/2019
Roku Advertising Framework - Roku SDK Documentation - Developer Documentation Page 4 of 8
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 251 of 321


Revenue Share
A channel publisher can have the Roku Ad sales team sell ads on the channel on their behalf. In such cases, Roku and the channel
publisher can agree to share the advertising revenue in one of two ways:
    • inventory split, where the total amount of ad inventory for the channel is split by an agreed-upon percentage, with Roku and the
      channel publisher each selling their respective percentage of the inventory
    • revenue split, where all of the ad inventory for the channel is sold by Roku, with an agreed-upon percentage of the revenue
      returned to the channel publisher by Roku
When implementing RAF for your channel, it is important to set the URL to the correct ad server according to the revenue share
agreement between Roku and your channel publisher, if it exists. The ad server URL is set as the argument to setAdUrl().

Inventory Split
For an inventory split agreement, set the URL in setAdUrl() to the ad server used by your channel for those ads sold by your
channel publisher. For the percentage of inventory served by Roku, please contact advertising@roku.com to request a VAST tag.

Revenue Split
Since by default, any ads served without an ad server URL will be served by a Roku ad server, you can omit the URL argument, or
the setAdUrl() call entirely, for revenue split agreements.



Integrating RAF In Your Channel
For steps to getting started, use cases, and the full API reference, see Integrating the Roku Advertising Framework.



Sample Channels
The table below provides a number of samples channels to help you get started with your own RAF implementations:

 Download File                                     SDK             Description
                                                   Version

 RAF Video Node Sample                             SceneGraph      This sample demonstrates the use of RAF in a Video node with
                                                                   support for pre, mid, and post roll ads.

 FullRAFSceneGraphSample.zip                       SceneGraph      This sample shows how to add RAF to a channel, configure
                                                                   Nielsen, obtain ads and play them as pre-, mid- and post-rolls.
                                                                   It also shows how to import Ads from non-standard feed (neither
                                                                   VMAP, VAST or SMartXML.)

 CustomBufferScreenSceneGraphSample.zip            SceneGraph      This sample shows how to change default ad buffering screen
                                                                   background, title and description.
                                                                   It also shows how to create a completely custom buffering screen.

 FullRAFSDK1Sample.zip                             Legacy SDK      This sample shows how to add RAF to a channel, configure
                                                                   Nielsen, obtain ads and play them as pre-, mid- and post-rolls.
                                                                   It also shows how to import Ads from non-standard feed (neither
                                                                   VMAP, VAST or SMartXML.)
                                                                   This sample also contains examples of custom buffering screens
                                                                   and stitched ads.

 CustomBufferingScreenSDK1Sample.zip               Legacy SDK      This sample shows how to change default ad buffering screen
                                                                   background, title and description.
                                                                   It also shows how to create a completely custom buffering screen.

 ServerStitchedAdSDK1Sample.zip                    Legacy SDK      This sample demonstrates the interactive stitched ads feature. It
                                                                   shows how to configure RAF with interactive ads and process
                                                                   interactive ad events.

For the full RAF integration cases, the samples:
   1. Initializes RAF
   2. Turns on Nielsen tracking, and configures it with genre, program ID, and content parameters




https://sdkdocs.roku.com/display/sdkdoc/Roku+Advertising+Framework                                                          2/4/2019
Roku Advertising Framework - Roku SDK Documentation - Developer Documentation Page 5 of 8
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 252 of 321


   3. Configures the ad URL using URL macros (See URL Parameter Macros in Integrating the Roku Advertising Framework) and
      the setAdUrl() method
   4. Gets the ads using getAds() (VAST feed), and renders them using showAds()
For non-standard ad responses, ads are imported from a non-standard feed, neither VMAP, VAST or SmartXML. RAF is configured as
if for a standard feed, with backfill ads disabled and extra debug output enabled. Ads are parsed from local JSON file, then formatted as
an ad pods array, and imported into RAF using the importAds() method. After that, the sample checks for particular ads to play by
passing video playback events to the RAF getAds() method inside event loop. If any ads were returned from getAds(), they are
rendered using the RAF showAds() method. For the Scene Graph example, after importAds(), the sample checks for particular ads
to play by passing fake video events created with createPlayPosMsg() to the RAF getAds() method before event-loop (preroll
ads) and inside it (midroll/postroll ads). If any ads were returned from getAds(), they are rendered using the RAF showAds
() method.



Release Notes
Version 2.5 – 05/2018
    • Major rework of RAF's diagnostic output to BrightScript console
          • Warning messages (prefixed with "[RAF.err]") are always printed for known potential problems. Note that these are just
             additional diagnostics - they do not change the library's behavior, as compared to previous versions.
          • Substantially more information is printed when in setDebugOutput(true) mode: method call arguments and return
             values, URL macros expansion, ad XML/parsed, etc.
    • New interactive templates by BrightLine/Innovid
    • Bug fixes
    • RAF 2.5 is deployed to devices with Roku OS 8.0 and above


Version 2.4 – 03/2018
    • New feature: JIT ("Just In Time") ad resolution for VMAP, SmartXML to reduce overhead incurred by prefetching all ad pods
      before content playback starts
    • New feature: RIA ("Roku Interactive Ads") to allow rendering of Roku interactive ad overlays for OTT content (previously only
      available for ACR on linear content)
    • BrightLine bug fixes and performance improvements
    • Innovid bug fixes and new templates ("User Satisfaction Survey" and "Skippable" interactive ads)


Version 2.3 – 10/2017
    •   Add support for BrightLine interactive ads in SSAI+RSG use case
    •   New interactive ad templates (Innovid)
    •   Implement ad buffering limit
    •   Add support for tracking beacons with HTTP → HTTPS redirects
    •   General performance improvements and bug fixes
    •   RAF 2.3 available in Roku OS 7.7 and above


Version 2.2 – 07/2017
Features:
    • Added a native RSG renderer for Brightline interactive ads
    • Enabled the firing of tracking events on empty ad breaks (SmartXML and VMAP; relevant to FreeWheel forecasting)
Bug Fixes:
    •   Fixed the autoscaling of interactive ads for FHD-only RSG apps on a HD UI device
    •   Fixed an error when the ad response is invalid XML
    •   Improved the RIDA hashing when "limit ad tracking" is set
    •   Improved the draining of pending beacons cache, to benefit low memory devices
    •   Enhanced the handling of non-standard view sizes (RSG)
    •   Fixed various minor issues


Version 2.1 – 05/2017
Features:




https://sdkdocs.roku.com/display/sdkdoc/Roku+Advertising+Framework                                                           2/4/2019
Roku Advertising Framework - Roku SDK Documentation - Developer Documentation Page 6 of 8
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 253 of 321


    • Added support for comScore vCE campaign measurement service
    • Introducing a generalized audience measurement API (see enableAdMeasurements() for details)
    • Support for a new TrueX SAB interactive ad template
Bug Fixes:
    • Fix for a display resolution issue when a FHD-only RSG app was playing ad video on a HD UI device
    • Miscellaneous other fixes


Version 2.0 – 03/2017
Features:
    • Support for RSG apps to use RAF from Task node
    • SceneGraph ad rendering support (video ads and Innovid interactive ads)
          • New view parameter for showAds() - this is required for all SceneGraph applications
    • VAST 3.0 "ad buffet" support
    • Extended companion ad tag parsing from VAST to allow multiple ad renderers for different companion creatives
    • New interactive ad template support
    • New adCompleted return value for stitchedAdHandledEvent()
    • New provider member for companionAds metadata in Ad Structure

Bug Fixes:
    • Fix in VAST parser to address problem with DFP waterfall containing invalid ads
    • Multiple bug fixes to address ad rendering in both SDK1 and RSG apps built with different combinations of supported
      ui_resolutions


Version 1.9 – 11/2016
Features:
    • Freewheel SmartXML adReplica changes
           • Improve forecasting by only resolving ad requests for wrapped creative renditions that are placed into ad slots
           • Respect replicaId if specified in the adReference tag and a matching replica exists in the creativeRenditions, otherwise
             treat unwrapped renditions as alternate streams
    • When Limit Ad Tracking is set by the user, use a new time-scoped ID that is cycled every 30 days to provide the benefits of
      frequency capping while still respecting the user’s desire to avoid ad tracking
    • Added an optional new parameter to the setContentGenre() API to indicate whether content is targeted for kids
    • Added a new content macro, ROKU_ADS_KIDS_CONTENT, and modified default/backfill URLs to use this new macro
    • Added a new API, getNielsenContentData(), that will return an encrypted N-RIDA parameter string for apps wishing to use
      Nielsen SDK for DCR measurements
    • New BrightLine template
Bug Fixes:
    •   Eclipse plugin compatibility fixes
    •   Exit key handling fixes
    •   TrueX and BrightLine bug fixes and enhancements
    •   Added a fix for BrightLine ads to use cached ad position
    •   Fixed 3rd-party tags that used improperly-encoded URL fragments by URL-encoding fragment contents
    •   Modified garbage collection after interactive ad rendering to fix display issue with BrightLine ads


Version 1.8 – 10/2016
Features:
    • Add missing tracking events for plain video ads in server-stitched streams: Impression, Pause, Resume
    • Add contextual info for Complete tracking event
    • Add companion tracking metadata to Innovid ads, which do not explicitly have a CompanionAd tag to distinguish video ad
      tracking from microsite tracking
    • Add 303 error tracking when wrapped VAST returns no ads
    • New BrightLine templates
    • Merged Innovid renderer changes, including modifications to tracking pixel logic
    • New creativeAdId metadata field for ads
Bug Fixes:




https://sdkdocs.roku.com/display/sdkdoc/Roku+Advertising+Framework                                                           2/4/2019
Roku Advertising Framework - Roku SDK Documentation - Developer Documentation Page 7 of 8
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 254 of 321


    •   Fix crash when replacing RAF macros in URL containing query parameter values without a name
    •   Correct pod-specific tracking for ad pods in server-stitched streams: PodComplete, PodStart
    •   Disallow re-rendering of ad pod when pod cache has been updated while rendering the pod (e.g., for TrueX ads)
    •   Re-purpose "Expand" and "Collapse" ad tracking to refer to microsite interactions for Innovid ads, which do not generally have a
        separate CompanionAd tag in the VAST representation for these additional tracking events
    •   Ignore replicaId values when specified in SmartXML ad slots, since these always refer to the first replica
    •   Treat multiple renditions of wrapped ads in SmartXML as replicas
    •   Override any creative ID set from a wrapped ad with the creativeId attribute in SmartXML, since this is likely more meaningful to
        the app than the wrapped ID
    •   Numerous TrueX/BrightLine bug fixes and feature changes
    •   Track ad render position values to prevent spurious Complete/PodComplete events when exiting microsites (playback of stitched
        video can resume across ad boundary, resulting in extra tracking pixels being fired)


Version 1.7 – 06/2016
Features:
    •   New API: setContentMetaData(metaData): allows app to set information about the current content
    •   Added new HLS MIME type: "application/vnd.apple.mpegurl"
    •   Added "ai=ROKU_ADS_APP_ID" to default and backfill ad URLs' cust_params
    •   Changed macro value of ROKU_ADS_LIMIT_TRACKING to "1" or "0" instead of "true" or "false," to accommodate DFP's special
        LAT values
    •   Changed handling of invalid messages passed to the event handler for stitched ads to return either the cached ad data if an ad is
        currently being rendered, or Invalid if no ad is being rendered to accommodate apps that erroneously pass Invalid messages to
        the handler
    •   Prioritize MP4 over HLS ad creatives as HLS can take longer than the length of an ad to settle on an acceptable playback bitrate
    •   Add support for TrueX ad experience and parse new TrueX VAST extensions
    •   Invalidate rendering of current ad pod if pod cache has been updated
    •   Parse "special" wrapped URLs inside <asset> tag in SmartXML
    •   Numerous BrightLine changes to support rendering of choice cards, skip cards, managing ad pod cache when pods are skipped
    •   Modified backfill URL's slotname parameter to use ROKU_ADS_APP_ID as it was in v1.6
    •   Merged Innovid's latest code containing important tracking fixes
Bug Fixes:
    • Fix to the BrightLine code to address crashes on some devices still running 7.0 FW
    • Fix bug that caused lower ad fill rates for SmartXML responses that included erroneous or empty ad tags in a given ad pod
    • Fix construction of generic tracking events for SmartXML when quartile events are not specified


Version 1.6 – 03/2016
Features:
    •   Interactive ads on Server Stitched Ads
    •   Support for DFP Waterfall
    •   Customize Buffer Screens - static image only
    •   Update LR tags to DFP tags
    •   Innovid- Extender
    •   New URL parameter macros: ROKU_ADS_LIMIT_TRACKING, ROKU_ADS_APP_VERSION, ROKU_ADS_LIB_VERSION,
        ROKU_ADS_DEVICE_MODEL
Bug Fixes:
    •   Loading message was not updating correctly for preroll/midroll/postroll ads
    •   Pass the raw unchanged value in the ROKU_ADS_TRACKING_ID macro
    •   Macros were not expanded when held in the URL encoded section of the key/values
    •   Pre-roll ad in 1080p HD TV didn’t display full screen
    •   BrightScript log is displaying "ERROR: Runtime: FOR EACH value is Invalid" when ad is playing fine


Version 1.5 – 12/2015
Features:
    • Max URL transfer count bumped up from 40 to 300
    • If Nielsen impressions contained prior values for parameters that should not be substituted due to whitelisting or ad server
      blacklisting, remove those values from the URL




https://sdkdocs.roku.com/display/sdkdoc/Roku+Advertising+Framework                                                           2/4/2019
Roku Advertising Framework - Roku SDK Documentation - Developer Documentation Page 8 of 8
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 255 of 321


    • set maximum decode resolution on all rendered video ads to avoid memory issue due to buffering algorithm on lower end
      devices
    • Ensure that a properly-handled exit key exits the main video render loop
    • Add support for Freewheel "eventCallback"-style impression tracking
Bug Fixes:
    •   Issue with pressing "back" remote button on image canvas screen
    •   Fixed VMAP Bug where ad breaks with the same offset were ignored
    •   Ad Framework unable to parse response - Freewheel Promos
    •   Fix edge case bug in URL regularization with path parameters
    •   Fix "PodComplete" tracking sent when interactive ads are exited


Version 1.4 – 10/2015
Features:
    •   Ability for cross-promotion of channels/content
    •   Ability to install a channel from a video ad
    •   Ability to follow content on a channel from a video ad
    •   Integration of BrightLine Interactive Ads
    •   Integrate BrightLine Interactive ads to RAF
    •   Updates to Innovid library (Use “Up” key instead of “*" everywhere)
    •   SmartXML Parser Changes
    •   Support “slotImpression” beacon types
    •   Enhanced Support for quartile tracking events in all scenarios
    •   Additional attributes such as ad.Title, ad.CreativeId, ad.advertiser for VAST and FreeWheel ads
    •   String Localization for core UI strings
Bug Fixes:
    • SetContentLength API for Nielsen beacons
    • Midroll/postroll video playback issues on Roku TVs




https://sdkdocs.roku.com/display/sdkdoc/Roku+Advertising+Framework                                                     2/4/2019
Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 256 of 321




                    Exhibit I
Roku                                                                      Page 1 of 8
         Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 257 of 321



             (https://www.roku.com) Developers (https://developer.roku.com/ove
                                                                                                
                                                                                                
 
 News (/developer/category/news)
                                                                                           

  Roku OS 7.1: developer highlights
          ctraganos - Apr 8th, 2016




  The Roku OS 7.1 release is focused on BrightScript improvements, SceneGraph
  reliability, additional playback features, and extending the RokuTV experience for
  Digital Television.

  Here are a few features from our latest operating system release that you can
  start building with today:




https://blog.roku.com/developer/2016/04/05/roku-os-7-1-dev-highlights?utm_source=itdada... 2/4/2019
Roku                                                                       Page 2 of 8
          Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 258 of 321


  Roku SceneGraph XML




       • L10N support
         (https://sdkdocs.roku.com/display/sdkdoc/Scene+Graph+Localization) –
         Localization of URLs, package locale detection, dynamic localized image
         swaps, and translation file support
       • Global channel data (m.global node)
         (https://sdkdocs.roku.com/display/sdkdoc/Scene+Graph+Data+Scoping)
         – A new mechanism for easily sharing data between components in a
         channel application including the main thread
       • New <Audio> SceneGraph node
         (https://sdkdocs.roku.com/display/sdkdoc/Audio) – Build custom players
         for specific use cases such as podcasts, music collections, and audio
         channels. Supports all major streaming and music formats.
       • Improved ‘BIF’ generator – Great for creating preview thumbnails used
         during FF/Rewind.
       • Extendable custom components
         (https://sdkdocs.roku.com/display/sdkdoc/Creating+Custom+Components
         – Ability to extend your own markup and custom elements for re-use across
         projects such as video players, loading indicators, custom grids, and more
       • Downloadable Components
         (https://sdkdocs.roku.com/display/sdkdoc/Loading+Component+Libraries)
         – Ability to host your own libraries of reusable code that can be included at
         runtime for SceneGraph channel applications
       • Read the full Roku SceneGraph docs here
         (https://sdkdocs.roku.com/display/sdkdoc/Scene+Graph+XML+Guide)



https://blog.roku.com/developer/2016/04/05/roku-os-7-1-dev-highlights?utm_source=itdada... 2/4/2019
Roku                                                                       Page 3 of 8
          Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 259 of 321


  BrightScript




       • Array sorting (https://sdkdocs.roku.com/display/sdkdoc/roArray) using
         Sort(), SortBy(), and Reverse()
       • String Split() (https://sdkdocs.roku.com/display/sdkdoc/roString) for
         efficient splitting using a delimiter
       • Improved print functionality
         (https://sdkdocs.roku.com/display/sdkdoc/Program+Statements#Program
         PRINTitemlist) – explicitly prints component type for enumerable objects
       • XML Parsing gains (https://sdkdocs.roku.com/pages/viewpage.action?
         pageId=1608549)– Improved XML parsing speed for large elements
       • Added Assignment operators
         (https://sdkdocs.roku.com/display/sdkdoc/Expressions%2C+Variables%
         2C+and+Types) (+=, -=, *=, /=, \=, <<=, and >>=)
       • Numeric operators – added standard increment/decrement syntax (a++, a
         –)
       • UTF-16 support
         (https://sdkdocs.roku.com/display/sdkdoc/Global+Utility+Functions) added
         for roURLTransfer(), GetToString(), AsyncGetToString(), and ReadAsciiFile
         ()
       • Review the full BrightScript language reference here
         (https://sdkdocs.roku.com/display/sdkdoc/BrightScript+Language+Reference


  Roku Ads




https://blog.roku.com/developer/2016/04/05/roku-os-7-1-dev-highlights?utm_source=itdada... 2/4/2019
Roku                                                                       Page 4 of 8
          Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 260 of 321




  (https://blog.roku.com/developer/2016/02/10/roku-ad-framework/)

       • HLS Manifest tagging support – used in dynamic ad insertion for Live &
         OnDemand streams through inserted tags that mark start/end of Ad breaks
         and placement. Enables additional metadata passed from ad server to
         channels for tracking ad events and impressions.
       • Read more about the Roku Ad Framework here
         (https://blog.roku.com/developer/2016/02/10/roku-ad-framework/)


  Roku OS




       • Tuner API (https://sdkdocs.roku.com/display/sdkdoc/roTuner) – For
         RokuTVs with built-in digital channel tuners, channels can display Digital
         Television via antenna. This opens up interesting hybrid use cases for an
         enhanced Digital TV viewing experience.




https://blog.roku.com/developer/2016/04/05/roku-os-7-1-dev-highlights?utm_source=itdada... 2/4/2019
Roku                                                                       Page 5 of 8
          Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 261 of 321


       • Channel pricing transparency – Channel store listing pages will indicate
         when a channel requires cable or satellite subscription. Goal is improving
         user experience when installing channels and reducing previous confusion
         of “May require additional fees” vs “free”.
       • Sun-setting Channel SD graphics requirements – Removed the SD assets
         requirement unless specified in manifest and code. The Roku UI, HD content
         and channels will render 16:9 and then downsize to SD/4:3 output (no
         letterboxing) if the Roku Device player is set in “SD mode”.
       • Private listening on Roku’s mobile app (note: this feature is available
        exclusively for the new Roku Streaming Stick
        (https://blog.roku.com/blog/2016/04/05/new-roku-streaming-stick/)) –
        The Roku mobile application on both iOS and Android enables listening of
        content through both bluetooth and direct audio speakers. Play content on
        your Roku device while keeping things quiet for everyone around you.


  Next steps: Build channels on the Roku platform




  (https://blog.roku.com/developer/2016/02/04/hello-world/)




  (https://blog.roku.com/developer/2016/03/03/scenegraph-tutorial/)




  (https://blog.roku.com/developer/2016/03/03/scenegraph-tutorial/)

  Roku pioneered streaming for the TV, and we aspire to power every TV in the
  world. As an open streaming platform, we welcome developers from around the
  world to grow their audience with Roku.




https://blog.roku.com/developer/2016/04/05/roku-os-7-1-dev-highlights?utm_source=itdada... 2/4/2019
Roku                                                                      Page 6 of 8
         Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 262 of 321


  For the full details, please review on sdk docs site: Roku OS 7.1 release notes
  (https://sdkdocs.roku.com/display/sdkdoc/Release+Notes#ReleaseNotes-
  SDKUpdateReleaseNotes:version7.14/05/2016)

  The following guides will show how to get up and running quickly:

    1. The Developer Setup Guide
       (https://blog.roku.com/developer/2016/02/04/developer-setup-guide/)
       covers the required steps in activating developer features of a Roku device
       in addition to enrolling your account in the Roku developer program.
    2. Our introductory ‘Hello World’ Guide
       (https://blog.roku.com/developer/2016/02/04/hello-world/) offers a
       downloadable sample application for developing on the Roku Platform
    3. Our latest Sample Roku channel and SceneGraph tutorials
       (https://blog.roku.com/developer/2016/03/03/scenegraph-tutorial/) will
       show how a working Roku channel processes media on our devices.




  Tags: 7.1 (/tag/7-1)




https://blog.roku.com/developer/2016/04/05/roku-os-7-1-dev-highlights?utm_source=itdada... 2/4/2019
Roku                                                                      Page 7 of 8
         Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 263 of 321




   Links
        • Developer Forums (https://forums.roku.com/viewforum.php?f=34)
        • Developer Sign Up (https://www.roku.com/developer)


       Search Developer Blog                                                              

   Categories
        • Concepts (https://blog.roku.com/developer/category/concepts)
        • Getting Started (https://blog.roku.com/developer/category/getting-
          started)
        • New Channels (https://blog.roku.com/developer/category/new-
          channels)
        • News (https://blog.roku.com/developer/category/news)
        • sdk (https://blog.roku.com/developer/category/sdk)
        • Tips (https://blog.roku.com/developer/category/tips)
        • Tutorials (https://blog.roku.com/developer/category/tutorials)
        • Uncategorized
          (https://blog.roku.com/developer/category/uncategorized)
        • Workshops (https://blog.roku.com/developer/category/workshops)




                            Stay updated on news and offers
                                 Enter your email address
                                                               




                                                           




                                   
                              (//www.facebook.com/roku)
                                     (//twitter.com/rokuplayer)
                                              (//www.youtube.com/roku)
                                                      (//www.instagram.com/rokuplay

                                                             




https://blog.roku.com/developer/2016/04/05/roku-os-7-1-dev-highlights?utm_source=itdada... 2/4/2019
Roku                                                                      Page 8 of 8
         Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 264 of 321




  Roku experience
                                                                                                          
  Products
                                                                                                          
  Support
                                                                                                          
  Company
                                                                                                          
  Partners
                                                                                                          



                        © 2019 Roku, Inc. (https://www.roku.com) All rights reserved.


         Site Map | Privacy policy | Terms of use | Dispute Resolution | Trademark guidelines | Legal |
                                             About Ads & Cookies


                                           United States (change)




https://blog.roku.com/developer/2016/04/05/roku-os-7-1-dev-highlights?utm_source=itdada... 2/4/2019
Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 265 of 321




                    Exhibit J
Roku                                                                       Page 1 of 9
          Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 266 of 321



              (https://www.roku.com) Developers (https://developer.roku.com/ove
                                                                                      
                                                                                      
 
 Tips (/developer/category/tips)
                                                                                  

  Direct Publisher monetization guide
           tcharles - Jun 14th, 2018




  (https://blog.roku.com/developer/files/2017/05/ad-
  loading.png)

  Overview
  Hundreds of Roku channels have launched using our Direct Publisher tool
  (https://developer.roku.com/publish).

  In this tutorial, we explain the monetization options for Direct Publisher channels,
  and how to optimize your channel for greater revenue.

  Sections:

       • Monetization options




https://blog.roku.com/developer/2017/05/01/direct-publisher-monetization         2/4/2019
Roku                                                                       Page 2 of 9
          Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 267 of 321


            ◦ Roku Audience Network
            ◦ Custom server
            ◦ How to make an ad selection
       • How to insert mid-roll ads
       • Ad logic
       • Reporting


  Monetization options
  Currently, Direct Publisher only supports ad monetization. There are two ad
  options for a channel:

     1. Participation in the Roku Audience Network (Revenue share)
     2. Using a custom ad server (Ad inventory split)

  Roku Audience Network

  Publishers looking to monetize their Roku channels can opt to join the Roku
  Audience Network. This this is an out-of-the-box solution eliminating the need to
  configure a custom back-end ad server and source ads. Rather, the publisher
  taps into the robust network of advertisers that Roku’s own sales team has
  already brought onto the platform.

  Channels that participate in the Roku Audience Network agree to enter a
  revenue share with Roku, in which the publisher receives 60% of net revenue
  earned on advertisements served in their channel.

  Publishers can cut their operational costs by leveraging Roku’s existing ads team,
  dedicated to filling your inventory with quality ads. We are sensitive to a
  channel’s audience and we can tailor the ads we serve to your channel. Direct
  Publisher channels support Nielsen DAR, meaning targeted video ads will be
  delivered on your content. Our aim is to completely fill a channel’s inventory
  while avoiding back-to-back ads from the same advertiser and low-quality ads.

  Your channel will be reviewed shortly after submitting for publication. If the
  content is deemed appropriate for our ad vendors, your channel will be added to
  the Network.




https://blog.roku.com/developer/2017/05/01/direct-publisher-monetization        2/4/2019
Roku                                                                       Page 3 of 9
          Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 268 of 321


  Note that participation in the Roku Audience Network is currently only
  available to channels in the US Channel Store. For ad-monetized channels that
  you would like to distribute outside of the US, a separate channel will need to be
  created using your own ad server. In this scenario, you would:

       • create a US-only channel and select “I want to use the Roku Audience
         Network” on the Monetization page.
       • create a separate channel and select the additional non-US Channel Store
         regions in which you want to distribute and monetize your content. On the
         Monetization page, select “I want to sell my own ads and will configure my
         own ad server URL.”

  Channel names in the Roku Channel Store must be unique, so you’ll need to give
  the two channels separate names. This could be as simple as appending
  “International” to the end of your channel name, or you could use a name
  that’s more unique to your channel’s brand.

  Custom ad server

  Publishers also have the option of using their own ad servers to monetize their
  Direct Publisher channels. The publisher is responsible for sourcing their own ads
  and configuring the server.

  Channels that monetize by using their own ad server keep 100% of their revenue.
  Roku reserves the right to serve ads from the Roku Audience Network against
  30% of the channel’s ad inventory and keep 100% of the revenue from that share
  of ad inventory.

  If one of your ad tags fails or returns empty, or if you are otherwise unable to fill
  all ad inventory from your channel, Roku may participate as an advertising
  demand partner on a revenue share basis.

  How to make an ad selection

  Before you can select between the two ad monetization options, you’ll need to
  enroll in the Roku Partner Payouts Program
  (https://developer.roku.com/developer/billing). Once enrolled, navigate to the
  Monetization page and choose your preferred ad option. You can also select a
  Nielsen genre for more relevant ad curation.

  (Note: The Partner Payouts Program was previously known as Roku Billing.




https://blog.roku.com/developer/2017/05/01/direct-publisher-monetization          2/4/2019
Roku                                                                      Page 4 of 9
         Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 269 of 321


  Developers already enrolled through Roku Billing do not need to re-enroll.)




  Adding mid-roll ads
  By default, channels built using Direct Publisher will display pre-roll ads. This
  should be sufficient for short-form videos. For other media types — such as
  movies or episodes — a publisher may want to optimize their content by adding
  mid-roll ads.

  The timing for mid-roll ads is determined by inserting the optional “adBreaks”
  field into the content objects of your Direct Publisher channel feeds. Note that
  the “adBreaks” field is only available in JSON feeds, so publishers with any sort of
  long-form content should be sure to build their channel according to our JSON
  specifications (https://github.com/rokudev/feed-
  specifications/blob/master/direct-publisher-feed-specification.md).

  Below is an example of a content object configured to include a mid-roll ad
  every 14 minutes:




https://blog.roku.com/developer/2017/05/01/direct-publisher-monetization        2/4/2019
Roku                                                                      Page 5 of 9
         Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 270 of 321




    content:

    {

         dateAdded: "2015-11-05T14:14:54.431Z",

         captions: [ ],

         duration: 3150,

         adBreaks:

         [

              "00:14:00",

              "00:28:00",

              "00:42:00"

         ],

         videos:

         [

              {

                  url: "https://example.org/cdn/videos/1509428502952.mp4",

                  quality: "HD",

                  videoType: "MP4"

              }

         ]




https://blog.roku.com/developer/2017/05/01/direct-publisher-monetization     2/4/2019
Roku                                                                      Page 6 of 9
         Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 271 of 321


    }



  Ad logic

  Ad frequency rules

  Before inserting adBreaks into your feed, it helps to understand the logic that
  determines how frequently ads are shown on a Direct Publisher channel.

  When a viewer installs the channel, the first 15 minutes of content will be ad-free.
  After watching their first 15 minutes of content, they receive a pre-roll ad pod for
  every 7 minutes of content watched, in addition to an ad pod at each adBreak
  timestamp.

  Pre-roll ad pods will never be longer than 30 seconds, and mid-roll pods will not
  exceed 90 seconds.

  Determining mid-roll break points

  It is up to the publisher’s discretion how many mid-roll ads they’d like to serve
  against their content and when they should be shown. Generally, there are two
  approaches to inserting adBreaks:

     1. During scene transitions: The best user experience for mid-roll ads occurs
        when ads are displayed during natural breaks in tension, such as during
        scene transitions, breaks in dialogue, or lulls in action. If adBreak metadata is
        not already available, this may require an “editor” to review the content and
        determine points in the content that lend themselves well to adBreaks.
     2. At regularly-scheduled intervals: Publishers who don’t have the resources
        to insert adBreaks during natural breakpoints may choose to insert
        adBreaks at regular intervals. Some publishers choose to show an ad every
        seven minutes (so as to maximize our ad frequency rules), while others
        space ads out every 10 or 15 minutes. Note that this approach can create
        jarring experiences for the viewer, such as cutting to an ad while a character
        is mid-sentence or in the middle of a high-stakes car chase.


  Ad reporting




https://blog.roku.com/developer/2017/05/01/direct-publisher-monetization           2/4/2019
Roku                                                                       Page 7 of 9
          Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 272 of 321


  Roku can set up a report that will be emailed to you including daily impression
  activity for all of your channels. In order to receive impression statistics please
  email publisheradservices@roku.com (mailto:publisheradservices@roku.com)
  with your name, a list of all of the public advertising enabled channels you own,
  the email(s) to receive reporting and the frequency of reporting (daily, weekly or
  monthly).

  Additional resources:

       • Direct Publisher overview: developer.roku.com/publish
         (https://developer.roku.com/publish)
       • Direct Publisher feed specifications (JSON): github.com/rokudev/feed-
         specifications/blob/master/direct-publisher-feed-specification.md
         (http://github.com/rokudev/feed-specifications/blob/master/direct-
         publisher-feed-specification.md)
       • Roku advertising FAQ:
         developer.roku.com/develop/monetization/payments
         (https://developer.roku.com/develop/monetization/payments)
       • Partner Payouts Program enrollment: developer.roku.com/developer/billing
         (http://developer.roku.com/developer/billing)



  Tags: ads (/tag/ads), Direct Publisher (/tag/direct-publisher),
  Roku ads (/tag/roku-ads), roku audience network (/tag/roku-audience-network)




https://blog.roku.com/developer/2017/05/01/direct-publisher-monetization        2/4/2019
Roku                                                                      Page 8 of 9
         Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 273 of 321




   Links
        • Developer Forums (https://forums.roku.com/viewforum.php?f=34)
        • Developer Sign Up (https://www.roku.com/developer)


       Search Developer Blog                                                   

   Categories
        • Concepts (https://blog.roku.com/developer/category/concepts)
        • Getting Started (https://blog.roku.com/developer/category/getting-
          started)
        • New Channels (https://blog.roku.com/developer/category/new-
          channels)
        • News (https://blog.roku.com/developer/category/news)
        • sdk (https://blog.roku.com/developer/category/sdk)
        • Tips (https://blog.roku.com/developer/category/tips)
        • Tutorials (https://blog.roku.com/developer/category/tutorials)
        • Uncategorized
          (https://blog.roku.com/developer/category/uncategorized)
        • Workshops (https://blog.roku.com/developer/category/workshops)




                             Stay updated on news and offers
                                  Enter your email address
                                                                




                                                             




                                    
                               (//www.facebook.com/roku)
                                      (//twitter.com/rokuplayer)
                                               (//www.youtube.com/roku)
                                                       (//www.instagram.com/rokuplay

                                                              




https://blog.roku.com/developer/2017/05/01/direct-publisher-monetization       2/4/2019
Roku                                                                      Page 9 of 9
         Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 274 of 321




  Roku experience
                                                                                                           
  Products
                                                                                                           
  Support
                                                                                                           
  Company
                                                                                                           
  Partners
                                                                                                           



                        © 2019 Roku, Inc. (https://www.roku.com) All rights reserved.


         Site Map | Privacy policy | Terms of use | Dispute Resolution | Trademark guidelines | Legal |
                                             About Ads & Cookies


                                           United States (change)




https://blog.roku.com/developer/2017/05/01/direct-publisher-monetization                                  2/4/2019
Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 275 of 321




                   Exhibit K
Roku                                                                         Page 1 of 9
            Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 276 of 321



               (https://www.roku.com) Developers (https://developer.roku.com/ove
                                                                                     
                                                                                     
 
 Uncategorized (/developer/category/uncategorized)
                                                                                 

  New web tools for faster development on Roku
             tcharles - Dec 18th, 2016




  (https://blog.roku.com/developer/files/2016/12/deep-linking-screenshot.png)

  The Developer Dashboard contains many tools to help build beautiful,
  functioning Roku channels. In October, we added the ability to access crash logs
  and channel analytics (https://blog.roku.com/developer/2016/10/19/publishing-
  platform/). Now, we’ve introduced three web tools for speedier development,
  QA testing, and certification testing.

  Sections:

       •   Stream Tester Tool
       •   Deep Linking Tester Tool
       •   Roku Remote Tool
       •   How to access the tools




https://blog.roku.com/developer/new-web-tools-for-faster-development-on-roku    2/4/2019
Roku                                                                      Page 2 of 9
         Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 277 of 321


  Stream Tester Tool




  (https://blog.roku.com/developer/files/2016/12/Screen-Shot-2016-12-13-
  at-8.29.49-AM.png)

  Before you even begin development on your channel, you’ll want to make sure
  the Roku platform supports your video content. To this end, developers can use
  our Stream Tester Tool
  (http://devtools.web.roku.com/stream_tester/html/index.html) to play video
  streams inside a private Roku channel. The tool also allows for DRM encodings or
  insertion of video ads from your own ad server.

  To use the Stream Tester Tool, you must first install the associated private
  channel, using Vanity Code ZJMQ6D5 (https://my.roku.com/account/add?
  channel=ZJMQ6D5). Once installed, verify that your Roku box and computer are
  on the same network, then enter the IP address of your Roku box in the web tool.
  Specify whether you’re testing a video stream or an ad, and fill in the necessary
  details: video format, encoding type, encoding key, etc.




https://blog.roku.com/developer/new-web-tools-for-faster-development-on-roku   2/4/2019
Roku                                                                      Page 3 of 9
         Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 278 of 321




  (https://blog.roku.com/developer/files/2016/12/stream-tester-video-
  screenshot.png)

  When you’re finished, hit Go. If your stream is supported, it will launch within the
  Roku Stream Tester private channel you just installed on your Roku box. The
  video will be overlaid by metadata associated with the stream, such as the audio
  format or subtitle tracks.


  Deep Linking Tester Tool




https://blog.roku.com/developer/new-web-tools-for-faster-development-on-roku     2/4/2019
Roku                                                                      Page 4 of 9
         Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 279 of 321




  (https://blog.roku.com/developer/files/2016/12/deep-linking-screenshot.png)

  All Roku channels with video content are required to support “deep linking” —
  the ability to launch directly into a piece of content from a display ad or Roku
  Search via our ECP protocol. The Deep Linking Tester Tool
  (http://devtools.web.roku.com/DeepLinkingTester/) makes it easy to create and
  send deep linking test suites that can be shared with developers and QA.

  For this tool, start by entering the name and Channel ID of any channel you will
  want to build a deep link command for. Then, enter the contentID of the
  particular piece of content you will be linking to, along with the mediaType. You
  can find a list of all available mediaTypes in our deep linking documentation
  (https://sdkdocs.roku.com/display/sdkdoc/Deep+Linking). You can also enter
  additional arguments in the key-value fields.

  As you enter each parameter, the tool creates a custom cURL command. When
  you’re finished and hit “Send,” that cURL command posts to the Roku box at the
  IP address you entered. If properly configured, the specified content item will
  launch. (Note that if the channel launches but the intended piece of content
  does not start to play then you have not properly configured your deep link
  command. You’ve simply entered the correct Channel ID.)

  Once your test suites are working as you’d like, they can be exported as a JSON
  file for easily sharing with teammates.




https://blog.roku.com/developer/new-web-tools-for-faster-development-on-roku   2/4/2019
Roku                                                                      Page 5 of 9
         Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 280 of 321




  (https://blog.roku.com/developer/files/2016/12/deep-linking-channel.jpg)

  As with the Stream Tester Tool, the Deep Linking Tester Tool comes with a
  companion private channel, which can be installed at Vanity Code KX3UPK
  (https://my.roku.com/account/add?channel=KX3UPK). Use the companion
  channel for defining and running deep link commands directly on your Roku box.

  See our SDK documentation for more information on deep linking.
  (https://sdkdocs.roku.com/display/sdkdoc/Deep+Linking)


  Roku Remote Tool




https://blog.roku.com/developer/new-web-tools-for-faster-development-on-roku   2/4/2019
Roku                                                                      Page 6 of 9
         Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 281 of 321




  (https://blog.roku.com/developer/files/2016/12/remote-tool.png)

  The Roku Remote Tool
  (http://devtools.web.roku.com/RokuRemote/index.html) offers the same
  functionality as a regular Roku remote, but from the convenience of a web
  browser. In addition, it comes equipped with a keyboard input feature for quickly
  filling out text screens. When used properly, this feature — along with the ability
  to export and import keystrokes— can be used to speed up or even automate
  parts of your regular channel QA testing.


  How to access the tools




https://blog.roku.com/developer/new-web-tools-for-faster-development-on-roku    2/4/2019
Roku                                                                       Page 7 of 9
          Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 282 of 321


  (https://blog.roku.com/developer/files/2016/12/dashboard.png)Linked to these
  tools can be found on the Developer Dashboard
  (https://developer.roku.com/developer) or our RokuDev GitHub account
  (https://github.com/rokudev/docs/tree/master/develop/developer-tools).
  Alternatively, developers can navigate directly to developer.roku.com/web/tools
  (https://developer.roku.com/web/tools).

  Additional Resources:

       • Roku Testing Tools page: developer.roku.com/web/tools
         (https://developer.roku.com/web/tools)
       • Stream Tester Tool: devtools.web.roku.com/stream_tester/html/index.html
         (http://devtools.web.roku.com/stream_tester/html/index.html)
       • Stream Tester private channel: my.roku.com/account/add?
         channel=ZJMQ6D5 (https://my.roku.com/account/add?channel=ZJMQ6D5)
       • Deep Linking Testing Tool: devtools.web.roku.com/DeepLinkingTester/
         (http://devtools.web.roku.com/DeepLinkingTester/)
       • Deep Linking Tester private channel: my.roku.com/account/add?
         channel=KX3UPK (https://my.roku.com/account/add?channel=KX3UPK)
       • Roku Remote Tool: devtools.web.roku.com/RokuRemote/index.html
         (http://devtools.web.roku.com/RokuRemote/index.html)
       • Deep linking
         documentation: sdkdocs.roku.com/display/sdkdoc/Deep+Linking
         (https://sdkdocs.roku.com/display/sdkdoc/Deep+Linking)



  Tags:




https://blog.roku.com/developer/new-web-tools-for-faster-development-on-roku   2/4/2019
Roku                                                                      Page 8 of 9
         Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 283 of 321




   Links
        • Developer Forums (https://forums.roku.com/viewforum.php?f=34)
        • Developer Sign Up (https://www.roku.com/developer)


       Search Developer Blog                                                   

   Categories
        • Concepts (https://blog.roku.com/developer/category/concepts)
        • Getting Started (https://blog.roku.com/developer/category/getting-
          started)
        • New Channels (https://blog.roku.com/developer/category/new-
          channels)
        • News (https://blog.roku.com/developer/category/news)
        • sdk (https://blog.roku.com/developer/category/sdk)
        • Tips (https://blog.roku.com/developer/category/tips)
        • Tutorials (https://blog.roku.com/developer/category/tutorials)
        • Uncategorized
          (https://blog.roku.com/developer/category/uncategorized)
        • Workshops (https://blog.roku.com/developer/category/workshops)




                            Stay updated on news and offers
                                 Enter your email address
                                                               




                                                            




                                   
                              (//www.facebook.com/roku)
                                     (//twitter.com/rokuplayer)
                                              (//www.youtube.com/roku)
                                                      (//www.instagram.com/rokuplay

                                                             




https://blog.roku.com/developer/new-web-tools-for-faster-development-on-roku   2/4/2019
Roku                                                                      Page 9 of 9
         Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 284 of 321




  Roku experience
                                                                                                           
  Products
                                                                                                           
  Support
                                                                                                           
  Company
                                                                                                           
  Partners
                                                                                                           



                        © 2019 Roku, Inc. (https://www.roku.com) All rights reserved.


         Site Map | Privacy policy | Terms of use | Dispute Resolution | Trademark guidelines | Legal |
                                             About Ads & Cookies


                                           United States (change)




https://blog.roku.com/developer/new-web-tools-for-faster-development-on-roku                              2/4/2019
Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 285 of 321




                    Exhibit L
Roku Ecosystem Tools                                                    Page 1 of 11
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 286 of 321




                      Roku Ecosystem Tools
(RokuRemote)          Our goal is to provide you with the fastest
                      tooling for building the Channels on every
                      Roku device.

                  Code editing, debugging, designing,
                  performance measuring and testing tools
                  allow you to focus on building beautiful,
(DeepLinkingTester)
                  unique and high-quality Roku Channels.




(stream_tester/html)




(profiler/viewer)



        (roku-

 advanced-
  layout-
   editor)




(ide/eclipse/plugin)
                                                  Remote Tool (RokuRemote)
                                                   Version 3.0.17 (what's new)



(http://github.com/rokudev/sublimetext-
  package)




(http://github.com/rokudev/atomio-
  package)




(http://github.com/rokudev/unit-
   testing-
 framework)




https://devtools.web.roku.com/                                                   2/4/2019
Roku Ecosystem Tools                                                    Page 2 of 11
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 287 of 321


                                     Tired of finding the right remote while testing your channel? Entering text into input screens in your channel
                                     slowing down development? Navigate your Roku and channel, send a text to keyboard screens, and much more
                                     with the Roku Remote Tool. You can even write your own scripts, run them on a device as well as export or import
                                     them later for simple automation needs.


                                     Main features:

                                           Virtual remote control


                                           Automation
(RokuRemote)

                                           Extended standalone application




(DeepLinkingTester)




(stream_tester/html)




(profiler/viewer)



       (roku-

 advanced-
  layout-                                                              Launch (RokuRemote)
   editor)




(ide/eclipse/plugin)




(http://github.com/rokudev/sublimetext-
  package)

                                       Deep Linking Tester (DeepLinkingTester)
                                        Version 2.3.1 (what's new)

(http://github.com/rokudev/atomio-
  package)




(http://github.com/rokudev/unit-
   testing-
 framework)




https://devtools.web.roku.com/                                                                                                                2/4/2019
Roku Ecosystem Tools                                                    Page 3 of 11
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 288 of 321


                                     Deep linking is a Roku channel certification requirement for readying your channel to support Roku Search or to
                                     work with banner ads. This web utility and companion channel make it very easy to send deep linking commands to
                                     your channel and to build deep linking test suites that can be shared with developers and QA.


                                     Main features:

                                          Visual Deep Linking Viewer / Editor


                                          Multiple Test Channels / Test Cases

(RokuRemote)
                                          Import / Export




(DeepLinkingTester)




(stream_tester/html)




(profiler/viewer)



       (roku-

 advanced-                                                            Launch (DeepLinkingTester)
  layout-
   editor)




(ide/eclipse/plugin)




(http://github.com/rokudev/sublimetext-
  package)
                                       Stream Tester (stream_tester/html)
                                        Version 1.6.4 (what's new)



(http://github.com/rokudev/atomio-
  package)




(http://github.com/rokudev/unit-
   testing-
 framework)




https://devtools.web.roku.com/                                                                                                             2/4/2019
Roku Ecosystem Tools                                                    Page 4 of 11
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 289 of 321


                                        See how your video content looks on Roku before writing a single line of code. This utility lets you play content in
                                        our video stream test channel from the convenience of a web browser. As an added bonus, you can test your video
                                        ads, and even see how they will look when inserted into your video content.


                                        Main features:

                                              Video / Audio testing


                                              RAF Ads testing

(RokuRemote)
                                              Configurable Meta-Data




(DeepLinkingTester)




(stream_tester/html)




(profiler/viewer)



       (roku-

 advanced-                                                                Launch (stream_tester/html)
  layout-
   editor)




(ide/eclipse/plugin)




(http://github.com/rokudev/sublimetext-
  package)




                       Bright Script Profiler Visualization Tool (profiler/viewer)
(http://github.com/rokudev/atomio-
  package)
                       Version 2.2.4 (what's new)




(http://github.com/rokudev/unit-
   testing-
 framework)




https://devtools.web.roku.com/                                                                                                                    2/4/2019
Roku Ecosystem Tools                                                    Page 5 of 11
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 290 of 321


                                         The BrightScript Profiler gathers important metrics such as CPU usage, "wall-clock" time, etc. In addition to that it
                                         gives you memory profiling and leak detection. Use this tool to analyze where performance improvements and
                                         efficiencies can be made in your channel


                                         Main features:

                                               Table-tree view for CPU and Memory data


                                               Memory Graph

(RokuRemote)
                                               Memory operations and leak detection




(DeepLinkingTester)




(stream_tester/html)




(profiler/viewer)



       (roku-

 advanced-
                                                                            Launch (profiler/viewer)
  layout-
   editor)




(ide/eclipse/plugin)




(http://github.com/rokudev/sublimetext-
  package)




                       Advanced Layout Editor (roku-advanced-layout-editor)
(http://github.com/rokudev/atomio-
  package)
                       Version 1.7.8 (what's new)




(http://github.com/rokudev/unit-
   testing-
 framework)




https://devtools.web.roku.com/                                                                                                                     2/4/2019
Roku Ecosystem Tools                                                    Page 6 of 11
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 291 of 321


                                     The Roku Advanced Layout Editor, aka RALE, is a tool that provides a hierarchical view of the node tree in a Roku
                                     Scene Graph channel. It also lets developers or designers dynamically lay out the visual aspects of a channel for
                                     quick prototyping and design purposes. Changes are made in the RALE UI and reflected immediately on the
                                     channel under test on the target Roku device.


                                     Main features:

                                           Predefined channel templates


                                           Component editing on the fly
(RokuRemote)

                                           Live Layout viewer / editor




(DeepLinkingTester)




(stream_tester/html)




(profiler/viewer)



       (roku-

 advanced-                                                               Launch (roku-advanced-layout-editor)
  layout-
   editor)




(ide/eclipse/plugin)




(http://github.com/rokudev/sublimetext-
  package)
                                       Eclipse Plugin (ide/eclipse/plugin)
                                        Version 1.3.0 (what's new)




(http://github.com/rokudev/atomio-
  package)




(http://github.com/rokudev/unit-
   testing-
 framework)




https://devtools.web.roku.com/                                                                                                                2/4/2019
Roku Ecosystem Tools                                                    Page 7 of 11
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 292 of 321


                                         The Eclipse IDE (Integrated Development Environment) is used by millions of professional engineers around the
                                         world for coding and deploying rich applications. With Roku plugin channel developer would get an excellent and
                                         native support for BrightScript and RSG out of the box!


                                         Main features:

                                               Channel template wizard


                                               Deploy Channel to the device

(RokuRemote)
                                               Code autocomplete




(DeepLinkingTester)




(stream_tester/html)




(profiler/viewer)



       (roku-
                                                                          Launch (ide/eclipse/plugin)
 advanced-
  layout-
   editor)




(ide/eclipse/plugin)




(http://github.com/rokudev/sublimetext-
  package)




                       Sublime Text Plugin
(http://github.com/rokudev/atomio-
  package)
                       (http://github.com/rokudev/sublimetext-package)
                       Version 1.0.1 (what's new)



(http://github.com/rokudev/unit-
   testing-
 framework)




https://devtools.web.roku.com/                                                                                                                2/4/2019
Roku Ecosystem Tools                                                    Page 8 of 11
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 293 of 321


                                       Sophisticated text editor for code, markup and prose. You will love the slick user interface, extraordinary features
                                       and amazing performance that are now extended with Roku BrightScript and Roku Scene Graph support.


                                       Main features:

                                             Basic language operations: foreach, if statement


                                             Global functions autocomplete



(RokuRemote)                                 Deploy channel to the device




(DeepLinkingTester)




(stream_tester/html)




(profiler/viewer)

                                                                         Launch (http://github.com/rokudev/sublimetext-package)
       (roku-

 advanced-
  layout-
   editor)




(ide/eclipse/plugin)




(http://github.com/rokudev/sublimetext-
  package)

                       Atom.io Plugin (http://github.com/rokudev/atomio-
                       package)
(http://github.com/rokudev/atomio-
  package)           Version 1.0.0 (what's new)




(http://github.com/rokudev/unit-
   testing-
 framework)




https://devtools.web.roku.com/                                                                                                                   2/4/2019
Roku Ecosystem Tools                                                    Page 9 of 11
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 294 of 321


                                         A hackable text editor for the 21st Century, now with Roku Brightscript and Scene Graph flavor!


                                         Main features:

                                               Syntax highlighting, Deploy, etc.


                                               Foreach autocomplete


                                               Global functions autocomplete

(RokuRemote)




(DeepLinkingTester)




(stream_tester/html)




(profiler/viewer)



       (roku-

 advanced-                                                                 Launch (http://github.com/rokudev/atomio-package)
  layout-
   editor)




(ide/eclipse/plugin)




(http://github.com/rokudev/sublimetext-
  package)




                       Unit Test Framework (http://github.com/rokudev/unit-
(http://github.com/rokudev/atomio-
  package)

                       testing-framework)
                       Version 2.0.1 (what's new)

(http://github.com/rokudev/unit-
   testing-
 framework)




https://devtools.web.roku.com/                                                                                                             2/4/2019
Roku Ecosystem Tools                                                   Page 10 of 11
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 295 of 321


                                               A simple and powerful framework that enhances Roku Channel development process and provides tooling for high-
                                               quality assurance of a channel via unit-tests methodologies.


                                               Main features:

                                                     Write and Run unit tests


                                                     Verify / Report



(RokuRemote)                                         Basic / Advanced asserts




(DeepLinkingTester)




(stream_tester/html)




(profiler/viewer)


                                                                                   Launch (http://github.com/rokudev/unit-testing-framework)
        (roku-

 advanced-
  layout-




                                                                                                                                                               
   editor)



                       Stay updated on news and offers                                                                                         
(ide/eclipse/plugin)                                                                                               (//www.facebook.com/roku)
                                                                                                                          (//twitter.com/rokuplayer)
                                                                                                                                   (//www.youtube.com/roku)
                                                                                                                                           (//www.instagram.com/r


                      Roku experience                Products                      Support                          Company                       Partners

                  How it works
(http://github.com/rokudev/sublimetext-      Roku TV                               Support home                     About us                      Developers
                  (https://www.roku.com/how- (https://www.roku.com/roku            (https://support.roku.com/)      (https://www.roku.com/abou    (https://developer.roku.com/h
  package)        it-works)                  tv)

                                                                                   Before you buy                   Newsroom                      Advertise with us
                      See what's on                  Roku players                  (https://support.roku.com/cat                                  (https://www.roku.com/roku
                      (https://www.roku.com/what                                                                    (http://newsroom.roku.com/)
                                                     (https://www.roku.com/prod    -before-you-buy)                                               advertising)
                      on)
                                                                                                                    Investor relations
                                                     Accessories                   How to: Using your                                             Affiliate program
                  The Roku Channel
(http://github.com/rokudev/atomio-                                                                                  (https://ir.roku.com)
                  (https://www.roku.com/show         (https://www.roku.com/acces   Roku                                                           (https://www.roku.com/abou
  package)        roku-channel)                                                    (https://support.roku.com/cat
                                                                                   -getting-started)                Jobs
                                                     Special offers                                                                               Become a beta tester
                                                                                                                    (https://www.roku.com/abou
                      Link your Roku device          (https://www.roku.com/offer                                                                  (https://www.roku.com/betat
                                                                                   Account and billing
                      (https://my.roku.com/link)                                   (https://support.roku.com/cat    Accessibility
                                                     Mobile app                    -account-and-billing)                                          Service providers
                                                     (https://www.roku.com/mobi                                     (https://www.roku.com/acce    (https://www.roku.com/roku
                  Create a Roku account
(http://github.com/rokudev/unit-                     app)                                                                                         powered)
                  (https://my.roku.com/signup)                                     Setup and
   testing-                                                                                                         Contact us
                                                                                   troubleshooting
                                                     Refurbished &                                                  (https://www.roku.com/abou
 framework)           Manage your Roku                                             (https://support.roku.com/cat
                                                     clearance                     -troubleshooting)
                      account                        (https://www.roku.com/refur
                      (https://my.roku.com/signin)   deals)




https://devtools.web.roku.com/                                                                                                                                       2/4/2019
Roku Ecosystem Tools                                                   Page 11 of 11
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 296 of 321

                                               © 2019 Roku, Inc. All rights reserved. ROKU, the ROKU Logo, ROKU TV, ROKU POWERED, "Streaming Stick,"
                                             "HAPPY STREAMING" and "NOW THIS IS TV" are trademarks and/or registered trademarks of Roku, Inc. in the
                                                                                                                                      United States.


                                          Site Map | Privacy policy | Terms of use | Dispute Resolution | Trademark guidelines | Legal | About Ads & Cookies




(RokuRemote)




(DeepLinkingTester)




(stream_tester/html)




(profiler/viewer)



       (roku-

 advanced-
  layout-
   editor)




(ide/eclipse/plugin)




(http://github.com/rokudev/sublimetext-
  package)




(http://github.com/rokudev/atomio-
  package)




(http://github.com/rokudev/unit-
   testing-
 framework)




https://devtools.web.roku.com/                                                                                                                     2/4/2019
Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 297 of 321




                   Exhibit M
Roku Advanced Layout Editor                                              Page 1 of 2
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 298 of 321


 (https://www.roku.com)           How it works          See what’s on
                                                   (https://www.roku.com/whats-
                            (https://www.roku.com/how-
                                                                                      Products                   Support                    My account
                                                                                                                                     (https://my.roku.com/signin
                                                                                                                                                                   
                                    it-works)                on)                                                                                                   (https://www


                                              Roku Advanced Layout Editor


         Standalone Application
         The Roku Advanced Layout Editor, aka RALE, is a tool that provides a hierarchical
         view of the node tree in a Roku Scene Graph channel. It also lets developers or
         designers dynamically lay out the visual aspects of a channel for quick prototyping
         and design purposes. Changes are made in the RALE UI and reflected immediately on
         the channel under test on the target Roku device.
         Main features:
            • Predefined channel templates
            • Component editing on the fly
            • Live Layout viewer / editor


         Download Standalone App for your OS



                   Mac OS - 64 bit


       (/roku-advanced-layout-
       editor/mac.html)



                 Windows - 64 bit


       (/roku-advanced-layout-
       editor/win.html)

         32 bit version (/roku-advanced-
         layout-editor/win.html?bit=x32)



                    Linux - 64 bit


       (/roku-advanced-layout-
       editor/linux.html)

          32 bit version (/roku-advanced-
         layout-editor/linux.html?bit=x32)




                                                                                                                                                      
                      RALE component
                Stay updated(optional)
                               on news and offers
                                                                                                                                        
           (app/TrackerTask.zip)                                                                      (//www.facebook.com/roku)
                                                                                                                 (//twitter.com/rokuplayer)
                                                                                                                              (//www.youtube.com/roku)
                                                                                                                                        (//www.instagram.com/rokuplayer)



         Roku experience               Products                      Support                           Company                           Partners

         How it works                  Roku TV                       Support home                      About us                          Developers
         (https://www.roku.com/how-    (https://www.roku.com/roku-   (https://support.roku.com/)       (https://www.roku.com/about       (https://developer.roku.com/h
         it-works)                     tv)
                                                                     Before you buy                    Newsroom                          Advertise with us
         See what's on                 Roku players                  (https://support.roku.com/cate    (http://newsroom.roku.com/)       (https://www.roku.com/roku-
         (https://www.roku.com/whats   (https://www.roku.com/produ   -before-you-buy)                                                    advertising)
         on)
                                                                                                       Investor relations
                                       Accessories                   How to: Using your                (https://ir.roku.com)             Affiliate program
         The Roku Channel              (https://www.roku.com/acces   Roku                                                                (https://www.roku.com/about
         (https://www.roku.com/show                                  (https://support.roku.com/cate
         roku-channel)                                               -getting-started)                 Jobs
                                                                                                       (https://www.roku.com/about




http://devtools.web.roku.com/roku-advanced-layout-editor/                                                                                                           2/4/2019
Roku Advanced Layout Editor                                              Page 2 of 2
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 299 of 321

                                            Special offers                                                                                   Become a beta tester
            Link your Roku device           (https://www.roku.com/offers    Account and billing              Accessibility                   (https://www.roku.com/betate
 (https://www.roku.com)
          (https://my.roku.com/link)   How it works
                                (https://www.roku.com/how-
                                                               See what’s on(https://support.roku.com/cate
                                                                                              Products
                                                                            -account-and-billing)
                                                                                                             (https://www.roku.com/acces
                                                                                                                        Support                My account
                                                                                                                                                                      
                                           Mobile app (https://www.roku.com/whats-                                                      (https://my.roku.com/signin
                                                                                                                                             Service providers
            Create a Roku account it-works)(https://www.roku.com/mobil
                                                                   on)                                       Contact us                                              (https://www
                                                                                                                                             (https://www.roku.com/roku-
            (https://my.roku.com/signup)   app)                         Setup and                            (https://www.roku.com/about     powered)
                                                                        troubleshooting
                                                                        (https://support.roku.com/cate
            Manage your Roku               Refurbished &                -troubleshooting)
            account                        clearance
            (https://my.roku.com/signin)   (https://www.roku.com/refurb
                                           deals)




                                                                                                                            © 2019 Roku, Inc. All rights reserved.
                                                       ROKU, the ROKU Logo, ROKU TV, ROKU POWERED, "Streaming Stick," "HAPPY STREAMING" and "NOW THIS IS
                                                                                TV" are trademarks and/or registered trademarks of Roku, Inc. in the United States.


                                                       Site Map | Privacy policy | Terms of use | Dispute Resolution | Trademark guidelines | Legal | About Ads & Cookies




http://devtools.web.roku.com/roku-advanced-layout-editor/                                                                                                               2/4/2019
Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 300 of 321




                   Exhibit N
Roku Advanced Layout Editor - Roku SDK Documentation - Developer Documentation Page 1 of 3
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 301 of 321


Roku SDK Documentation / Roku SDK Documentation / Developer Tools

Roku Advanced Layout Editor
The Roku Advanced Layout Editor (RALE) is a tool that lets developers or designers dynamically layout the UI elements of a channel
for quick prototyping and design purposes. Changes made in the tool’s editor are reflected real-time in a demonstration channel on a
local Roku device.
RALE also provides a hierarchical view of a channel's Roku Scene Graph (RSG) node tree, making it very easy for the developer to
visualize the parent-child relationships between nodes.
To begin using RALE, visit our developer tools page.
Below is a list of some of the features available in RALE.



Predefined Channel Templates
By default, RALE offers some predefined channel templates to help the designer get started. These templates can be used as pre-built
channels, or simply as a starting point for the designer to customize further.




Real-Time Layout Viewer
RALE adds the option to see your design in a GUI view and see your edits reflected instantly. This feature eliminates the need to re-
deploy your application to review minor channel changes.




https://sdkdocs.roku.com/display/sdkdoc/Roku+Advanced+Layout+Editor                                                          2/5/2019
Roku Advanced Layout Editor - Roku SDK Documentation - Developer Documentation Page 2 of 3
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 302 of 321




Node Tree Editor
RALE provides an editable, visual view of the RSG node hierarchy of the channel under development. This view lets the developer drill
down into the parent-child relationships of the nodes that make up the channel. All node fields can edit in real time, and these changes
are reflected immediately in the running channel.




Accessing RALE
Install RALE to begin incorporating the tool into your design and development workflow.




https://sdkdocs.roku.com/display/sdkdoc/Roku+Advanced+Layout+Editor                                                          2/5/2019
Roku Advanced Layout Editor - Roku SDK Documentation - Developer Documentation Page 3 of 3
        Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 303 of 321




https://sdkdocs.roku.com/display/sdkdoc/Roku+Advanced+Layout+Editor               2/5/2019
Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 304 of 321




                   Exhibit O
Create a Non-Certified Channel - Roku SDK Documentation - Developer Documentation Page 1 of 6
          Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 305 of 321


Roku SDK Documentation / … / Publishing Roku Channels

Create a Non-Certified Channel
Table of Contents

    • Overview of Non-Certified Channels
    • Prerequisites and Guidelines for Creating a Non-Certified Channel
    • Create a Non-Certified Channel
          • Add Channel Window
          • Properties Window
          • Channel Store Info Window
          • Monetization Window
          • Package Upload Window
          • Preview and Publish Window



Overview of Non-Certified Channels
Non-certified channels are another way to distribute channels on the Roku platform. They are not listed in the Channel Store and can
only be installed using the channel access and/or vanity code(s). Non-certified channels are not subject to the channel certification
process. See Non-Certified Channels.
Contact advertising@roku.com for more details.



Prerequisites and Guidelines for Creating a Non-Certified Channel
To assure success in creating a Non-Certified Channel, you will need to:
   1.   Create your design assets following Design and User Experience Guidelines.
   2.   Go through the Channel Certification.
   3.   Package your Roku Channel.
   4.   Publish your Channel (this page).



Create a Non-Certified Channel
On the Developer Dashboard, select Manage My Channels and Add Channel on the following page.




Add Channel Window




https://sdkdocs.roku.com/display/sdkdoc/Create+a+Non-Certified+Channel                                                       2/5/2019
Create a Non-Certified Channel - Roku SDK Documentation - Developer Documentation Page 2 of 6
          Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 306 of 321


From the radio buttons, select Developer SDK, and Non-certified, and then enter a Channel Name in the field.




Properties Window
In the properties window, all default values are pre-selected. Modify as needed.




https://sdkdocs.roku.com/display/sdkdoc/Create+a+Non-Certified+Channel                                         2/5/2019
Create a Non-Certified Channel - Roku SDK Documentation - Developer Documentation Page 3 of 6
          Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 307 of 321




https://sdkdocs.roku.com/display/sdkdoc/Create+a+Non-Certified+Channel               2/5/2019
Create a Non-Certified Channel - Roku SDK Documentation - Developer Documentation Page 4 of 6
          Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 308 of 321


Channel Store Info Window
Edit the channel's Description as needed, upload a Channel Store poster (540x405), select a Preferred Category, and click Save.




Monetization Window
In the Monetization window, select how you plan to monetize your channel and click Save.




https://sdkdocs.roku.com/display/sdkdoc/Create+a+Non-Certified+Channel                                                  2/5/2019
Create a Non-Certified Channel - Roku SDK Documentation - Developer Documentation Page 5 of 6
          Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 309 of 321




Package Upload Window
Upload your signed package and click Save.




Preview and Publish Window
Review details in the Preview and Publish window, and select Submit for Publishing when done.




https://sdkdocs.roku.com/display/sdkdoc/Create+a+Non-Certified+Channel                          2/5/2019
Create a Non-Certified Channel - Roku SDK Documentation - Developer Documentation Page 6 of 6
          Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 310 of 321




https://sdkdocs.roku.com/display/sdkdoc/Create+a+Non-Certified+Channel               2/5/2019
Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 311 of 321




                    Exhibit P
Create a Public Channel - Roku SDK Documentation - Developer Documentation Page 1 of 10
          Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 312 of 321


Roku SDK Documentation / … / Publishing Roku Channels

Create a Public Channel
Table of Contents
    • Overview of Public Channels
    • Prerequisites and Guidelines for Creating a Public Channel
    • Create a Public Channel
          • Properties Window
          • Channel Store Info Window
          • Monetization Window
          • Screenshots Window
          • Support Information Window
          • Package Upload Window
          • Preview and Publish Window
          • Submission Survey Window



Overview of Public Channels
Channels in the Roku Channel Store are certified before they are made available to the public. Some of the key benefits for public
channels are:
    • Featured in the New category for 30 days after publication
    • Displayed in a Channel Store category (chosen during the submission process)
    • Searchable by channel name in Roku Search
Channels with deep linking and have submitted a Roku Search feed can also support:

    • Home screen banner promotions1
    • Roku Search by content or person(s)



Prerequisites and Guidelines for Creating a Public Channel
To assure success in creating a Public Channel, you will need to:
   1.   Create your design assets following Design and User Experience Guidelines.
   2.   Go through the Channel Certification.
   3.   Package your Roku Channel.
   4.   Publish your Channel (this page).



Create a Public Channel
   1. On the Developer Dashboard, select Manage My Channels and Add Channel on the following page.




   2. Next, select Developer SDK, Public, enter a Channel Name and click Continue.




https://sdkdocs.roku.com/display/sdkdoc/Create+a+Public+Channel                                                                      2/5/2019
Create a Public Channel - Roku SDK Documentation - Developer Documentation Page 2 of 10
          Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 313 of 321




Properties Window
Fill out the following properties:
     • Channel Stores: regions the channel will be available in
     • Languages: Languages to localize the Channel Store poster, descriptions and screenshots for
     • Required Features:
            • USB Support: Select this only if the channel requires a Roku with a USB port to function
            • Screensaver: Select this only if the channel is/contains a screensaver
            • Roku Game Remote: Select this only if the channel requires a remote with A & B buttons to function
     • Classification: Select the option that best describes the channel type
     • Internet Connection Required: Yes/No
     • CVAA Compliance: Yes/No
     • Parental Hint: Select the best rating for the content in the channel. If unsure, select Content Not Rated.
     • Vanity Access Code: Add a unique string of characters to make sharing the channel easier (ex.
       https://my.roku.com/add/myrokuchannel). The Vanity access code is only available after a channel has been published.




https://sdkdocs.roku.com/display/sdkdoc/Create+a+Public+Channel                                                               2/5/2019
Create a Public Channel - Roku SDK Documentation - Developer Documentation Page 3 of 10
          Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 314 of 321




Channel Store Info Window
On the Channel Store Info page:
    • Add Description
    • Choose Preferred Category (Channel Store category for each region in the drop-down menu)
    • Upload the Channel Store Poster (540x405).

  If multiple languages were selected on the Channel Properties page, the Channel Descriptions page will have a separate
     section for each language for locale-specific descriptions and Channel Store icons.




https://sdkdocs.roku.com/display/sdkdoc/Create+a+Public+Channel                                                             2/5/2019
Create a Public Channel - Roku SDK Documentation - Developer Documentation Page 4 of 10
          Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 315 of 321




Monetization Window
On the Monetization page, select how you plan to monetize your channel. If your channel contains ads, it must use the Roku Ad
Framework.

  Monetizing by way of ads requires enrollment in Roku Billing Services as you'll receive a revenue share from ads backfilled by
      Roku.




https://sdkdocs.roku.com/display/sdkdoc/Create+a+Public+Channel                                                                     2/5/2019
Create a Public Channel - Roku SDK Documentation - Developer Documentation Page 5 of 10
          Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 316 of 321




If Customers will pay before installing my channel is selected and you’ve enrolled in the Roku Partner Payouts Program,
the Pricing section will be presented below.




https://sdkdocs.roku.com/display/sdkdoc/Create+a+Public+Channel                                                           2/5/2019
Create a Public Channel - Roku SDK Documentation - Developer Documentation Page 6 of 10
          Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 317 of 321


In this section, the type of pay-to-install model (one-time, monthly subscription or yearly subscription) and a corresponding price tier can
be selected.



Screenshots Window
On the next page, upload any screenshots for display in the Channel Store. Up to 6 FHD (1920x1080) images can be uploaded for
each locale.

  Note: Refer to the Screenshots section under the Developer Settings page for instructions on taking channel screenshots.




Once the screenshots have been uploaded, select Continue.



Support Information Window
Fill out the required contact and support information and any test accounts as needed for Roku to review your submission.




https://sdkdocs.roku.com/display/sdkdoc/Create+a+Public+Channel                                                                         2/5/2019
Create a Public Channel - Roku SDK Documentation - Developer Documentation Page 7 of 10
          Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 318 of 321




Package Upload Window
On the Package Upload page, select:
    • Channel Version
    • Minimum firmware version required to run the channel
    • Application Package: Select signed package for publication
and then click Continue.




https://sdkdocs.roku.com/display/sdkdoc/Create+a+Public+Channel                2/5/2019
Create a Public Channel - Roku SDK Documentation - Developer Documentation Page 8 of 10
          Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 319 of 321


Preview and Publish Window
Before selecting Publish to submit for Roku certification review, you can select the access code to add the channel to your device
and also make sure it has been thoroughly tested and reviewed against the pre-certification channel checklist.




Submission Survey Window
When ready, select Publish and fill in any Release Notes and Key Dates as necessary.




https://sdkdocs.roku.com/display/sdkdoc/Create+a+Public+Channel                                                                 2/5/2019
Create a Public Channel - Roku SDK Documentation - Developer Documentation Page 9 of 10
          Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 320 of 321




Select Continue to complete your submission and return to the Preview and Publish page.




https://sdkdocs.roku.com/display/sdkdoc/Create+a+Public+Channel                           2/5/2019
Create a Public Channel - Roku SDK Documentation - Developer Documentation Page 10 of 10
          Case 6:19-cv-00044-ADA Document 1-2 Filed 02/08/19 Page 321 of 321




Once the channel has been submitted, it will be reviewed by Roku and:
    • published if it has passed certification
    • or you will receive a list of issues that need to be addressed before publication




https://sdkdocs.roku.com/display/sdkdoc/Create+a+Public+Channel                           2/5/2019
